Exhibit 10.1

 

EXECUTION VERSION            

THIRD AMENDED AND RESTATED CREDIT AGREEMENT,

dated as of April 29, 2015,

among

HANESBRANDS INC. and

MFB INTERNATIONAL HOLDINGS S.À R.L.,

as the Borrowers,

VARIOUS FINANCIAL INSTITUTIONS AND

OTHER PERSONS FROM TIME TO TIME

PARTY TO THIS AGREEMENT

as the Lenders,

BARCLAYS BANK PLC, HSBC SECURITIES (USA) INC., MERRILL LYNCH, PIERCE, FENNER

& SMITH INCORPORATED and PNC BANK, NATIONAL ASSOCIATION,

as the Co-Syndication Agents,

BRANCH BANKING & TRUST COMPANY and SUNTRUST BANK,

as the Co-Documentation Agents,

and

JPMORGAN CHASE BANK, N.A.,

as the Administrative Agent and the Collateral Agent

 

 

J.P. MORGAN SECURITIES LLC,

BARCLAYS BANK PLC,

HSBC SECURITIES (USA) INC.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

PNC BANK CAPITAL MARKETS LLC

as Joint Lead Arrangers and Joint Bookrunners

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

    Page   Table of Contents   

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

  1   

SECTION 1.1

Defined Terms   1   

SECTION 1.2

Use of Defined Terms   37   

SECTION 1.3

Cross-References   37   

SECTION 1.4

Accounting and Financial Determinations   37   

ARTICLE II COMMITMENTS, BORROWING AND ISSUANCE PROCEDURES, NOTES AND

                        LETTERS OF CREDIT

  38   

SECTION 2.1

Commitments   38   

SECTION 2.2

Reduction of the Commitment Amounts   39   

SECTION 2.3

Borrowing Procedures   40   

SECTION 2.4

Continuation and Conversion Elections   41   

SECTION 2.5

Funding   42   

SECTION 2.6

Issuance Procedures   42   

SECTION 2.7

Register; Notes   46   

SECTION 2.8

Extensions of Term Loans   46   

SECTION 2.9

Incremental Facilities   48   

ARTICLE III REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

  50   

SECTION 3.1

Repayments and Prepayments; Application   50   

SECTION 3.2

Interest Provisions   54   

SECTION 3.3

Fees   55   

ARTICLE IV CERTAIN LIBO RATE, EURIBOR Rate AND OTHER PROVISIONS

  56   

SECTION 4.1

LIBO Rate or EURIBOR Rate Lending Unlawful   56   

SECTION 4.2

Deposits Unavailable; Inability to Determine Interest Rates   56   

SECTION 4.3

Increased LIBO Rate or EURIBOR Rate Loan Costs, etc   57   

SECTION 4.4

Funding Losses   57   

SECTION 4.5

Increased Capital Costs   57   

SECTION 4.6

Taxes   58   

SECTION 4.7

Payments, Computations; Proceeds of Collateral, etc   61   

SECTION 4.8

Sharing of Payments   62   

SECTION 4.9

Setoff   63   

SECTION 4.10

Mitigation   63   

SECTION 4.11

Removal of Lenders   63   

SECTION 4.12

Limitation on Additional Amounts, etc   64   

SECTION 4.13

Defaulting Lenders   64   

ARTICLE V CONDITIONS

  66   

SECTION 5.1

Closing Date   66   

SECTION 5.2

All Credit Extensions   69   

ARTICLE VI REPRESENTATIONS AND WARRANTIES

  69   

SECTION 6.1

Organization, etc   69   

SECTION 6.2

Due Authorization, Non-Contravention, etc   70   

SECTION 6.3

Government Approval, Regulation, etc   70   

 

-i-



--------------------------------------------------------------------------------

SECTION 6.4

Validity, etc   70   

SECTION 6.5

Financial Information   70   

SECTION 6.6

No Material Adverse Change   71   

SECTION 6.7

Litigation, Labor Controversies, etc   71   

SECTION 6.8

Subsidiaries   71   

SECTION 6.9

Ownership of Properties   71   

SECTION 6.10

Taxes   71   

SECTION 6.11

Pension and Welfare Plans   71   

SECTION 6.12

Environmental Warranties   71   

SECTION 6.13

Accuracy of Information   73   

SECTION 6.14

Regulations U and X   73   

SECTION 6.15

Compliance with Contracts, Laws, etc   73   

SECTION 6.16

Anti-Corruption Laws and Sanctions   73   

SECTION 6.17

Solvency   73   

ARTICLE VII COVENANTS

  73   

SECTION 7.1

Affirmative Covenants   73   

SECTION 7.2

Negative Covenants   79   

ARTICLE VIII EVENTS OF DEFAULT

  91   

SECTION 8.1

Listing of Events of Default   91   

SECTION 8.2

Action if Bankruptcy   93   

SECTION 8.3

Action if Other Event of Default   93   

ARTICLE IX THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT; THE LEAD

                         ARRANGERS, THE CO-SYNDICATION AGENTS AND THE CO-

                         DOCUMENTATION AGENTS

  94   

SECTION 9.1

Actions   94   

SECTION 9.2

Funding Reliance, etc   94   

SECTION 9.3

Exculpation   94   

SECTION 9.4

Successor   95   

SECTION 9.5

Loans by JPMorgan Chase Bank   95   

SECTION 9.6

Credit Decisions   95   

SECTION 9.7

Copies, etc   95   

SECTION 9.8

Reliance by Agents   96   

SECTION 9.9

Defaults   96   

SECTION 9.10

Lead Arrangers, Co-Syndication Agents, Documentation Agents, etc.   96   

SECTION 9.11

Posting of Approved Electronic Communications   96   

ARTICLE X MISCELLANEOUS PROVISIONS

  98   

SECTION 10.1

Waivers, Amendments, etc   98   

SECTION 10.2

Notices; Time   99   

SECTION 10.3

Payment of Costs and Expenses   100   

SECTION 10.4

Indemnification   100   

SECTION 10.5

Survival   102   

SECTION 10.6

Severability   102   

SECTION 10.7

Headings   102   

SECTION 10.8

Execution in Counterparts, Effectiveness, etc   102   

SECTION 10.9

Governing Law; Entire Agreement   102   

SECTION 10.10

Successors and Assigns   102   

 

-ii-



--------------------------------------------------------------------------------

SECTION 10.11

Sale and Transfer of Credit Extensions; Participations in Credit Extensions;
Notes   103   

SECTION 10.12

Other Transactions   105   

SECTION 10.13

Forum Selection and Consent to Jurisdiction; Waivers   105   

SECTION 10.14

Waiver of Jury Trial   106   

SECTION 10.15

Patriot Act   106   

SECTION 10.16

Judgment Currency   106   

SECTION 10.17

No Fiduciary Duty   106   

SECTION 10.18

Counsel Representation   107   

SECTION 10.19

Confidentiality   107   

SECTION 10.20

[Reserved]   108   

SECTION 10.21

Effect of Amendment and Restatement   108   

SECTION 10.22

Consent of Required Lenders   108   

 

SCHEDULE I

- Disclosure Schedule

SCHEDULE II

- Notice Address

SCHEDULE III

- Existing Letters of Credit

SCHEDULE 10.21

- Revolving Loan Commitments

EXHIBIT A-1

- Form of Revolving Note

EXHIBIT A-2

- Form of Term Note

EXHIBIT A-3

- Form of Swing Line Note

EXHIBIT B-1

- Form of Borrowing Request

EXHIBIT B-2

- Form of Issuance Request

EXHIBIT C

- Form of Continuation/Conversion Notice

EXHIBIT D

- Form of Lender Assignment Agreement

EXHIBIT E

- Form of Compliance Certificate

EXHIBIT F

- Form of U.S. Guaranty

EXHIBIT G

- Form of Pledge and Security Agreement

EXHIBIT H

- Form of Closing Date Certificate

EXHIBIT I

- Form of Solvency Certificate

 

-iii-



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of April 29, 2015 is
among HANESBRANDS INC., a Maryland corporation (the “Parent Borrower”), MFB
International Holdings S.à r.l. , a société à responsabilité limitée,
incorporated and existing under the laws of the Grand Duchy of Luxembourg,
having its registered office at 33, rue du Puits Romain, L-8070 Bertrange and
registered with the Luxembourg Trade and Companies Register under number B
182.082 and a share capital of USD 224,991,345 (the “Lux Borrower” and, together
with the Parent Borrower, the “Borrowers”), the various financial institutions
and other Persons from time to time party to this Agreement (the “Lenders”),
BRANCH BANKING & TRUST COMPANY and SUNTRUST BANK, as the co-documentation agents
(in such capacities, the “Co-Documentation Agents”), BARCLAYS BANK PLC, HSBC
SECURITIES (USA) INC., MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and
PNC BANK, NATIONAL ASSOCIATION, as the co-syndication agents (in such
capacities, the “Co-Syndication Agents”), JPMORGAN CHASE BANK, N.A., as the
administrative agent and the collateral agent (in such capacities, the
“Administrative Agent” and “Collateral Agent”, respectively), and J.P. MORGAN
SECURITIES LLC, BARCLAYS BANK PLC, HSBC SECURITIES (USA) INC., MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED and PNC CAPITAL MARKETS LLC, as the joint
lead arrangers and joint bookrunners (in such capacities, the “Lead Arrangers”).

The parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.1         Defined Terms.   The following terms (whether or not
underscored) when used in this Agreement, including its preamble and recitals,
shall, except where the context otherwise requires, have the following meanings
(such meanings to be equally applicable to the singular and plural forms
thereof):

“2020 Senior Note Documents” means the 2020 Senior Notes, the 2020 Senior Note
Indenture and all other agreements, documents and instruments executed and
delivered with respect to the 2020 Senior Notes or the 2020 Senior Note
Indenture, as the same may be refinanced, amended, supplemented, amended and
restated or otherwise modified from time to time in accordance with this
Agreement

“2020 Senior Note Indenture” means the Indenture, dated as of August 1, 2008,
among the Parent Borrower, the subsidiary guarantors party thereto and Branch
Banking and Trust Company, as trustee, as amended and supplemented by the Fourth
Supplemental Indenture thereto, dated November 9, 2010, among the Parent
Borrower, the subsidiary guarantors party thereto and Branch Banking and Trust
Company, pursuant to which the 2020 Senior Notes were issued, as the same may be
amended, supplemented, amended and restated or otherwise modified from time to
time in accordance with this Agreement.

“2020 Senior Notes” means the $1,000,000,000 aggregate principal amount of
6.375% senior unsecured notes due December 15, 2020 issued by the Parent
Borrower.

“Acquisition Documentation Date” is defined in the definition of “Permitted
Acquisition”.

“Administrative Agent” is defined in the preamble and includes each other Person
appointed as the successor Administrative Agent pursuant to Section 9.4.



--------------------------------------------------------------------------------

“Affected Lender” is defined in Section 4.11.

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person.
“Control” of a Person means the power, directly or indirectly, (i) to vote 10%
or more of the Capital Securities (on a fully diluted basis) of such Person
having ordinary voting power for the election of directors, managing members or
general partners (as applicable), or (ii) to direct or cause the direction of
the management and policies of such Person (whether by contract or otherwise).

“Agents” means, as the context may require, the Administrative Agent and the
Collateral Agent.

“Agreement” means, on any date, this Third Amended and Restated Credit Agreement
as originally in effect on the Closing Date, as amended, supplemented, amended
and restated or otherwise modified from time to time and in effect on such date.

“Alternate Base Rate” means on any date and with respect to all Base Rate Loans,
a fluctuating rate of interest per annum equal to the highest of (i) the Base
Rate in effect on such day, and (ii) the Federal Funds Rate in effect on such
day plus  1⁄2 of 1.0% and (iii) for a LIBO Rate Loan, the LIBO Rate (Reserve
Adjusted) with a one-month Interest Period commencing on such day (or if such
day is not a Business Day, the immediately preceding Business Day) plus 1.0%;
provided that, for the avoidance of doubt, the LIBO Rate (Reserve Adjusted) for
any day shall be based on the Screen Rate at approximately 11:00 a.m. London
time on such day. Changes in the rate of interest on that portion of any Loans
maintained as Base Rate Loans will take effect simultaneously with each change
in the Alternate Base Rate. The Administrative Agent will give notice promptly
to the Parent Borrower and the Lenders of changes in the Alternate Base Rate;
provided that, the failure to give such notice shall not affect the Alternate
Base Rate in effect after such change.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Parent Borrower or any of its Affiliates from
time to time relating to bribery or corruption.

“Applicable Commitment Fee Margin” means, with respect to the Revolving Loan
Commitments, the applicable percentage set forth below corresponding to the
relevant Leverage Ratio:

 

Leverage Ratio

Applicable Commitment

Fee Margin

Greater than or equal to 4.00:1.00

0.350%

Less than 4.00:1.00 but greater than or equal to 3.25:1.00

0.300%

Less than 3.25:1.00

0.250%

The Leverage Ratio used to compute the Applicable Commitment Fee Margin shall be
that set forth in the Compliance Certificate most recently delivered by the
Parent Borrower to the Administrative Agent. Changes in the Applicable
Commitment Fee Margin resulting from a change in the Leverage Ratio shall become
effective upon delivery by the Parent Borrower to the Administrative Agent of a
new Compliance Certificate pursuant to clause (c) of Section 7.1.1. If the
Parent Borrower fails to deliver a Compliance Certificate on or before the date
required pursuant to clause (c) of Section 7.1.1, the Applicable Commitment Fee
Margin from and including the day after such required date of delivery to but
not including the date the Parent Borrower delivers to the Administrative Agent
a Compliance Certificate shall equal the highest Applicable Commitment Fee
Margin set forth above.

 

2



--------------------------------------------------------------------------------

“Applicable Margin” means (a) with respect to the New Term B Loans, 2.50% in the
case of LIBO Rate Loans and 1.50% in the case of Base Rate Loans, (b) with
respect to the Euro Term Loans, 2.75% and (c) with respect to the New Term A
Loans and the Revolving Loans, the applicable percentage set forth below
corresponding to the relevant Leverage Ratio:

 

 

Applicable Margin for New Term A Loans and Revolving

Loans (including Swing Line Loans)

Leverage Ratio

LIBO Rate Loans

Base Rate Loans

Greater than or equal to 4.00:1.00

2.00% 1.00%

Less than 4.00:1.00 but greater than or equal to 3.25:1.00

1.75% 0.75%

Less than 3.25:1.00 but greater than or equal to 2.50:1.00

1.50% 0.50%

Less than 2.50:1.00

1.25% 0.25%

The Leverage Ratio used to compute the Applicable Margin shall be the Leverage
Ratio set forth in the Compliance Certificate most recently delivered by the
Parent Borrower to the Administrative Agent. Changes in the Applicable Margin
resulting from a change in the Leverage Ratio shall become effective upon
delivery by the Parent Borrower to the Administrative Agent of a new Compliance
Certificate pursuant to clause (c) of Section 7.1.1. If the Parent Borrower
fails to deliver a Compliance Certificate on or before the date required
pursuant to clause (c) of Section 7.1.1, the Applicable Margin from and
including the day after such required date of delivery to but not including the
date the Parent Borrower delivers to the Administrative Agent a Compliance
Certificate shall equal the highest Applicable Margin set forth above.

“Applicable Percentage” means, at any time of determination, with respect to a
mandatory prepayment in respect of Excess Cash Flow pursuant to clause (h) of
Section 3.1.1, (A) 50.0%, if the Leverage Ratio set forth in the Compliance
Certificate most recently delivered by the Parent Borrower to the Administrative
Agent was greater than or equal to 2.50:1.00, (B) 25.0%, if the Leverage Ratio
set forth in such Compliance Certificate was less than 2.50:1.00 but greater
than or equal to 2.00:1.00, and (C) 0%, if the Leverage Ratio set forth in such
Compliance Certificate was less than 2.00:1.00.

“Approved Foreign Bank” is defined in the definition of “Cash Equivalent
Investment”.

“Approved Fund” means any Person (other than a natural Person) that (i) is
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course, and (ii) is
administered or managed by a Lender, an Affiliate of a Lender or a Person or an
Affiliate of a Person that administers or manages a Lender.

“Authorized Officer” means, relative to any Obligor, the chief executive
officer, president, chief financial officer, treasurer, assistant treasurer,
secretary, assistant secretary and those of its other officers, general
partners, managing members, or any manager (in the case of an Obligor governed
by a board of managers) (as applicable), in each case whose signatures and
incumbency shall have been certified to the Agents, the Lenders and the Issuers.

“Available Amount” means, on any date of determination thereof, an amount equal
to:.

(a)         $400,000,000, plus

 

3



--------------------------------------------------------------------------------

(b)         50% of the aggregate amount of the Adjusted Consolidated Net Income
(or, if the Adjusted Consolidated Net Income is a loss, minus 100% of the amount
of such loss) less the amount of any net reduction in Investments included
pursuant to clause (d) below that would otherwise be included in Adjusted
Consolidated Net Income accrued on a cumulative basis during the period (taken
as one accounting period) beginning on the Third Amendment Effective Date and
ending on the last day of the last Fiscal Quarter preceding such date of
determination for which reports have been filed with the SEC or provided to the
Administrative Agent pursuant to Section 7.1.1(a) or (b), plus

(c)         the aggregate Net Cash Proceeds received by the Parent Borrower
after the Third Amendment Effective Date as a capital contribution or from the
issuance and sale of its Capital Stock (other than Disqualified Stock) to a
Person who is not a Subsidiary of the Parent Borrower, including the Net Cash
Proceeds received by the Parent Borrower from any issuance or sale permitted by
the 2020 Senior Note Indenture of convertible Indebtedness of the Parent
Borrower subsequent to the Third Amendment Effective Date but only upon the
conversion of such Indebtedness into Capital Stock (other than Disqualified
Stock) of the Parent Borrower, or from the issuance to a Person who is not a
Subsidiary of the Parent Borrower of any options, warrants or other rights to
acquire Capital Stock of the Parent Borrower (in each case, exclusive of any
Disqualified Stock or any options, warrants or other rights that are redeemable
at the option of the holder, or are required to be redeemed, prior to the Stated
Maturity of the 2020 Senior Notes), plus

(d)         an amount equal to the net reduction in Investments in any Person
resulting from payments of interest on Indebtedness, dividends, repayments of
loans or advances, or other transfers of assets, in each case, to the Parent
Borrower or any Restricted Subsidiary or from the Net Cash Proceeds from the
sale of any such Investment (whether or not any such payment or proceeds are
included in the calculation of Adjusted Consolidated Net Income) or from
redesignations of Unrestricted Subsidiaries as Restricted Subsidiaries (valued
in each case as provided in the definition of “Investments” set forth on Annex I
hereto), not to exceed, in each case, the aggregate amount of all Investments
previously made by the Parent Borrower or any Restricted Subsidiary in such
Person or Unrestricted Subsidiary; minus

(e)         the sum of (i) the amount of such Available Amount used to make any
Investments pursuant to Section 7.2.5(k) and (o), (ii) the amount of such
Available Amount used to incur Indebtedness by Foreign Subsidiaries pursuant to
Section 7.2.2(h), (iii) the amount of such Available Amount used to make
Restricted Payments pursuant to Section 7.2.6(e), (iv) the amount of such
Available Amount used to pay or prepay Indebtedness pursuant to clause (1)(B) of
the proviso in Section 7.2.8(a) and (v) the amount of such Available Amount used
to make Permitted Acquisitions pursuant to the first proviso in
Section 7.2.10(b);

provided that capitalized terms used in this definition shall (x) if defined on
Annex I hereto, have the meanings given to such terms hereunder indicated on
Annex I hereto and (y) if not defined on Annex I hereto, have the meanings given
to such terms in this Agreement.

“Base Rate” means, at any time, the rate of interest publicly announced by
JPMorgan as its prime rate in effect at its principal office in New York City.

“Base Rate Loan” means a Loan denominated in Dollars bearing interest at a
fluctuating rate determined by reference to the Alternate Base Rate.

“Borrowers” is defined in the preamble.

 

4



--------------------------------------------------------------------------------

“Borrowing” means the Loans of the same type and, in the case of EURIBOR Rate
Loans or LIBO Rate Loans, having the same Interest Period made by all Lenders
required to make such Loans on the same Business Day and pursuant to the same
Borrowing Request in accordance with Section 2.3.

“Borrowing Request” means a Loan request and certificate duly executed by an
Authorized Officer of the applicable Borrower substantially in the form of
Exhibit B-1 hereto.

“Business Day” means (i) any day which is neither a Saturday or Sunday nor a
legal holiday on which banks are authorized or required to be closed in
New York, New York, (ii) relative to the making, continuing, prepaying or
repaying of any LIBO Rate Loans, any day which is a Business Day described in
clause (i) above and on which dealings in Dollars are carried on in the London
interbank eurodollar market, (iii) relative to the making, continuing, prepaying
or repaying of any EURIBOR Rate Loans, any day which is a Business Day described
in clause (i) above and on which TARGET is open for the settlement of payments
in Euros and (iv) for purposes of Section 2.1.2 any day which is neither a
Saturday or Sunday nor a legal holiday where the relevant Issuer is located
(and, if such Issuer is located in Hong Kong, excluding any day upon which a
Typhoon Number 8 signal or black rainstorm warning is hoisted before 12:00 noon
(Hong Kong time)).

“Capital Expenditures” means, for any period, the aggregate amount of (i) all
expenditures of the Parent Borrower and its Subsidiaries for fixed or capital
assets made during such period which, in accordance with GAAP, would be
classified as capital expenditures and (ii) Capitalized Lease Liabilities
incurred by the Parent Borrower and its Subsidiaries during such period;
provided that Capital Expenditures shall not include any such expenditures which
constitute any of the following, without duplication: (a) a Permitted
Acquisition, (b) to the extent permitted by this Agreement, capital expenditures
consisting of Net Disposition Proceeds or Net Casualty Proceeds not otherwise
required to be used to repay the Loans and (c) imputed interest capitalized
during such period incurred in connection with Capitalized Lease Liabilities not
paid or payable in cash. For the avoidance of doubt (x) to the extent that any
item is classified under clause (i) of this definition and later classified
under clause (ii) of this definition or could be classified under either clause,
it will only be required to be counted once for purposes hereunder and (y) in
the event the Parent Borrower or any Subsidiary owns an asset that was not used
and is now being reused, no portion of the unused asset shall be considered
Capital Expenditures hereunder; provided that any expenditure necessary in order
to permit such asset to be reused shall be included as a Capital Expenditure
during the period that such expenditure actually is made.

“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued after
the Closing Date; provided however, any shares, interests, participations or
other equivalents required to be issued in connection with convertible debt
shall not be considered “Capital Securities” until issued.

“Capitalized Lease Liabilities” means, with respect to any Person, all monetary
obligations of such Person and its Subsidiaries under any leasing or similar
arrangement which, in accordance with GAAP, should be classified as capitalized
leases, and for purposes of each Loan Document the amount of such obligations
shall be the capitalized amount thereof, determined in accordance with GAAP, and
the stated maturity thereof shall be the date of the last payment of rent or any
other amount due under such lease prior to the first date upon which such lease
may be terminated by the lessee without payment of a premium or a penalty;
provided, however, any changes to the treatment or reclassification of operating
leases under GAAP or the interpretation of GAAP that would cause operating
leases to be considered capitalized leases under GAAP shall be ignored as if
such treatment or reclassification had never occurred and, for the avoidance of
doubt, operating leases shall not be considered Capitalized Lease Liabilities
hereunder.

 

5



--------------------------------------------------------------------------------

“Cash Collateralize” means, with respect to (i) a Letter of Credit, the deposit
of immediately available funds into a cash collateral account maintained with
(or on behalf of) the Administrative Agent on terms reasonably satisfactory to
the Administrative Agent in an amount equal to the Stated Amount of such Letter
of Credit and (ii) OA Payment Obligations, the deposit of immediately available
funds into a cash collateral account maintained with (or on behalf of) the
applicable Open Account Discount Purchaser in an amount equal to the aggregate
Dollar amount of such OA Payment Obligations.

“Cash Equivalent Investment” means, at any time:

(a)         any direct obligation of (or unconditionally guaranteed by) the
United States or a State thereof (or any agency or political subdivision
thereof, to the extent such obligations are supported by the full faith and
credit of the United States or a State thereof) maturing not more than one year
after such time;

(b)         commercial paper maturing not more than 270 days from the date of
issue, which is issued by (i) a corporation (other than an Affiliate of any
Obligor) organized under the laws of any State of the United States or of the
District of Columbia and rated A-1 or higher by S&P or P-1 or higher by Moody’s,
or (ii) any Lender (or its holding company);

(c)         any certificate of deposit, time deposit or bankers’ acceptance,
maturing not more than one year after its date of issuance, which is issued by
either (i) any bank organized under the laws of the United States (or any State
thereof) and which has (A) a credit rating of A2 or higher from Moody’s or A or
higher from S&P and (B) a combined capital and surplus greater than
$500,000,000, or (ii) any Lender;

(d)         any repurchase agreement having a term of 30 days or less entered
into with any Lender or any commercial banking institution satisfying the
criteria set forth in clause (c)(i) which (i) is secured by a fully perfected
security interest in any obligation of the type described in clause (a), and
(ii) has a market value at the time such repurchase agreement is entered into of
not less than 100% of the repurchase obligation of such commercial banking
institution thereunder;

(e)         with respect to any Foreign Subsidiary, non-Dollar denominated
(i) certificates of deposit of, bankers acceptances of, or time deposits with,
any commercial bank which is organized and existing under the laws of the
country in which such Person maintains its chief executive office or principal
place of business or is organized provided such country is a member of the
Organization for Economic Cooperation and Development, and which has a
short-term commercial paper rating from S&P of at least “A-1” or the equivalent
thereof or from Moody’s of at least “P-1” or the equivalent thereof (any such
bank being an “Approved Foreign Bank”) and maturing within one year of the date
of acquisition and (ii) equivalents of demand deposit accounts which are
maintained with an Approved Foreign Bank; and

(f)         readily marketable obligations issued or directly and fully
guaranteed or insured by the government or any agency or instrumentality of any
member nation of the European Union whose legal tender is the Euro and which are
denominated in Euros or any other foreign currency comparable in credit quality
and tenor to those referred to above and customarily used by corporations for
cash management purposes in any jurisdiction outside the United States to the
extent reasonably required in connection with any business conducted by any
Foreign Subsidiary organized in such jurisdiction, having (i) one of the three
highest ratings from either Moody’s or S&P and (ii) maturities of not more than
one year from the date of acquisition thereof; provided

 

6



--------------------------------------------------------------------------------

that the full faith and credit of any such member nation of the European Union
is pledged in support thereof.

“Cash Management Agreements” is defined in the definition of “Cash Management
Obligations”.

“Cash Management Obligations” means, with respect to the Parent Borrower or any
of its Subsidiaries, any direct or indirect liability, contingent or otherwise,
of such Person in respect of cash management services (including treasury,
depository, overdraft (daylight and temporary), credit or debit card, electronic
funds transfer and other cash management arrangements) provided after the
Original Restatement Effective Date by a Person who is (or was at the time such
Cash Management Obligations were incurred) the Administrative Agent, any Lender
or any Affiliate thereof, including obligations for the payment of fees,
interest, charges, expenses, attorneys’ fees and disbursements in connection
therewith to the extent provided for in the documents evidencing such cash
management services (such documents, “Cash Management Agreements”).

“Casualty Event” means the damage, destruction or condemnation, as the case may
be, of property of any Person or any of its Subsidiaries.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.

“CERCLIS” means the Comprehensive Environmental Response Compensation Liability
Information System List.

“Change in Control” means

(a)        any person or group (within the meaning of Sections 13(d) and 14(d)
under the Exchange Act) shall become the ultimate “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of
Capital Securities representing more than 35% of the Capital Securities of the
Parent Borrower on a fully diluted basis;

(b)        during any period of 24 consecutive months, individuals who at the
beginning of such period constituted the Board of Directors of the Parent
Borrower (together with any new directors whose election to such Board or whose
nomination for election by the stockholders of the Parent Borrower was approved
by a vote of a majority of the directors then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of the Parent Borrower then in office; or

(c)        the occurrence of any “Change of Control” (or similar term) under
(and as defined in) any 2020 Senior Note Document.

“Class” when used in reference to Term Loans, shall refer to whether such Term
Loans are Initial Term Loans or Extended Term Loans (of the same Extension
Series). For the avoidance of doubt, each Extended Term Loan is of a different
Class than the Class or Classes of Term Loans from which it was converted.

“Closing Date” means the date on which the conditions precedent set forth in
Section 5.1 have been satisfied or waived.

 

7



--------------------------------------------------------------------------------

“Closing Date Certificate” means the closing date certificate executed and
delivered by an Authorized Officer of the Parent Borrower substantially in the
form of Exhibit H hereto.

“Code” means the Internal Revenue Code of 1986, and the regulations thereunder,
in each case as amended, reformed or otherwise modified from time to time.

“Co-Documentation Agents” is defined in the preamble.

“Collateral Agent” is defined in the preamble and includes each other Person
appointed as successor Collateral Agent pursuant to Section 9.4.

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by the Parent Borrower or any Subsidiary in the
ordinary course of business of the Parent Borrower or such Subsidiary.

“Commitment” means, as the context may require, the Revolving Loan Commitment,
the Letter of Credit Commitment or the Swing Line Loan Commitment.

“Commitment Amount” means, as the context may require, the Revolving Loan
Commitment Amount, the Letter of Credit Commitment Amount or the Swing Line Loan
Commitment Amount.

“Commitment Termination Event” means

(a)        the occurrence of any Event of Default with respect to the Parent
Borrower described in clauses (a) through (d) of Section 8.1.9; or

(b)        the occurrence and continuance of any other Event of Default and
either (i) the declaration of all or any portion of the Loans to be due and
payable pursuant to Section 8.3, or (ii) the giving of notice by the
Administrative Agent, acting at the direction of the Required Lenders, to the
Parent Borrower that the Commitments have been terminated.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” is defined in clause (a) of Section 9.11.

“Compliance Certificate” means a certificate duly completed and executed by an
Authorized Officer of the Parent Borrower, substantially in the form of Annex II
hereto.

“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the Indebtedness of any other
Person (other than by endorsements of instruments in the course of collection),
or guarantees the payment of dividends or other distributions upon the Capital
Securities of any other Person. The amount of any Person’s obligation under any
Contingent Liability shall (subject to any limitation with respect thereto) be
deemed to be the outstanding principal amount of the debt, obligation or other
liability guaranteed thereby.

 

8



--------------------------------------------------------------------------------

“Continuation/Conversion Notice” means a notice of continuation or conversion
and certificate duly executed by an Authorized Officer of the applicable
Borrower, substantially in the form of Exhibit C hereto.

“Controlled Foreign Corporation” means a controlled foreign corporation, as
defined in Section 957(a) of the Code.

“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Parent Borrower, are
treated as a single employer under Section 414(b) or 414(c) of the Code or
Section 4001 of ERISA.

“Copyright Security Agreement” means any Copyright Security Agreement executed
and delivered by any Obligor in substantially the form of Exhibit C to the
Security Agreement, as amended, supplemented, amended and restated or otherwise
modified from time to time.

“Co-Syndication Agents” is defined in the preamble.

“Credit Extension” means, as the context may require,

(a)        the making of a Loan by a Lender; or

(b)        the issuance of any Letter of Credit, any amendment to or
modification of any Letter of Credit that increases the face amount thereof, or
the extension of any Stated Expiry Date of any existing Letter of Credit, by an
Issuer.

“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time relating to any cure period or both, would
constitute an Event of Default.

“Defaulting Lender” means any Lender that has (a) failed to fund any portion of
its Loans or participations in Letters of Credit or Swing Line Loans within
three Business Days of the date required to be funded by it hereunder,
(b) notified the Parent Borrower, the Administrative Agent, the Issuers, the
Swing Line Lender or any Lender in writing that it does not intend to comply
with any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or under other agreements in which it commits
to extend credit, (c) failed, within three Business Days after written request
by the Administrative Agent, to confirm that it will comply with the terms of
this Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swing Line Loans,
(d) otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount (other than any other amount that is de minimis) required to be
paid by it hereunder within three Business Days of the date when due, unless the
subject of a good faith dispute, or (e) (i) become or is insolvent or has a
parent company that has become or is insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition by a Governmental Authority or an
instrumentality thereof of any equity interest in such Lender or a parent
company thereof.

 

9



--------------------------------------------------------------------------------

“Designated Non-Cash Consideration” means the fair market value (as determined
in good faith by the Parent Borrower) of non-cash consideration received by the
Parent Borrower or its Subsidiaries in connection with any Disposition pursuant
to Section 7.2.11(n) that is designated as Designated Non-Cash Consideration
pursuant to a certificate of an Authorized Officer, setting forth the basis of
such valuation (which amount shall be reduced by the fair market value of the
portion of such non-cash consideration converted to cash within 180 days
following the consummation of the applicable Disposition).

“Disbursement” is defined in Section 2.6.2.

“Disbursement Date” is defined in Section 2.6.2.

“Disclosure Schedule” means the Disclosure Schedule attached hereto as
Schedule I, as it may be amended, supplemented, amended and restated or
otherwise modified from time to time by the Parent Borrower with the written
consent of, in the case of non-material modification, the Administrative Agent
and, in the case of material modifications the Required Lenders.

“Disposition” (or similar words such as “Dispose”) means any sale, transfer,
lease (as lessor), contribution or other conveyance (including by way of merger)
of, or the granting of options, warrants or other rights to, any of the Parent
Borrower’s or its Subsidiaries’ assets (including accounts receivable and
Capital Securities of Subsidiaries) to any other Person in a single transaction
or series of transactions other than (i) to another Obligor, (ii) by a Foreign
Subsidiary to any other Foreign Subsidiary, (iii) by a Receivables Subsidiary to
any other Person or (iv) customary derivatives issued in connection with the
issuance of convertible debt.

“Dollar” and the sign “$” mean lawful money of the United States.

“EBITDA” means, for any applicable period, the sum of

(a)        Net Income, plus

(b)        to the extent deducted in determining Net Income, the sum of
(i) depreciation and amortization (including amortization of deferred financing
fees or costs), (ii) Federal, state, local and foreign income withholding,
franchise, state single business unitary and similar Tax expense, (iii) Interest
Expense, (iv) all amounts in respect of extraordinary losses and (v) other
non-cash losses, charges, or expenses, including impairment of long-lived
assets, and non-cash compensation expense, minus

(c)        to the extent included in determining such Net Income, the sum of
(i) interest income, (ii) non-cash gains, (iii) extraordinary cash gains and
(iv) tax credits for any of the taxes of a type described in clause (b)(ii)
above (to the extent not netted from the tax expense described in such clause
(b)(ii), (v) any cash payments made during such period in respect of non-cash
items described in clause (a)(v) above subsequent to the fiscal quarter in which
the relevant non-cash expenses or losses were incurred, in each case, as
determined on a consolidated basis for Parent Borrower in accordance with GAAP.

“Eligible Assignee” means (i) in the case of an assignment of a Term Loan, (A) a
Lender, (B) an Affiliate of a Lender, (C) an Approved Fund or (D) any other
Person (other than an Ineligible Assignee), and (ii) in the case of any
assignment of the Revolving Loan Commitment or Revolving Loans, (A) a Lender,
(B) an Affiliate of a Lender or (C) any other Person (other than an Ineligible
Assignee) approved by the Parent Borrower (such approval of the Parent Borrower
not to be unreasonably withheld or delayed) unless an Event of Default has
occurred and is continuing.

 

10



--------------------------------------------------------------------------------

“EMU” means Economic and Monetary Union as contemplated in the Treaty on
European Union.

“EMU Legislation” means legislative measures of the European Council (including
European Council regulations) for the introduction of, changeover to or
operation of a single or unified European currency (whether known as the Euro or
otherwise), being in part the implementation of the third stage of EMU.

“Environmental Laws” means all applicable federal, state or local statutes,
laws, ordinances, codes, rules, regulations and legally binding guidelines
(including consent decrees and administrative orders) relating to protection of
public health and safety from environmental hazards and protection of the
environment.

“Equity Equivalents” means with respect to any Person any rights, warrants,
options, convertible securities, exchangeable securities, indebtedness or other
rights, in each case exercisable for or convertible or exchangeable into,
directly or indirectly, Capital Securities of such Person or securities
exercisable for or convertible or exchangeable into Capital Securities of such
Person, whether at the time of issuance or upon the passage of time or the
occurrence of some future event.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to Sections of ERISA also refer to any successor Sections thereto.

“EURIBOR Impacted Interest Period” is defined in the definition of “EURIBOR
Rate”.

“EURIBOR Rate Loans” means Loans denominated in Euros the rate of interest
applicable to which is, at all times during an Interest Period applicable to
such Loan, determined by reference to the EURIBOR Rate.

“EURIBOR Screen Rate” is defined in the definition of “EURIBOR Rate”.

“EURIBOR Rate” means, with respect to any EURIBOR Rate Loan for any Interest
Period, the percentage per annum determined by the Banking Federation of the
European Union for such Interest Period as set forth on the applicable page of
the Reuters Service (or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case, the “EURIBOR Screen Rate”) at
approximately 11:00 A.M., London time, two Business Days prior to the
commencement of such Interest Period; provided, that, if the EURIBOR Screen Rate
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement; provided, further, that if the EURIBOR Screen Rate shall not
be available at such time for such Interest Period (a “EURIBOR Impacted Interest
Period”) with respect to Euros, then the EURIBOR Rate shall be the Interpolated
Rate at such time; provided, that, if the Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.
Notwithstanding the foregoing, with respect to any Euro Term Loan, the EURIBOR
Rate shall not be less than 0.75% per annum.

“Euro Base Rate” means the rate of interest per annum reasonably determined by
the Administrative Agent and notified to the Borrowers to be applicable for
short-term loans denominated in Euros.

“Euro Base Rate Loans” means Loans denominated in Euros the rate of interest
applicable to which is equal to the Euro Base Rate plus the Applicable Margin
applicable to EURIBOR Rate Loans.

 

11



--------------------------------------------------------------------------------

“Euro Equivalent” means, with respect to any amount of Dollars on any date, the
equivalent amount in Euros of such amount of currency as determined by the
Administrative Agent using the Euro Exchange Rate applicable on such date.

“Euro Exchange Rate” means, with respect to Dollars or Euros on any date, the
rate at which Dollars may be exchanged into Euros, or Euros may be exchanged
into Dollars, as the case may be, as set forth at or about 11:00 A.M., London
time, on the Reuters currency page with respect to Euros on the date that is two
Business Days prior to the date as of which the exchange computation is made. In
the event that such rate does not appear on such Reuters currency page, the Euro
Exchange Rate shall be determined by reference to such other publicly available
service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Parent Borrower or, in the absence of such
agreement, the Euro Exchange Rate shall instead be the spot rate of exchange of
the Administrative Agent in the London interbank market or other market where
its foreign currency exchange operations in respect of Euros are then being
conducted, at or about 11:00 A.M., local time, on the date that is two Business
Days prior to the date as of which the exchange computation is made; provided,
however, that if at the time of any such determination, for any reason, no such
spot rate is being quoted, the Administrative Agent may use any reasonable
method it deems appropriate to determine such rate, and such determination shall
be conclusive absent manifest error.

“Euro Term Loan Account Pledge Agreements” means means (i) the account pledge
agreement, dated December 19, 2014, by and among DBA Lux Holding S.A. and the
Collateral Agent, (ii) the account pledge agreement, dated December 19, 2014, by
and among DBA Lux 1 S.A. and the Collateral Agent, (iii) the account pledge
agreement, dated December 19, 2014, by and among DBA Lux 2 S.A. and the
Collateral Agent and (iv) the account pledge agreement, dated December 19, 2014,
by and among DBA Lux Finance S.à r.l. and the Collateral Agent.

“Euro Term Loan Effective Date” means August 29, 2014.

“Euro Term Loan Guaranty” means the New Term Loan Guaranty, dated as of the Euro
Term Loan Effective Date, executed and delivered by an Authorized Officer of the
Lux Borrower and each Euro Term Loan Subsidiary Guarantor pursuant to the terms
of this Agreement, as amended, supplemented, amended and restated or otherwise
modified from time to time.

“Euro Term Loan Maturity Date” means the seventh anniversary of the Euro Term
Loan Effective Date, as may be extended pursuant to Section 2.8.

“Euro Term Loan Obligations” means all obligations (monetary or otherwise,
whether absolute or contingent, matured or unmatured) of the Euro Term Loan
Obligors arising under or in connection with a Loan Document, including OA
Payment Obligations and Foreign Working Capital Obligations and the principal of
and premium, if any, and interest (including interest accruing during the
pendency of any proceeding of the type described in Section 8.1.9, whether or
not allowed in such proceeding) on the Euro Term Loans; provided, that Euro Term
Loan Obligations shall not include Excluded Swap Obligations.

“Euro Term Loan Obligor” means, as the context may require, the Lux Borrower and
each Euro Term Loan Subsidiary Guarantor.

“Euro Term Loan PECs Pledge Agreements” means (i) the PECs pledge agreement,
dated December 19, 2014, by and among DBA Lux Holding S.A., the Collateral Agent
and DBA Lux 1 S.A., and (ii) the PECs pledge agreement, dated December 19, 2014,
by and among DBA Lux 1 S.A. the Collateral Agent and DBA Lux 2 S.à r.l.

 

12



--------------------------------------------------------------------------------

“Euro Term Loan Receivables Pledge Agreements” means (i) the receivables pledge
agreement, dated December 19, 2014, by and among, the Lux Borrower and the
Collateral Agent, (ii) the receivables pledge agreement, dated December 19,
2014, by and among DBA Lux Holding S.A. and the Collateral Agent, (iii) the
receivables pledge agreement, dated December 19, 2014, by and among DBA Lux 1
S.A. and the Collateral Agent, (iv) the receivables pledge agreement, dated
December 19, 2014, by and among DBA Lux 2 S.à r.l. and the Collateral Agent, and
(v) the receivables pledge agreement, dated December 19, 2014, by and among DBA
Lux Finance S.à r.l. and the Collateral Agent.

“Euro Term Loan Security Agreements” means (i) the Euro Term Loan Account Pledge
Agreements, (ii) the Euro Term Loan PECs Pledge Agreements, (iii) the Euro Term
Loan Receivables Pledge Agreements, (iv) the Euro Term Loan Share Pledge
Agreements, (v) the IPPECs Pledge Agreement, dated as of the Euro Term Loan
Effective Date, by and among UPEL, Inc., HBI International, LLC, HBI Branded
Apparel Limited, Inc., the Lux Borrower and the Collateral Agent, (vi) the
confirmation agreement, dated as of the Euro Term Loan Effective Date, by and
among UPEL, Inc., HBI International, LLC, HBI Branded Apparel Limited, Inc., the
Lux Borrower and the Collateral Agent, and (vii) the confirmation agreement,
dated as of the Closing Date by and among UPEL, Inc., HBI International, LLC,
HBI Branded Apparel Limited, Inc., Confecciones El Pedregal Inc., the Lux
Borrower, DBA Lux Holding S.A., DBA Lux 1 S.A., DBA Lux 2 S.à r.l., DBA Lux
Finance S.à r.l. and the Collateral Agent.

“Euro Term Loan Share Pledge Agreements” means (i) the Share Pledge Agreement,
dated as of the Euro Term Loan Effective Date, by and among UPEL, Inc., HBI
International, LLC, HBI Branded Apparel Limited, Inc., the Lux Borrower and the
Collateral Agent, (ii) the share pledge agreement, dated December 19, 2014, by
and among Confecciones El Pedregal Inc., the Lux Borrower and the Collateral
Agent, (iii) the share pledge agreement, dated December 19, 2014, by and among
the Lux Borrower, the Collateral Agent and DBA Lux Holding S.A., (iv) the share
pledge agreement, dated December 19, 2014, by and among DBA Lux Holding S.A.,
the Collateral Agent and DBA Lux 1 S.A., (v) the share pledge agreement, dated
December 19, 2014, by and among DBA Lux 1 S.A., the Collateral Agent, DBA Lux 2
S.à r.l. and DBA Lux Finance S.à r.l.

“Euro Term Loan Subsidiary Guarantor” means each Foreign Subsidiary of Lux
Borrower that has executed and delivered to the Administrative Agent the Euro
Term Loan Guaranty (including by means of a delivery of a supplement thereto);
provided that the following shall not be required to become a Euro Term Loan
Subsidiary Guarantor: (i) a Receivables Subsidiary, (ii) a not-for-profit
Subsidiary, (iii) a joint venture or non-wholly owned Subsidiary, (iv) an
Immaterial Subsidiary, (v) an Unrestricted Subsidiary, (vi) a Subsidiary
prohibited by law or contract from guaranteeing or granting Liens to secure any
of the Obligations or with respect to which any consent, approval, license or
authorization from any Governmental Authority would be required for the
provision of any such guaranty (but in the case of such guaranty being
prohibited due to a contractual obligation, such contractual obligation shall
have been in place at the Closing Date or at the time such Subsidiary became a
Restricted Subsidiary and was not created in contemplation of or in connection
with such Person becoming a Restricted Subsidiary); provided that each such
Subsidiary shall cease to be an excluded from the definition of “Euro Term Loan
Subsidiary Guarantor” solely pursuant to this clause (vi) if such consent,
approval, license or authorization has been obtained, (vii) with respect to
which the Parent Borrower and the Administrative Agent reasonably agree that the
burden or cost or other consequences of providing a guaranty of the Obligations
are excessive in relation to the benefits to the Lenders, (viii) a Subsidiary,
acquired after the Closing Date, that does not have the legal capacity to
provide a guarantee of the Obligations (provided that the lack of such legal
capacity does not arise from any action or omission of Parent Borrower or any
other Obligor), (ix) any Subsidiary with respect to which the providing of a
guarantee of the Obligations, in the reasonable judgment of the Parent Borrower,
could reasonably be expected to result in adverse tax consequences, (x) a
Subsidiary acquired pursuant to an acquisition financed with secured
Indebtedness

 

13



--------------------------------------------------------------------------------

permitted to be incurred under Section 7.2.2(i) and each Subsidiary that is a
Subsidiary thereof to the extent such secured Indebtedness prohibits such
Subsidiary from becoming a Guarantor; provided that each such Subsidiary shall
cease to be excluded from the definition of “Euro Term Loan Subsidiary
Guarantor” solely pursuant to this clause (x) if such secured Indebtedness is
repaid or becomes unsecured, if such Subsidiary ceases to Guarantee such secured
Indebtedness or such prohibition no longer exists, as applicable and (xi) a
direct or indirect Subsidiary of any Subsidiary excluded from the definition of
“Euro Term Loan Subsidiary Guarantor” pursuant to the foregoing clauses (i),
(ii), (iii) and (v).

“Euro Term Loans” means the term loans borrowed by the Lux Borrower on the Euro
Term Loan Effective Date in the aggregate principal amount of €363,000,000. As
of the Closing Date, there are €360,277,500 Euro Term Loans outstanding.

“Euro Term Percentage” means, relative to any Lender, the percentage of Euro
Term Loans held by such Lender.

“Euros” means the single currency of Participating Member States of the European
Union.

“Event of Default” is defined in Section 8.1.

“Excess Cash Flow” means, for any Fiscal Year, the excess (if any), of

(a)        EBITDA for such Fiscal Year, minus

(b)        the sum (for such Fiscal Year) of (i) Interest Expense actually paid
in cash by the Parent Borrower and its Subsidiaries, (ii) scheduled principal
repayments with respect to the permanent reduction of Indebtedness, to the
extent actually made, (iii) all Federal, state, local and foreign income
withholding, franchise, state single business unitary and similar Taxes actually
paid in cash or payable (only to the extent related to Taxes associated with
such Fiscal Year) by the Parent Borrower and its Subsidiaries, (iv) Capital
Expenditures to the extent (x) actually made by the Parent Borrower and its
Subsidiaries in such Fiscal Year or (y) committed to be made by the Parent
Borrower and its Subsidiaries; provided, that the amounts deducted from Excess
Cash Flow pursuant to preceding clause (y) shall not thereafter be deducted in
the determination of Excess Cash Flow for the Fiscal Year during which such
payments were actually made, (v) the portion of the purchase price paid in cash
with respect to Permitted Acquisitions and other Investments made pursuant to
Section 7.2.5, (vi) Restricted Payments made pursuant to Section 7.2.6 ,
(vii) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Parent Borrower and its Subsidiaries that are
required to be made in connection with any prepayment of Indebtedness to the
extent not financed with the proceeds of any long-term Indebtedness of the
Parent Borrower and its Subsidiaries and (viii) without duplication to any
amounts deducted in preceding clauses (i) through (viii), all items added back
to EBITDA pursuant to clause (b) of the definition thereof that represent
amounts actually paid in cash.

“Exemption Certificate” is defined in clause (e) of Section 4.6.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Existing Letters of Credit” means each of the Letters of Credit issued by an
Issuer and outstanding on the Closing Date, as listed on Schedule III hereto.

“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor, any
Swap Obligation if, and to the extent that, and only for so long as, all or a
portion of the guarantee of such

 

14



--------------------------------------------------------------------------------

Subsidiary Guarantor of, or the grant by such Subsidiary Guarantor of a security
interest to secure, as applicable, such Swap Obligation (or any guarantee
thereof) is or becomes illegal or unlawful under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) by virtue of such
Subsidiary Guarantor’s failure to constitute an “eligible contract participant,”
as defined in the Commodity Exchange Act and the regulations thereunder, at the
time the guarantee of (or grant of such security interest by, as applicable)
such Subsidiary Guarantor would otherwise have become effective with respect to
such Swap Obligation but for such Subsidiary Guarantor’s failure to constitute
an “eligible contract participant” at such time. If a Swap Obligation arises
under a master agreement governing more than one Swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to Swaps
for which such guarantee or security interest is or becomes illegal.

“Extended Term Loans” has the meaning assigned to that term in Section 2.8(a).

“Extending Lender” has the meaning assigned to that term in Section 2.8(b).

“Extension Amendment” has the meaning assigned to that term in Section 2.8(c).

“Extension Date” has the meaning assigned to that term in Section 2.8(d).

“Extension Election” has the meaning assigned to that term in Section 2.8(b).

“Extension Request” has the meaning assigned to that term in Section 2.8(a).

“Extension Series” shall mean all Extended Term Loans that are (i) established
pursuant to the same Extension Amendment (or any subsequent Extension Amendment
to the extent such Extension Amendment expressly provides that the Extended Term
Loans provided for therein are intended to be a part of any previously
established Extension Series), (ii) of the same Term Loan Class and (iii) that
provide for the same maturity date, interest margins, extension fees and
amortization schedule.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date
(and any amended or successor version that is substantively comparable), any
regulations or official interpretations thereof (including any Revenue Ruling,
Revenue Procedure, Notice or similar guidance issued by the Internal Revenue
Service thereunder as a precondition to relief or exemption from taxes under
such provisions), any applicable agreement entered into under Section 1471(b)(1)
of the Code, and any applicable intergovernmental agreement with respect thereto
(or any such amended or successor version thereof) and any law, regulation,
rule, promulgation or official agreement implementing an official governmental
agreement with respect to the foregoing.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to (i) the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) on the next succeeding
Business Day by the Federal Reserve Bank of New York, or (ii) if such rate is
not so published for any day which is a Business Day, the average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the quotations for such day
on such transactions received by the Administrative Agent from three federal
funds brokers of recognized standing selected by it; provided that if the
Federal Funds Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

 

15



--------------------------------------------------------------------------------

“Filing Statements” means all Uniform Commercial Code financing statements or
other similar financing statements and Uniform Commercial Code (Form UCC-3)
termination statements required pursuant to the Loan Documents.

“Fiscal Quarter” means either (a) a quarter ending on the Saturday nearest to
the last day of March, June, September or December or (b) at the option of the
Parent Borrower, if the Parent Borrower elects to change its Fiscal Year to a
Fiscal Year ending on December 31, a quarter ending on the last day of March,
June, September or December.

“Fiscal Year” means either (a) any period of fifty-two or fifty-three
consecutive calendar weeks ending on the Saturday nearest to December 31 or
(b) if the Parent Borrower elects to change its Fiscal Year pursuant to
Section 7.2.1, the fiscal year of the Parent Borrower ending on December 31st in
each calendar year; references to a Fiscal Year with a number corresponding to
any calendar year (e.g., the “2009 Fiscal Year”) refer to the Fiscal Year ending
on the Saturday nearest to December 31 of such calendar year.

“Foreign Subsidiary” means any Subsidiary that is not a U.S. Subsidiary or a
Receivables Subsidiary.

“Foreign Working Capital Lender” means each Person that is (or at the time such
Indebtedness was incurred, was) a Lender or an Affiliate of a Lender to whom a
Foreign Subsidiary owes Indebtedness that was permitted to be incurred pursuant
to clause (n) of Section 7.2.2 (it being understood and agreed that such
Indebtedness owed by a Foreign Subsidiary to a Lender or an Affiliate of a
Lender (“Foreign Working Capital Obligations”) shall be Obligations hereunder).

“Foreign Working Capital Obligations” is defined in the definition of “Foreign
Working Capital Lender”.

“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

“GAAP” is defined in Section 1.4.

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government and any group
or body charged with setting regulatory capital rules or standards (including,
without limitation, the Financial Accounting Standards Board, the Bank for
International Settlements or the Basel Committee on Banking Supervision or any
successor or similar authority to any of the foregoing).

“Guaranties” means, collectively, the U.S. Guaranty and the Euro Term Loan
Guaranty.

“Hazardous Material” means (i) any “hazardous substance”, as defined by CERCLA,
(ii) any “hazardous waste”, as defined by the Resource Conservation and Recovery
Act, as amended, or (iii) any pollutant or contaminant or hazardous, dangerous
or toxic chemical, material or substance (including any petroleum product)
within the meaning of any other Environmental Laws.

“Hedging Obligations” means, with respect to any Person, all liabilities of such
Person under foreign exchange contracts, commodity hedging agreements, currency
exchange agreements, interest rate swap agreements, interest rate cap agreements
and interest rate collar agreements, and all other

 

16



--------------------------------------------------------------------------------

agreements or arrangements designed to protect such Person against fluctuations
in interest rates, currency exchange rates or commodity prices.

“herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in any
Loan Document refer to such Loan Document as a whole and not to any particular
Section, paragraph or provision of such Loan Document.

“HSBC” means HSBC Bank USA, National Association, in its individual capacity,
and any successor thereto by merger, consolidation or otherwise.

“Immaterial Subsidiary” means at any date of determination, a Subsidiary
(a) whose total assets at the date of the most recent consolidated balance sheet
included in the financial statements delivered pursuant to Section 7.1.1(a) or
7.1.1(b) were less than or equal to 2% of the consolidated total assets of the
Parent Borrower and its Subsidiaries at such date and (b) whose gross revenues
for the most recent fiscal period covered in the consolidated statement of
income included in the financial statements delivered pursuant to
Section 7.1.1(a) or 7.1.1(b) were less than or equal to 2% of the consolidated
gross revenues of the Parent Borrower and its Subsidiaries for such period, in
each case determined in accordance with GAAP; provided that the aggregate total
assets or gross revenues of all Immaterial Subsidiaries, determined in
accordance with GAAP, may not exceed 5% of consolidated total assets or
consolidated gross revenues, respectively, of the Parent Borrower and its
Subsidiaries, collectively, at any time (and the Parent Borrower will designate
in writing to the Administrative Agent from time to time the Subsidiaries which
will cease to be treated as “Immaterial Subsidiaries” in order to comply with
the foregoing limitation).

“Impacted Interest Period” means, as applicable, the LIBO Impacted Interest
Period or the EURIBOR Impacted Interest Period.

“Impermissible Qualification” means any qualification or exception to the
opinion or certification of any independent public accountant as to any
financial statement of the Parent Borrower (i) which is of a “going concern” or
similar nature, (ii) which relates to the limited scope in any material respect
of examination of matters relevant to such financial statement, or (iii) which
relates to the treatment or classification of any item in such financial
statement (excluding treatment or classification changes which are the result of
changes in GAAP or the interpretation of GAAP) and which, as a condition to its
removal, would require an adjustment to such item the effect of which would be
to cause the Parent Borrower to be in Default.

“including” and “include” means including without limiting the generality of any
description preceding such term, and, for purposes of each Loan Document, the
parties hereto agree that the rule of ejusdem generis shall not be applicable to
limit a general statement, which is followed by or referable to an enumeration
of specific matters, to matters similar to the matters specifically mentioned.

“Increased Amount Date” is defined in Section 2.9.

“Incremental Credit Increase” is defined in Section 2.9.

“Incremental Lender” means any Incremental Revolving Lender or Incremental Term
Loan Lender.

“Incremental Revolving Commitments” is defined in Section 2.9.

“Incremental Revolving Lender” is defined in Section 2.9.

 

17



--------------------------------------------------------------------------------

“Incremental Revolving Loan” is defined in Section 2.9.

“Incremental Term Loan Lender” is defined in Section 2.9.

“Incremental Term Loan” is defined in Section 2.9.

“Indebtedness” of any Person means, (i) all obligations of such Person for
borrowed money or advances and all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (ii) all monetary obligations,
contingent or otherwise, relative to the face amount of all letters of credit,
whether or not drawn, and banker’s acceptances issued for the account of such
Person, (iii) all Capitalized Lease Liabilities of such Person, (iv) for
purposes of Section 8.1.5 only, net Hedging Obligations of such Person,
(v) whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services (excluding trade accounts payable and accrued expenses in the ordinary
course of business which are not overdue for a period of more than 90 days or,
if overdue for more than 90 days, as to which a dispute exists and adequate
reserves in conformity with GAAP have been established on the books of such
Person), (vi) indebtedness secured by (or for which the holder of such
indebtedness has an existing right, contingent or otherwise, to be secured by) a
Lien on property owned or being acquired by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse (provided that in the event such indebtedness is limited in recourse
solely to the property subject to such Lien, for the purposes of this Agreement
the amount of such indebtedness shall not exceed the greater of the book value
or the fair market value (as determined in good faith by the Parent Borrower’s
board of directors) of the property subject to such Lien), (vii) monetary
obligations arising under Synthetic Leases, (viii) the full outstanding balance
of trade receivables, notes or other instruments sold with full recourse (and
the portion thereof subject to potential recourse, if sold with limited
recourse), other than in any such case any thereof sold solely for purposes of
collection of delinquent accounts and other than in connection with any
Permitted Securitization or any Permitted Factoring Facility, (ix) all
obligations (other than intercompany obligations) of such Person pursuant to any
Permitted Securitization (other than Standard Securitization Undertakings) or
any Permitted Factoring Facility, and (x) all Contingent Liabilities of such
Person in respect of any of the foregoing. The Indebtedness of any Person shall
include the Indebtedness of any other Person (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefore
as a result of such Person’s ownership interest in or other relationship with
such Person, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor.

“Indemnified Liabilities” is defined in Section 10.4.

“Indemnified Parties” is defined in Section 10.4.

“Ineligible Assignee” means a natural Person, the Borrowers, any Affiliate of
the Borrowers or any other Person taking direction from, or working in concert
with, the Borrowers or any of the Borrowers’ Affiliates.

“Information” is defined in Section 10.19.

“Initial Term Loans” means (a) with respect to the Euro Term Loans, the Euro
Term Loans borrowed on the Euro Term Loan Effective Date and (b) with respect
with to the New Term Loans, the New Term Loans borrowed on the Closing Date.

 

18



--------------------------------------------------------------------------------

“Interest Coverage Ratio” means, as of the last day of any Fiscal Quarter, the
ratio computed for the period consisting of such Fiscal Quarter and each of the
three immediately preceding Fiscal Quarters of:

(a)         EBITDA (for all such Fiscal Quarters)

to

(b)         the sum (for all such Fiscal Quarters) of Interest Expense.

“Interest Expense” means, for any applicable period, the aggregate interest
expense (both, without duplication, when accrued or paid and net of interest
income paid during such period to the Parent Borrower and its Subsidiaries) of
the Parent Borrower and its Subsidiaries for such applicable period, including
the portion of any payments made in respect of Capitalized Lease Liabilities
allocable to interest expense; provided that the term “Interest Expense” shall
not include any interest expense attributable to a Permitted Factoring Facility.

“Interest Period” means, relative to any LIBO Rate Loan or EURIBOR Rate Loan,
the period beginning on (and including) the date on which such Loan is made or
continued as, or (if applicable) converted into, a LIBO Rate Loan or EURIBOR
Rate Loan pursuant to Sections 2.3 or 2.4 and shall end on (but exclude) the day
which numerically corresponds to such date one, two, three or six months and, if
agreed by all affected Lenders, twelve months thereafter (or, if any such month
has no numerically corresponding day, on the last Business Day of such month),
as the applicable Borrower may select in its relevant notice pursuant to
Sections 2.3 or 2.4; provided that,

(a)         the Borrowers shall not be permitted to select Interest Periods to
be in effect at any one time which have expiration dates occurring on more than
twelve different dates; and

(b)         if such Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall end on the next following Business Day
(unless such next following Business Day is the first Business Day of a calendar
month, in which case such Interest Period shall end on the Business Day next
preceding such numerically corresponding day).

“Interpolated Rate” means, at any time, the rate per annum (rounded to the same
number of decimal places as the Screen Rate) determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the Screen Rate (for the longest period for which that Screen Rate
is available in Dollars) that is shorter than the Impacted Interest Period and
(b) the Screen Rate (for the shortest period for which that Screen Rate is
available for Dollars) that exceeds the Impacted Interest Period, in each case,
as of the Specified Time on the Quotation Day for such Interest Period. When
determining the rate for a period which is less than the shortest period for
which the Screen Rate is available, the Screen Rate for purposes of clause
(a) above shall be deemed to be the overnight rate for Dollars determined by the
Administrative Agent from such service as the Administrative Agent may select.

“Investment” means, relative to any Person, (i) any loan, advance or extension
of credit made by such Person to any other Person, including the purchase by
such Person of any bonds, notes, debentures or other debt securities of any
other Person, and (ii) any Capital Securities held by such Person in any other
Person. The amount of any Investment shall be the original principal or capital
amount thereof less all returns of principal or equity thereon and shall, if
made by the transfer or exchange of property other than cash, be deemed to have
been made in an original principal or capital amount equal to the fair market
value of such property at the time of such Investment.

 

19



--------------------------------------------------------------------------------

“ISP Rules” is defined in Section 10.9.

“Issuance Request” means a Letter of Credit request and certificate duly
executed by an Authorized Officer of the Parent Borrower, substantially in the
form of Exhibit B-2 hereto, or in such electronic format as an Issuer and the
Administrative Agent in their discretion accept. Each Issuance Request delivered
in an electronic format shall constitute for all purposes of this Agreement a
certification by an Authorized Officer as to the matters set forth in Exhibit
B-2.

“Issuer” means HSBC or another Lender selected by the Parent Borrower and
reasonably acceptable to the Administrative Agent, in each case, in its capacity
as an Issuer of the Letters of Credit. At the request of HSBC and with the
Parent Borrower’s consent (not to be unreasonably withheld or delayed), another
Lender or an Affiliate of HSBC may issue one or more Letters of Credit
hereunder, in which case the term “Issuer” shall include any such Affiliate or
other Lender with respect to Letters of Credit issued by such Affiliate or such
Lender; provided that no such Lender shall have any obligation to be an Issuer
unless it agrees to do so in its sole discretion.

“Joinder Agreement” is defined in Section 2.9.

“Judgment Currency” is defined in Section 10.16.

“JPMorgan” means JPMorgan Chase Bank, N.A.

“Lead Arrangers” is defined in the preamble.

“Lender Assignment Agreement” means an assignment agreement substantially in the
form of Exhibit D hereto.

“Lenders” is defined in the preamble.

“Lender’s Environmental Liability” means any and all losses, liabilities,
obligations, penalties, claims, litigation, demands, defenses, costs, judgments,
suits, proceedings, damages (including consequential damages), disbursements or
expenses of any kind or nature whatsoever (including reasonable attorneys’ fees
at trial and appellate levels and experts’ fees and disbursements and expenses
incurred in investigating, defending against or prosecuting any litigation,
claim or proceeding) which may at any time be imposed upon, incurred by or
asserted or awarded against the Administrative Agent, any Lender or any Issuer
or any of such Person’s Affiliates, shareholders, directors, officers,
employees, and agents in connection with or arising from:

(a)         any Hazardous Material on, in, under or affecting all or any portion
of any property of the Parent Borrower or any of its Subsidiaries, the
groundwater thereunder, or any surrounding areas thereof to the extent caused by
Releases from the Parent Borrower’s or any of its Subsidiaries’ or any of their
respective predecessors’ properties;

(b)         any misrepresentation, inaccuracy or breach of any warranty,
contained or referred to in Section 6.12;

(c)         any violation or claim of violation by the Parent Borrower or any of
its Subsidiaries of any Environmental Laws; or

(d)         the imposition of any lien for damages caused by or the recovery of
any costs for the cleanup, release or threatened release of Hazardous Material
by the Parent Borrower or any of

 

20



--------------------------------------------------------------------------------

its Subsidiaries, or in connection with any property owned or formerly owned by
the Parent Borrower or any of its Subsidiaries.

“Letter of Credit” means a letter of credit that is a Standby Letter of Credit
or Commercial Letter of Credit. For greater certainty Letters of Credit shall
include all Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Issuer.

“Letter of Credit Commitment” means an Issuer’s obligation to issue Letters of
Credit pursuant to Section 2.1.2.

“Letter of Credit Commitment Amount” means, on any date, a maximum amount equal
to $150,000,000, as such amount may be permanently reduced from time to time
pursuant to Section 2.2.

“Letter of Credit Outstandings” means, on any date, an amount equal to the sum
of (i) the then aggregate amount which is undrawn and available under all issued
and outstanding Letters of Credit, and (ii) the then aggregate amount of all
unpaid and outstanding Reimbursement Obligations.

“Leverage Ratio” means, as of the last day of any Fiscal Quarter, the ratio of

(a)         Total Debt outstanding on the last day of such Fiscal Quarter

to

(b)         EBITDA computed for the period consisting of such Fiscal Quarter and
each of the three immediately preceding Fiscal Quarters;

provided, that for purposes of calculating the Leverage Ratio under
Section 7.2.4 only, Total Debt shall be reduced by unrestricted cash and Cash
Equivalent Investments of the Parent Borrower and its Subsidiaries; provided,
that the amount of cash and Cash Equivalent Investments of the Parent’s
Subsidiaries that are not Subsidiary Guarantors shall not exceed the amount of
Indebtedness of such Subsidiaries that is included in the calculation of Total
Debt.

“LIBO Impacted Interest Period” is defined in the definition of “LIBO Rate”.

“LIBO Rate” means, with respect to any LIBO Rate Loan for any Interest Period,
the London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters Screen that displays such
rate (or, in the event such rate does not appear on either of such Reuters
pages, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case, the “LIBO Screen Rate”) as of the
Specified Time on the Quotation Day for such Interest Period; provided that if
the Screen Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement; provided, further, that if the Screen Rate shall
not be available at such time for such Interest Period (an “Impacted Interest
Period”) with respect to Dollars, then the LIBO Rate shall be the Interpolated
Rate at such time (provided that if the Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement);
provided further that all of the foregoing shall be subject to Section 4.2.
Notwithstanding the foregoing, with respect to any New Term B Loan, the LIBO
Rate shall not be less than 0.75% per annum.

 

21



--------------------------------------------------------------------------------

“LIBO Rate Loan” means a Loan bearing interest, at all times during an Interest
Period applicable to such Loan, at a rate of interest determined by reference to
the LIBO Rate (Reserve Adjusted).

“LIBO Rate (Reserve Adjusted)” means, with respect to each day during each
Interest Period pertaining to a LIBO Rate Loan, a rate per annum determined for
such day in accordance with the following formula:

 

LIBO Rate =

LIBO Rate

(Reserve Adjusted) 1.00 - LIBOR Reserve Percentage

“LIBOR Reserve Percentage” means, for any day as applied to a LIBO Rate Loan,
the aggregate (without duplication) of the maximum rates (expressed as a decimal
fraction) of reserve requirements in effect on such day (including basic,
supplemental, marginal, special and emergency reserves) established by the
F.R.S. Board to which the Administrative Agent is subject with respect to the
LIBO Rate (Reserve Adjusted) dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the F.R.S. Board) maintained by a member bank of the Federal
Reserve System. Such rate of reserve requirements shall include those imposed
pursuant to such Regulation D. LIBO Rate Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The LIBOR Reserve Percentage shall be adjusted automatically on and
as of the effective date of any change in any rate of reserve requirement.

“LIBO Screen Rate” is defined in the definition of “LIBO Rate”.

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property, or other priority or preferential arrangement of any
kind or nature whatsoever.

“Loan Documents” means, collectively, this Agreement, the Notes, each Letter of
Credit Application, the Open Account Paying Agreements, each Cash Management
Agreement, each Rate Protection Agreement, the Security Agreement, the U.S.
Guaranty, the Euro Term Loan Guaranty, the Euro Term Loan Security Agreements,
the Luxembourg Pledge Agreements and each other agreement pursuant to which the
Collateral Agent is granted by the Parent Borrower or its Subsidiaries a Lien to
secure the Obligations, and the Guaranties.

“Loans” means, as the context may require, a Revolving Loan, a New Term A Loan,
a New Term B Loan, a Euro Term Loan or a Swing Line Loan of any type.

“Lux Borrower” is defined in the preamble.

“Lux Guaranty Reaffirmation” means the Reaffirmation of New Term Loan Guaranty,
dated as of the Closing Date, between the Lux Borrower, each Euro Term Loan
Subsidiary Guarantor, the Administrative Agent and the Collateral Agent.

“Lux Subsidiary” means a Foreign Subsidiary of the Lux Borrower organized under
the laws of the Grand Duchy of Luxembourg other than: (i) a Receivables
Subsidiary, (ii) a not-for-profit Subsidiary, (iii) a joint venture or
non-wholly owned Subsidiary, (iv) an Immaterial Subsidiary, (v) an Unrestricted
Subsidiary, (vi) a Subsidiary prohibited by law or contract from guaranteeing or
granting Liens to secure

 

22



--------------------------------------------------------------------------------

any of the Obligations or with respect to which any consent, approval, license
or authorization from any Governmental Authority would be required for the
provision of any such guaranty (but in the case of such guaranty being
prohibited due to a contractual obligation, such contractual obligation shall
have been in place at the Euro Term Loan Effective Date or at the time such
Subsidiary became a Restricted Subsidiary and was not created in contemplation
of or in connection with such Person becoming a Restricted Subsidiary); provided
that each such Subsidiary shall cease to be an excluded from the definition of
“Lux Subsidiary” solely pursuant to this clause (vi) if such consent, approval,
license or authorization has been obtained, (vii) with respect to which the
Parent Borrower and the Administrative Agent reasonably agree that the burden or
cost or other consequences of providing a guaranty of the Obligations are
excessive in relation to the benefits to the Lenders, (viii) a Subsidiary,
acquired after the Euro Term Loan Effective Date, that does not have the legal
capacity to provide a guarantee of the Obligations (provided that the lack of
such legal capacity does not arise from any action or omission of Parent
Borrower or any other Obligor), (ix) any Subsidiary with respect to which the
providing of a guarantee of the Obligations, in the reasonable judgment of the
Parent Borrower, could reasonably be expected to result in adverse tax
consequences, (x) a Subsidiary acquired pursuant to an acquisition financed with
secured Indebtedness permitted to be incurred under Section 7.2.2(i) and each
Subsidiary that is a Subsidiary thereof to the extent such secured Indebtedness
prohibits such Subsidiary from becoming a Guarantor; provided that each such
Subsidiary shall cease to be excluded from the definition of “Lux Subsidiary”
solely pursuant to this clause (x) if such secured Indebtedness is repaid or
becomes unsecured, if such Subsidiary ceases to Guarantee such secured
Indebtedness or such prohibition no longer exists, as applicable and (xi) a
direct or indirect Subsidiary of any Subsidiary excluded from the definition of
“Lux Subsidiary” pursuant to the foregoing clauses (i), (ii), (iii) and (v).

“Luxembourg Pledge Agreement” means any supplemental pledge agreement governed
by the laws of the Grand Duchy of Luxembourg executed and delivered by the
Parent Borrower or any of its Subsidiaries pursuant to the terms of this
Agreement, in form and substance reasonably satisfactory to the Administrative
Agent, to further protect or perfect the Lien on and security interest in any
Capital Securities issued by such Foreign Subsidiary constituting Collateral (as
defined in the Security Agreement).

“Material Adverse Effect” means any event, development or circumstance that has
had or could reasonably be expected to have a material adverse effect on (i) the
business, financial condition, operations, performance, or assets of the Parent
Borrower and its Subsidiaries (other than any Receivables Subsidiary) taken as a
whole, (ii) the validity or enforceability of any of the Loan Documents or the
rights and remedies of any Secured Party under any Loan Document or (iii) the
ability of any Obligor to perform when due its Obligations under any Loan
Document.

“Measurement Period” means, for any determination under this Agreement, the
period of the four consecutive Fiscal Quarters most recently ended.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Net Casualty Proceeds” means, with respect to any Casualty Event, the amount of
any insurance proceeds or condemnation awards received by the Parent Borrower or
any of its Restricted Subsidiaries in the form of cash and Cash Equivalents in
connection with such Casualty Event (net of all collection or similar expenses
related thereto including attorney’s fees, banking fees, prepayment penalties
and net of taxes paid or reasonably estimated to be payable as a result
thereof), but excluding any proceeds or awards required to be paid to a creditor
(other than the Lenders) which holds a first priority Lien permitted by clause
(d) of Section 7.2.3 on the property which is the subject of such Casualty
Event.

 

23



--------------------------------------------------------------------------------

“Net Debt Proceeds” means, with respect to the sale or issuance by the Parent
Borrower or any of its Restricted Subsidiaries (other than a Receivables
Subsidiary or a Subsidiary party to a Permitted Factoring Facility) of any
Indebtedness to any other Person after the Closing Date pursuant to clause
(b) of Section 7.2.2 or which is not expressly permitted by Section 7.2.2, the
excess of (i) the gross cash proceeds actually received by such Person from such
sale or issuance, over (ii) all arranging or underwriting discounts, fees,
costs, expenses and commissions, and all legal, investment banking, brokerage
and accounting and other professional fees, sales commissions and disbursements
and other closing costs and expenses actually incurred in connection with such
sale or issuance other than any such fees, discounts, commissions or
disbursements paid to Affiliates of the Parent Borrower or any such Subsidiary
in connection therewith.

“Net Disposition Proceeds” means the gross cash proceeds received by the Parent
Borrower or its Restricted Subsidiaries from any Disposition pursuant to clauses
(j) (l), (m) or (n) of Section 7.2.11 or Section 7.2.15 and any cash payment
received in respect of promissory notes or other non-cash consideration
delivered to the Parent Borrower or its Restricted Subsidiaries in respect
thereof, minus the sum of (i) all legal, investment banking, brokerage,
accounting and other professional fees, costs, sales commissions and expenses
and other closing costs, fees and expenses incurred in connection with such
Disposition, (ii) all taxes actually paid or estimated by the Parent Borrower to
be payable in cash in connection with such Disposition, (iii) payments made by
the Parent Borrower or its Restricted Subsidiaries to retire Indebtedness (other
than the Credit Extensions) where payment of such Indebtedness is required in
connection with such Disposition and (iv) any liability reserves established by
the Parent Borrower or such Subsidiary in respect of such Disposition in
accordance with GAAP; provided that, if the amount of any estimated taxes
pursuant to clause (ii) exceeds the amount of taxes required to be paid in cash
in respect of such Disposition, the aggregate amount of such excess shall
constitute Net Disposition Proceeds and to the extent any such reserves
described in clause (iv) are not fully used at the end of any applicable period
for which such reserves were established, such unused portion of such reserves
shall constitute Net Disposition Proceeds.

“Net Income” means, for any period, the aggregate of all amounts which would be
included as net income on the consolidated financial statements of the Parent
Borrower and its Subsidiaries for such period.

“New Term A Loan” is defined in Section 2.1.3.

“New Term A Loan Lender” is defined in Section 2.1.3.

“New Term A Loan Commitment” means, relative to any Lender, such Lender’s
obligation (if any) to make a New Term A Loan to the Parent Borrower on the
Closing Date. The original aggregate amount of the New Term A Loan Commitments
is $425,000,000.

“New Term A Loan Maturity Date” means the fifth anniversary of the Closing Date,
as may be extended pursuant to Section 2.8.

“New Term A Loan Percentage” means, relative to any New Term A Loan Lender, the
percentage of New Term A Loans held by such Lender.

“New Term B Loan” is defined in Section 2.1.3.

“New Term B Loan Lender” is defined in Section 2.1.3.

 

24



--------------------------------------------------------------------------------

“New Term B Loan Commitment” means, relative to any Lender, such Lender’s
obligation (if any) to make a New Term B Loan to the Parent Borrower on the
Closing Date. The original aggregate amount of the New Term B Loan Commitments
is $425,000,000.

“New Term B Loan Maturity Date” means the seventh anniversary of the Closing
Date, as may be extended pursuant to Section 2.8.

“New Term B Loan Percentage” means, relative to any New Term B Loan Lender, the
percentage of New Term B Loans held by such Lender.

“New Term Lenders” means, collectively, the New Term A Loan Lenders and the New
Term B Loan Lenders.

“New Term Loans” means, collectively, the New Term A Loans and the New Term B
Loans.

“Non-Consenting Lender” is defined in Section 4.11.

“Non-Defaulting Lender” means a Lender other than a Defaulting Lender.

“Non-Excluded Taxes” means any Taxes imposed on or with respect to any payment
made by or on account of any obligation under any Loan Document other than
(i) net income and franchise Taxes imposed on (or measured by) net income or net
profits with respect to any Secured Party by any Governmental Authority under
the laws of which such Secured Party is organized, or imposed as a result of
such Secured Party having its principal office or, in the case of a Lender,
maintaining its applicable lending office, in the jurisdiction imposing such tax
(ii) any branch profit taxes or any similar taxes imposed by the United States
of America or any other Governmental Authority described in clause (i),
(iii) Other Taxes, (iv) any United States federal withholding taxes imposed on
amounts payable to any Secured Party at the time such recipient becomes a party
to this Agreement (or designates a new lending office) except to the extent that
such Secured Party (or its assignor, if any) was entitled, at the time of the
designation of a new lending office (or assignment), to receive additional
amounts from the Parent Borrower with respect to such withholding taxes pursuant
to Section 4.6(a)(1) or 4.6(d), (v) Other Connection Taxes, (vi) any United
States federal withholding taxes imposed under FATCA and any withholding Taxes
deemed to be imposed under FATCA pursuant to Section 4.6(i) and (vii) any
withholding tax due under the Luxembourg laws dated 21 June 2005 implementing
the EU Council Directive 2003/48/EC of 3 June 2003 on the taxation of savings
income in the form of interest payments, as amended, and several agreements
concluded between Luxembourg and certain associated or dependent territories of
the European Union.

“Non-U.S. Lender” means any Lender that is not a “United States person”, as
defined under Section 7701(a)(30) of the Code.

“Note” means, as the context may require, a Term Note, a Revolving Note or a
Swing Line Note.

“OA Payment Obligations” is defined in the definition of “Open Account Paying
Agreement”.

“OA Payment Outstandings” means, on any date, the aggregate amount of OA Payment
Obligations owed by the Obligors under all Open Account Paying Agreements.

“Obligations” means all U.S. Obligations and all Euro Term Loan Obligations.

 

25



--------------------------------------------------------------------------------

“Obligor” means, as the context may require, the U.S. Obligors, the Euro Term
Loan Obligors and each other Person (other than a Secured Party) obligated
(other than Persons solely consenting to or acknowledging such document) under
any Loan Document.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Open Account Discount Agreement” is defined in the definition of “Open Account
Paying Agreement”.

“Open Account Discount Purchase” means a purchase, made at a discount pursuant
to an Open Account Discount Agreement, by an Open Account Discount Purchaser
from an Open Account Supplier of account receivables in respect of obligations
owed by an Obligor.

“Open Account Discount Purchaser” is defined in the definition of “Open Account
Paying Agreement”.

“Open Account Paying Agreement” means an open account paying agency agreement
between or among a Lender or any of its Affiliates and an Obligor, as identified
as an “Open Account Paying Agreement” through notice given from each party
thereto to the Administrative Agent, and/or any other agreement or
acknowledgment pursuant to which an Obligor has committed to pay such Lender or
its Affiliates the full face amount of any account receivable in respect of
obligations owed by an Obligor (the “OA Payment Obligations”) purchased by such
Lender or its Affiliates (each, an “Open Account Discount Purchaser”) from
certain vendors or other obligees of an Obligor prior to the Revolving Loan
Termination Date (each, an “Open Account Supplier”) (each agreement pursuant to
which such account receivables are purchased from an Open Account Supplier, an
“Open Account Discount Agreement”).

“Open Account Supplier” is defined in the definition of “Open Account Paying
Agreement”.

“Organic Document” means, relative to any Obligor, as applicable, the current
and consolidated version of its articles or certificate of incorporation,
by-laws, certificate of partnership, partnership agreement, certificate of
formation, limited liability agreement, operating agreement and all shareholder
agreements, voting trusts and similar arrangements applicable to any of such
Obligor’s Capital Securities.

“Original Credit Agreement” means the Credit Agreement dated as of September 5,
2006, as amended and restated as of December 10, 2009, as amended by that First
Amendment, dated as of February 17, 2011, as amended by that Second Amendment,
dated as of July 13, 2012, as amended by that Third Amendment, dated as of
July 23, 2013, as amended by that Fourth Amendment, dated as of November 26,
2013, and as further amended and restated as of July 30, 2014, and as further
amended, supplemented or modified prior to the Closing Date, among the Parent
Borrower, the lenders party thereto, JPMorgan, as administrative agent and
collateral agent, and the co-documentation agents, syndication agents and lead
arrangers party thereto.

“Original Currency” is defined in Section 10.16.

“Original Restatement Effective Date” means December 10, 2009.

“Other Connection Taxes” means, with respect to any Secured Party, Taxes imposed
as a result of a present or former connection between such Secured Party and the
jurisdiction imposing such Tax (other than connections arising from such Secured
Party having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,

 

26



--------------------------------------------------------------------------------

engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means any and all stamp, documentary or similar Taxes, or any
other excise or property Taxes or similar levies that arise on account of any
payment made or required to be made under any Loan Document or from the
execution, delivery, registration, recording or enforcement of any Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to
Section 4.11).

“Parent Borrower” is defined in the preamble.

“Participant” is defined in clause (e) of Section 10.11.

“Participant Register” is defined in clause (e) of Section 10.11.

“Participating Member State” means each country so described in any EMU
Legislation.

“Patent Security Agreement” means any Patent Security Agreement executed and
delivered by any Obligor in substantially the form of Exhibit A to the Security
Agreement, as amended, supplemented, amended and restated or otherwise modified
from time to time.

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended and supplemented from time to time.

“Patriot Act Disclosures” means all documentation and other information
available to the Parent Borrower or its Subsidiaries which a Lender, if subject
to the Patriot Act, is required to provide pursuant to the applicable section of
the Patriot Act and which required documentation and information the
Administrative Agent or any Lender reasonably requests in order to comply with
their ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.

“Pension Plan” means a “pension plan”, as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a multiemployer plan
as defined in Section 4001(a)(3) of ERISA), and to which the Parent Borrower or
any corporation, trade or business that is, along with the Parent Borrower, a
member of a Controlled Group, may have liability, including any liability by
reason of having been a substantial employer within the meaning of Section 4063
of ERISA at any time during the preceding five years, or by reason of being
deemed to be a contributing sponsor under Section 4069 of ERISA.

“Percentage” means, as the context may require, any Lender’s Revolving Loan
Percentage, Euro Term Percentage, New Term A Loan Percentage or New Term B Loan
Percentage.

“Permitted Acquisition” means an acquisition (whether pursuant to an acquisition
of a majority of the Capital Securities of a target or all or substantially all
of a target’s assets or any division or line of business of a target or merger)
by the Parent Borrower or any Subsidiary from any Person of a business in which
the following conditions are satisfied:

 

27



--------------------------------------------------------------------------------

(a)         the Parent Borrower shall have delivered a certificate either (i) on
the date of execution of the definitive acquisition agreement for such
acquisition (the “Acquisition Documentation Date”) or (ii) on the date of the
closing of such acquisition, certifying that on the date of delivery of such
certificate, before and after giving effect to such acquisition, the
representations and warranties set forth in each Loan Document shall, in each
case, be true and correct in all material respects with the same effect as if
then made (unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date) and no Default has occurred and is continuing
or would result therefrom; and

(b)         the Parent Borrower shall have delivered to the Administrative Agent
a Compliance Certificate for the period of four full Fiscal Quarters for which
financial statements have been delivered or are required to have been delivered
pursuant to Section 7.1.1 immediately preceding either (i) the Acquisition
Documentation Date or (ii) the date such acquisition is consummated (prepared in
good faith and in a manner and using such methodology which is consistent with
the most recent financial statements delivered pursuant to Section 7.1.1) giving
pro forma effect to the consummation of such acquisition and evidencing
compliance with the covenants set forth in Section 7.2.4.

“Permitted Factoring Facility” means any and all agreements or facilities
entered into by the Parent Borrower or any of its Subsidiaries for the purpose
of factoring its receivables for cash consideration.

“Permitted Liens” is defined in Section 7.2.3.

“Permitted Securitization” means any Disposition by the Parent Borrower or any
of its Subsidiaries consisting of Receivables and related collateral, credit
support and similar rights and any other assets that are customarily transferred
in a securitization of receivables, pursuant to one or more securitization
programs, to a Receivables Subsidiary or a Person who is not an Affiliate of the
Parent Borrower; provided that (i) the consideration to be received by the
Parent Borrower and its Subsidiaries other than a Receivables Subsidiary for any
such Disposition consists of cash, a promissory note or a customary contingent
right to receive cash in the nature of a “hold-back” or similar contingent
right, (ii) no Default shall have occurred and be continuing or would result
therefrom and (iii) the aggregate outstanding balance of the Indebtedness in
respect of all such programs at any point in time is not in excess of
$500,000,000.

“Person” means any natural person, corporation, limited liability company,
partnership, joint venture, association, trust or unincorporated organization,
Governmental Authority or any other legal entity, whether acting in an
individual, fiduciary or other capacity.

“Platform” is defined in clause (b) of Section 9.11.

“Pro Forma Unsecured Indebtedness” is defined in Section 7.2.2(s).

“Pro Forma Unsecured Indebtedness Documents” means any indenture or other
agreement, or any bonds, debentures, notes or other instruments, executed and
delivered with respect to Pro Forma Unsecured Indebtedness, as the same may be
amended, supplemented amended and restated or otherwise modified from time to
time in accordance with this Agreement.

“Public Lender” is defined in Section 7.1.1.

 

28



--------------------------------------------------------------------------------

“Purchase Money Note” means a promissory note evidencing a line of credit, or
evidencing other Indebtedness owed to the Parent Borrower or any Subsidiary in
connection with a Permitted Securitization or Permitted Factoring Facility,
which note shall be repaid from cash available to the maker of such note, other
than amounts required to be established as reserves, amounts paid to investors
in respect of interest, principal and other amounts owing to such investors and
amounts paid in connection with the purchase of newly generated accounts
receivable.

“Quarterly Payment Date” means the last day of March, June, September and
December, or, if any such day is not a Business Day, the next succeeding
Business Day.

“Quotation Day” means, with respect to any LIBO Rate Loan for any Interest
Period, two Business Days prior to the commencement of such Interest Period.

“Rate Protection Agreement” means, collectively, any agreement with respect to
Hedging Obligations entered into by the Parent Borrower or any of its
Subsidiaries after the Euro Term Loan Effective Date under which the
counterparty of such agreement is (or at the time such agreement was entered
into, was) a Lender or an Affiliate of a Lender.

“Receivable” shall mean a right to receive payment arising from a sale or lease
of goods or the performance of services by a Person pursuant to an arrangement
with another Person pursuant to which such other Person is obligated to pay for
goods or services under terms that permit the purchase of such goods and
services on credit and shall include, in any event, any items of property that
would be classified as an “account,” “chattel paper,” “payment intangible” or
“instrument” under the UCC and any supporting obligations.

“Receivables Subsidiary” shall mean any wholly owned Subsidiary of the Parent
Borrower (or another Person in which the Parent Borrower or any Subsidiary makes
an Investment and to which the Parent Borrower or one or more of its
Subsidiaries transfer Receivables and related assets) which engages in no
activities other than in connection with the financing of Receivables and which
is designated by the Board of Directors (or other governing body if such
Subsidiary is not a corporation) of the applicable Subsidiary (as provided
below) as a Receivables Subsidiary and which meets the following conditions:

(a)         no portion of the Indebtedness or any other obligations (contingent
or otherwise) of such Subsidiary:

(i)         is guaranteed by the Parent Borrower or any Subsidiary (that is not
a Receivables Subsidiary);

(ii)         is recourse to or obligates the Parent Borrower or any Subsidiary
(that is not a Receivables Subsidiary); or

(iii)         subjects any property or assets of the Parent Borrower or any
Subsidiary (that is not a Receivables Subsidiary), directly or indirectly,
contingently or otherwise, to the satisfaction thereof;

(b)         with which neither the Parent Borrower nor any Subsidiary (that is
not a Receivables Subsidiary) has any material contract, agreement, arrangement
or understanding (other than Standard Securitization Undertakings); and

 

29



--------------------------------------------------------------------------------

(c)         to which neither the Parent Borrower nor any Subsidiary (that is not
a Receivables Subsidiary) has any obligation to maintain or preserve such
entity’s financial condition or cause such entity to achieve certain levels of
operating results.

Any such designation by the Board of Directors of the applicable Subsidiary
shall be evidenced by a certified copy of the resolution of the Board of
Directors of such Subsidiary giving effect to such designation and an officer’s
certificate certifying, to the best of such officer’s knowledge and belief, that
such designation complies with the foregoing conditions

“Reference Bank Rate” means the arithmetic mean of the Submitted Reference Bank
Rates.

“Reference Banks” means JPMorgan and such banks as may be appointed by the
Administrative Agent in consultation with the Parent Borrower and that agree to
be so appointed.

“Refunded Swing Line Loans” is defined in clause (b) of Section 2.3.2.

“Regulation S-X” means Regulation S-X of the Securities Act of 1933, as amended.

“Register” is defined in clause (a) of Section 2.7.

“Reimbursement Obligation” is defined in Section 2.6.3.

“Release” means a “release”, as such term is defined in CERCLA.

“Replacement Lender” is defined in Section 4.11.

“Replacement Notice” is defined in Section 4.11.

“Required Lenders” means, at any time, Non-Defaulting Lenders holding more than
50% of the Total Exposure Amount of all Non-Defaulting Lenders.

“Resource Conservation and Recovery Act” means the Resource Conservation and
Recovery Act, 42 U.S.C. Section 6901, et seq., as amended.

“Restricted Payment” means (i) the declaration or payment of any dividend (other
than dividends payable solely in Capital Securities of the Parent Borrower or
any Subsidiary (excluding a Receivables Subsidiary)) on, or the making of any
payment or distribution on account of, or setting apart assets for a sinking or
other analogous fund for the purchase, redemption, defeasance, retirement or
other acquisition of, any class of Capital Securities of the Parent Borrower or
any warrants, options or other right or obligation to purchase or acquire any
such Capital Securities, whether now or hereafter outstanding, or (ii) the
making of any other distribution in respect of such Capital Securities, in each
case either directly or indirectly, whether in cash, property or obligations of
the Parent Borrower or any Subsidiary or otherwise; provided, however, that any
conversion feature of convertible debt shall not be considered a “Restricted
Payment”.

“Revolving Exposure” means, relative to any Revolving Loan Lender, at any time,
(i) the aggregate outstanding principal amount of all Revolving Loans of such
Lender at such time, plus (ii) such Lender’s Revolving Loan Percentage of the
Letter of Credit Outstandings, plus (iii) such Lender’s Swing Line Exposure,
plus (iv) such Lender’s Revolving Loan Percentage of the OA Payment
Outstandings.

 

30



--------------------------------------------------------------------------------

“Revolving Loan Commitment” means, relative to any Lender, such Lender’s
obligation (if any) to make Revolving Loans pursuant to clause (a) of
Section 2.1.1.

“Revolving Loan Commitment Amount” means $1,000,000,000, as such amount may be
reduced from time to time pursuant to Section 2.2 or increased pursuant to
Section 2.9.

“Revolving Loan Commitment Termination Date” means the earliest of:

(a)         the Stated Maturity Date;

(b)         the date on which the Revolving Loan Commitment Amount is terminated
in full or reduced to zero pursuant to the terms of this Agreement; and

(c)         the date on which any Commitment Termination Event occurs.

Upon the occurrence of any event described in the preceding clauses (b) or (c),
the Revolving Loan Commitments shall terminate automatically and without any
further action.

“Revolving Loan Lender” is defined in clause (a) of Section 2.1.1.

“Revolving Loan Percentage” means, relative to any Lender, the percentage which
such Lender’s Revolving Loan Commitment then constitutes of the Revolving Loan
Commitment Amount, or at any time after such Lender’s Revolving Loan Commitments
have expired or terminated in full, the percentage which such Lender’s Revolving
Exposure then constitutes of the Total Revolving Exposure Amount; provided that
in the case of Section 4.13 when a Defaulting Lender shall exist, “Revolving
Loan Percentage” shall be computed disregarding any Defaulting Lender’s
Revolving Exposure.

“Revolving Loan Termination Date” means April 29, 2020.

“Revolving Loans” is defined in clause (a) of Section 2.1.1.

“Revolving Note” means a promissory note of the Parent Borrower payable to any
Revolving Loan Lender, in the form of Exhibit A-1 hereto (as such promissory
note may be amended, endorsed or otherwise modified from time to time),
evidencing the aggregate Indebtedness of the Parent Borrower to such Revolving
Loan Lender resulting from outstanding Revolving Loans, and also means all other
promissory notes accepted from time to time in substitution therefor or renewal
thereof.

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc. and its successors.

“Sanctioned Country” means a country, region or territory subject to
comprehensive Sanctions (as of the Closing Date, Crimea, Cuba, Iran, North
Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, or by the United Nations Security Council, the European
Union or any European Union member state, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person 50 percent or more owned or
controlled by any such Person or Persons described in the foregoing clauses
(a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the

 

31



--------------------------------------------------------------------------------

U.S. Department of State, or (b) the United Nations Security Council, the
European Union, any European Union member state or Her Majesty’s Treasury of the
United Kingdom.

“Screen Rate” means, as applicable, the LIBO Screen Rate or the EURIBOR Screen
Rate.

“SEC” means the Securities and Exchange Commission.

“Secured Parties” means, collectively, the Lenders, the Issuers, any Open
Account Discount Purchasers, the Administrative Agent, the Collateral Agent, the
Lead Arrangers, each Foreign Working Capital Lender (if applicable), each
counterparty to a Rate Protection Agreement that is (or at the time such Rate
Protection Agreement was entered into, was) a Lender or an Affiliate thereof and
(in each case), each Person to whom the Parent Borrower or any of its
Subsidiaries owes Cash Management Obligations, and each of their respective
successors, transferees and assigns.

“Security Agreement” means the Second Amended and Restated Pledge and Security
Agreement executed and delivered by each Obligor, substantially in the form of
Exhibit G hereto, as amended, supplemented, amended and restated or otherwise
modified from time to time.

“Senior Secured Leverage Ratio” means, as of the last day of any Fiscal Quarter,
the ratio of

(a)         Total Senior Secured Debt outstanding on the last day of such Fiscal
Quarter

to

(b)         EBITDA computed for the period consisting of such Fiscal Quarter and
each of the three immediately preceding Fiscal Quarters.

“Solvency Certificate” means a certificate executed by the chief financial or
accounting Authorized Officer of the Parent Borrower substantially in the form
of Exhibit I.

“Specified Time” means 11:00 a.m., London time.

“Solvent” means, with respect to any Person and its Subsidiaries on a particular
date, that on such date (i) the fair value of the property (on a going-concern
basis) of such Person and its Subsidiaries on a consolidated basis is greater
than the total amount of liabilities, including contingent liabilities, of such
Person and its Subsidiaries on a consolidated basis, (ii) the present fair
salable value of the assets (on a going-concern basis) of such Person and its
Subsidiaries on a consolidated basis is not less than the amount that will be
required to pay the probable liability of such Person and its Subsidiaries on a
consolidated basis on its debts as they become absolute and matured in the
ordinary course of business, (iii) such Person does not intend to, and does not
believe that it or its Subsidiaries will, incur debts or liabilities beyond the
ability of such Person and its Subsidiaries to pay as such debts and liabilities
mature in the ordinary course of business (including through refinancings, asset
sales and other capital market transactions), and (iv) such Person and its
Subsidiaries on a consolidated basis is not engaged in business or a
transaction, and such Person and its Subsidiaries on a consolidated basis is not
about to engage in a business or a transaction, for which the property of such
Person and its Subsidiaries on a consolidated basis would constitute an
unreasonably small capital. The amount of Contingent Liabilities at any time
shall be computed as the amount that, in light of all the facts and
circumstances existing at such time, can reasonably be expected to become an
actual or matured liability.

“Specified Default” means (i) any Default under Section 8.1.1 or Section 8.1.9
or (ii) any other Event of Default.

 

32



--------------------------------------------------------------------------------

“Specified Real Properties” means the properties identified in Item 1.1A of the
Disclosure Schedule.

“Standby Letter of Credit” means any Letter of Credit other than a Commercial
Letter of Credit.

“Standard Securitization Undertakings” shall mean representations, warranties,
covenants and indemnities entered into by the Parent Borrower or any Subsidiary
which are reasonably customary in a securitization of Receivables.

“Stated Amount” means, on any date and with respect to a particular Letter of
Credit, the total amount then available to be drawn under such Letter of Credit.

“Stated Expiry Date” is defined in Section 2.6.

“Stated Maturity Date” means (i) with respect to the Euro Term Loans, the Euro
Term Loan Maturity Date, (ii) with respect to the New Term A Loans, the New Term
A Loan Maturity Date, (iii) with respect to the New Term B Loans, New Term B
Loan Maturity Date and (iv), with respect to the Revolving Loan Commitments, the
Revolving Loan Termination Date.

“Submitted Reference Bank Rate” means, as to any Reference Bank, the rate
(rounded upward to four decimal places) supplied to the Administrative Agent at
its request by such Reference Banks as of the Specified Time on the Quotation
Day for Loans in Dollars and the applicable Interest Period as the rate at which
such Reference Bank could borrow funds in the London interbank market in Dollars
and for the relevant period, were it to do so by asking for and then accepting
interbank offers in reasonable market size in that currency and for that period;
provided that upon supplying such Submitted Reference Bank Rate to the
Administrative Agent, such Reference Bank shall certify that it has not
submitted or shared such Submitted Reference Bank Rate with any individual who
is formally designated as being involved in the ICE LIBOR submission process.

“Subsidiary” means, with respect to any Person, any other Person of which more
than 50% of the outstanding Voting Securities of such other Person (irrespective
of whether at the time Capital Securities of any other class or classes of such
other Person shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more other Subsidiaries of such Person, or by
one or more other Subsidiaries of such Person. Unless the context otherwise
specifically requires, the term “Subsidiary” shall be a reference to a
Subsidiary of the Parent Borrower (other than a Receivables Subsidiary).

“Subsidiary Guarantors” means, collectively, the U.S. Subsidiary Guarantors and
the Euro Term Loan Subsidiary Guarantors.

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Obligation” means, with respect to any person, any obligation to pay or
perform under any Swap.

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
outstanding Swing Line Loans at such time. The Swing Line Exposure of any
Revolving Loan Lender at any time shall be its Revolving Loan Percentage of the
total Swing Line Exposure at such time.

 

33



--------------------------------------------------------------------------------

“Swing Line Lender” means, subject to the terms of this Agreement, JPMorgan
Chase Bank, N.A.

“Swing Line Loan Commitment” is defined in clause (b) of Section 2.1.1.

“Swing Line Loan Commitment Amount” means, on any date, $50,000,000, as such
amount may be reduced from time to time pursuant to Section 2.2.

“Swing Line Loans” is defined in clause (b) of Section 2.1.1.

“Swing Line Note” means a promissory note of the Parent Borrower payable to the
Swing Line Lender, in the form of Exhibit A-3 hereto (as such promissory note
may be amended, restated, endorsed or otherwise modified from time to time),
evidencing the aggregate Indebtedness of the Parent Borrower to the Swing Line
Lender resulting from outstanding Swing Line Loans, and also means all other
promissory notes accepted from time to time in substitution therefor or renewal
thereof.

“Synthetic Lease” means, as applied to any Person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (i) that is not a capital lease in accordance with GAAP and
(ii) in respect of which the lessee retains or obtains ownership of the property
so leased for federal income tax purposes, other than any such lease under which
that Person is the lessor.

“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system.

“Taxes” means all income, stamp or other taxes, duties, levies, imposts,
charges, assessments, fees, deductions or withholdings, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority,
and all interest, penalties or similar liabilities with respect thereto.

“Term B Loans” means, collectively, the Euro Term Loans and the New Term B
Loans.

“Term Loan Class” refers to the classification of Term Loans as Euro Term Loans,
New Term A Loans, New Term B Loans or any other Class of Term Loans.

“Term Loans” means the Euro Term Loans, the New Term A Loans, the New Term B
Loans and, unless the context otherwise requires, any Incremental Term Loan or
Extended Term Loan.

“Termination Date” means the date on which all Obligations have been paid in
full in cash (other than contingent indemnification obligations for which no
claim has been asserted), all Letters of Credit have been terminated or expired
(or been Cash Collateralized), all Rate Protection Agreements have been
terminated and all Commitments shall have terminated.

“Term Note” means a promissory note of the applicable Borrower payable to any
Lender, in the form of Exhibit A-2 hereto (as such promissory note may be
amended, endorsed or otherwise modified from time to time), evidencing the
aggregate Indebtedness of the applicable Borrower to such Lender resulting from
outstanding Term Loans and also means all other promissory notes accepted from
time to time in substitution therefor or renewal thereof.

“Third Amendment Effective Date” means July 23, 2013.

 

34



--------------------------------------------------------------------------------

“Total Debt” means, on any date, the outstanding principal amount of all
Indebtedness of the Parent Borrower and its Subsidiaries of the type referred to
in clause (i) of the definition of “Indebtedness”, clause (ii) of the definition
of “Indebtedness”, clause (iii) of the definition of “Indebtedness”, clause
(vii) of the definition of “Indebtedness” and clause (ix) of the definition of
“Indebtedness”, in each case exclusive of (a) intercompany Indebtedness between
the Parent Borrower and its Subsidiaries, (b) any Contingent Liability in
respect of any of the foregoing, (c) any Permitted Factoring Facility, (d) any
Commercial Letter of Credit, and (e) any Open Account Paying Agreements.

“Total Exposure Amount” means, on any date of determination (and without
duplication), the outstanding principal amount of all Loans, the aggregate
amount of all Letter of Credit Outstandings and OA Payment Outstandings and the
unfunded amount of the Commitments.

“Total Revolving Exposure Amount” means, on any date of determination (and
without duplication), the outstanding principal amount of all Revolving Loans
and Swing Line Loans, the aggregate amount of all Letter of Credit Outstandings
and OA Payment Outstandings and the unfunded amount of Revolving Loan
Commitments.

“Total Senior Secured Debt” means, on any date, all Total Debt which is secured
by a Lien.

“Total Tangible Assets” means, on any date, the aggregate amount of assets of
the Parent Borrower and its Subsidiaries shown on a consolidated balance sheet
of such Persons at such date less goodwill and other intangible assets.

“Trademark Security Agreement” means any Trademark Security Agreement executed
and delivered by any Obligor substantially in the form of Exhibit B to the
Security Agreement, as amended, supplemented, amended and restated or otherwise
modified from time to time.

“Transaction” means (i) the third amendment and restatement of the Original
Credit Agreement and (ii) the borrowing by the Parent Borrower of the New Term
Loans on the Closing Date.

“Treaty on European Union” means the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (which was
signed at Maastricht, the Kingdom of Netherlands, on February 1, 1992 and came
into force on November 1, 1993), as amended from time to time.

“type” means, relative to any Loan, the portion thereof, if any, being
maintained as a Base Rate Loan, a LIBO Rate Loan or a EURIBOR Rate Loan.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that if, with respect to any Filing Statement or by
reason of any provisions of law, the perfection or the effect of perfection or
non-perfection of the security interests granted to the Collateral Agent
pursuant to the applicable Loan Document is governed by the Uniform Commercial
Code as in effect in a jurisdiction of the United States other than New York,
then “UCC” means the Uniform Commercial Code as in effect from time to time in
such other jurisdiction for purposes of the provisions of each Loan Document and
any Filing Statement relating to such perfection or effect of perfection or
non-perfection.

“United States” or “U.S.” means the United States of America, its fifty states
and the District of Columbia.

 

35



--------------------------------------------------------------------------------

“U.S. Guaranty” means the amended and restated guaranty executed and delivered
by an Authorized Officer of the Parent Borrower and each U.S. Subsidiary
pursuant to the terms of this Agreement, substantially in the form of Exhibit F
hereto, as amended, supplemented, amended and restated or otherwise modified
from time to time.

“U.S. Obligations” means all obligations (monetary or otherwise, whether
absolute or contingent, matured or unmatured) of the U.S. Obligors arising under
or in connection with a Loan Document, including Reimbursement Obligations, OA
Payment Obligations and Foreign Working Capital Obligations and the principal of
and premium, if any, and interest (including interest accruing during the
pendency of any proceeding of the type described in Section 8.1.9, whether or
not allowed in such proceeding) on the Loans; provided, that U.S. Obligations
shall not include Excluded Swap Obligations.

“U.S. Obligor” means, as the context may require, the Parent Borrower and each
U.S. Subsidiary Guarantor.

“U.S. Security and Guaranty Reaffirmation” means the First Amendment to and
Reaffirmation of Second Amended and Restated Pledge and Security Agreement and
Reaffirmation of Second Amended and Restated Guaranty, dated as of the Closing
Date, between the Parent Borrower, each U.S. Subsidiary Guarantor, the
Administrative Agent and the Collateral Agent.

“U.S. Subsidiary” means any Subsidiary that is incorporated or organized under
the laws of the United States other than (i) a Receivables Subsidiary, (ii) a
Controlled Foreign Corporation, (iii) any such Subsidiary substantially all of
the assets of which consist of stock in one or more Controlled Foreign
Corporations, (iv) any such Subsidiary directly or indirectly owned by a Foreign
Subsidiary, (v) a not-for-profit Subsidiary, (vi) an Immaterial Subsidiary,
(vii) a Subsidiary prohibited by applicable law or contract from guaranteeing or
granting Liens to secure any of the Obligations or with respect to which any
consent, approval, license or authorization from any Governmental Authority
would be required for the provision of any such guaranty (but in the case of
such guaranty being prohibited due to a contractual obligation, such contractual
obligation shall have been in place at the Closing Date or at the time such
Subsidiary became a Restricted Subsidiary and was not created in contemplation
of or in connection with such Person becoming a Restricted Subsidiary); provided
that each such Subsidiary shall cease to be excluded from the definition of
“U.S. Subsidiary” solely pursuant to this clause (vii) if such consent,
approval, license or authorization has been obtained, (viii) with respect to
which the Parent Borrower and the Administrative Agent reasonably agree that the
burden or cost or other consequences of providing a guaranty of the Obligations
are excessive in relation to the benefits to the Lenders, (ix) a Subsidiary
acquired pursuant to an acquisition financed with secured Indebtedness permitted
to be incurred under Section 7.2.2(i) and each Subsidiary that is a Subsidiary
thereof to the extent such secured Indebtedness prohibits such Subsidiary from
becoming a Guarantor; provided that each such Subsidiary shall cease to be
excluded from the definition of “U.S. Subsidiary” solely pursuant to this clause
(ix) if such secured Indebtedness is repaid or becomes unsecured, if such
Subsidiary ceases to Guarantee such secured Indebtedness or such prohibition no
longer exists, as applicable, (ix) a Subsidiary, acquired after the Closing
Date, that does not have the legal capacity to provide a guarantee of the
Obligations (provided that the lack of such legal capacity does not arise from
any action or omission of Parent Borrower or any other Obligor) and (x) a direct
or indirect Subsidiary of any Subsidiary excluded from the definition of “U.S.
Subsidiary” pursuant to the foregoing clauses (i) and (v).

“U.S. Subsidiary Guarantor” means each U.S. Subsidiary that has executed and
delivered to the Administrative Agent the U.S. Guaranty (including by means of a
delivery of a supplement thereto).

 

36



--------------------------------------------------------------------------------

“Voting Securities” means, with respect to any Person, Capital Securities of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.

“Welfare Plan” means a “welfare plan”, as such term is defined in Section 3(1)
of ERISA.

“wholly owned Subsidiary” means any Subsidiary all of the outstanding Capital
Securities of which (other than any director’s qualifying shares or investments
by foreign nationals mandated by applicable laws) is owned directly or
indirectly by the Parent Borrower.

SECTION 1.2         Use of Defined Terms.     Unless otherwise defined or the
context otherwise requires, terms for which meanings are provided in this
Agreement shall have such meanings when used in each other Loan Document and the
Disclosure Schedule.

SECTION 1.3         Cross-References.     Unless otherwise specified, references
in a Loan Document to any Article or Section are references to such Article or
Section of such Loan Document, and references in any Article, Section or
definition to any clause are references to such clause of such Article, Section
or definition.

SECTION 1.4         Accounting and Financial Determinations.     (a) Unless
otherwise specified, all accounting terms used in each Loan Document shall be
interpreted, and all accounting determinations and computations thereunder
(including under Section 7.2.4 and the definitions used in such calculations)
shall be made, in accordance with those generally accepted accounting principles
(“GAAP”) applied in the preparation of the financial statements referred to in
Section 5.1.7. In the event that any Accounting Change (as defined below) shall
occur and such change results in a change in the method of calculation of
financial covenants, standards or terms in this Agreement, then the Parent
Borrower and the Administrative Agent agree to enter into good faith
negotiations in order to amend such provisions of this Agreement so as to
equitably reflect such Accounting Change with the desired result that the
criteria for evaluating the Parent Borrower and its Subsidiaries consolidated
financial condition shall be the same after such Accounting Change as if such
Accounting Change had not been made. Until such time as such an amendment shall
have been executed and delivered by the Parent Borrower, the Administrative
Agent and the Required Lenders, all financial covenants, standards and terms in
this Agreement shall continue to be calculated or construed as if such
Accounting Change had not occurred. “Accounting Change” refers to any change in
accounting principles required by the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants or, if applicable, the SEC.
Unless otherwise expressly provided, all financial covenants and defined
financial terms shall be computed on a consolidated basis for the Parent
Borrower and its Subsidiaries, in each case without duplication. Notwithstanding
any other provision contained herein all computations of amounts and ratios
referred to in this Agreement shall be made without giving effect to any
election under Statement of Financial Accounting Standards 159 (or any other
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Parent Borrower at “fair value” as
defined therein. Furthermore, notwithstanding any change in GAAP that after the
Closing Date would require lease obligations that would be treated as operating
leases as of the Closing Date to be classified and accounted for as Capitalized
Lease Liabilities or otherwise reflected on the consolidated balance sheet of
the Parent Borrower, for the purposes of determining compliance with any
covenant contained herein, such obligations shall be treated in the same manner
as operating leases are treated as of the Closing Date.

(b) As of any date of determination, for purposes of determining the Interest
Coverage Ratio, Leverage Ratio or Senior Secured Leverage Ratio (and any
financial calculations required to be made or included within such ratios, or
required for purposes of preparing any Compliance Certificate to

 

37



--------------------------------------------------------------------------------

be delivered pursuant to the definition of “Permitted Acquisition”), the
calculation of such ratios and other financial calculations shall include or
exclude, as the case may be, the effect of any assets or businesses that have
been acquired or Disposed of by the Parent Borrower or any of its Subsidiaries
pursuant to the terms hereof (including through mergers or consolidations) as of
such date of determination, as determined by the Parent Borrower on a pro forma
basis in accordance with GAAP, which determination may include one-time
adjustments or reductions in costs, if any, directly attributable to any such
permitted Disposition or Permitted Acquisition, as the case may be, in each case
(i) calculated in accordance with Regulation S-X and any successor statute, for
the period of four Fiscal Quarters ended on or immediately prior to the date of
determination of any such ratios (after giving effect to any cost-savings or
adjustments relating to synergies resulting from a Permitted Acquisition which
have been realized or for which the steps necessary for realization have been
taken and certified in good faith by an officer of the Parent Borrower or
otherwise as the Administrative Agent shall otherwise agree) and (ii) giving
effect to any such Permitted Acquisition or permitted Disposition as if it had
occurred on the first day of such four Fiscal Quarter period.

ARTICLE II

COMMITMENTS, BORROWING AND ISSUANCE

PROCEDURES, NOTES AND LETTERS OF CREDIT

SECTION 2.1         Commitments.   On the terms and subject to the conditions of
this Agreement, the Lenders and the Issuers severally agree to make Credit
Extensions as set forth below.

SECTION 2.1.1         Revolving Loan Commitment and Swing Line Loan Commitment.
  From time to time on any Business Day occurring after the Closing Date but
prior to the Revolving Loan Commitment Termination Date,

(a)         each Lender that has a Revolving Loan Commitment (referred to as a
“Revolving Loan Lender”), agrees that it will make loans (relative to such
Lender, its “Revolving Loans”) to the Parent Borrower denominated in Dollars
equal to such Lender’s Revolving Loan Percentage of the aggregate amount of each
Borrowing of the Revolving Loans requested by the Parent Borrower to be made on
such day; and

(b)         the Swing Line Lender agrees that it will make loans (its “Swing
Line Loans”) denominated in Dollars to the Parent Borrower equal to the
principal amount of the Swing Line Loan requested by the Parent Borrower to be
made on such day. The commitment of the Swing Line Lender described in this
clause is herein referred to as its “Swing Line Loan Commitment”.

On the terms and subject to the conditions hereof, the Parent Borrower may from
time to time borrow, prepay and reborrow Revolving Loans and Swing Line Loans.
No Revolving Loan Lender shall be permitted or required to make any Revolving
Loan if, after giving effect thereto, (i) such Lender’s Revolving Exposure would
exceed such Lender’s Revolving Loan Percentage of the then existing Revolving
Loan Commitment Amount or (ii) the aggregate amount of Revolving Loans and Swing
Line Loans outstanding together with the Letter of Credit Outstandings and the
OA Payment Outstandings would exceed the Revolving Loan Commitment Amount.
Furthermore, the Swing Line Lender shall not be permitted or required to make
Swing Line Loans if, after giving effect thereto, (A) the aggregate outstanding
principal amount of all Swing Line Loans would exceed the then existing Swing
Line Loan Commitment Amount or (B) the sum of the aggregate amount of all Swing
Line Loans and all Revolving Loans outstanding plus the aggregate amount of
Letter of Credit Outstandings and OA Payment Outstandings would exceed the
Revolving Loan Commitment Amount.

 

38



--------------------------------------------------------------------------------

SECTION 2.1.2         Letter of Credit Commitment; Open Account Agreements.    
(a) From time to time on any Business Day occurring after the Closing Date but
at least five Business Days prior to the Revolving Loan Termination Date, the
relevant Issuer agrees that it will (subject to the terms hereof) (i) issue one
or more Letters of Credit in Dollars for the account of the Parent Borrower, any
Subsidiary Guarantor or any Foreign Subsidiary in the Stated Amount requested by
the Parent Borrower on such day, or (ii) extend the Stated Expiry Date of a
Letter of Credit previously issued hereunder. No Issuer shall be permitted or
required to issue any Letter of Credit if, after giving effect thereto, (x) the
sum of the aggregate amount of (A) all Letter of Credit Outstandings plus
(B) all OA Payment Outstandings would exceed the then existing Letter of Credit
Commitment Amount or (y) the sum of the aggregate amount of all (A) Letter of
Credit Outstandings plus (B) OA Payment Outstandings plus (C) the aggregate
principal amount of all Revolving Loans and Swing Line Loans then outstanding
would exceed the then existing Revolving Loan Commitment Amount.

(b)         From time to time on any day occurring after the Closing Date but
prior to the Revolving Loan Termination Date, an Obligor may enter into one or
more Open Account Paying Agreements with such Lenders or their respective
Affiliates as it and they shall so agree; provided that (i) no Lender will be
required to enter into an Open Account Paying Agreement and (ii) an Obligor
shall not be permitted to enter into, or incur obligations under, an Open
Account Paying Agreement if, after giving effect thereto, (x) the sum of the
aggregate amount of (A) all OA Payment Outstandings plus (B) all Letter of
Credit Outstandings would exceed the then existing Letter of Credit Commitment
Amount or (y) the sum of the aggregate amount of all (A) Letter of Credit
Outstandings plus (B) OA Payment Outstandings plus (C) the aggregate principal
amount of all Revolving Loans and Swing Line Loans then outstanding would exceed
the then existing Revolving Loan Commitment Amount.

SECTION 2.1.3         New Term Loan Commitments.     Subject to the terms and
conditions hereof, (a) each Lender with a Term A Loan Commitment (referred to as
a “New Term A Loan Lender”), agrees that it will make term loans (relative to
such New Term A Loan Lender, its “New Term A Loans”) in Dollars to the Parent
Borrower on the Closing Date in an amount equal to the amount of the New Term A
Loan Commitment of such New Term A Loan Lender and (b) each Lender with a New
Term B Loan Commitment (referred to as a “New Term B Loan Lender”), agrees that
it will make term loans (relative to such New Term B Loan Lender, its “New Term
B Loans”) in Dollars to the Parent Borrower on the Closing Date in an amount
equal to the amount of the New Term B Loan Commitment of such New Term B Loan
Lender. The New Term Loans may from time to time be LIBO Rate Loans or Base Rate
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.4 and 2.5.

SECTION 2.2         Reduction of the Commitment Amounts.     The Commitment
Amounts are subject to reduction from time to time as set forth below.

SECTION 2.2.1         Optional.     The Parent Borrower may, from time to time
on any Business Day occurring after the Closing Date, voluntarily reduce any
Commitment Amount on the Business Day so specified by the Parent Borrower;
provided that, all such reductions shall require at least one Business Day’s
prior notice to the Administrative Agent and be permanent, and any partial
reduction of any Commitment Amount shall be in a minimum amount of $1,000,000
and in an integral multiple of $500,000. Any optional or mandatory reduction of
the Revolving Loan Commitment Amount pursuant to the terms of this Agreement
which (a) reduces the Swing Line Lender’s Revolving Loan Percentage of the
Revolving Loan Commitment Amount below the Swing Line Loan Commitment Amount
shall result in an automatic and corresponding reduction of the Swing Line Loan
Commitment Amount to an aggregate amount not in excess of the Swing Line
Lender’s Revolving Loan Percentage of the Revolving Loan Commitment Amount, as
so reduced, without any further action on the part of the Swing Line Lender or
any Revolving Loan Lender or (b) reduces the Revolving Loan Commitment Amount
below

 

39



--------------------------------------------------------------------------------

the sum of (i) the Swing Line Loan Commitment Amount and (ii) the Letter of
Credit Commitment Amount shall result in an automatic and corresponding
reduction of the Swing Line Loan Commitment Amount and/or Letter of Credit
Commitment Amount (as directed by the Parent Borrower in a notice to the
Administrative Agent delivered together with the notice of such voluntary
reduction in the Revolving Loan Commitment Amount) to an aggregate amount not in
excess of the Revolving Loan Commitment Amount, as so reduced, without any
further action on the part of the Swing Line Lender, any Revolving Loan Lender
or any Issuer.

SECTION 2.3        Borrowing Procedures.    Revolving Loans shall be made by the
Lenders in accordance with Section 2.3.1, and Swing Line Loans shall be made by
the Swing Line Lender in accordance with Section 2.3.2.

SECTION 2.3.1        Borrowing Procedure.    In the case of Loans (other than
Swing Line Loans), by delivering a Borrowing Request to the Administrative Agent
on or before 10:00 a.m. on a Business Day, the Parent Borrower may from time to
time irrevocably request, on such Business Day in the case of Base Rate Loans or
on not less than three Business Days’ notice and not more than five Business
Days’ notice, in the case of LIBO Rate Loans denominated in Dollars or EURIBOR
Rate Loans, that a Borrowing be made, in the case of LIBO Rate Loans, in a
minimum amount of $5,000,000 and an integral multiple of $1,000,000, in the case
of Base Rate Loans, in a minimum amount of $1,000,000 and an integral multiple
of $500,000 or, in either case, in the unused amount of the applicable
Commitment and, in the case of EURIBOR Rate Loans, in a minimum amount of
€5,000,000 and an integral multiple of €1,000,000. On the terms and subject to
the conditions of this Agreement, each Borrowing shall be comprised of the type
of Loans, and shall be made on the Business Day specified in such Borrowing
Request. In the case of Loans other than Swing Line Loans, on or before 12:00
noon on such Business Day each Lender that has a Commitment to make the Loans
being requested shall deposit with the Administrative Agent same day funds in an
amount equal to such Lender’s Percentage of the requested Borrowing. Such
deposit will be made to an account which the Administrative Agent shall specify
from time to time by notice to the Lenders. To the extent funds are received
from the Lenders, the Administrative Agent shall make such funds available to
the Parent Borrower by wire transfer to the accounts the Parent Borrower shall
have specified in its Borrowing Request. No Lender’s obligation to make any Loan
shall be affected by any other Lender’s failure to make any Loan.

SECTION 2.3.2        Swing Line Loans; Participations, etc.

(a)        By telephonic notice to the Swing Line Lender on or before 2:00 p.m.
on a Business Day (followed (within one Business Day) by the delivery of a
confirming Borrowing Request), the Parent Borrower may from time to time after
the Closing Date but prior to the Revolving Loan Commitment Termination Date
irrevocably request that Swing Line Loans be made by the Swing Line Lender in an
aggregate minimum principal amount of $500,000 and an integral multiple of
$100,000. All Swing Line Loans shall be made as Base Rate Loans and shall not be
entitled to be converted into LIBO Rate Loans or EURIBOR Rate Loans. The
proceeds of each Swing Line Loan shall be made available by the Swing Line
Lender to the Parent Borrower by wire transfer to the account the Parent
Borrower shall have specified in its notice therefor by the close of business on
the Business Day telephonic notice is received by the Swing Line Lender. Upon
the making of each Swing Line Loan, and without further action on the part of
the Swing Line Lender or any other Person, each Revolving Loan Lender (other
than the Swing Line Lender) shall be deemed to have irrevocably purchased, to
the extent of its Revolving Loan Percentage, a participation interest in such
Swing Line Loan, and such Revolving Loan Lender shall, to the extent of its
Revolving Loan Percentage, be responsible for reimbursing within one Business
Day the Swing Line Lender for Swing Line Loans which have not been reimbursed by
the Parent Borrower in accordance with the terms of this Agreement.

 

40



--------------------------------------------------------------------------------

(b)        If (i) any Swing Line Loan shall be outstanding for more than four
Business Days, (ii) any Swing Line Loan is or will be outstanding on a date when
the Parent Borrower requests that a Revolving Loan be made, or (iii) any Default
shall occur and be continuing, then each Revolving Loan Lender (other than the
Swing Line Lender) irrevocably agrees that it will, at the request of the Swing
Line Lender, make a Revolving Loan (which shall initially be funded as a Base
Rate Loan) in an amount equal to such Lender’s Revolving Loan Percentage of the
aggregate principal amount of all such Swing Line Loans then outstanding (such
outstanding Swing Line Loans hereinafter referred to as the “Refunded Swing Line
Loans”). Promptly following receipt by each Revolving Loan Lender of a request
to make Revolving Loans as provided in the preceding sentence (and in any event,
if such notice is received by 12:00 noon, New York City time on a Business Day,
no later than 5:00 p.m. New York City time on such Business Day and, if such
notice is received after 12:00 noon, New York City time on a Business Day, no
later than 11:00 a.m. New York City time on the immediately succeeding Business
Day), each Revolving Loan Lender shall deposit in an account specified by the
Swing Line Lender the amount so requested in same day funds and such funds shall
be applied by the Swing Line Lender to repay the Refunded Swing Line Loans. At
the time the Revolving Loan Lenders make the above referenced Revolving Loans
the Swing Line Lender shall be deemed to have made, in consideration of the
making of the Refunded Swing Line Loans, Revolving Loans in an amount equal to
the Swing Line Lender’s Revolving Loan Percentage of the aggregate principal
amount of the Refunded Swing Line Loans. Upon the making (or deemed making, in
the case of the Swing Line Lender) of any Revolving Loans pursuant to this
clause, the amount so funded shall become an outstanding Revolving Loan and
shall no longer be owed as a Swing Line Loan. All interest payable with respect
to any Revolving Loans made (or deemed made, in the case of the Swing Line
Lender) pursuant to this clause shall be appropriately adjusted to reflect the
period of time during which the Swing Line Lender had outstanding Swing Line
Loans in respect of which such Revolving Loans were made. Each Revolving Loan
Lender’s obligation to make the Revolving Loans referred to in this clause shall
be absolute and unconditional and shall not be affected by any circumstance,
including (i) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against the Swing Line Lender, any Obligor or any
Person for any reason whatsoever; (ii) the occurrence or continuance of any
Default; (iii) any adverse change in the condition (financial or otherwise) of
any Obligor; (iv) the acceleration or maturity of any Obligations or the
termination of any Commitment after the making of any Swing Line Loan; (v) any
breach of any Loan Document by any Person; or (vi) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

SECTION 2.4        Continuation and Conversion Elections.    By delivering a
Continuation/Conversion Notice to the Administrative Agent on or before
10:00 a.m. on a Business Day, the applicable Borrower may from time to time
irrevocably elect on not less than three nor more than five Business Days’
notice (a) to convert any Base Rate Loan into one or more LIBO Rate Loans,
(b) before the last day of the then current Interest Period with respect
thereto, to continue any LIBO Rate Loan as a LIBO Rate Loan or (c) before the
last day of the then current Interest Period with respect thereto, to continue
any EURIBOR Rate Loan as a EURIBOR Rate Loan; provided that (i) any portion of
any Loan which is continued or converted hereunder shall be in a minimum amount
of $1,000,000 or €1,000,000, as applicable, and in an integral multiple amount
of $1,000,000 or €1,000,000 , as applicable, (ii) in the absence of prior notice
as required above (which notice may be delivered telephonically followed by
written confirmation within 24 hours thereafter by delivery of a
Continuation/Conversion Notice), with respect to any LIBO Rate Loan at least
three Business Days before the last day of the then current Interest Period with
respect thereto, such LIBO Rate Loan shall, on such last day, automatically
convert to a Base Rate Loan and (iii) in the absence of prior notice as required
above (which notice may be delivered telephonically followed by written
confirmation within 24 hours thereafter by delivery of a Continuation/Conversion
Notice), with respect to any EURIBOR Rate Loan at least three Business Days

 

41



--------------------------------------------------------------------------------

before the last day of the then current Interest Period with respect thereto,
such EURIBOR Rate Loan shall, on such last day, automatically be continued as a
EURIBOR Rate Loan with an Interest Period of one month; provided further that
(A) each such conversion or continuation shall be pro rated among the applicable
outstanding Loans of all Lenders that have made such Loans, and (B) no portion
of the outstanding principal amount of any Loans may be continued as, or be
converted into, LIBO Rate Loans when any Event of Default has occurred and is
continuing.

SECTION 2.5        Funding.    Each Lender may, if it so elects, fulfill its
obligation to make, continue or convert LIBO Rate Loans and EURIBOR Rate Loans
hereunder by causing one of its foreign branches or Affiliates (or an
international banking facility created by such Lender) to make or maintain such
LIBO Rate Loan or EURIBOR Rate Loans; provided that, such LIBO Rate Loan or
EURIBOR Rate Loan shall nonetheless be deemed to have been made and to be held
by such Lender, and the obligation of the applicable Borrower to repay such LIBO
Rate Loan or EURIBOR Rate Loan shall nevertheless be to such Lender for the
account of such foreign branch, Affiliate or international banking facility.
Subject to Section 4.10, each Lender may, at its option, make any Loan available
to the applicable Borrower by causing any foreign or domestic branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the applicable Borrower to repay Loans
in accordance with the terms of this Agreement.

SECTION 2.6        Issuance Procedures.    By delivering to the Administrative
Agent and the relevant Issuer an Issuance Request on or before 10:00 a.m. on a
Business Day, the Parent Borrower may from time to time irrevocably request on
not less than three nor more than ten Business Days’ notice, in the case of an
initial issuance of a Letter of Credit and not less than three Business Days’
prior notice, in the case of a request for the extension of the Stated Expiry
Date of a Standby Letter of Credit (in each case, unless a shorter notice period
is agreed to by the relevant Issuer, in its sole discretion), that an Issuer
issue a Letter of Credit, or extend the Stated Expiry Date of a Standby Letter
of Credit, in such form as may be requested by the Parent Borrower and approved
by such Issuer, solely for the purposes described in Section 7.1.7. In
connection with any Issuance Request the Parent Borrower and/or applicable
Subsidiary shall have executed and delivered such applications, agreements and
other instruments relating to such Letter of Credit as such Issuer shall have
reasonably requested consistent with its then current practices and procedures
with respect to letters of credit of the same type, provided that in the event
of any conflict between any such application, agreement or other instrument and
the provisions of this Agreement, the provisions of this Agreement shall
control. Each Standby Letter of Credit shall by its terms be stated to expire on
a date (its “Stated Expiry Date”) no later than the earlier to occur of (i) five
Business Days prior to the Revolving Loan Termination Date or (ii) unless
otherwise agreed to by an Issuer, in its sole discretion, one year from the date
of its issuance (provided that each Standby Letter of Credit may, with the
consent of the Issuer thereof in its sole discretion, provide for automatic
renewals for one year periods (which in no event shall extend beyond the
Revolving Loan Termination Date)). Each Commercial Letter of Credit shall by its
terms be stated to expire on a date no later than the earlier to occur of
(i) five Business Days prior to the Revolving Loan Termination Date or
(ii) unless otherwise agreed to by an Issuer, in its sole discretion, 180 days
from the date of its issuance. Each Issuer will make available to the
beneficiary thereof the original of the Letter of Credit which it issues. Each
Issuer shall provide periodic reporting of Letters of Credit issued by such
Issuer in a manner, and in time periods, mutually acceptable to the
Administrative Agent and such Issuer. Unless notified by the Administrative
Agent in writing prior to the issuance of a Letter of Credit, the applicable
Issuer shall be entitled to assume that the conditions precedent to such
issuance have been met.

SECTION 2.6.1        Other Lenders Participation.

(a)        Upon the issuance of each Letter of Credit, and without further
action, each Revolving Loan Lender (other than the applicable Issuer) shall be
deemed to have irrevocably

 

42



--------------------------------------------------------------------------------

purchased, to the extent of its Revolving Loan Percentage, a participation
interest in such Letter of Credit (including the Contingent Liability and any
Reimbursement Obligation with respect thereto), and such Revolving Loan Lender
shall, to the extent of its Revolving Loan Percentage, be responsible for
reimbursing the applicable Issuer for Reimbursement Obligations which have not
been reimbursed by the Parent Borrower in accordance with Section 2.6.3 in the
applicable currency and at the times set forth in such Section (with the terms
of this Section surviving the termination of this Agreement). In addition, such
Revolving Loan Lender shall, to the extent of its Revolving Loan Percentage, be
entitled to receive a ratable portion of the Letter of Credit fees payable
pursuant to Section 3.3.3 with respect to each Letter of Credit (other than the
issuance fees payable to the Issuer of such Letter of Credit pursuant to the
last sentence of Section 3.3.3) and of interest payable pursuant to Section 3.2
with respect to any Reimbursement Obligation accruing on and after the date (and
to the extent) such Lender funds its participation interest in such Letter of
Credit. To the extent that any Revolving Loan Lender has reimbursed any Issuer
for a Disbursement, such Lender shall be entitled to receive its ratable portion
of any amounts subsequently received (from the Parent Borrower or otherwise) in
respect of such Disbursement. Upon any change in the Revolving Loan Commitments
pursuant to an assignment under Section 10.10 of this Agreement, it is hereby
agreed that with respect to all Letter of Credit Outstandings, there shall be an
automatic adjustment to the participations hereby created to reflect the new
Revolving Loan Percentage of the assigning and assignee Revolving Loan Lenders.

(b)        Upon the entry into each Open Account Discount Agreement, and without
further action, each Revolving Loan Lender (other than the applicable Open
Account Discount Purchaser) shall be deemed to have irrevocably purchased, to
the extent of its Revolving Loan Percentage, a participation interest in such
Open Account Discount Agreement, and such Revolving Loan Lender shall, to the
extent of its Revolving Loan Percentage, be responsible for reimbursing the
applicable Open Account Discount Purchaser for OA Payment Obligations under the
applicable Open Account Paying Agreement which have not been reimbursed by the
relevant Obligor in accordance with the terms thereof (with the terms of this
Section surviving the termination of this Agreement). In addition, such
Revolving Loan Lender shall, to the extent of its Revolving Loan Percentage, be
entitled to receive a ratable portion of the Open Account Agreement payments
pursuant to Section 3.3.4 and of interest payable pursuant to Section 3.2 with
respect to any OA Payment Obligations accruing on and after the date (and to the
extent) such Lender funds its participation interest in such OA Payment
Obligations. To the extent that any Revolving Loan Lender has reimbursed any
Open Account Discount Purchaser for an Open Account Discount Purchase, such
Lender shall be entitled to receive its ratable portion of any amounts
subsequently received (from the Parent Borrower or otherwise) in respect of such
Open Account Discount Purchase. Upon any change in the Revolving Loan
Commitments pursuant to an assignment under Section 10.10 of this Agreement, it
is hereby agreed that with respect to all OA Payment Outstandings, there shall
be an automatic adjustment to the participations hereby created to reflect the
new Revolving Loan Percentage of the assigning and assignee Revolving Loan
Lenders. The Parent Borrower shall be required to reimburse each Open Account
Discount Purchaser in accordance with the terms set forth in the applicable Open
Account Paying Agreement.

SECTION 2.6.2        Disbursements.    An Issuer will notify the Parent Borrower
and the Administrative Agent promptly of the presentment for payment of any
Letter of Credit issued by such Issuer, together with notice of the date (the
“Disbursement Date”) such payment shall be made (each such payment, a
“Disbursement”). Subject to the terms and provisions of such Letter of Credit
and this Agreement, the applicable Issuer shall make such payment to the
beneficiary (or its designee) of such Letter of Credit. Not later than 1:00 p.m.
on (i) a Disbursement Date, if the Parent Borrower shall have received notice of
such Disbursement prior to 10:00 a.m. on such Disbursement Date, or (ii) the
Business

 

43



--------------------------------------------------------------------------------

Day immediately following a Disbursement Date, if such notice is received after
10:00 a.m. on such Disbursement Date, the Parent Borrower will reimburse such
Issuer directly in full for such Disbursement. Each such reimbursement shall be
made in immediately available funds together (in the case of a reimbursement
made on such immediately following Business Day, with interest thereon at a rate
per annum equal to the rate per annum then in effect for Base Rate Loans (with
the then Applicable Margin for Revolving Loans accruing on such amount) pursuant
to Section 3.2 for the period from the Disbursement Date through the date of
such reimbursement, provided that if such reimbursement is not made when due
pursuant to this Section 2.6.2, then the interest rates set forth in
Section 3.2.2 shall apply. Without limiting in any way the foregoing and
notwithstanding anything to the contrary contained herein or in any separate
application for any Letter of Credit, the Parent Borrower hereby acknowledges
and agrees that it shall be obligated to reimburse the applicable Issuer upon
each Disbursement of a Letter of Credit, and it shall be deemed to be the
obligor for purposes of each such Letter of Credit issued hereunder (whether the
account party on such Letter of Credit is the Parent Borrower or a Subsidiary).
In the event that an Issuer makes any Disbursement and the Parent Borrower shall
not have reimbursed such amount in full to such Issuer pursuant to this
Section 2.6.2, such Issuer shall promptly notify the Administrative Agent which
shall promptly notify each Revolving Loan Lender of such failure, and each
Revolving Loan Lender (other than such Issuer) shall promptly and
unconditionally pay in same day funds to the Administrative Agent for the
account of such Issuer the amount of such Revolving Loan Lender’s Revolving Loan
Percentage of such unreimbursed Disbursement. If an Issuer so notifies the
Administrative Agent, and the Administrative Agent so notifies the Revolving
Loan Lenders prior to 2:00 p.m., on any Business Day, each such Revolving Loan
Lender shall make available to such Issuer such Revolving Loan Lender’s
Revolving Loan Percentage of the amount of such payment on such Business Day in
same day funds (or if such notice is received by such Revolving Loan Lenders
after 2:00 p.m. on the day of receipt, payment shall be made on the immediately
following Business Day). If and to the extent such Revolving Loan Lender shall
not have so made its Revolving Loan Percentage of the amount of such payment
available to the applicable Issuer, such Revolving Loan Lender agrees to pay to
such Issuer forthwith on demand such amount, together with interest thereon, for
each day from such date until the date such amount is paid to the Administrative
Agent for the account of such Issuer, at the Federal Funds Rate.

SECTION 2.6.3        Reimbursement.    The obligation (a “Reimbursement
Obligation”) of the Parent Borrower under Section 2.6.2 to reimburse an Issuer
with respect to each Disbursement (including interest thereon) and, upon the
failure of the Parent Borrower to reimburse an Issuer, each Revolving Loan
Lender’s obligation under Section 2.6.1 to reimburse an Issuer, shall be
absolute and unconditional under any and all circumstances and irrespective of
(i) any setoff, counterclaim or defense to payment which the Parent Borrower or
such Revolving Loan Lender, as the case may be, may have or have had against
such Issuer, any Lender or any other Person (including any Subsidiary) for any
reason whatsoever, including any defense based upon the failure of any
Disbursement to conform to the terms of the applicable Letter of Credit (if, in
such Issuer’s good faith opinion (absent such Issuer’s gross negligence or
willful misconduct), such Disbursement is determined to be appropriate) or any
non-application or misapplication by the beneficiary of the proceeds of such
Letter of Credit; (ii) the occurrence or continuance of any Default; (iii) any
adverse change in the condition (financial or otherwise) of any Obligor;
(iv) the acceleration or maturity of any Obligations or the termination of any
Commitment after the issuance of a Letter of Credit; (v) any breach of any Loan
Document by any Person; or (vi) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing (including any of the
events set forth in Section 2.6.5); provided that, after paying in full its
Reimbursement Obligation hereunder, nothing herein shall adversely affect the
right of the Parent Borrower or such Lender, as the case may be, to commence any
proceeding against an Issuer for any wrongful Disbursement made by such Issuer
under a Letter of Credit as a result of acts or omissions constituting gross
negligence, bad faith or willful misconduct on the part of such Issuer.

 

44



--------------------------------------------------------------------------------

SECTION 2.6.4        Deemed Disbursements.    Upon the occurrence and during the
continuation of any Event of Default under Section 8.1.9 or upon notification by
the Administrative Agent (acting at the direction of the Required Lenders) to
the Parent Borrower of its obligations under this Section, following the
occurrence and during the continuation of any other Event of Default,

(a)        the aggregate Stated Amount of all Letters of Credit shall, without
demand upon or notice to the Parent Borrower or any other Person, be deemed to
have been paid or disbursed by the Issuers of such Letters of Credit
(notwithstanding that such amount may not in fact have been paid or disbursed);
and

(b)        the Parent Borrower shall be immediately obligated to reimburse the
Issuers for the amount deemed to have been so paid or disbursed by such Issuers.

Amounts payable by the Parent Borrower pursuant to this Section shall be
deposited in immediately available funds with the Collateral Agent and held as
cash collateral security for the Reimbursement Obligations. When all Defaults
giving rise to the deemed disbursements under this Section have been cured or
waived the Collateral Agent shall return to the Parent Borrower all amounts then
on deposit with the Collateral Agent pursuant to this Section which have not
been applied to the satisfaction of the Reimbursement Obligations.

SECTION 2.6.5        Nature of Reimbursement Obligations.    The Parent
Borrower, each other Obligor and, to the extent set forth in Section 2.6.1, each
Revolving Loan Lender shall assume all risks of the acts, omissions or misuse of
any Letter of Credit by the beneficiary thereof. No Issuer (except to the extent
of its own gross negligence, bad faith or willful misconduct) shall be
responsible for:

(a)        the form, validity, sufficiency, accuracy, genuineness or legal
effect of any Letter of Credit or any document submitted by any party in
connection with the application for and issuance of a Letter of Credit, even if
it should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged;

(b)        the form, validity, sufficiency, accuracy, genuineness or legal
effect of any instrument transferring or assigning or purporting to transfer or
assign a Letter of Credit or the rights or benefits thereunder or the proceeds
thereof in whole or in part, which may prove to be invalid or ineffective for
any reason;

(c)        failure of the beneficiary to comply fully with conditions required
in order to demand payment under a Letter of Credit;

(d)        errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise or
errors in interpretation of technical terms or any consequence arising from
causes beyond the control of such Issuer; or

(e)        any loss or delay in the transmission or otherwise of any document or
draft required in order to make a Disbursement under a Letter of Credit.

In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuer may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation or refuse to accept
and make payment upon such documents if such documents are not in strict
compliance with the terms of such Letter of Credit. None of the foregoing shall
affect, impair or prevent the vesting of any of the rights or powers granted to

 

45



--------------------------------------------------------------------------------

any Issuer or any Revolving Loan Lender hereunder. In furtherance and not in
limitation or derogation of any of the foregoing, any action taken or omitted to
be taken by an Issuer in good faith (and not constituting gross negligence or
willful misconduct) shall be binding upon each Obligor and each such Secured
Party, and shall not put such Issuer under any resulting liability to any
Obligor or any Secured Party, as the case may be.

SECTION 2.6.6        Existing Letters of Credit.    On the Closing Date, all
Existing Letters of Credit shall be deemed to have been issued hereunder and
shall for all purposes be deemed to be “Letters of Credit” hereunder.

SECTION 2.7        Register; Notes.    The Register shall be maintained on the
following terms.

(a)        The Parent Borrower hereby designates the Administrative Agent to
serve as the Parent Borrower’s agent, solely for the purpose of this clause, to
maintain a register (the “Register”) on which the Administrative Agent will
record each Lender’s Commitment, the Loans made by each Lender and each
repayment in respect of the principal amount of the Loans, annexed to which the
Administrative Agent shall retain a copy of each Lender Assignment Agreement
delivered to the Administrative Agent pursuant to Section 10.11. Failure to make
any recordation, or any error in such recordation, shall not affect any
Obligor’s Obligations. The entries in the Register shall constitute prima facie
evidence and shall be binding, in the absence of manifest error, and the
Borrowers, the Administrative Agent and the Lenders shall treat each Person in
whose name a Loan is registered (or, if applicable, to which a Note has been
issued) as the owner thereof for the purposes of all Loan Documents,
notwithstanding notice or any provision herein to the contrary. Any assignment
or transfer of a Commitment or the Loans made pursuant hereto shall be
registered in the Register only upon delivery to the Administrative Agent of a
Lender Assignment Agreement that has been executed by the requisite parties
pursuant to Section 10.11. No assignment or transfer of a Lender’s Commitment or
Loans shall be effective unless such assignment or transfer shall have been
recorded in the Register by the Administrative Agent as provided in this
Section.

(b)        The Borrowers agree that, upon the request to the Administrative
Agent by any Lender, the Borrowers will execute and deliver to such Lender a
Note evidencing the Loans made by, and payable to the order of, such Lender in a
maximum principal amount equal to such Lender’s Percentage of the original
applicable Commitment Amount. The Borrowers hereby irrevocably authorizes each
Lender to make (or cause to be made) appropriate notations on the grid attached
to such Lender’s Note (or on any continuation of such grid), which notations, if
made, shall evidence, inter alia, the date of, the outstanding principal amount
of, and the interest rate and Interest Period applicable to the Loans evidenced
thereby. Such notations shall, to the extent not inconsistent with notations
made by the Administrative Agent in the Register, constitute prima facie
evidence and shall be binding on each Obligor absent manifest error; provided
that, the failure of any Lender to make any such notations shall not limit or
otherwise affect any Obligations of any Obligor.

SECTION 2.8        Extensions of Term Loans.    (a) The Parent Borrower (with
respect to the New Term A Loans and New Term B Loans) and the Lux Borrower (with
respect to the Euro Term Loans) may at any time and from time to time request
that all or a portion of a Term Loan Class (an “Existing Class”) be converted to
extend the scheduled maturity date(s) of any payment of principal with respect
to all or a portion of any principal amount of such Term Loan Class (any such
Term Loans which have been so converted, “Extended Term Loans”) and to provide
for other terms consistent with this Section 2.8. In order to establish any
Extended Term Loans, the applicable Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Existing Class) (an “Extension Request”) setting forth
the proposed terms of the

 

46



--------------------------------------------------------------------------------

Extended Term Loans to be established, on such terms as the applicable Borrower
and the Lenders providing such Extended Term Loans shall agree except (x) the
scheduled final maturity date shall be extended and all or any of the scheduled
amortization payments of principal of any class of Extended Term Loans may be
delayed to later dates than the scheduled amortization of principal of the
Existing Class of Euro Term Loans, New Term A Loans or New Term B Loans from
which they were converted (with any such delay resulting in a corresponding
adjustment to the scheduled amortization payments reflected in Section 3.1.1, as
the case may be, with respect to the Existing Class from which such Extended
Term Loans were converted, in each case as more particularly set forth in
Section 2.8(c) below) and (y) (A) the interest margins with respect to any class
of Extended Term Loans may be higher or lower than the interest margins for the
Existing Class of Euro Term Loans, New Term A Loans or New Term B Loans from
which they were converted and/or (B) additional fees may be payable to the
Lenders providing such Extended Term Loans in addition to or in lieu of any
increased margins contemplated by the preceding clause (A), in each case, to the
extent provided in the applicable Extension Amendment. No Lender shall have any
obligation to agree to have any of its Term Loans of any Existing Class
converted into Extended Term Loans pursuant to any Extension Request. Any
Extended Term Loans of any Extension Series shall constitute a separate Class of
Term Loans from the Existing Class from which they were converted.

(b)         The applicable Borrower shall provide the applicable Extension
Request at least ten Business Days (or such shorter period as the Administrative
Agent may agree in its sole discretion) prior to the date on which Lenders under
the applicable Existing Class or Existing Classes are requested to respond. Any
Lender (an “Extending Lender”) wishing to have all or a portion of its Existing
Class or Existing Classes of Term Loans subject to such Extension Request
converted into Extended Term Loans shall notify the Administrative Agent (an
“Extension Election”) on or prior to the date specified in such Extension
Request of the amount of the Existing Class or Existing Classes of Term Loans
subject to such Extension Request that it has elected to convert into Extended
Term Loans. In the event that the aggregate amount of the Existing Class or
Existing Classes subject to Extension Elections exceeds the amount of Euro Term
Loans, New Term A Loans or New Term B Loans, as applicable, requested to become
Extended Term Loans pursuant to the Extension Request, such Existing Class or
Existing Classes shall be converted to Extended Term Loans on a pro rata basis
across Extending Lenders based on the amount of such Euro Term Loans, New Term A
Loans or New Term B Loans included in each such Extension Election.

(c)         Extended Term Loans shall be established pursuant to an amendment
(an “Extension Amendment”) to this Agreement (which, except to the extent
expressly contemplated by the penultimate sentence of this Section 2.8(c) and
notwithstanding anything to the contrary set forth in Section 10.1, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Term Loans established thereby) executed by the applicable
Obligors of such Extended Term Loans, the Administrative Agent and the
applicable Extending Lenders. No Extension Amendment shall provide for any
tranche of Extended Term Loans in an aggregate principal amount that is less
than $25,000,000. In addition to any terms and changes required or permitted by
Section 2.8(a), each Extension Amendment shall amend the scheduled amortization
payments pursuant to Section 3.1.1 with respect to the Existing Class from which
the Extended Term Loans were converted to reduce each scheduled principal
repayment amounts for such Existing Class in the same proportion as the amount
of the Existing Class that is to be converted pursuant to such Extension
Amendment (it being understood that the amount of any principal repayment amount
payable with respect to any individual Term Loan of such Existing Class that is
not an Extended Term Loan shall not be reduced as a result thereof). In
connection with any Extension Amendment, Lux Borrower (in the case of an
extension of Euro Term Loans) and the Parent Borrower (in the case of an
extension of New Term A Loans or New Term B

 

47



--------------------------------------------------------------------------------

Loans) shall deliver an opinion of counsel reasonably acceptable to the
Administrative Agent, if reasonably requested by the Administrative Agent.

(d)         Notwithstanding anything to the contrary contained in this
Agreement, on any date on which any Existing Class is converted to extend the
related scheduled maturity date(s) in accordance with Section 2.8(a) (an
“Extension Date”), the aggregate principal amount of existing Euro Term Loans,
New Term A Loans or New Term B Loans, as applicable, of each Extending Lender
shall be deemed reduced by an amount equal to the aggregate principal amount of
Euro Term Loans, New Term A Loans or New Term B Loans, as applicable, that are
so converted to Extended Term Loans by such Lender on such date.

(e)         This Section 2.8 shall supersede any provisions in Section 10.1 to
the contrary.

SECTION 2.9         Incremental Facilities.  (a) At any time or from time to
time after the Closing Date and before (i) the Euro Term Loan Maturity Date (in
the case of the Euro Term Loans), (ii) the New Term A Loan Maturity Date (in the
case of the New Term A Loans), (iii) the New Term B Loan Maturity Date (in the
case of the New Term B Loans) or (iv) the Revolving Loan Termination Date (in
the case of the Revolving Loans), the Parent Borrower, by written notice to
Administrative Agent, may request (x) the establishment of one or more
additional tranches of “euro term loans” (“Incremental Euro Term Loans”), “term
A loans” (“Incremental New Term A Loans”) and/or “term B loans” (“Incremental
New Term B Loans”) or increases in the amount of any existing term loan tranches
(any such increases, together with the Incremental Euro Term Loans, Incremental
New Term A Loans and the Incremental New Term B Loans, the “Incremental Term
Loans”) and/or (y) increases in the Revolving Loan Commitments (the “Incremental
Revolving Commitments” and, together with the Incremental Term Loans, the
“Incremental Credit Increases”); provided that each Incremental Credit Increase
shall be in an aggregate principal amount that is not less than $50,000,000.
Each such notice shall specify the date (each, an “Increased Amount Date”) on
which the Parent Borrower proposes that the Incremental Credit Increases shall
be effective, which shall be a date not less than 10 Business Days after the
date on which such notice is delivered to the Administrative Agent. The Parent
Borrower may approach any Lender or any Person (other than an Ineligible
Assignee) to provide all or a portion of the Incremental Credit Increases;
provided that (i) no Lender will be required to provide such Incremental Credit
Increase and (ii) any entity providing all or a portion of the Incremental
Credit Increase that is not a Lender, an Affiliate of a Lender or an Approved
Fund shall not be an Ineligible Assignee and shall be reasonably acceptable to
the Administrative Agent (with such acceptance by the Administrative Agent to
not be unreasonably withheld or delayed).

(b)         In each case, such Incremental Credit Increase shall become
effective as of the applicable Increased Amount Date, provided that (i) no
Default or Event of Default shall exist on such Increased Amount Date before or
after giving effect to such Incremental Credit Increase, (ii) the Parent
Borrower shall be in compliance with Section 7.2.4 both before and after giving
effect to such Incremental Credit Increases, (iii) the Senior Secured Leverage
Ratio shall be less than 3.00 to 1.00 both before and after giving effect to
such Incremental Credit Increases (assuming, for the purposes of the
calculations under this clause (iii), that the Revolving Commitments are 50%
drawn and that all Permitted Securitization is 50% utilized), (iv) any
Incremental Term Loan shall mature on or after the Revolving Loan Termination
Date, (v) any Incremental Euro Term Loans shall mature on or after the Euro Term
Loan Maturity Date and shall have a weighted average life no shorter than the
then remaining weighted average life of the Euro Term Loans, (vi) any
Incremental New Term A Loans shall mature on or after the New Term A Loan
Maturity Date and shall have a weighted average life no shorter than the then
remaining weighted average life of the New Term A Loans, (vii) any Incremental
New Term B Loans shall mature on or after the New Term B Loan Maturity Date and
shall have a weighted average life no shorter than the

 

48



--------------------------------------------------------------------------------

remaining weighted average life of the New Term B Loans, (viii) with respect to
any Incremental New Term A Loans or Incremental New Term B Loans incurred on a
pari passu basis within 18 months after the Closing Date, the interest rate
margin in respect of such Incremental Term Loans (including upfront fees in
connection therewith in excess of any upfront fees issued or paid in respect of
any then outstanding New Term A Loans or New Term B Loans, as applicable, but
excluding arrangement, structuring and underwriting fees) shall not exceed the
Applicable Margin for the New Term A Loans or New Term B Loans, as applicable,
by more than 50 basis points or if it does so exceed either such Applicable
Margin by more than 50 basis points, the Applicable Margin so exceeded shall be
increased so that the interest rate margin in respect of such Incremental Term
Loan (giving effect to any upfront fees in connection therewith in excess of any
upfront fees issued or paid in respect of any then outstanding Loans, but
excluding arrangement, structuring and underwriting fees) is no greater than the
Applicable Margin for such New Term A Loans or New Term B Loans, as applicable,
minus 50 basis points and (ix) the Incremental Credit Increases shall be
effected pursuant to one or more joinder agreements in a form reasonably
acceptable to the Administrative Agent (each, a “Joinder Agreement”) executed
and delivered by the applicable Borrower, the applicable Incremental Lender and
the Administrative Agent pursuant to which such Incremental Lender agrees to be
bound to the terms of this Agreement as a Lender; provided, further, that the
Lenders committing to provide such Incremental Term Loans the proceeds of which
are to be used to finance a Permitted Acquisition may agree to waive the
conditions set forth in the foregoing clauses (i), (ii) and (iii) without the
consent of any other Lenders. Any Incremental Term Loans made on an Increased
Amount Date shall be designated a separate tranche of Incremental Term Loans for
all purposes of this Agreement.

(c)         On any Increased Amount Date on which Incremental Revolving
Commitments are effected, subject to the satisfaction of the foregoing terms and
conditions, (a) each of the Lenders with Revolving Loan Commitments shall assign
to each Person with an Incremental Revolving Commitment (each, a “Incremental
Revolving Lender”) and each of the Incremental Revolving Lenders shall purchase
from each of the Lenders with Revolving Loan Commitments, at the principal
amount thereof, such interests in the Revolving Loans outstanding on such
Increased Amount Date as shall be necessary in order that, after giving effect
to all such assignments and purchases, the Revolving Loans will be held by
existing Revolving Loan Lenders and Incremental Revolving Lenders ratably in
accordance with their Revolving Loan Commitments after giving effect to the
addition of such Incremental Revolving Commitments to the Revolving Loan
Commitments, (b) the participations held by the Revolving Loan Lenders in the
Revolving Exposure immediately prior to such Increased Amount Date shall be
automatically reallocated so as to held by existing Revolving Loan Lenders and
Incremental Revolving Lenders ratably in accordance with their Revolving Loan
Commitments after giving effect to the addition of such Incremental Revolving
Commitments to the Revolving Loan Commitments, (c) each Incremental Revolving
Commitment shall be deemed for all purposes a Revolving Loan Commitment and each
Loan made thereunder (an “Incremental Revolving Loan”) shall be deemed, for all
purposes, a Revolving Loan and (d) each Incremental Revolving Lender shall
become a Lender with respect to the Incremental Revolving Commitment and all
matters relating thereto. The terms and provisions of the Incremental Revolving
Loans and Incremental Revolving Commitments shall be identical to the Revolving
Loans and the Revolving Loan Commitments.

(d)         On any Increased Amount Date on which any Incremental Term Loans are
to be made, subject to the satisfaction of the foregoing terms and conditions,
(i) each Person with a commitment to make an Incremental Term Loan (each, an
“Incremental Term Loan Lender”) shall make an Incremental Term Loan to the
Parent Borrower in an amount equal to such

 

49



--------------------------------------------------------------------------------

commitment amount, and (ii) each Incremental Term Loan Lender shall become a
Lender hereunder with respect to the Incremental Term Loans made pursuant
thereto.

(e)         Each Joinder Agreement may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent,
to effect the provisions of this Section 2.9.

ARTICLE III

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

SECTION 3.1         Repayments and Prepayments; Application. The Borrowers agree
that the Loans shall be repaid and prepaid pursuant to the following terms.

SECTION 3.1.1         Repayments and Prepayments.   The Borrowers shall repay in
full the unpaid principal amount of each Loan upon the applicable Stated
Maturity Date therefor. Prior thereto, payments and prepayments of the Loans
shall or may be made as set forth below.

(a)         From time to time on any Business Day, the Borrowers may, subject to
Section 3.1.1(d), make a voluntary prepayment, in whole or in part, of the
outstanding principal amount of any

(i)         Loans (other than Swing Line Loans); provided that, (A) any such
voluntary prepayment of the (x) New Term Loans shall be made among New Term A
Loans and/or New Term B Loans as directed by the Parent Borrower, and shall be
made of the same type and, if applicable, having the same Interest Period of all
Lenders that have made such New Term A Loans or New Term B Loans (applied to the
remaining amortization payments for the New Term A Loans or the New Term B
Loans, as the case may be, in such amounts as the Parent Borrower shall
determine), (y) Euro Term Loans shall be made of the same type and, if
applicable, having the same Interest Period of all Lenders that have made such
Euro Term Loans (applied to remaining amortization payments for the Euro Term
Loans in such amounts as the Lux Borrower shall determine) and (z) Revolving
Loans shall be made pro rata among the Revolving Loans of the same type, having
the same Interest Period of all Lenders that have made such Revolving Loans;
(B) all such voluntary prepayments shall require at least (1) in the case of
Base Rate Loans, one but no more than five Business Days’ prior notice to the
Administrative Agent and (2) in the case of LIBO Rate Loans or EURIBOR Rate
Loans, three but no more than five Business Days’ prior notice to the
Administrative Agent; and (C) all such voluntary partial prepayments shall be in
an aggregate minimum amount of $1,000,000 and an integral multiple of $500,000;
and

(ii)         Swing Line Loans; provided that, (A) all such voluntary prepayments
shall require prior telephonic notice to the Swing Line Lender on or before
1:00 p.m. on the day of such prepayment (such notice to be confirmed in writing
within 24 hours thereafter); and (B) all such voluntary partial prepayments
shall be in an aggregate minimum amount of $200,000 and an integral multiple of
$100,000.

(b)         On each date when the aggregate Revolving Exposure of all Revolving
Loan Lenders exceeds the Revolving Loan Commitment Amount (as it may be reduced
from time to time pursuant to this Agreement), the Parent Borrower shall make a
mandatory prepayment of

 

50



--------------------------------------------------------------------------------

Revolving Loans or Swing Line Loans (or both) and, if necessary, Cash
Collateralize all Letter of Credit Outstandings, in an aggregate amount equal to
such excess.

(c)         On each Quarterly Payment Date (beginning with the first Quarterly
Payment Date following the Euro Term Loan Effective Date), the Lux Borrower
shall make a scheduled repayment of the aggregate outstanding principal amount,
if any, of all Euro Term Loans in an amount equal to 0.25% of the original
principal amount of all Euro Term Loans, with the remaining amount of Euro Term
Loans due and payable in full on the Stated Maturity Date for Euro Term Loans.

(d)         On each Quarterly Payment Date occurring during any period set forth
below (beginning with the first Quarterly Payment Date following the Closing
Date), the Parent Borrower shall make a scheduled repayment of the aggregate
outstanding principal amount, if any, of all New Term A Loans in an amount equal
to the percentage of the original principal amount of all New Term A Loans set
forth below opposite such period, with the remaining amount of New Term A Loans
due and payable in full on the Stated Maturity Date:

 

                                Period

Percentage

   Each of the first four Quarterly Payment Dates 1.25% Each of the next four
Quarterly Payment Dates 1.875% Each of the next eight Quarterly Payment Dates
2.50% Each Quarterly Payment Date thereafter 3.75%

(e)         On each Quarterly Payment Date (beginning with first Quarterly
Payment Date following the Closing Date), the Parent Borrower shall make a
scheduled repayment of the aggregate outstanding principal amount, if any, of
all New Term B Loans in an amount equal to 0.25% of the original principal
amount of all New Term B Loans, with the remaining amount of New Term B Loans
due and payable in full on the Stated Maturity Date.

(f)         Any (a) prepayment of the New Term B Loans using proceeds of
Indebtedness incurred by an Obligor from a substantially concurrent incurrence
of syndicated term loans for which the interest rate payable thereon on the date
of such prepayment is lower than the LIBO Rate on the date of such prepayment
plus the Applicable Margin with respect to the New Term B Loans on the date of
such prepayment with the primary purpose of refinancing New Term B Loans at a
lower interest rate and (b) repricing of the New Term B Loans pursuant to an
amendment to this Agreement resulting in the interest rate payable thereon on
the date of such amendment being lower than the LIBO Rate on the date
immediately prior to such amendment plus the Applicable Margin with respect to
the New Term B Loans on the date immediately prior to such amendment shall be
accompanied by a prepayment fee equal to 1.0% of the aggregate principal amount
of such prepayment (or, in the case of clause (b) above, of the aggregate amount
of New Term B Loans outstanding immediately prior to such amendment) if made on
or prior to the first anniversary of the Closing Date.

(g)         To the extent any New Term A Loans, the New Term B Loans and the
Euro Term Loans are outstanding, the Parent Borrower shall (subject to the next
proviso) within 10 days after receipt of any Net Disposition Proceeds or Net
Casualty Proceeds in excess of $25,000,000 by the Parent Borrower or any of its
Restricted Subsidiaries, deliver to the Administrative Agent a calculation of
the amount of such proceeds, and, to the extent the aggregate amount of such
(i) Net Disposition Proceeds received by the Parent Borrower and its Restricted
Subsidiaries in any period of twelve consecutive calendar months since the
Closing Date exceeds $50,000,000 and (ii) Net Casualty Proceeds received by the
Parent Borrower and its

 

51



--------------------------------------------------------------------------------

Restricted Subsidiaries in any period of twelve consecutive calendar months
since the Closing Date exceeds $100,000,000, the Parent Borrower (with respect
to the New Term Loans) and the Lux Borrower (with respect to the Euro Term
Loans) shall make a mandatory prepayment of the New Term A Loans, the New Term B
Loans and the Euro Term Loans in an amount equal to 100% of such excess Net
Disposition Proceeds or Net Casualty Proceeds, as applicable; provided that, so
long as (i) no Event of Default has occurred and is continuing, such proceeds
may be retained by the Parent Borrower and its Restricted Subsidiaries (and be
excluded from the prepayment requirements of this clause) to be invested or
reinvested within one year or, subject to immediately succeeding clause (ii), 18
months or 36 months, as applicable, to the acquisition or construction of other
assets or properties consistent with the businesses permitted to be conducted
pursuant to Section 7.2.1 (including by way of merger or Investment), and
(ii) within one year following the receipt of such Net Disposition Proceeds or
Net Casualty Proceeds, such proceeds are (A) applied or (B) committed to be, and
actually are, applied within (I) 18 months following the receipt of such Net
Disposition Proceeds or (II) 36 months following the receipt of such Net
Casualty Proceeds, in each case to such acquisition or construction plan. The
amount of such Net Disposition Proceeds or Net Casualty Proceeds unused or
uncommitted after such one year, 18 months or 36 months, as applicable, period
shall be applied to prepay the New Term A Loans, the New Term B Loans and the
Euro Term Loans as set forth in Section 3.1.2. At any time after receipt of any
such Net Casualty Proceeds in excess of $25,000,000 but prior to the application
thereof to such mandatory prepayment or the acquisition of other assets or
properties as described above, upon the request by the Administrative Agent
(acting at the direction of the Required Lenders) to the Parent Borrower, the
Parent Borrower shall deposit an amount equal to such excess Net Casualty
Proceeds into a cash collateral account maintained with (and subject to
documentation reasonably satisfactory to) the Collateral Agent for the benefit
of the Secured Parties (and over which the Collateral Agent shall have a first
priority perfected Lien) pending application as a prepayment or to be released
as requested by the Parent Borrower in respect of such acquisition. Amounts
deposited in such cash collateral account shall be invested in Cash Equivalent
Investments, as directed by the Parent Borrower. Notwithstanding anything herein
to the contrary, to the extent that the Parent Borrower has determined in good
faith that the repatriation to the United States of any or all of the Net
Disposition Proceeds of any Disposition by a Foreign Subsidiary or the Net
Casualty Proceeds of any Casualty Event incurred by a Foreign Subsidiary could
reasonably be expected to have adverse tax cost consequences on the Parent
Borrower or its Subsidiaries, an amount equal to such Net Disposition Proceeds
or Net Casualty Proceeds that would be so affected will not be subject to
repayment under this Section 3.1.1(g). For the avoidance of doubt, nothing in
this Section 3.1.1(g) shall require the Parent Borrower to cause any amounts to
be repatriated to the United States (whether or not such amounts are used in or
excluded from the determination of the amount of any mandatory prepayments
hereunder).

(h)         To the extent any Term B Loans are outstanding, within 100 days
after the close of each Fiscal Year (beginning with the Fiscal Year ending on or
about December 31, 2016) the Parent Borrower (with respect to the New Term B
Loans) and the Lux Borrower (with respect to the Euro Term Loans) shall make a
mandatory prepayment of the Euro Term Loans and the New Term B Loans, as
applicable, in an amount equal to (i) the product of (A) the Excess Cash Flow
(if any) for such Fiscal Year multiplied by (B) the Applicable Percentage minus
(ii) the aggregate amount of all voluntary prepayments of Loans (but including
Revolving Loans and Swing Line Loans only to the extent of a corresponding
reduction of the Revolving Loan Commitment Amount pursuant to Section 2.2.1)
made during such Fiscal Year or, at the option of the Parent Borrower, after
year-end and prior to when such Excess Cash Flow prepayment is due, to be
applied as set forth in Section 3.1.2. Notwithstanding anything herein to the
contrary, (i) to the extent that Parent Borrower has determined in good faith
that the repatriation to the United States

 

52



--------------------------------------------------------------------------------

of any Excess Cash Flow attributable to Foreign Subsidiaries (“Foreign
Subsidiary Excess Cash Flow”) would have adverse tax cost consequences on the
Parent Borrower or its Subsidiaries, an amount equal to such Foreign Subsidiary
Excess Cash Flow that would be so affected will not be subject to repayment
under this Section 3.1.1(h). For the avoidance of doubt, nothing in this
Section 3.1.1(h) shall require the Parent Borrower to cause any amounts to be
repatriated to the United States (whether or not such amounts are used in or
excluded from the determination of the amount of any mandatory prepayments
hereunder).

(i)         To the extent any Euro Term Loans, New Term A Loans or New Term B
Loans are outstanding, concurrently with the receipt by the Parent Borrower or
any of its Restricted Subsidiaries of any Net Debt Proceeds, the Parent Borrower
(with respect to the New Term Loans) and the Lux Borrower (with respect to the
Euro Term Loans) shall make a mandatory prepayment of the Euro Term Loans, New
Term A Loans or New Term B Loans, as applicable, in an amount equal to 100% of
such Net Debt Proceeds, to be applied as set forth in Section 3.1.2.

(j)         Immediately upon any acceleration of the Stated Maturity Date of any
Loans pursuant to Section 8.2 or Section 8.3, the Borrowers shall repay all the
Loans, unless, pursuant to Section 8.3, only a portion of all the Loans is so
accelerated (in which case the portion so accelerated shall be so repaid).

Amounts prepaid on account of the Euro Term Loans, New Term A Loans or New Term
B Loans may not be reborrowed. Each prepayment of any Loans made pursuant to
this Section shall be without premium or penalty, except as may be required by
Section 4.4.

SECTION 3.1.2         Application.   Amounts prepaid pursuant to Section 3.1.1
shall be applied as set forth in this Section.

(a)         Subject to clause (b), each prepayment or repayment of the principal
of the Loans shall be applied, to the extent of such prepayment or repayment,
first, to the principal amount thereof being maintained as Base Rate Loans, and
second, subject to the terms of Section 4.4, to the principal amount thereof
being maintained as LIBO Rate Loans or EURIBOR Rate Loans, as applicable.

(b)         Each prepayment of the Euro Term Loans, New Term A Loans and New
Term B Loans, as applicable, made pursuant to clauses (g), (h) and (i) of
Section 3.1.1 shall be applied first, pro rata to a mandatory prepayment of the
outstanding principal amount of all Euro Term Loans, New Term A Loans (other
than prepayments made pursuant to Section 3.1.1(h)) and New Term B Loans (with
the amount of such prepayment being applied (A) first to the remaining Euro Term
Loans, New Term A Loans (other than in connection with prepayments made pursuant
to Section 3.1.1(h)) and New Term B Loans, to reduce in direct order of maturity
the amortization payments that are due and payable within 24 calendar months
from the date of such prepayment, and (B) second, to the extent in excess of the
amounts to be applied pursuant to the preceding clause (A), to reduce the then
remaining Euro Term Loan, New Term A Loan (other than prepayments made pursuant
to Section 3.1.1(h)) and New Term B Loan amortization payments on a pro rata
basis).

(c)         So long as the Administrative Agent has received prior written
notice from the applicable Borrower of a mandatory prepayment pursuant to
clauses (g), (h) and (i) of Section 3.1.1, the Administrative Agent shall
provide notice of such mandatory prepayment to the Lenders with Euro Term Loans,
New Term A Loans (other than prepayments made pursuant to Section 3.1.1(h)) and
New Term B Loans. It is understood and agreed by the Lux Borrower that,
notwithstanding receipt by the Administrative Agent of any such mandatory
prepayment, the Euro Term Loans shall not be deemed

 

53



--------------------------------------------------------------------------------

repaid, unless otherwise consented to by the Administrative Agent, until five
Business Days have elapsed from the delivery to the Administrative Agent of the
notice described above in this clause (c).

SECTION 3.2         Interest Provisions.   Interest on the outstanding principal
amount of the Loans shall accrue and be payable in accordance with the terms set
forth below.

SECTION 3.2.1         Rates.   Subject to Section 2.3.2, pursuant to an
appropriately delivered Borrowing Request or Continuation/Conversion Notice, the
applicable Borrower may elect that the Loans comprising a Borrowing accrue
interest at a rate per annum:

(a)         on that portion maintained from time to time as a Base Rate Loan,
equal to the sum of the Alternate Base Rate from time to time in effect plus the
Applicable Margin; provided that, Swing Line Loans shall always accrue interest
at the Alternate Base Rate plus the then effective Applicable Margin for
Revolving Loans maintained as Base Rate Loans;

(b)         on that portion maintained as a LIBO Rate Loan, during each Interest
Period applicable thereto, equal to the sum of the LIBO Rate (Reserve Adjusted)
plus the Applicable Margin; and

(c)     on that portion maintained as a EURIBOR Rate Loan, during each Interest
Period applicable thereto, equal to the sum of the EURIBOR Rate plus the
Applicable Margin.

All LIBO Rate Loans and EURIBOR Rate Loans shall bear interest from and
including the first day of the applicable Interest Period to (but not including)
the last day of such Interest Period at the interest rate determined as
applicable to such Loan.

SECTION 3.2.2         Post-Default Rates.   If all or any portion of the
Obligations shall not be paid when due (whether at the Stated Maturity, by
acceleration or otherwise), the applicable Borrower shall pay, but only to the
extent permitted by law, interest (after as well as before judgment) on all such
unpaid Obligations at a rate per annum equal to (a) in the case of principal on
any Loan, the rate of interest that otherwise would be applicable to such Loan
plus 2% per annum; and (b) in the case of overdue interest, fees, and other
monetary Obligations, (i) with respect to the Euro Term Loans, the Euro Base
Rate from time to time in effect, plus the Applicable Margin for the Euro Term
Loans, plus 2% per annum and (ii) with respect to the New Term Loans, the LIBO
Rate from time to time in effect, plus the Applicable Margin for any LIBO Rate
Loan, accruing interest at the Euro Base Rate, plus 2% per annum.

SECTION 3.2.3         Payment Dates.   Interest accrued on each Loan shall be
payable, without duplication:

(a)         on the Stated Maturity Date therefor;

(b)         on the date of any payment or prepayment, in whole or in part, of
principal outstanding on such Loan on the principal amount so paid or prepaid;

(c)         with respect to Base Rate Loans, on each Quarterly Payment Date
occurring after the Closing Date;

(d)         with respect to LIBO Rate Loans and EURIBOR Rate Loans, on the last
day of each applicable Interest Period (and, if such Interest Period shall
exceed three months, on the date occurring on each three-month interval
occurring after the first day of such Interest Period);

 

54



--------------------------------------------------------------------------------

(e)         with respect to any Base Rate Loans converted into LIBO Rate Loans
on a day when interest would not otherwise have been payable pursuant to
clause (c), on the date of such conversion; and

(f)         on that portion of any Loans the Stated Maturity Date of which is
accelerated pursuant to Section 8.2 or Section 8.3, immediately upon such
acceleration.

Interest accrued on Loans or other monetary Obligations after the date such
amount is due and payable (whether on the Stated Maturity Date, upon
acceleration or otherwise) shall be payable upon demand.

SECTION 3.3         Fees.   The Parent Borrower agrees to pay the fees set forth
below. All such fees shall be non-refundable when earned and paid.

SECTION 3.3.1         Commitment Fee.   The Parent Borrower agrees to pay to the
Administrative Agent for the account of each Non-Defaulting Lender, for the
period (including any portion thereof when its Revolving Loan Commitments are
suspended by reason of the Parent Borrower’s inability to satisfy any condition
of Article V) commencing on the Closing Date and continuing through the
Revolving Loan Commitment Termination Date, a commitment fee in an amount equal
to the Applicable Commitment Fee Margin, in each case on such Revolving Loan
Lender’s Revolving Loan Percentage of the sum of the average daily unused
portion of the Revolving Loan Commitment Amount (net of Letter of Credit
Outstandings). All commitment fees payable pursuant to this Section shall be
calculated on a year comprised of 360 days and payable by the Parent Borrower in
arrears on each Quarterly Payment Date, commencing with the first Quarterly
Payment Date following the Closing Date, and on the Revolving Loan Commitment
Termination Date. The making of Swing Line Loans shall not constitute usage of
the Revolving Loan Commitment with respect to the calculation of commitment fees
to be paid by the Parent Borrower to the Revolving Loan Lenders.

SECTION 3.3.2         Agents’ Fees.   The Parent Borrower agrees to pay to each
of the Agents and each of the Co-Documentation Agents the fees in the amounts
and on the dates set forth in any fee agreements with any of the Agents and
Co-Documentation Agents and to perform any other obligations contained therein.

SECTION 3.3.3         Letter of Credit Fee.   The Parent Borrower agrees to pay
to the Administrative Agent, for the pro rata account of the applicable Issuer
and each Revolving Loan Lender, a Letter of Credit fee in a per annum amount
equal to the then effective Applicable Margin for Revolving Loans maintained as
LIBO Rate Loans, multiplied by the average daily Stated Amount of each such
Letter of Credit, such fees being payable quarterly in arrears on each Quarterly
Payment Date following the date of issuance of each Letter of Credit and on the
Revolving Loan Commitment Termination Date. The Parent Borrower further agrees
to pay to the applicable Issuer, quarterly in arrears on each Quarterly Payment
Date, a fronting fee of 0.25% per annum on the average daily Stated Amount of
each such Letter of Credit and such other reasonable fees and charges in
connection with the issuance, negotiation, settlement, amendment and processing
of each Letter of Credit as agreed to by the Parent Borrower and such Issuer.

SECTION 3.3.4         Open Account Agreement Payments.   Each Open Account
Discount Purchaser agrees to pay (and in the case of any Open Account Discount
Purchaser that is an affiliate of a Lender, such Lender agrees to cause such
Open Account Discount Purchaser to pay) to the Administrative Agent, for the pro
rata account of each Revolving Loan Lender, an amount with respect to any Open
Account Paying Agreement to which it is a party equal to, on a per annum basis,
the then effective Applicable Margin for Revolving Loans maintained as LIBO Rate
Loans multiplied by the aggregate amount of OA Payment Obligations actually paid
to such Open Account Discount Purchaser by the

 

55



--------------------------------------------------------------------------------

relevant Obligor under the relevant Open Account Paying Agreement, such amounts
being payable quarterly in arrears on each Quarterly Payment Date following the
date of the entry into such Open Account Discount Agreement and on the Revolving
Loan Commitment Termination Date.

ARTICLE IV

CERTAIN LIBO RATE, EURIBOR RATE AND OTHER PROVISIONS

SECTION 4.1         LIBO Rate or EURIBOR Rate Lending Unlawful.   If any Lender
shall determine (which determination shall, upon notice thereof to the Parent
Borrower and the Administrative Agent, constitute prima facie evidence thereof
and shall be binding on the Parent Borrower absent manifest error) that the
introduction of or any change in or in the interpretation of any law makes it
unlawful, or any Governmental Authority asserts that it is unlawful, for such
Lender to make or continue any Loan as, or to convert any Loan into, a LIBO Rate
Loan or a EURIBOR Rate Loan, the obligations of such Lender to make, continue or
convert any such LIBO Rate Loan or EURIBOR Rate Loan shall, upon such
determination, forthwith be suspended until such Lender shall notify the
Administrative Agent that the circumstances causing such suspension no longer
exist, and (a) all outstanding LIBO Rate Loans payable to such Lender shall
automatically convert into Base Rate Loans at the end of the then current
Interest Periods with respect thereto or sooner, if required by such law or
assertion and (b) all outstanding EURIBOR Rate Loans payable to such Lender
shall automatically convert into Euro Base Rate Loans at the end of the then
current Interest Periods with respect thereto or sooner, if required by such law
or assertion.

SECTION 4.2         Deposits Unavailable; Inability to Determine Interest
Rates.   (a) If at the time that the Administrative Agent shall seek to
determine the Screen Rate on the Quotation Day for any Interest Period for a
LIBO Rate Loan or EURIBOR Rate Loan, the Screen Rate shall not be available for
such Interest Period for any reason and the Administrative Agent shall determine
that it is not possible to determine the Interpolated Rate (which conclusion
shall be conclusive and binding absent manifest error), then the Reference Bank
Rate shall be the LIBO Rate or EURIBOR Rate for such Interest Period for such
LIBO Rate Loan or EURIBOR Rate Loans, as applicable; provided that if any
Reference Bank Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement; provided, further, that if, as of the
Specified Time on the Quotation Day for such Interest Period, less than two
Reference Banks shall have supplied a Submitted Reference Bank Rate to the
Administrative Agent for purposes of determining the LIBO Rate or EURIBOR Rate
for such LIBO Rate Loan or EURIBOR Rate Loan, as applicable, the Administrative
Agent shall be deemed to have determined that adequate and reasonable means do
not exist for ascertaining the LIBO Rate or EURIBOR Rate for such LIBO Rate Loan
or EURIBOR Rate Loan, as applicable, and Section 4.2(b)(ii) shall apply.

(b)         If the Administrative Agent shall have determined that

(i)         Dollar deposits in the relevant amount and for the relevant Interest
Period are not available to it in its relevant market; or

(ii)         by reason of circumstances affecting it’s relevant market, adequate
means do not exist for ascertaining the interest rate applicable hereunder to
LIBO Rate Loans or EURIBOR Rate Loans;

then, upon notice from the Administrative Agent to the Borrowers and the
Lenders, the obligations of all Lenders under Section 2.3 and Section 2.4 to
make or continue any Loans as, or to convert any Loans into, LIBO Rate Loans or
EURIBOR Rate Loans shall forthwith be suspended until the Administrative

 

56



--------------------------------------------------------------------------------

Agent shall notify the Borrowers and the Lenders that the circumstances causing
such suspension no longer exist.

SECTION 4.3        Increased LIBO Rate or EURIBOR Rate Loan Costs, etc.    Each
Borrower agrees to reimburse each Lender and each Issuer for any increase in the
cost to such Lender or Issuer of, or any reduction in the amount of any sum
receivable by such Secured Party in respect of, such Secured Party’s Commitments
and the making of Credit Extensions hereunder (including the making, continuing
or maintaining (or of its obligation to make or continue) any Loans as, or of
converting (or of its obligation to convert) any Loans into, LIBO Rate Loans or
EURIBOR Rate Loans) that arise in connection with any change in, or the
introduction, adoption, effectiveness, interpretation, reinterpretation or
phase-in after the Closing Date of, any law or regulation, directive, guideline,
decision or request (whether or not having the force of law) of any Governmental
Authority, except for such changes with respect to increased capital costs and
Taxes which are governed by Sections 4.5 and 4.6, respectively. Each affected
Secured Party shall promptly notify the Administrative Agent and the applicable
Borrower in writing of the occurrence of any such event, stating the reasons
therefor and the additional amount required fully to compensate such Secured
Party for such increased cost or reduced amount. Such additional amounts shall
be payable by the applicable Borrower directly to such Secured Party within five
Business Days of its receipt of such notice, and such notice shall, in the
absence of manifest error, constitute prima facie evidence thereof and shall be
binding on such Borrower.

SECTION 4.4        Funding Losses.    In the event any Lender shall incur any
actual loss or expense (including any actual loss or expense incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by such
Lender (if any) to make or continue any portion of the principal amount of any
Loan as, or to convert any portion of the principal amount of any Loan into, a
LIBO Rate Loan or EURIBOR Rate Loan) as a result of

(a)        any conversion or repayment or prepayment of the principal amount of
any LIBO Rate Loan or EURIBOR Rate Loan on a date other than the scheduled last
day of the Interest Period applicable thereto, whether pursuant to Article III
or otherwise;

(b)        any Loans not being made continued or converted as LIBO Rate Loans or
EURIBOR Rate Loans in accordance with the Borrowing Request or other notice
therefor;

(c)        any Loans not being continued as, or converted into, LIBO Rate Loans
or EURIBOR Rate Loans in accordance with the Continuation/Conversion Notice
therefor; or

(d)        the assignment of any LIBO Rate Loan or EURIBOR Rate Loan other than
on the last day of an Interest Period therefor as a result of a request by a
Borrower pursuant to Section 4.11;

then, upon the written notice of such Lender to the applicable Borrower (with a
copy to the Administrative Agent), such Borrower shall, within five days of its
receipt thereof, pay directly to such Lender such amount as will (in the
reasonable determination of such Lender) reimburse such Lender for such actual
loss or expense. Such written notice shall, in the absence of manifest error,
constitute prima facie evidence thereof and shall be binding on such Borrower.

SECTION 4.5        Increased Capital Costs.    If any change in, or the
introduction, adoption, effectiveness, interpretation, reinterpretation or
phase-in of, any law or regulation, directive, guideline, decision or request
(whether or not having the force of law) of any Governmental Authority after the
Closing Date affects or would affect the amount of capital or liquidity required
or expected to be maintained by any Secured Party or any Person controlling such
Secured Party, and such Secured Party

 

57



--------------------------------------------------------------------------------

determines (in good faith but in its sole and absolute discretion) that as a
result thereof the rate of return on its or such controlling Person’s capital as
a consequence of the Commitments or the Credit Extensions made, or the Letters
of Credit participated in, by such Secured Party is reduced to a level below
that which such Secured Party or such controlling Person could have achieved but
for the occurrence of any such circumstance, then upon notice (together with
reasonably detailed supporting documentation) from time to time by such Secured
Party to the applicable Borrower, the applicable Borrower shall within five
Business Days following receipt of such notice pay directly to such Secured
Party additional amounts sufficient to compensate such Secured Party or such
controlling Person for such reduction in rate of return. A statement in
reasonable detail of such Secured Party as to any such additional amount or
amounts shall, in the absence of manifest error, constitute prima facie evidence
thereof and shall be binding on the applicable Borrower. In determining such
amount, such Secured Party may use any method of averaging and attribution that
it (in its sole and absolute discretion) shall deem applicable. Notwithstanding
anything herein to the contrary, (i) all requests, rules, guidelines,
requirements and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or by United States or foreign regulatory authorities, in
each case pursuant to Basel III, and (ii) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements and
directives thereunder or issued in connection therewith or in implementation
thereof, shall in each case be deemed to be a change in law, regardless of the
date enacted, adopted, issued or implemented.

SECTION 4.6        Taxes.    Each Borrower covenants and agrees as follows with
respect to Taxes.

(a)        Any and all payments by the Borrowers under each Loan Document shall
be made without setoff, counterclaim or other defense, and free and clear of,
and without deduction or withholding for or on account of, any Taxes, unless
otherwise required by law. In the event that any Taxes are imposed and required
by law to be deducted or withheld from any payment required to be made by any
Obligor to or on behalf of any Secured Party under any Loan Document, then:

(i)        subject to clause (g), if such Taxes are Non-Excluded Taxes, the
amount of such payment shall be increased as may be necessary so that such
payment is made, after withholding or deduction for or on account of such Taxes,
in an amount that is not less than the amount provided for in such Loan
Document; and

(ii)        each Borrower shall withhold the full amount of such Taxes from such
payment (as increased pursuant to clause (a)(i)) and shall pay such amount to
the Governmental Authority imposing such Taxes in accordance with applicable
law.

(b)        In addition, the Borrowers shall pay all Other Taxes imposed to the
relevant Governmental Authority imposing such Other Taxes in accordance with
applicable law, except Luxembourg registration duties (droits d’enregistrement)
payable due to a registration, submission or filing by an Indemnified Party of
any Loan Document where such registration, submission or filing is or was not
required to maintain or preserve the rights of the Indemnified Party under such
Loan Document.

(c)        Upon the written request of the Administrative Agent, as promptly as
practicable after the payment of any Non-Excluded Taxes or Other Taxes, and in
any event within 45 days of any such written request, the applicable Borrower
shall furnish to the Administrative Agent a copy of an official receipt (or a
certified copy thereof) evidencing the payment of such Non-

 

58



--------------------------------------------------------------------------------

Excluded Taxes or Other Taxes. The Administrative Agent shall make copies
thereof available to any Lender upon request therefor.

(d)        Subject to clause (g), each Borrower shall indemnify each Secured
Party for any Non-Excluded Taxes and Other Taxes levied, imposed or assessed on
(and whether or not paid directly by) such Secured Party whether or not such
Non-Excluded Taxes or Other Taxes are correctly or legally asserted by the
relevant Governmental Authority; provided that (i) if the applicable Borrower
reasonably believes that such Taxes were not correctly or legally asserted, such
Secured Party will use reasonable efforts to cooperate with such Borrower to
obtain a refund of such Taxes so long as such efforts would not, in the sole
determination of such Secured Party, result in any additional costs, expenses or
risks or be otherwise disadvantageous to it or (ii) the levied Other Taxes are
not Luxembourg registration duties (droits d’enregistrement) payable due to a
registration, submission or filing by an Indemnified Party of any Loan Document
where such registration, submission or filing is or was not required to maintain
or preserve the rights of the Indemnified Party under such Loan Document.
Promptly upon having knowledge that any such Non-Excluded Taxes or Other Taxes
have been levied, imposed or assessed, and promptly upon notice thereof by any
Secured Party, the applicable Borrower shall pay such Non-Excluded Taxes or
Other Taxes directly to the relevant Governmental Authority (provided that, no
Secured Party shall be under any obligation to provide any such notice to the
Borrowers). In addition, each Borrower shall indemnify each Secured Party for
any incremental Taxes that may become payable by such Secured Party as a result
of any failure of such Borrower to pay any Non-Excluded Taxes when due to the
appropriate Governmental Authority or to deliver to the Administrative Agent,
pursuant to clause (c), documentation evidencing the payment of Taxes or Other
Taxes (other than incidental taxes resulting directly as a result of the willful
misconduct or gross negligence of the Administrative Agent or a respective
Secured Party); provided that if the Secured Party or Administrative Agent, as
applicable, fails to give notice to a Borrower of the imposition of any
Non-Excluded Taxes or Other Taxes within 120 days following its receipt of
actual written notice of the imposition of such Non-Excluded Taxes or Other
Taxes, there will be no obligation for such Borrower to pay interest or
penalties attributable to the period beginning after such 120th day and ending
seven days after such Borrower receives notice from the Secured Party or the
Administrative Agent as applicable. With respect to indemnification for
Non-Excluded Taxes and Other Taxes actually paid by any Secured Party or the
indemnification provided in the immediately preceding sentence, such
indemnification shall be made within 30 days after the date such Secured Party
makes written demand therefor (together with supporting documentation in
reasonable detail). Each Borrower acknowledges that any payment made to any
Secured Party or to any Governmental Authority in respect of the indemnification
obligations of the Borrowers provided in this clause shall constitute a payment
in respect of which the provisions of clause (a) and this clause shall apply.

(e)        Each Non-U.S. Lender, on or prior to the date on which such Non-U.S.
Lender becomes a Lender hereunder (and from time to time thereafter upon the
request of a Borrower or the Administrative Agent, but only for so long as such
non-U.S. Lender is legally entitled to do so), shall deliver to the applicable
Borrower and the Administrative Agent either (i) two duly completed copies of
either (x) Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable,
claiming eligibility of the Non-U.S. Lender for benefits of an income tax treaty
to which the United States is a party or (y) Internal Revenue Service Form
W-8ECI, or in either case an applicable successor form; (ii) in the case of a
Non-U.S. Lender that is claiming the exemption for portfolio interest under
Section 881(c) of the Code, (x) a certificate to the effect that such Non-U.S.
Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (B) a “10-percent shareholder” of the applicable Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or (C) a controlled foreign
corporation receiving interest from a

 

59



--------------------------------------------------------------------------------

related person within the meaning of Section 881(c)(3)(C) of the Code (referred
to as an “Exemption Certificate”) and (y) two duly completed copies of Internal
Revenue Service Form W-8BEN or W-8BEN-E or applicable successor form or (iii) to
the extent a non-U.S. Lender that is not a U.S. Person is not the beneficial
owner, executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI,
IRS Form W 8BEN, or W-8BEN-E, as applicable, an Exemption Certificate, and/or
other certification documents from each beneficial owner, as applicable.

(f)        Any Lender that is a United States Person, as defined in
Section 7701(a)(30) of the Code, shall (unless such Lender may be treated as an
exempt recipient based on the indicators described in Treasury Regulation
Section 1.6049-4(c)(1)(ii)(A)) deliver to the Borrowers and the Administrative
Agent, at the times specified in clause (e), two duly completed copies of
Internal Revenue Service Form W-9, or any successor form that such Person is
entitled to provide at such time, in order to qualify for an exemption from
United States back-up withholding requirements.

(g)        The Borrowers shall not be obligated to pay any additional amounts to
any Lender pursuant to clause (a)(i), or to indemnify any Lender pursuant to
clause (d), in respect of United States federal withholding taxes to the extent
imposed as a result of (i) the failure of such Lender to deliver to a Borrower
the form or forms and/or an Exemption Certificate, as applicable to such Lender,
pursuant to clause (e) or clause (f), (ii) such form or forms and/or Exemption
Certificate not establishing a complete exemption from U.S. federal withholding
tax or the information or certifications made therein by the Lender being untrue
or inaccurate on the date delivered in any material respect, or (iii) the Lender
designating a successor lending office at which it maintains its Loans which has
the effect of causing such Lender to become obligated for tax payments in excess
of those in effect immediately prior to such designation; provided that the
applicable Borrower shall be obligated to pay additional amounts to any such
Lender pursuant to clause (a)(i) and to indemnify any such Lender pursuant to
clause (d), in respect of United States federal withholding taxes if (i) any
such failure to deliver a form or forms or an Exemption Certificate or the
failure of such form or forms or Exemption Certificate to establish a complete
exemption from U.S. federal withholding tax or inaccuracy or untruth contained
therein resulted from a change in any applicable statute, treaty, regulation or
other applicable law or any interpretation of any of the foregoing occurring
after the Closing Date, which change rendered such Lender no longer legally
entitled to deliver such form or forms or Exemption Certificate or otherwise
ineligible for a complete exemption from U.S. federal withholding tax, or
rendered the information or certifications made in such form or forms or
Exemption Certificate untrue or inaccurate in a material respect, (ii) the
redesignation of the Lender’s lending office was made at the request of a
Borrower or (iii) the obligation to pay any additional amounts to any such
Lender pursuant to clause (a)(i) or to indemnify any such Lender pursuant to
clause (d) is with respect to an Eligible Assignee that becomes an assignee
Lender as a result of an assignment made at the request of a Borrower.

(h)        If the Administrative Agent or a Lender determines in its sole, good
faith discretion that amounts recovered or refunded are a recovery or refund of
any Non-Excluded Taxes or Other Taxes as to which it has been indemnified by a
Borrower pursuant to clause (d), or to which a Borrower has paid additional
amounts pursuant to clause (a)(i), it shall pay over such refund to the
applicable Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the applicable Borrower under this Section 4.6 with
respect to the Non-Excluded Taxes or Other Taxes that give rise to such refund),
net of all reasonable out-of-pocket expenses of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that in no event
will any Lender be required to pay an amount to a Borrower that would place such

 

60



--------------------------------------------------------------------------------

Lender in a less favorable net after-tax position than such Lender would have
been in if the additional amounts giving rise to such refund of any Non-Excluded
Taxes or Other Taxes had never been paid, and provided further that the
applicable Borrower, upon the written request of the Administrative Agent or
such Lender, agrees to repay the amount paid over to the applicable Borrower
(plus any penalties, interest, or other charges imposed by the relevant
Governmental Authority unless the Governmental Authority assessed such
penalties, interest, or other charges due to the gross negligence or willful
misconduct of the Administrative Agent or such Lender) to the Administrative
Agent or such Lender in the event the Administrative Agent or such Lender is
required to repay such refund to the Governmental Authority. Nothing in this
Section 4.6(h) shall require any Lender to make available its tax returns or any
other information related to its taxes that it deems confidential.

(i)        If a payment made to a Lender under this Agreement or any other Loan
Document would be subject to U.S. federal withholding tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrowers and the Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Borrowers or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrowers or the Administrative Agent to comply with their
obligations under FATCA, to determine that such Lender has complied with such
Lender’s obligations under FATCA, or to determine the amount to deduct and
withhold from such payment. For purposes of determining withholding Taxes
imposed under FATCA, from and after the Closing Date, the Borrowers and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loan Documents as not qualifying as
“grandfathered obligations” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i). Solely for purposes of this Section 4.6(i), “FATCA”
shall include all amendments after the Closing Date.

SECTION 4.7        Payments, Computations; Proceeds of Collateral,
etc.    (i) Unless otherwise expressly provided in a Loan Document, all
reductions of the Revolving Loan Commitments and all payments by the Borrowers
pursuant to each Loan Document shall be made by the Borrowers to the
Administrative Agent for the pro rata account of the Secured Parties entitled to
receive such reduction or payment. All payments shall be made without setoff,
deduction or counterclaim not later than 11:00 a.m. on the date due in same day
or immediately available funds to such account as the Administrative Agent (or
in the case of a reimbursement obligation, the applicable Issuer) shall specify
from time to time by notice to the applicable Borrower. Funds received after
that time shall be deemed to have been received by the Administrative Agent on
the next succeeding Business Day. The Administrative Agent shall promptly remit
in same day funds to each Secured Party its share, if any, of such payments
received by the Administrative Agent for the account of such Secured Party. All
interest (including interest on LIBO Rate Loans and EURIBOR Rate Loans) and fees
shall be computed on the basis of the actual number of days (including the first
day but excluding the last day) occurring during the period for which such
interest or fee is payable over a year comprised of 360 days (or, in the case of
interest on a Base Rate Loan (calculated at other than the Federal Funds Rate),
365 days or, if appropriate, 366 days). Payments due on other than a Business
Day shall be made on the next succeeding Business Day and such extension of time
shall be included in computing interest and fees in connection with that
payment.

(ii)        All amounts received as a result of the exercise of remedies under
the Loan Documents (including from the proceeds of collateral securing the
Obligations) or

 

61



--------------------------------------------------------------------------------

under applicable law shall be applied upon receipt to the Obligations as
follows: (i) first, to the payment of all Obligations owing to the Agents, in
their capacity as Agents (including the fees and expenses of counsel to the
Agents), (ii) second, after payment in full in cash of the amounts specified in
clause (b)(i), to the ratable payment of all interest (including interest
accruing after the commencement of a proceeding in bankruptcy, insolvency or
similar law, whether or not permitted as a claim under such law) and fees owing
under the Loan Documents (including all amounts owing under Section 3.3.4), and
all costs and expenses owing to the Secured Parties pursuant to the terms of the
Loan Documents, until paid in full in cash, (iii) third, after payment in full
in cash of the amounts specified in clauses (b)(i) and (b)(ii), to the ratable
payment of the principal amount of the Loans then outstanding, the aggregate
Reimbursement Obligations then owing, the aggregate amount of OA Payment
Obligations then owing, the Cash Collateralization for contingent liabilities
under Letter of Credit Outstandings, amounts owing to Secured Parties under Rate
Protection Agreements and the aggregate amount of Cash Management Obligations
then owing, (iv) fourth, after payment in full in cash of the amounts specified
in clauses (b)(i) through (b)(iii), to the ratable payment of all other
Obligations (including Foreign Working Capital Obligations) owing to the Secured
Parties, and (v) fifth, after payment in full in cash of the amounts specified
in clauses (b)(i) through (b)(iv), and following the Termination Date, to each
applicable Obligor or any other Person lawfully entitled to receive such
surplus. Notwithstanding the foregoing, no amounts received from any Subsidiary
Guarantor shall be applied to any Excluded Swap Obligations of such Subsidiary
Guarantor. For purposes of clause (b)(iii), the “amounts owing” at any time to
any Secured Party with respect to a Rate Protection Agreement to which such
Secured Party is a party shall be determined at such time by the terms of such
Rate Protection Agreement or, if not set forth therein, in accordance with the
customary methods of calculating credit exposure under similar arrangements by
the counterparty to such arrangements, taking into account potential interest
rate (or, if applicable, currency or commodities) movements and the respective
termination provisions and notional principal amount and term of such Rate
Protection Agreement. Notwithstanding the foregoing, any such application of
proceeds from Collateral of the Euro Term Loan Obligors shall be made solely in
respect of Euro Term Loan Obligations.

SECTION 4.8        Sharing of Payments.    If any Secured Party shall obtain any
payment or other recovery (whether voluntary, involuntary, by application of
setoff or otherwise) on account of any Credit Extension or Reimbursement
Obligation (other than pursuant to the terms of Sections 4.3, 4.4, 4.5 or 4.6)
in excess of its pro rata share of payments obtained by all Secured Parties,
such Secured Party shall purchase (in Dollars) from the other Secured Parties
such participations in Credit Extensions made by them as shall be necessary to
cause such purchasing Secured Party to share the excess payment or other
recovery ratably (to the extent such other Secured Parties were entitled to
receive a portion of such payment or recovery) with each of them; provided that,
if all or any portion of the excess payment or other recovery is thereafter
recovered from such purchasing Secured Party, the purchase shall be rescinded
and each Secured Party which has sold a participation to the purchasing Secured
Party shall repay to the purchasing Secured Party the purchase price to the
ratable extent of such recovery together with an amount equal to such selling
Secured Party’s ratable share (according to the proportion of (a) the amount of
such selling Secured Party’s required repayment to the purchasing Secured Party
to (b) total amount so recovered from the purchasing Secured Party) of any
interest or other amount paid or payable by the purchasing Secured Party in
respect of the total amount so recovered. Each Borrower agrees that any Secured
Party purchasing a participation from another Secured Party pursuant to this
Section may, to the fullest extent permitted by law, exercise all its rights of
payment (including pursuant to Section 4.9) with respect to such participation
as fully as if such Secured Party

 

62



--------------------------------------------------------------------------------

were the direct creditor of such Borrower in the amount of such participation.
If under any applicable bankruptcy, insolvency or other similar law any Secured
Party receives a secured claim in lieu of a setoff to which this Section
applies, such Secured Party shall, to the extent practicable, exercise its
rights in respect of such secured claim in a manner consistent with the rights
of the Secured Parties entitled under this Section to share in the benefits of
any recovery on such secured claim.

SECTION 4.9        Setoff.    Each Secured Party shall, upon the occurrence and
during the continuance of any Event of Default described in clauses (a) through
(d) of Section 8.1.9 or, with the consent of the Required Lenders, upon the
occurrence and during the continuance of any other Event of Default, have the
right to appropriate and apply to the payment of the Obligations owing to it (if
then due and payable), and (as security for such Obligations) each Borrower
hereby grants to each Secured Party a continuing security interest in, any and
all balances, credits, deposits, accounts or moneys of such Borrower then or
thereafter maintained with such Secured Party (other than payroll, trust or tax
accounts); provided that, any such appropriation and application shall be
subject to the provisions of Section 4.8; provided further, that to the extent
prohibited by applicable law as described in the definition of “Excluded Swap
Obligation,” no amounts received from, or set off with respect to, any
Subsidiary Guarantor shall be applied to any Excluded Swap Obligations of such
Subsidiary Guarantor. Each Secured Party agrees promptly to notify the Borrowers
and the Administrative Agent after any such appropriation and application made
by such Secured Party; provided that, the failure to give such notice shall not
affect the validity of such setoff and application. The rights of each Secured
Party under this Section are in addition to other rights and remedies (including
other rights of setoff under applicable law or otherwise) which such Secured
Party may have.

SECTION 4.10        Mitigation.    Each Lender agrees that if it makes any
demand for payment under Sections 4.3, 4.5 or 4.6, it will use reasonable
efforts (consistent with its internal policy and legal and regulatory
restrictions and so long as such efforts would not be disadvantageous to it, as
determined in its sole discretion) to designate a different lending office if
the making of such a designation would reduce or obviate the need for the
Borrowers to make payments under Section 4.3 or 4.6.

SECTION 4.11        Removal of Lenders.    If any Lender (an “Affected Lender”)
(i) fails to consent to an election, consent, amendment, waiver or other
modification to this Agreement or other Loan Document (a “Non-Consenting
Lender”) that requires the consent of a greater percentage of the Lenders than
the Required Lenders and such election, consent, amendment, waiver or other
modification is otherwise consented to by Non-Defaulting Lenders holding more
than 50% of the Total Exposure Amount of all Non-Defaulting Lenders, (ii) makes
a demand upon a Borrower for (or if a Borrower is otherwise required to pay)
amounts pursuant to Section 4.3, 4.5 or 4.6, or gives notice pursuant to
Section 4.1 requiring a conversion of such Affected Lender’s LIBO Rate Loans to
Base Rate Loans or such Affected Lender’s EURIBOR Rate Loans to Euro Base Rate
Loans or any change in the basis upon which interest is to accrue in respect of
such Affected Lender’s LIBO Rate Loans or EURIBOR Rate Loans or suspending such
Lender’s obligation to make Loans as, or to convert Loans into, LIBO Rate Loans
or EURIBOR Rate Loans or (iii) becomes a Defaulting Lender, the applicable
Borrower may, at its sole cost and expense, within 90 days of receipt by such
Borrower of such demand or notice (or the occurrence of such other event causing
such Borrower to be required to pay such compensation) or within 90 days of such
Lender becoming a Non-Consenting Lender or a Defaulting Lender, as the case may
be, give notice (a “Replacement Notice”) in writing to the Administrative Agent
and such Affected Lender of its intention to cause such Affected Lender to sell
all or any portion of its Loans, Commitments and/or Notes to another financial
institution or other Person (a “Replacement Lender”) designated in such
Replacement Notice; provided that no Replacement Notice may be given by a
Borrower if (A) such replacement conflicts with any applicable law or regulation
or (B) prior to any such replacement, such Lender shall have taken any necessary
action under Section 4.5 or 4.6 (if

 

63



--------------------------------------------------------------------------------

applicable) so as to eliminate the continued need for payment of amounts owing
pursuant to Section 4.5 or 4.6 and withdrew its request for compensation under
Section 4.3, 4.5 or 4.6. If the Administrative Agent shall, in the exercise of
its reasonable discretion and within 30 days of its receipt of such Replacement
Notice, notify the applicable Borrower and such Affected Lender in writing that
the Replacement Lender is reasonably satisfactory to the Administrative Agent
(such consent not being required where the Replacement Lender is already a
Lender), then such Affected Lender shall, subject to the payment of any amounts
due pursuant to Section 4.4, assign, in accordance with Section 10.11, the
portion of its Commitments, Loans, Notes (if any) and other rights and
obligations under this Agreement and all other Loan Documents (including
Reimbursement Obligations, if applicable) designated in the Replacement Notice
to such Replacement Lender; provided that (A) such assignment shall be without
recourse, representation or warranty and shall be on terms and conditions
reasonably satisfactory to such Affected Lender and such Replacement Lender, and
(B) the purchase price paid by such Replacement Lender shall be in the amount of
such Affected Lender’s Loans designated in the Replacement Notice and/or its
Percentage of outstanding Reimbursement Obligations, as applicable, together
with all accrued and unpaid interest and fees in respect thereof, plus all other
amounts (including the amounts demanded and unreimbursed under Sections 4.3, 4.5
and 4.6), owing to such Affected Lender hereunder. Upon the effective date of an
assignment described above, the Replacement Lender shall become a “Lender” for
all purposes under the Loan Documents. Each Lender hereby grants to the
Administrative Agent an irrevocable power of attorney (which power is coupled
with an interest) to execute and deliver, on behalf of such Lender as assignor,
any assignment agreement necessary to effectuate any assignment of such Lender’s
interests hereunder in the circumstances contemplated by this Section.

SECTION 4.12        Limitation on Additional Amounts, etc.    Notwithstanding
anything to the contrary contained in Sections 4.3 or 4.5 of this Agreement,
unless a Lender gives notice to a Borrower that it is obligated to pay an amount
under any such Section within 90 days after the later of (i) the date the Lender
incurs the respective increased costs, loss, expense or liability, reduction in
amounts received or receivable or reduction in return on capital or (ii) the
date such Lender has actual knowledge of its incurrence of their respective
increased costs, loss, expense or liability, reductions in amounts received or
receivable or reduction in return on capital, then such Lender shall only be
entitled to be compensated for such amount by such Borrower pursuant to Sections
4.3 or 4.5, as the case may be, to the extent the costs, loss, expense or
liability, reduction in amounts received or receivable or reduction in return on
capital are incurred or suffered on or after the date which occurs 90 days prior
to such Lender giving notice to such Borrower that it is obligated to pay the
respective amounts pursuant to Sections 4.3 or 4.5, as the case may be. This
Section shall have no applicability to any Section of this Agreement other than
Sections 4.3 and 4.5.

SECTION 4.13        Defaulting Lenders.    Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a)        if any Swing Line Exposure, Letter of Credit Outstandings or any OA
Payment Outstandings exists at the time a Lender becomes a Defaulting Lender
then:

(i)         all or any part of such Swing Line Exposure, Letter of Credit
Outstandings and OA Payment Outstandings shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Revolving Loan
Percentages but only to the extent (x) the sum of all Non-Defaulting Lenders’
Revolving Exposures plus such Defaulting Lender’s Revolving Loan Percentage of
(A) Swing Line Exposure, (B) Letter of Credit Outstandings and (C) OA Payment
Outstandings does not exceed the total of all Non-Defaulting Lenders’
Commitments and (y) the conditions set forth in Section 5.2 are satisfied at
such time; and

 

64



--------------------------------------------------------------------------------

(ii)        if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Parent Borrower shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such Swing Line
Exposure and (y) second, Cash Collateralize such Defaulting Lender’s Revolving
Loan Percentage of the Letter of Credit Outstandings and OA Payment Outstandings
(after giving effect to any partial reallocation pursuant to clause (i) above)
for so long as such Letter of Credit Outstandings is outstanding.

(iii)        if the Parent Borrower Cash Collateralizes any portion of such
Defaulting Lender’s Revolving Loan Percentage of the Letter of Credit
Outstandings or OA Payment Outstandings pursuant to this paragraph (a), the
Parent Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 3.3.3 or Section 3.3.4 with respect to such Defaulting
Lender’s Revolving Loan Percentage of the Letter of Credit Outstandings and OA
Payment Outstandings during the period such Defaulting Lender’s Revolving Loan
Percentage of the Letter of Credit Outstandings or OA Payment Outstandings is
cash collateralized;

(iv)        if the Revolving Loan Percentages of the Letter of Credit
Outstandings and OA Payment Outstandings of the Non-Defaulting Lenders is
reallocated pursuant to this paragraph (a), then the fees payable to the Lenders
pursuant to Section 3.3.3 and Section 3.3.4 shall be adjusted in accordance with
such Non-Defaulting Lenders’ Revolving Loan Percentages; or

(v)        if any Defaulting Lender’s Letter of Credit Outstandings and OA
Payment Outstandings is neither cash collateralized nor reallocated pursuant to
this paragraph (a), then, without prejudice to any rights or remedies of the
Issuers or any Lender hereunder, all Letter of Credit fees and Open Account
Agreement payments payable under Section 3.3.3 and Section 3.3.4 with respect to
such Defaulting Lender’s Revolving Loan Percentage of the Letter of Credit
Outstandings and OA Payment Outstandings shall be payable to the Issuer or
applicable Open Account Discount Purchaser, as the case may be, until such
Letter of Credit Outstandings and OA Payment Outstandings are cash
collateralized and/or reallocated.

(b)        so long as any Lender is a Defaulting Lender, the Swing Line Lender
shall not be required to fund any Swing Line Loans and the Issuer shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the Non-Defaulting Lenders and/or cash collateral will be provided by the Parent
Borrower in accordance with paragraph (a) of this Section, and participating
interests in any such newly issued or increased Letter of Credit or newly made
Swing Line Loan shall be allocated among Non-Defaulting Lenders in a manner
consistent with clause (i) of paragraph (a) of this Section (and Defaulting
Lenders shall not participate therein); and

(c)        any amount otherwise payable to such Defaulting Lender hereunder
(whether on account of principal, interest, fees or otherwise and including any
amount that would otherwise be payable to such Defaulting Lender pursuant to
Section 4.8 but excluding Section 4.11) shall, in lieu of being distributed to
such Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as may be determined by the Administrative Agent (i) first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, (ii) second, pro rata, to the payment of any amounts owing by
such Defaulting Lender to the Issuer or Swing Line Lender or any Open Account
Discount Purchaser hereunder, (iii) third, if so determined by the

 

65



--------------------------------------------------------------------------------

Administrative Agent or requested by the Issuer or Swing Line Lender or any Open
Account Discount Purchaser, held in such account as cash collateral for future
funding obligations of the Defaulting Lender in respect of any existing or
future participating interest in any Swing Line Loan or Letter of Credit or Open
Account Discount Agreement, (iv) fourth, to the funding of any Loan in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent,
(v) fifth, if so determined by the Administrative Agent and the Parent Borrower,
held in such account as cash collateral for future funding obligations of the
Defaulting Lender in respect of any Loans under this Agreement, (vi) sixth, to
the payment of any amounts owing to the Lenders or an Issuing Bank or Swing Line
Lender or Open Account Discount Purchaser as a result of any judgment of a court
of competent jurisdiction obtained by any Lender or such Issuer or Swing Line
Lender or Open Account Discount Purchaser against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement, (vii) seventh, to the payment of any amounts owing to a Borrower as a
result of any judgment of a court of competent jurisdiction obtained by such
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement, and (viii) eighth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided, with respect to this clause (viii), that if such payment is (x) a
prepayment of the principal amount of any Loans or Reimbursement Obligations in
which a Defaulting Lender has funded its participation obligations and (y) made
at a time when the conditions set forth in Section 5.2 are satisfied, such
payment shall be applied solely to prepay the Loans of, and Reimbursement
Obligations owed to, all Non-Defaulting Lenders pro rata prior to being applied
to the prepayment of any Loans, or Reimbursement Obligations owed to, any
Defaulting Lender.

(d)        In the event that the Administrative Agent, the Parent Borrower, the
Issuer, the Swing Line Lender and any Open Account Discount Purchaser each
agrees that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then the Revolving Loan Percentages of
the Non-Defaulting Lenders shall be readjusted to reflect the inclusion of such
Lender’s Commitment and on such date such Lender shall purchase at par such of
the Loans of the other Lenders as the Administrative Agent shall determine may
be necessary in order for such Lender to hold such Loans in accordance with its
Revolving Loan Percentage.

ARTICLE V

CONDITIONS

SECTION 5.1        Closing Date.    This Agreement and the amendment and
restatement of the Original Credit Agreement hereby shall be subject to the
prior or concurrent satisfaction (or waiver) in all material respects of each of
the conditions precedent set forth in this Article.

SECTION 5.1.1        Executed Counterparts.    The Administrative Agent (or its
counsel) shall have received from the Parent Borrower, the Lux Borrower the
Required Lenders, each New Term A Loan Lender and each New Term B Loan Lender
(x) a counterpart of this Agreement duly executed on behalf of such party or
(y) written evidence satisfactory to the Administrative Agent (which may include
facsimile transmission of a signed signature page to this Agreement) that such
party has signed a counterpart of this Agreement.

SECTION 5.1.2        Resolutions, etc.    The Agents shall have received from
the Parent Borrower, the Lux Borrower and each U.S. Subsidiary Guarantor, a copy
of a good standing certificate, dated a date reasonably close to the Closing
Date for Parent Borrower and each such Obligor from its jurisdiction of

 

66



--------------------------------------------------------------------------------

organization and (ii) a certificate, dated as of the Closing Date, duly executed
and delivered by an Authorized Officer of the Lux Borrower and each U.S. Obligor
as to

(a)         resolutions of each such Obligor’s Board of Directors (or other
managing body) then in full force and effect authorizing, to the extent
relevant, all aspects of the Transaction applicable to such Obligor and the
execution, delivery and performance of each Loan Document to be executed by such
Obligor and the transactions contemplated hereby and thereby (as applicable);

(b)         the incumbency and signatures of those of its officers, managing
member or general partner, as applicable, authorized to act with respect to each
Loan Document to be executed by such Obligor; and

(c)         the full force and validity of each Organic Document of such Obligor
and copies thereof (as applicable);

upon which certificates each Secured Party may conclusively rely until it shall
have received a further certificate of any Authorized Officer of any such
Obligor canceling or amending the prior certificate of such Obligor.

SECTION 5.1.3         Closing Date Certificate.   The Agents shall have received
the Closing Date Certificate, dated as of the Closing Date and duly executed and
delivered by an Authorized Officer of the Parent Borrower, in which certificate
the Parent Borrower shall agree and acknowledge and certify that the statements
made therein are true and correct representations and warranties of the Parent
Borrower as of such date, and, at the time each such certificate is delivered,
such statements shall in fact be true and correct in all material respects. All
documents and agreements required to be appended to the Closing Date Certificate
shall be in form and substance reasonably satisfactory to the Lead Arrangers,
shall have been executed and delivered by the requisite parties, and shall be in
full force and effect.

SECTION 5.1.4         [Reserved].

SECTION 5.1.5         PATRIOT Act Disclosures.   Within two Business Days’ prior
to the Closing Date (to the extent requested at least five Business Days’ prior
to the Closing Date), the Lenders or the Agents shall have received copies of
all PATRIOT Act Disclosures as reasonably requested by the Lenders or the Lead
Arrangers at such time.

SECTION 5.1.6         Financial Information, etc.   The Agents shall have
received,

(a)         audited consolidated balance sheets and related statements of
income, stockholders’ equity and cash flows of the Parent Borrower and its
Subsidiaries for Fiscal Years 2012, 2013, and 2014, which the Agents acknowledge
have been received as of the Closing Date;

(b)         unaudited consolidated balance sheets and related statements of
income, stockholders’ equity and cash flows of the Parent Borrower and its
Subsidiaries for each Fiscal Quarter ended after Fiscal Year 2014 ended at least
45 days prior to the Closing Date; and

(c)         detailed projected financial statements of the Parent Borrower and
its Subsidiaries for the five full Fiscal Years ended after the Closing Date,
which projections shall include quarterly projections for the first Fiscal Year
after the Closing Date, which the Agents acknowledge have been received as of
the Closing Date.

 

67



--------------------------------------------------------------------------------

SECTION 5.1.7         Solvency Certificate.   The Agents shall have received a
Solvency Certificate dated as of the Closing Date, duly executed (and with all
schedules thereto duly completed) and delivered by the chief financial or
accounting Authorized Officer of the Parent Borrower.

SECTION 5.1.8         Guaranty Reaffirmation.   The Agents shall have received
executed counterparts of (i) the U.S. Security and Guaranty Reaffirmation, dated
as of the Closing Date, duly executed, authorized and delivered by the Parent
Borrower and each U.S. Subsidiary Guarantor and (ii) the Lux Guaranty
Reaffirmation, dated as of the Closing Date, duly executed, authorized and
delivered by the Lux Borrower and the Euro Term Loan Subsidiary Guarantors.

SECTION 5.1.9         Insurance.   The Collateral Agent shall have received,
certificates of insurance in form and substance reasonably satisfactory to the
Collateral Agent, evidencing coverage required to be maintained pursuant to each
Loan Document and naming the Collateral Agent as loss payee or additional
insured, as applicable.

SECTION 5.1.10         Opinions of Counsel.   The Agents shall have received
opinions, dated the Closing Date and addressed to the Lead Arrangers, the Agents
and all Lenders, from

(a)         Kirkland & Ellis LLP, counsel to the Obligors, in form and substance
reasonably satisfactory to the Administrative Agent;

(b)         Maryland counsel to the Parent Borrower, in form and substance, and
from counsel, reasonably satisfactory to the Administrative Agent; and

(c)         Luxembourg counsel to the Lux Borrower, in form and substance, and
from counsel, reasonably satisfactory to the Administrative Agent.

(d)         Kansas counsel to certain of the Obligors, in form and substance
reasonably satisfactory to the Administrative Agent.

(e)         Colorado counsel to certain of the Obligors, in form and substance
reasonably satisfactory to the Administrative Agent.

SECTION 5.1.11         Closing Fees, Expenses, etc.   Each Lead Arranger and
each Agent shall have received for its own account, or for the account of each
Lender, as the case may be, all fees, costs and expenses due and payable
pursuant to Sections 3.3 and, if then invoiced, 10.3 (in each case, if invoiced
at least two Business Days’ prior to the Closing Date).

SECTION 5.1.12         Litigation.   There shall exist no action, suit,
investigation or other proceeding pending or threatened in writing in any court
or before any arbitrator or governmental or regulatory agency or authority that
could reasonably be expected to have a Material Adverse Effect

SECTION 5.1.13         Approval.   All material and necessary governmental and
third party consents and approvals shall have been obtained (without the
imposition of any material and adverse conditions that are not reasonably
acceptable to the Lenders) and shall remain in effect and all applicable waiting
periods shall have expired without any material and adverse action being taken
by any competent authority.

SECTION 5.1.14         Debt Rating.   The Parent Borrower shall have obtained a
senior secured debt rating (of any level) in respect of the Loans from each of
S&P and Moody’s, which ratings (of any level)

 

68



--------------------------------------------------------------------------------

shall remain in effect on the Closing Date, which the Agents acknowledge have
been received as of the Closing Date

SECTION 5.2         All Credit Extensions.   The obligation of each Lender and
each Issuer to make any Credit Extension shall be subject to the satisfaction of
each of the conditions precedent set forth below. Notwithstanding anything to
the contrary in this Agreement, the Lenders committing to provide Incremental
Term Loans the proceeds of which are to be used to finance a Permitted
Acquisition may agree to waive or modify the conditions to such borrowing of
Incremental Term Loans set forth in Section 5.2 without the consent of any other
Lenders.

SECTION 5.2.1         Compliance with Warranties, No Default, etc.   Unless
waived by the Lenders committing to provide Incremental Term Loans the proceeds
of which are to be used to finance a Permitted Acquisition, both before and
after giving effect to any Credit Extension (but, if any Default of the nature
referred to in Section 8.1.5 shall have occurred with respect to any other
Indebtedness, without giving effect to the application, directly or indirectly,
of the proceeds thereof) the following statements shall be true and correct:

(a)         the representations and warranties set forth in each Loan Document
shall, in each case, be true and correct in all material respects with the same
effect as if then made (unless stated to relate solely to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date); and

(b)         no Default shall have then occurred and be continuing.

SECTION 5.2.2         Credit Extension Request, etc.   Subject to Section 2.3.2,
the Administrative Agent shall have received a Borrowing Request if Loans are
being requested, or an Issuance Request if a Letter of Credit is being requested
or extended. Each of the delivery of a Borrowing Request or Issuance Request and
the acceptance by the applicable Borrower of the proceeds of such Credit
Extension shall constitute a representation and warranty by the applicable
Borrower that on the date of such Credit Extension (both immediately before and
after giving effect to such Credit Extension and the application of the proceeds
thereof) the statements made in Section 5.2.1 are true and correct.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

In order to induce the Secured Parties to enter into this Agreement and to make
Credit Extensions hereunder, each Borrower represents and warrants to each
Secured Party as set forth in this Article.

SECTION 6.1         Organization, etc.   Each Obligor (i) is validly organized
and existing and in good standing (to the extent such concept exists in such
Obligor’s jurisdiction of organization) under the laws of the state or
jurisdiction of its incorporation or organization, (ii) is duly qualified to do
business and is in good standing as a foreign entity in each jurisdiction where
the nature of its business requires such qualification, except where the failure
to be so qualified or in good standing could not reasonably be expected to have
a Material Adverse Effect (to the extent applicable) and (iii) has full
organizational power and authority and holds all requisite governmental
licenses, permits and other approvals to enter into and perform its Obligations
under each Loan Document to which it is a party, and except to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect, to (a) own and hold under lease its property and (b) to conduct its
business substantially as currently conducted by it.

 

69



--------------------------------------------------------------------------------

SECTION 6.2         Due Authorization, Non-Contravention, etc.   The execution,
delivery and performance by each Obligor of each Loan Document executed or to be
executed by it, each Obligor’s participation in the consummation of all aspects
of the Transaction, and the execution, delivery and performance by the Borrowers
or (if applicable) any Obligor of the agreements executed and delivered by it in
connection with the Transaction are in each case within such Person’s powers,
have been duly authorized by all necessary action, and do not

(a)         contravene any (i) Obligor’s Organic Documents, (ii) court decree or
order binding on or affecting any Obligor or (iii) law or governmental
regulation binding on or affecting any Obligor; or

(b)         result in (i) or require the creation or imposition of, any Lien on
any Obligor’s properties (except as permitted by this Agreement) or (ii) a
default under any material contractual restriction binding on or affecting any
Obligor.

SECTION 6.3         Government Approval, Regulation, etc.   No authorization or
approval or other action by, and no notice to or filing with, any Governmental
Authority or other Person (other than those that have been, or on the Closing
Date will be, duly obtained or made and which are, or on the Closing Date will
be, in full force and effect) is required for the consummation of the
Transaction or the due execution, delivery or performance by any Obligor of any
Loan Document to which it is a party, in each case by the parties thereto or the
consummation of the Transaction. Neither the Parent Borrower nor any of its
Subsidiaries is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

SECTION 6.4         Validity, etc.   Each Obligor has duly executed and
delivered (to the extent applicable) each of the Loan Documents to which it is a
party, and each Loan Document to which any Obligor is a party constitutes the
legal, valid and binding obligations of such Obligor, enforceable against such
Obligor in accordance with their respective terms (except, in any case, as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally and by
principles of equity).

SECTION 6.5         Financial Information.   The financial statements of the
Parent Borrower and its Subsidiaries furnished to the Administrative Agent and
each Lender pursuant to Section 5.1.6 (other than forecasts, projections,
budgets and forward-looking information) have been prepared in accordance with
GAAP consistently applied (except where specifically so noted on such financial
statements), and present fairly in all material respects the consolidated
financial condition of the Persons covered thereby as at the dates thereof and
the results of their operations for the periods then ended. All balance sheets,
all statements of income and of cash flow and all other financial information of
each of the Parent Borrower and its Subsidiaries furnished pursuant to
Section 7.1.1 have been and will for periods following the Closing Date be
prepared in accordance with GAAP consistently applied with the financial
statements delivered pursuant to Section 5.1.6, and do or will present fairly in
all material respects the consolidated financial condition of the Persons
covered thereby as at the dates thereof and the results of their operations for
the periods then ended. Notwithstanding anything contained herein to the
contrary, it is hereby acknowledged and agreed by the Administrative Agent, each
Lead Arranger and each Lender that (i) any financial or business projections
furnished to the Administrative Agent, any Lead Arranger or any Lender by the
Parent Borrower or any of its Subsidiaries under any Loan Document are subject
to significant uncertainties and contingencies, which may be beyond the Parent
Borrower’s and/or its Subsidiaries’ control, (ii) no assurance is given by any
of the Parent Borrower or its Subsidiaries that the results forecast in any such
projections will be realized and (iii) the actual results may differ from the
forecast results set forth in such projections and such differences may be
material.

 

70



--------------------------------------------------------------------------------

SECTION 6.6         No Material Adverse Change.   There has been no material
adverse change in the business, financial condition, operations, performance or
assets of the Parent Borrower and its Subsidiaries, taken as a whole, since
January 3, 2015.

SECTION 6.7         Litigation, Labor Controversies, etc.   There is no pending
or, to the knowledge of the Parent Borrower or any of its Subsidiaries,
threatened (in writing) litigation, action, proceeding, labor controversy or
investigation:

(a)         affecting the Parent Borrower any of its Subsidiaries or any other
Obligor, or any of their respective properties, businesses, assets or revenues,
which could reasonably be expected to have a Material Adverse Effect; or

(b)         which purports to affect the legality, validity or enforceability of
any Loan Document or the Transaction.

SECTION 6.8         Subsidiaries.   The Parent Borrower has no Subsidiaries,
except those Subsidiaries which are (a) identified in Item 6.8 of the Disclosure
Schedule or (b) permitted to have been organized or acquired in accordance with
Sections 7.2.5 or 7.2.10.

SECTION 6.9         Ownership of Properties.   The Parent Borrower and each of
its Subsidiaries (other than a Receivables Subsidiary) owns (a) in the case of
owned real property, good and legal title to, (b) in the case of owned personal
property, good and valid title to, and (c) in the case of leased real or
personal property, valid and enforceable (subject to bankruptcy, insolvency,
reorganization or similar laws) leasehold interests (as the case may be) in, all
of its properties and assets, tangible and intangible, of any nature whatsoever,
free and clear in each case of all Liens or claims, except for Permitted Liens.

SECTION 6.10         Taxes.   The Parent Borrower and each of its Subsidiaries
has filed all material tax returns and reports required by law to have been
filed by it and has paid all Taxes thereby shown to be due and owing, except any
such Taxes which are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books or except to the extent such failure could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 6.11         Pension and Welfare Plans.   Except as could not reasonably
be expected to result in a Material Adverse Effect, during the
twelve-consecutive-month period prior to the Closing Date and prior to the date
of any Credit Extension hereunder, no steps have been taken to terminate any
Pension Plan which has caused or could reasonably be expected to cause Parent
Borrower or any Subsidiary to incur any liability, and no contribution failure
has occurred with respect to any Pension Plan sufficient to give rise to a Lien
under Section 303(k) of ERISA with respect to any assets of Parent Borrower or
any Subsidiary. Except as could not reasonably be expected to result in a
Material Adverse Effect, no condition exists or event or transaction has
occurred with respect to any Pension Plan which might result in the incurrence
by the Parent Borrower of any material liability, fine or penalty.

SECTION 6.12         Environmental Warranties.

(a)         All facilities and property (including underlying groundwater) owned
or leased by the Parent Borrower or any of its Subsidiaries have been, and
continue to be, owned or leased by the Parent Borrower and its Subsidiaries in
compliance with all Environmental Laws, except for any such noncompliance which
could not reasonably be expected to have a Material Adverse Effect;

 

71



--------------------------------------------------------------------------------

(b)         there have been no past, and there are no pending or, to the Parent
Borrower’s knowledge (after due inquiry), threatened (in writing) (i) claims,
complaints, notices or requests for information received by the Parent Borrower
or any of its Subsidiaries with respect to any alleged violation of any
Environmental Law, or (ii) complaints, notices or inquiries to the Parent
Borrower or any of its Subsidiaries regarding potential liability under any
Environmental Law except for claims, complaints, notices, requests for
information or inquiries with respect to violations of or potential liability
under any Environmental Laws that could not reasonably be expected to have a
Material Adverse Effect;

(c)         there have been no Releases of Hazardous Materials at, on or under
any property now or previously owned, operated or leased by the Parent Borrower
or any of its Subsidiaries that have had, or could reasonably be expected to
have, a Material Adverse Effect;

(d)         the Parent Borrower and its Subsidiaries have been issued and are in
compliance with all permits, certificates, approvals, licenses and other
authorizations relating to environmental matters, except for any such
non-issuance or any such noncompliance which could not reasonably be expected to
have a Material Adverse Effect;

(e)         no property now or, to the Parent Borrower’s knowledge (after due
inquiry), previously owned, operated or leased by the Parent Borrower or any of
its Subsidiaries is listed or proposed for listing (with respect to owned,
operated property only) on the National Priorities List pursuant to CERCLA, on
the CERCLIS or on any similar state list of sites requiring investigation or
clean-up, which listing could reasonably be expected to have a Material Adverse
Effect;

(f)         there are no underground storage tanks, active or abandoned,
including petroleum storage tanks, on or under any property now or previously
owned, operated or leased by the Parent Borrower or any of its Subsidiaries
that, singly or in the aggregate, have, or could reasonably be expected to have,
a Material Adverse Effect;

(g)         neither the Parent Borrower nor any Subsidiary has directly
transported or directly arranged for the transportation of any Hazardous
Material to any location which is listed or proposed for listing on the National
Priorities List pursuant to CERCLA, on the CERCLIS or on any similar state list
or which is the subject of federal, state or local enforcement actions or other
investigations which could reasonably be expected to lead to material claims
against the Parent Borrower or such Subsidiary for any remedial work, damage to
natural resources or personal injury, including claims under CERCLA which, if
adversely resolved could, in any of the foregoing cases, reasonably be expected
to have a Material Adverse Effect;

(h)         there are no polychlorinated biphenyls or friable asbestos present
at any property now or previously owned, operated or leased by the Parent
Borrower or any Subsidiary that, singly or in the aggregate, have, or could
reasonably be expected to have, a Material Adverse Effect; and

(i)         no conditions exist at, on or under any property now or, to the
knowledge of the Parent Borrower (after due inquiry), previously owned, operated
or leased by the Parent Borrower which, with the passage of time, or the giving
of notice or both, would give rise to liability under any Environmental Law,
except for such liability that could not reasonably be expected to have a
Material Adverse Effect.

 

72



--------------------------------------------------------------------------------

SECTION 6.13         Accuracy of Information.   None of the factual information
(other than projections, forecasts, budgets and forward-looking information)
heretofore or contemporaneously furnished in writing to any Secured Party by or
on behalf of any Obligor in connection with any Loan Document or any transaction
contemplated hereby (including the Transaction) (taken as a whole) contains any
untrue statement of a material fact, or omits to state any material fact
necessary to make any such information not materially misleading as of the date
such information was furnished; provided, however (i) any financial or business
projections furnished to the Administrative Agent, any Lead Arranger or any
Lender by the Parent Borrower or any of its Subsidiaries under any Loan Document
are subject to significant uncertainties and contingencies, which may be beyond
the Parent Borrower’s and/or its Subsidiaries’ control, (ii) no assurance is
given by any of the Parent Borrower or its Subsidiaries that the results
forecast in any such projections will be realized and (iii) the actual results
may differ from the forecast results set forth in such projections and such
differences may be material.

SECTION 6.14         Regulations U and X.   No Obligor is engaged in the
business of extending credit for the purpose of buying or carrying margin stock,
and no proceeds of any Credit Extensions will be used to purchase or carry
margin stock or otherwise for a purpose which violates, or would be inconsistent
with, F.R.S. Board Regulation U or Regulation X. Terms for which meanings are
provided in F.R.S. Board Regulation U or Regulation X or any regulations
substituted therefor, as from time to time in effect, are used in this Section
with such meanings.

SECTION 6.15         Compliance with Contracts, Laws, etc.   The Parent Borrower
and each of its Subsidiaries have performed their obligations under agreements
to which the Parent Borrower or a Subsidiary is a party and have complied with
all applicable laws, rules, regulations and orders except were the failure to do
so could not reasonably be expected to have a Material Adverse Effect.

SECTION 6.16         Anti-Corruption Laws and Sanctions.   The Parent Borrower
has implemented and maintains in effect policies and procedures designed to
ensure compliance by the Parent Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Parent Borrower, its Subsidiaries and their
respective officers and employees and, to the knowledge of the Parent Borrower,
their respective directors and agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects and are not knowingly
engaged in any activity that would reasonably be expected to result in either
Borrower being designated as a Sanctioned Person. None of (a) the Parent
Borrower, any Subsidiary or, to the knowledge of the Parent Borrower or such
Subsidiary, any of their respective directors, officers or employees, or (b) to
the knowledge of the Parent Borrower, any agent of the Parent Borrower or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person. No Borrowing or
Letter of Credit, use of proceeds or other transaction contemplated by this
Agreement will violate any Anti-Corruption Law or applicable Sanctions.

SECTION 6.17         Solvency.   The Parent Borrower and its Subsidiaries (taken
as a whole), both before and after giving effect to any Credit Extensions, are
Solvent.

ARTICLE VII

COVENANTS

SECTION 7.1         Affirmative Covenants.   The Parent Borrower agrees with
each Lender, each Issuer and each Agent that until the Termination Date has
occurred, the Parent Borrower will, and will cause its Subsidiaries to, perform
or cause to be performed the obligations set forth below.

 

73



--------------------------------------------------------------------------------

SECTION 7.1.1         Financial Information, Reports, Notices, etc.   The Parent
Borrower will furnish each Lender and the Administrative Agent copies of the
following financial statements, reports, notices and information:

(a)         within the earlier of (i) 45 days after the end of each of the first
three Fiscal Quarters of each Fiscal Year and (ii) so long as the Parent
Borrower is a public reporting company at such time, such earlier date as the
SEC requires the filing of such information (or if the Parent Borrower is
required to file such information on a Form 10-Q with the SEC, promptly
following such filing), an unaudited consolidated balance sheet of the Parent
Borrower and its Subsidiaries as of the end of such Fiscal Quarter and
consolidated statements of income and cash flow of the Parent Borrower and its
Subsidiaries for such Fiscal Quarter and for the period commencing at the end of
the previous Fiscal Year and ending with the end of such Fiscal Quarter, and
including (in each case), in comparative form, the figures for the corresponding
Fiscal Quarter in, and year to date portion of, the immediately preceding Fiscal
Year, certified as complete and correct in all material respects (subject to
audit, normal year-end adjustments and the absence of footnote disclosure) by
the chief financial officer, chief executive officer, president, treasurer or
assistant treasurer of the Parent Borrower;

(b)         within the earlier of (i) 90 days after the end of each Fiscal Year
and (ii) so long as the Parent Borrower is a public reporting company at such
time, such earlier date as the SEC requires the filing of such information (or
if the Parent Borrower is required to file such information on a Form 10-K with
the SEC, promptly following such filing), (i) a copy of the consolidated balance
sheet of the Parent Borrower and its Subsidiaries, and the related consolidated
statements of income and cash flow of the Parent Borrower and its Subsidiaries
for such Fiscal Year, setting forth in comparative form the figures for the
immediately preceding Fiscal Year, audited (without any Impermissible
Qualification) by Pricewaterhouse Coopers LLP or such other independent public
accountants selected by the Parent Borrower and reasonably acceptable to the
Administrative Agent, which shall include a calculation of the financial
covenants set forth in Section 7.2.4 and stating that, in performing the
examination necessary to deliver the audited financial statements of the Parent
Borrower, no knowledge was obtained of any Event of Default with respect to
financial matters and (ii) a consolidated budget (within level of detail
comparable to the quarterly financial statements delivered pursuant to clause
(a)) for the following Fiscal Year including a projected consolidated balance
sheet and related statements of projected operations and cash flows as of the
end of and for such following Fiscal Year;

(c)         promptly following the delivery of the financial information
pursuant to clauses (a) and (b) of this Section 7.1.1, a Compliance Certificate,
executed by the chief financial officer, chief executive officer, president,
treasurer or assistant treasurer of the Parent Borrower, (i) showing compliance
with the financial covenants set forth in Section 7.2.4 and stating that no
Default has occurred and is continuing (or, if a Default has occurred,
specifying the details of such Default and the action that the Parent Borrower
or an Obligor has taken or proposes to take with respect thereto), (ii) stating
that no Subsidiary has been formed or acquired since the delivery of the last
Compliance Certificate (or, if a Subsidiary has been formed or acquired since
the delivery of the last Compliance Certificate, a statement that such
Subsidiary has complied with Section 7.1.8 if applicable) and (iii) to the
extent any Term B Loans are outstanding, in the case of a Compliance Certificate
delivered concurrently with the financial information pursuant to clause (b), a
calculation of Excess Cash Flow; provided that such Compliance Certificate shall
be furnished no later than seven days following, and within the time periods
required for, delivery of the financial information pursuant to clauses (a) and
(b) of this Section 7.1.1.

 

74



--------------------------------------------------------------------------------

(d)         as soon as possible and in any event within three Business Days
after the Parent Borrower or any other Obligor obtains knowledge of the
occurrence of an Event of Default, a statement of an Authorized Officer on
behalf of the Parent Borrower setting forth details of such Event of Default and
the action which the Parent Borrower or such Obligor has taken and proposes to
take with respect thereto;

(e)         as soon as possible and in any event within three Business Days
after the Parent Borrower or any other Obligor obtains knowledge of (i) the
commencement of any litigation, action, proceeding or labor controversy of the
type and materiality described in Section 6.7 or (ii) any other event, change or
circumstance that has had, or could reasonably be expected to have, a Material
Adverse Effect, notice thereof and, to the extent the Administrative Agent
requests, copies of all documentation relating thereto, if any;

(f)         promptly upon becoming aware of (i) the institution of any steps by
any Person to terminate any Pension Plan, (ii) the failure to make a required
contribution to any Pension Plan if such failure is sufficient to give rise to a
Lien under Section 303(k) of ERISA, (iii) the taking of any action with respect
to a Pension Plan which could result in the requirement that any Obligor furnish
a bond or other security to the PBGC or such Pension Plan, or (iv) the
occurrence of any event with respect to any Pension Plan which could reasonably
be expected to result in the incurrence by any Obligor of any material
liability, fine or penalty, notice thereof and copies of all documentation
relating thereto;

(g)         promptly upon receipt thereof, copies of all final “management
letters” submitted to the Parent Borrower or any other Obligor by the
independent public accountants referred to in clause (b) in connection with each
audit made by such accountants;

(h)         promptly following the mailing or receipt of any notice or report
(other than identical reports or notices delivered hereunder) delivered under
the terms of any Pro Forma Unsecured Indebtedness Documents or the 2020 Senior
Note Documents, copies of such notice or report;

(i)         all PATRIOT Act Disclosures, to the extent reasonably requested by
the Administrative Agent or any Lender; and

(j)         such other financial and other information as any Lender or Issuer
through the Administrative Agent may from time to time reasonably request
(including information and reports in such detail as the Administrative Agent
may request with respect to the terms of and information provided pursuant to
the Compliance Certificate).

Information required to be delivered pursuant to this Section 7.1.1 shall be
deemed to have been delivered to the Administrative Agent on the date on which
such information is available on the Internet via the EDGAR system of the SEC.
Information required to be delivered pursuant to this Section 7.1.1 may also be
delivered by electronic communication pursuant to procedures approved by the
Administrative Agent pursuant to Section 9.11.

The Parent Borrower hereby acknowledges that (a) the Administrative Agent will
make available to the Lenders and the Issuers materials and/or information
provided by or on behalf of the Parent Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on the Platform and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Parent
Borrower or its Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-

 

75



--------------------------------------------------------------------------------

related activities with respect to such Persons’ securities. The Parent Borrower
hereby agrees that it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Parent Borrower shall be deemed to have authorized the
Administrative Agent, the Issuers and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be confidential, sensitive and proprietary) with respect to the Parent Borrower
or its Affiliates or any of their respective securities for purposes of United
States Federal and state securities laws (provided, however, that to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in Section 10.19); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information”; and (z) the Administrative Agent shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Side
Information.”

SECTION 7.1.2         Maintenance of Existence; Material Obligations; Compliance
with Contracts, Laws, etc.   The Parent Borrower will, and will cause each of
its Subsidiaries to, preserve and maintain its legal existence, rights (charter
and statutory), franchises, permits, licenses and approvals (in each case,
except as otherwise permitted by Section 7.2.10), perform in all respects their
obligations, including obligations under agreements to which the Parent Borrower
or a Subsidiary is a party, and comply in all respects with all applicable laws,
rules, regulations and orders, including the payment (before the same become
delinquent), of all obligations, including all Taxes imposed upon the Parent
Borrower or its Subsidiaries or upon their property except to the extent being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP have been set aside on the books of
the Parent Borrower or its Subsidiaries, as applicable except, in each case,
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect. The Parent Borrower will maintain in effect and enforce policies
and procedures designed to ensure compliance by the Parent Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

SECTION 7.1.3         Maintenance of Properties.   Except to the extent that the
failure to do so could not reasonably be expected to have a Material Adverse
Effect the Parent Borrower will, and will cause each of its Subsidiaries to,
maintain, preserve, protect and keep its and their respective properties in good
repair, working order and condition (ordinary wear and tear, casualty and
condemnation excepted), and make necessary repairs, renewals and replacements so
that the business carried on by the Parent Borrower and its Subsidiaries may be
properly conducted at all times, unless the Parent Borrower or such Subsidiary
determines in good faith that the continued maintenance of such property is no
longer economically desirable, necessary or useful to the business of the Parent
Borrower or any of its Subsidiaries or the Disposition of such property is
otherwise permitted by Section 7.2.10 or Section 7.2.11.

SECTION 7.1.4         Insurance.   The Parent Borrower will, and will cause each
of its Subsidiaries to maintain:

(a)         insurance on its property with financially sound and reputable
insurance companies against loss and damage in at least the amounts (and with
only those deductibles) customarily maintained, and against such risks as are
typically insured against in the same general area, by Persons of comparable
size engaged in the same or similar business as the Parent Borrower and its
Subsidiaries; and

 

76



--------------------------------------------------------------------------------

(b)        all worker’s compensation, employer’s liability insurance or similar
insurance as may be required under the laws of any state or jurisdiction in
which it may be engaged in business.

Without limiting the foregoing, all insurance policies required pursuant to this
Section shall (i) name the Collateral Agent on behalf of the Secured Parties as
mortgagee (in the case of property insurance) or additional insured (in the case
of liability insurance), as applicable, and provide that no cancellation or
modification of the policies will be made without thirty days’ prior written
notice to the Collateral Agent and (ii) without duplication, be in addition to
any requirements to maintain specific types of insurance contained in the other
Loan Documents.

SECTION 7.1.5        Books and Records.  The Parent Borrower will, and will
cause each of its Subsidiaries to, keep books and records in accordance with
GAAP which accurately reflect in all material respects all of its business
affairs and transactions and permit each Secured Party or any of their
respective representatives, at reasonable times during normal business hours and
intervals upon reasonable notice to the Parent Borrower and except after the
occurrence and during the continuance of an Event of Default not more frequently
than once per Fiscal Year, to visit each Obligor’s offices, to discuss such
Obligor’s financial matters with its officers and employees, and its independent
public accountants (provided that management of the Parent Borrower shall be
notified and allowed to be present at all such meetings and the Parent Borrower
hereby authorizes such independent public accountant to discuss each Obligor’s
financial matters with each Secured Party or their representatives to the extent
legally permissible) and to examine (and photocopy extracts from) any of its
books and records. The Parent Borrower shall pay any reasonable fees of such
independent public accountant incurred in connection with any Secured Party’s
exercise of its rights pursuant to this Section.

SECTION 7.1.6        Environmental Law Covenant.  The Parent Borrower will, and
will cause each of its Subsidiaries to:

(a)        use and operate all of its and their facilities and properties in
compliance with all Environmental Laws, keep all permits, approvals,
certificates, licenses and other authorizations required under Environmental
Laws in effect and remain in compliance therewith, and handle all Hazardous
Materials in compliance with all applicable Environmental Laws, in each case
except where failure to do so could not reasonably be expected to have a
Material Adverse Effect; and

(b)        promptly notify the Administrative Agent and provide copies upon
receipt of all written claims, complaints, notices or inquiries relating to the
condition of its facilities and properties in respect of, or as to compliance
with, Environmental Laws, the subject matter of which could reasonably be
expected to have a Material Adverse Effect, and shall promptly resolve any
non-compliance with Environmental Laws (except as could not reasonably be
expected to have a Material Adverse Effect) and keep its property free of any
Lien imposed by any Environmental Law, unless such Lien is a Permitted Lien.

SECTION 7.1.7        Use of Proceeds.  The Borrowers will apply the proceeds of
the Credit Extensions as follows:

(a)        to finance, in part, the Transaction and to pay the fees, costs and
expenses related to the Transaction;

(b)        for working capital and general corporate purposes of the Parent
Borrower and its Subsidiaries; and

 

77



--------------------------------------------------------------------------------

(c)        for issuing Letters of Credit for the account of the Parent Borrower
and its Subsidiaries for purposes referred to in clause (b) above.

The Borrowers will not request any Borrowing or Letter of Credit, and the
Borrowers shall not use, and shall procure that its Subsidiaries and its or
their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing or Letter of Credit (A) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(B) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or (C) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

SECTION 7.1.8        Future Guarantors, Security, etc.  (a) The Parent Borrower
will, and will cause each U.S. Subsidiary (other than HBI Playtex Bath LLC, a
Delaware limited liability company (“Playtex Bath”), HBI Receivables LLC, a
Delaware limited liability company (“HBI Receivables”) and Playtex Marketing
Corporation, a Delaware corporation (“Playtex Marketing”)) to, execute any
documents, authorize the filing of Filing Statements, execute agreements and
instruments, and take all commercially reasonable further action that may be
required under applicable law, or that the Administrative Agent may reasonably
request, in order to effectuate the transactions contemplated by the Loan
Documents and in order to grant, preserve, protect and perfect the validity and
first priority (subject to Permitted Liens and any express limitations on
perfection and priority set forth herein and the other Loan Documents) of the
Liens created or intended to be created by the Loan Documents. The Parent
Borrower will cause any subsequently acquired or organized U.S. Subsidiary
(other than Playtex Bath, HBI Receivables and Playtex Marketing) to execute a
supplement (in form and substance reasonably satisfactory to the Administrative
Agent) to the U.S. Guaranty and each other applicable Loan Document in favor of
the Secured Parties. In addition, from time to time, the Parent Borrower will,
at its own cost and expense, promptly secure the Obligations by pledging or
creating, or causing to be pledged or created, perfected Liens with respect to
such of its assets and properties as the Administrative Agent or the Required
Lenders shall designate, it being agreed that it is the intent of the parties
that the Obligations shall be secured by, among other things, substantially all
the assets of the Parent Borrower and its U.S. Subsidiaries (other than Playtex
Bath, HBI Receivables and Playtex Marketing) and personal property acquired
subsequent to the Closing Date; provided that (a) neither the Parent Borrower
nor its U.S. Subsidiaries shall be required to pledge more than 65% of the
Voting Securities of any Foreign Subsidiary that is directly owned by any U.S.
Obligor, (b) neither the Parent Borrower nor any U.S. Subsidiary shall be
required to create or perfect any security interest in any leased real property
or any owned real property (including by way of mortgage or otherwise), (c) to
the extent the Organic Documents of a Foreign Subsidiary prohibit the creation
or perfection of a security interest in the Capital Securities of such Foreign
Subsidiary, no U.S. Obligor will be required to create or perfect a security
interest in such Capital Securities, (d) the Parent Borrower and its U.S.
Subsidiaries will not be required to execute and deliver any foreign pledge
agreements with respect to the Capital Securities of any Foreign Subsidiary
other than one or more Luxembourg Pledge Agreements with respect to any Lux
Subsidiary, and (e) to the extent a Guarantee by a U.S. Subsidiary is prohibited
or restricted by contracts existing on the Closing Date (or if a U.S. Subsidiary
is acquired after the Closing Date, on the date of such acquisition (but not in
contemplation of such acquisition)) or applicable law or would cause adverse tax
consequences as reasonably determined by the Parent Borrower, such U.S.
Subsidiary will not be required to execute a supplement to the U.S. Guaranty.
Such Liens will be created under the Loan Documents in form and substance
reasonably satisfactory to the Agents, and the Parent Borrower shall deliver or
cause to be delivered to the Agents all such instruments and documents
(including legal opinions and lien searches) as the Administrative Agent shall
reasonably request to evidence compliance with this Section.

(b)        Lux Borrower will, and will cause each of the Euro Term Loan
Subsidiary Guarantors to, execute any documents, authorize filings, execute
agreements and instruments, and

 

78



--------------------------------------------------------------------------------

take all commercially reasonable further action that may be required under
applicable law, or that the Administrative Agent may reasonably request, in
order to effectuate the transactions contemplated by the Loan Documents and in
order to grant, preserve, protect and perfect the validity and first priority
(subject to Permitted Liens and any express limitations on perfection and
priority set forth herein and the other Loan Documents) of the Liens created or
intended to be created by the Loan Documents. Lux Borrower will cause any of its
subsequently acquired or organized Foreign Subsidiaries that are not excluded
from the definition of “Euro Term Loan Subsidiary Guarantors” to execute a
supplement (in form and substance reasonably satisfactory to the Administrative
Agent) to the Euro Term Loan Guaranty and each other applicable Loan Document in
favor of the Secured Parties. In addition, from time to time, Lux Borrower will,
at its own cost and expense, promptly secure the Euro Term Loan Obligations by
pledging or creating, or causing to be pledged or created, perfected Liens with
respect to such of its assets and properties as the Administrative Agent or the
Required Lenders shall designate, it being agreed that it is the intent of the
parties that the Euro Term Loan Obligations shall be secured by, among other
things, substantially all the assets of Lux Borrower and its Lux Subsidiaries
and personal property acquired subsequent to the Closing Date; provided that
(a) neither the Lux Borrower nor any Lux Subsidiary shall be required to create
or perfect any security interest in any leased real property or any owned real
property (including by way of mortgage or otherwise), (b) to the extent the
Organic Documents of a Foreign Subsidiary prohibit the creation or perfection of
a security interest in the Capital Securities of such Foreign Subsidiary, no
Euro Term Loan Obligor will be required to create or perfect a security interest
in such Capital Securities, (c) Lux Borrower and its Lux Subsidiaries will not
be required to execute and deliver any foreign pledge agreement with respect to
any Foreign Subsidiary other than one or more Luxembourg Pledge Agreements with
respect to any Lux Subsidiary, and (d) to the extent a Guarantee by a Foreign
Subsidiary is prohibited or restricted by contracts existing on the Closing Date
(or if a Foreign Subsidiary is acquired after the Closing Date, on the date of
such acquisition (but not in contemplation of such acquisition)) or applicable
law or would cause adverse tax consequences as reasonably determined by Lux
Borrower, such Foreign Subsidiary will not be required to execute a supplement
to the Euro Term Loan Guaranty. Such Liens will be created under the Loan
Documents in form and substance reasonably satisfactory to the Agents, and the
Lux Borrower shall deliver or cause to be delivered to the Agents all such
instruments and documents (including legal opinions and lien searches) as the
Administrative Agent shall reasonably request to evidence compliance with this
Section.

SECTION 7.1.9        Rate Protection Agreements.  Within 180 days following the
Closing Date, the Parent Borrower will enter into interest rate swap, cap,
collar or similar arrangements with a Lender or any other Person reasonably
acceptable to the Lenders designed to protect the Parent Borrower against
fluctuations in interest rates for a period of at least two years from the
Closing Date, in an amount reasonably satisfactory to the Agents and in any
event that would cause an amount equal to not less than 50% of the sum of Term
Loans outstanding under the Loan Documents and the 2020 Senior Notes outstanding
as of the Closing Date to bear interest at a fixed rate.

SECTION 7.1.10        Maintenance of Ratings.  The Parent Borrower will use its
commercially reasonable efforts to cause (a) a senior secured credit rating with
respect to the Loans from each of S&P and Moody’s and (b) a corporate credit
rating and corporate family rating from S&P and Moody’s respectively, to be
available at all times until the Stated Maturity Date for the New Term B Loans.

SECTION 7.2        Negative Covenants.  The Parent Borrower covenants and agrees
with each Lender, each Issuer and each Agent that until the Termination Date has
occurred, the Parent Borrower will, and will cause its Subsidiaries to, perform
or cause to be performed the obligations set forth below.

 

79



--------------------------------------------------------------------------------

SECTION 7.2.1        Business Activities; Fiscal Year.  The Parent Borrower will
not, and will not permit any of its Subsidiaries to, engage in any business
activity except those business activities engaged in on the Closing Date and
activities reasonably related, supportive, complementary, ancillary or
incidental thereto or reasonable extensions thereof (each, a “Permitted
Business”). The Parent Borrower will not change the ending dates with respect to
its Fiscal Year; provided that the Parent Borrower may change the ending date of
its Fiscal Year to December 31 upon notice to the Administrative Agent at least
one Fiscal Quarter in advance of such change.

SECTION 7.2.2        Indebtedness.  The Parent Borrower will not, and will not
permit any of its Subsidiaries to, create, incur, assume or permit to exist any
Indebtedness, other than:

(a)        Indebtedness in respect of the Obligations;

(b)        unsecured Indebtedness of the Obligors under the 2020 Senior Note
Documents in an aggregate principal amount not to exceed $1,000,000,000;

(c)        Indebtedness existing as of the Closing Date which is identified in
Item 7.2.2(c) of the Disclosure Schedule, and refinancings, refundings,
reallocations, renewals or extensions of such Indebtedness in a principal amount
not in excess of that which is outstanding on the Closing Date (as such amount
has been reduced following the Closing Date);

(d)        unsecured Indebtedness (i) incurred in the ordinary course of
business of the Parent Borrower and its Subsidiaries (including open accounts
extended by suppliers on normal trade terms in connection with purchases of
goods and services which are not overdue for a period of more than 90 days or,
if overdue for more than 90 days, as to which a dispute exists and adequate
reserves in conformity with GAAP have been established on the books of the
Parent Borrower or such Subsidiary) and (ii) in respect of performance, surety
or appeal bonds provided in the ordinary course of business, but excluding (in
each case), Indebtedness incurred through the borrowing of money or Contingent
Liabilities of borrowed money;

(e)        Indebtedness (i) in respect of industrial revenue bonds or other
similar governmental or municipal bonds, (ii) evidencing the deferred purchase
price of newly acquired property or incurred to finance the acquisition of
equipment of the Parent Borrower and its Subsidiaries (pursuant to purchase
money mortgages or otherwise, whether owed to the seller or a third party) used
in the ordinary course of business of the Parent Borrower and its Subsidiaries
(provided that, such Indebtedness is incurred within 270 days of the acquisition
of such property) and (iii) in respect of Capitalized Lease Liabilities;
provided that, the aggregate amount of all Indebtedness outstanding pursuant to
this clause shall not at any time exceed the greater of (i) $150,000,000 and
(ii) 4.0% of Total Tangible Assets;

(f)        Indebtedness of an Obligor owing to any other Obligor;

(g)        unsecured Indebtedness of an Obligor owing to a Subsidiary that is
not a Subsidiary Guarantor; provided that, in each case, all such Indebtedness
of any Obligor owed to a Subsidiary that is not a Subsidiary Guarantor shall be
subordinated to the Obligations of such Obligor on customary terms.

(h)        Indebtedness of a Foreign Subsidiary to the Parent Borrower or any
other Obligor in an aggregate amount (when aggregated with the amount of
Investments made by the Parent Borrower and the Subsidiary Guarantors in Foreign
Subsidiaries under clause (k) of Section 7.2.5) not to exceed the greater of
(i) $400,000,000 and (ii) the sum of (A) 10.0% of Total

 

80



--------------------------------------------------------------------------------

Tangible Assets plus (B) the Available Amount, determined as of the date of
incurrence of such Indebtedness;

(i)        Indebtedness of a Person existing at the time such Person became a
Subsidiary of the Parent Borrower, but only if such Indebtedness was not created
or incurred in contemplation of such Person becoming a Subsidiary and the
aggregate amount of all Indebtedness incurred pursuant to this clause does not
exceed the greater of (i) $250,000,000 and (ii) 6.50% of Total Tangible Assets;

(j)        Indebtedness incurred pursuant to a Permitted Securitization and
Standard Securitization Undertakings and Permitted Factoring Facilities;

(k)        unsecured Indebtedness of the Parent Borrower and its Subsidiaries
incurred to refinance any other Indebtedness permitted to be incurred under
clauses (a), (b), (e), (i), (j) and (n) of this Section 7.2.2;

(l)        Indebtedness in respect of Hedging Obligations entered into in the
ordinary course of business and not for speculative purposes;

(m)        Indebtedness of any Foreign Subsidiary owing to any other Foreign
Subsidiary;

(n)        Indebtedness (whether unsecured or secured by Liens) of Foreign
Subsidiaries in an aggregate outstanding principal amount not to exceed the
greater of (i) $500,000,000 and (ii) 15% of Total Tangible Assets at any one
time outstanding and Contingent Liabilities of any Obligor in respect thereof;
provided that Foreign Subsidiaries shall be permitted to incur an additional
amount of Indebtedness over the term of this Agreement not to exceed the greater
of (i) $75,000,000 and (ii) 2% of Total Tangible Assets to the extent such
Indebtedness is incurred in connection with a Permitted Acquisition;

(o)        Indebtedness incurred in the ordinary course of business in
connection with cash pooling arrangements, cash management and other
Indebtedness incurred in the ordinary course of business in respect of netting
services, overdraft protections and similar arrangements in each case in
connection with cash management and deposit accounts;

(p)        Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;

(q)        unsecured Indebtedness of the Parent Borrower and its Subsidiaries
representing the obligation of such Person to make payments with respect to the
cancellation or repurchase of Capital Securities of officers, employees or
directors (or their estates) of the Parent Borrower or such Subsidiaries;

(r)        other Indebtedness of the Parent Borrower and its Subsidiaries (other
than Indebtedness of Foreign Subsidiaries owing to the Parent Borrower or
Subsidiary Guarantors or of a Receivables Subsidiary) in an aggregate amount at
any time outstanding not to exceed the greater of (i) $150,000,000 and (ii) 4.0%
of Total Tangible Assets; and

(s)        unsecured Indebtedness of the Parent Borrower and its Subsidiaries so
long as (i) the Parent Borrower shall be in compliance with Section 7.2.4 for
the Measurement Period after giving pro forma effect thereto as if such
Indebtedness had been incurred on the last day of such

 

81



--------------------------------------------------------------------------------

Measurement Period and (ii) such Indebtedness matures after the Revolving Loan
Termination Date (such Indebtedness permitted by this clause (s), “Pro Forma
Unsecured Indebtedness”);

provided that, no Indebtedness otherwise permitted by clauses (c), (e), (i),
(k)(i), (r) or (s) shall be assumed, created or otherwise incurred if an Event
of Default has occurred and is then continuing.

SECTION 7.2.3        Liens.  The Parent Borrower will not, and will not permit
any of its Subsidiaries to, create, incur, assume or permit to exist any Lien
upon any of its property (including Capital Securities of any Person), revenues
or assets, whether now owned or hereafter acquired, except the following
(collectively “Permitted Liens”):

(a)        Liens securing payment of the Obligations;

(b)        Liens in connection with a Permitted Securitization or a Permitted
Factoring Facility;

(c)        Liens existing as of the Closing Date and disclosed in Item 7.2.3(c)
of the Disclosure Schedule securing Indebtedness described in clause (c) of
Section 7.2.2, and refinancings, refundings, reallocations, renewals or
extensions of such Indebtedness; provided that, no such Lien shall encumber any
additional property (except for accessions to such property and the products and
proceeds thereof) and the amount of Indebtedness secured by such Lien is not
increased from that existing on the Closing Date;

(d)        Liens securing Indebtedness of the type permitted under clause (e) of
Section 7.2.2; provided that, (i) such Lien is granted within 270 days after
such Indebtedness is incurred, (ii) the Indebtedness secured thereby does not
exceed the lesser of the cost or the fair market value of the applicable
property, improvements or equipment at the time of such acquisition (or
construction) and (iii) such Lien secures only the assets that are the subject
of the Indebtedness referred to in such clause;

(e)        Liens securing Indebtedness permitted by clause (i) of Section 7.2.2;
provided that, such Liens existed prior to such Person becoming a Subsidiary,
were not created in anticipation thereof and attach only to specific assets of
such Person;

(f)        Liens in favor of carriers, warehousemen, mechanics, repairmen,
materialmen, customs and revenue authorities and landlords and other similar
statutory Liens and Liens in favor of suppliers (including sellers of goods
pursuant to customary reservations or retention of title, in each case) granted
in the ordinary course of business for amounts not overdue for a period of more
than 60 days or are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books or with respect to which the failure to make payment
could not reasonably be expected to have a Material Adverse Effect;

(g)        (i) Liens incurred or deposits made in the ordinary course of
business in connection with worker’s compensation, unemployment insurance or
other forms of governmental insurance or benefits, or to secure performance of
tenders, statutory obligations, bids, leases, trade contracts or other similar
obligations (other than for borrowed money) entered into in the ordinary course
of business or to secure obligations on surety and appeal bonds or performance
bonds, performance and completion guarantees and other obligations of a like
nature (including those to secure health, safety and environmental obligations)
incurred in the ordinary

 

82



--------------------------------------------------------------------------------

course of business and (ii) obligations in respect of letters of credit or bank
guarantees that have been posted to support payment of the items set forth in
the immediately preceding clause (i);

(h)        judgment Liens that are being appealed in good faith or with respect
to which execution has been stayed or the payment of which is covered in full
(subject to a customary deductible) by insurance maintained with responsible
insurance companies and which do not otherwise result in an Event of Default
under Section 8.1.6;

(i)        easements, rights-of-way, covenants, conditions, building codes,
restrictions, reservations, minor defects or irregularities in title and other
similar encumbrances and matters that would be disavowed by a full survey of
real property not interfering in any material respect with the value or use of
the affected or encumbered real property to which such Lien is attached;

(j)        Liens securing Indebtedness permitted by clauses (h), (n) or (o) of
Section 7.2.2 or clause (k) of Section 7.2.5;

(k)        Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depository institution and Liens attaching to commodity trading accounts or
other commodities brokerage accounts incurred in the ordinary course of
business;

(l)        (i) licenses, sublicenses, leases or subleases granted to third
Persons in the ordinary course of business not interfering in any material
respect with the business of the Parent Borrower or any of its Subsidiaries,
(ii) other agreements with respect to the use and occupancy of real property
entered into in the ordinary course of business or in connection with a
Disposition permitted under the Loan Documents or (iii) the rights reserved or
vested in any Person by the terms of any lease, license, franchise, grant or
permit held by Parent Borrower or any of its Subsidiaries or by a statutory
provision, to terminate any such lease, license, franchise, grant or permit, or
to require annual or periodic payments as a condition to the continuance
thereof;

(m)        Liens on the property of the Parent Borrower or any of its
Subsidiaries securing (i) the non-delinquent performance of bids, trade
contracts (other than for borrowed money), leases, licenses and statutory
obligations, (ii) Contingent Obligations on surety and appeal bonds, and
(iii) other non-delinquent obligations of a like nature; in each case, incurred
in the ordinary course of business;

(n)        Liens on Receivables transferred to a Receivables Subsidiary under a
Permitted Securitization or to a Subsidiary who is party to a Permitted
Factoring Facility under a Permitted Factoring Facility;

(o)        Liens upon specific items or inventory or other goods and proceeds of
the Parent Borrower or any of its Subsidiaries securing such Person’s
obligations in respect of bankers’ acceptances or documentary letters of credit
issued or created for the account of such Person to facilitate the shipment or
storage of such inventory or other goods;

(p)        Liens (i) (A) on advances of cash or Cash Equivalent Investments in
favor of the seller of any property to be acquired in an Investment permitted
pursuant to Section 7.2.5 to be applied against the purchase price for such
Investment and (B) consisting of an agreement to Dispose of any property in a
Disposition permitted under Section 7.2.11, in each case under this clause (i),
solely to the extent such Investment or Disposition, as the case may be, would
have been permitted on the date of the creation of such Lien and (ii) on earnest
money deposits of cash

 

83



--------------------------------------------------------------------------------

or Cash Equivalent Investments made by the Parent Borrower or any of its
Subsidiaries in connection with any letter of intent or purchase agreement
permitted hereunder;

(q)        Liens arising from precautionary Uniform Commercial Code financing
statement filings (or similar filings under other applicable Law) regarding
leases entered into by the Parent Borrower or any of its Subsidiaries in the
ordinary course of business;

(r)        Liens (i) arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods (including under Article 2
of the UCC) and Liens that are contractual rights of set-off relating to
purchase orders and other similar agreements entered into by the Parent Borrower
or any of its Subsidiaries and (ii) relating to the establishment of depository
relations with banks not given in connection with the issuance of Indebtedness
and (iii) relating to pooled deposit or sweep accounts of the Parent Borrower or
any Subsidiary to permit satisfaction of overdraft or similar obligations in
each case in the ordinary course of business and not prohibited by this
Agreement;

(s)        other Liens securing Indebtedness or other obligations permitted
under this Agreement and outstanding in an aggregate principal amount not to
exceed the greater of (i) $100,000,000 and (ii) 3% of Total Tangible Assets;

(t)        ground leases in respect of real property on which facilities owned
or leased by the Parent Borrower or any of its Subsidiaries are located or any
Liens senior to any lease, sub-lease or other agreement under which the Parent
Borrower or any of its Subsidiaries uses or occupies any real property;

(u)        Liens constituting security given to a public or private utility or
any Governmental Authority as required in the ordinary course of business;

(v)        pledges or deposits of cash and Cash Equivalent Investments securing
deductibles, self-insurance, co-payment, co-insurance, retentions and similar
obligations to providers of insurance in the ordinary course of business;

(w)        Liens on (A) incurred premiums, dividends and rebates which may
become payable under insurance policies and loss payments which reduce the
incurred premiums on such insurance policies and (B) rights which may arise
under State insurance guarantee funds relating to any such insurance policy, in
each case securing Indebtedness permitted to be incurred pursuant to clause
(p) of Section 7.2.2;

(x)        Liens for Taxes not at the time delinquent or thereafter payable
without penalty or being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books or with respect to which the failure to make payment
could not reasonably be expected to have a Material Adverse Effect;

(y)        Liens in respect of Hedging Obligations; and

(z)        non-exclusive licenses of intellectual property rights in the
ordinary course of business.

SECTION 7.2.4        Financial Condition and Operations.  The Parent Borrower
will not permit any of the events set forth below to occur.

 

84



--------------------------------------------------------------------------------

(i)        The Parent Borrower will not permit the Leverage Ratio as of the last
day of any Fiscal Quarter to be greater than 4.00:1.00; provided that, following
a Permitted Acquisition in which the consideration was at least $200,000,000,
such maximum Leverage Ratio covenant in effect shall be increased to 4.50:1.00
for each fiscal quarter ending in the succeeding 12-month period following such
Permitted Acquisition.

(ii)        The Parent Borrower will not permit the Interest Coverage Ratio as
of the last day of any Fiscal Quarter to be less than 3.00:1.00.

SECTION 7.2.5        Investments.  The Parent Borrower will not, and will not
permit any of its Subsidiaries to, purchase, make, incur, assume or permit to
exist any Investment in any other Person, except:

(a)        Investments existing on the Closing Date and identified in
Item 7.2.5(a) of the Disclosure Schedule, and any amendment, modification,
restatement, extension, renewal, refunding, replacement or refinancing, in whole
or in part thereof, provided that the principal amount of any Investment
following any such amendment, modification, restatement, extension, renewal,
refunding, replacement or refinancing pursuant to this Section 7.2.5(a) shall
not exceed the principal amount of such Investment on the date hereof;

(b)        Cash Equivalent Investments;

(c)        Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

(d)        Investments consisting of any deferred portion (including promissory
notes and non-cash consideration) of the sales price received by the Parent
Borrower or any Subsidiary in connection with any Disposition permitted under
Section 7.2.11;

(e)        Investments by way of contributions to capital or purchases of
Capital Securities by an Obligor in any other Obligor;

(f)        Investments constituting (i) accounts receivable arising or acquired,
(ii) trade debt granted, or (iii) deposits made in connection with the purchase
price of goods or services, in each case in the ordinary course of business;

(g)        Investments by way of the acquisition of Capital Securities or the
purchase or other acquisition of all or substantially all of the assets or
business of any Person, or of assets constituting a business unit, or line of
business or division of, such Person, in each case constituting Permitted
Acquisitions; provided that if such Person is not incorporated or organized
under the laws of the United States, the amount expended in such transaction,
when aggregated with the amount expended under clause (b) of Section 7.2.10,
shall not exceed the amount set forth in clause (b) of Section 7.2.10 during the
term of this Agreement;

(h)        Investments in a Receivables Subsidiary or a Subsidiary who is party
to a Permitted Factoring Facility or any Investment by a Receivables Subsidiary
or a Subsidiary who is party to a Permitted Factoring Facility in any other
Person under a Permitted Securitization or a Permitted Factoring Facility;
provided that any Investment in a Receivables Subsidiary is in the

 

85



--------------------------------------------------------------------------------

form of a Purchase Money Note, contribution of additional receivables and
related assets or any equity interests;

(i)        Investments constituting loans or advances to officers, directors or
employees made in the ordinary course of business (including for travel,
entertainment and relocation expenses) in an aggregate amount not to exceed
$10,000,000;

(j)        Investments by any Subsidiary that is not a Subsidiary Guarantor in
the Parent Borrower or any other Subsidiary; provided that any intercompany loan
made by any Subsidiary that is not a Subsidiary Guarantor to an Obligor shall
meet the requirements of clause (g) of Section 7.2.2;

(k)        Investments in Foreign Subsidiaries in an aggregate amount not to
exceed over the term of this Agreement (when aggregated with the amount of
Indebtedness incurred by Foreign Subsidiaries under clause (h) of Section 7.2.2)
the greater of (i) $400,000,000 and (ii) the sum of (A) 10.0% of Total Tangible
Assets plus (B) the Available Amount, determined as of the date of such
Investment;

(l)        Investments in the ordinary course of business consisting of
(i) endorsements for collection or deposit, (ii) customary arrangements with
customers or (iii) Hedging Obligations not for speculative purposes;

(m)        advances of payroll payments to employees in the ordinary course of
business;

(n)        Investments in any Person engaged in one or more Permitted Businesses
and supporting ongoing business operations of the Parent Borrower or its
Subsidiaries (including without limitation Persons that are not Subsidiaries of
the Parent Borrower) in an aggregate amount not to exceed the greater of
(i) $75,000,000 and (ii) 2.0% of Total Tangible Assets over the term of this
Agreement;

(o)        other Investments in an amount not to exceed over the term of this
Agreement the greater of (i) $150,000,000 and (ii) the sum of (A) 4.0% of Total
Tangible Assets plus (B) the Available Amount, determined as of the date of such
Investment; and

(p)        Investments incurred in the ordinary course of business in connection
with cash pooling arrangements, cash management and other Investments incurred
in the ordinary course of business in respect of netting services, overdraft
protections and similar arrangement in each case in connection with cash
management;

provided that (I) any Investment which when made complies with the requirements
of the definition of the term “Cash Equivalent Investment” may continue to be
held notwithstanding that such Investment if made thereafter would not comply
with such requirements; and (II) no Investment otherwise permitted by
clauses (e) (to the extent such Investment relates to an Investment in a Foreign
Subsidiary), (g) or (n) shall be permitted to be made if any Event of Default
has occurred and is continuing.

SECTION 7.2.6        Restricted Payments, etc.  The Parent Borrower will not,
and will not permit any of its Subsidiaries (other than a Receivables
Subsidiary) to, declare or make a Restricted Payment, or make any deposit for
any Restricted Payment, other than (a) Restricted Payments made by Subsidiaries
to the Parent Borrower or wholly owned Subsidiaries, (b) cashless exercises of
stock options, (c) cash payments by Parent Borrower in lieu of the issuance of
fractional shares upon exercise or conversion of Equity Equivalents,
(d) Restricted Payments in connection with the share repurchases required by the

 

86



--------------------------------------------------------------------------------

employee stock ownership programs or required under employee agreements, (e) so
long as no Specified Default has occurred and is continuing or would result
therefrom, and both before and after giving effect to such Restricted Payment as
if such Restricted Payment had been made on the last day of the Measurement
Period, the Parent Borrower is in compliance with Section 7.2.4 for such
Measurement Period, Restricted Payments not otherwise permitted by this
Section 7.2.6 in an aggregate amount not to exceed the Available Amount and
(f) so long as no Specified Default has occurred and is continuing or would
result therefrom, Restricted Payments not otherwise permitted by this
Section 7.2.6 to the extent that, both before and after giving effect to such
Restricted Payment as if such Restricted Payment had been made on the last day
of the Measurement Period, the Leverage Ratio for such Measurement Period would
not exceed 3.75:1.00.

SECTION 7.2.7         [Reserved]

SECTION 7.2.8         Payments With Respect to Certain Indebtedness.   The
Parent Borrower will not, and will not permit any of its Subsidiaries to,

(a)         make any payment or prepayment of principal of, or premium or
interest on, any Indebtedness incurred under Pro Forma Unsecured Indebtedness
Documents or the 2020 Senior Note Documents (including, in each case, any
redemption or retirement thereof) (i) other than on (or after) the stated,
scheduled date for payment of interest set forth in the applicable Pro Forma
Unsecured Indebtedness Documents or 2020 Senior Note Documents, respectively, or
(ii) which would violate the terms of this Agreement, the applicable Pro Forma
Unsecured Indebtedness Documents or 2020 Senior Note Documents; provided,
however, that, so long as no Specified Default has occurred and is continuing or
would result therefrom, the Parent Borrower may (1) if, both before and after
giving effect to such payment or prepayment as if such payment or prepayment had
been made on the last day of the Measurement Period, the Parent Borrower is in
compliance with Section 7.2.4 for such Measurement Period, pay or prepay
Indebtedness incurred under any Pro Forma Unsecured Indebtedness Documents or
the 2020 Senior Note Documents (A) with the proceeds of Pro Forma Unsecured
Indebtedness, without limitation, or (B) in an aggregate amount not to exceed
the Available Amount, and (2) if, both before and after giving effect to such
payment or prepayment as if such payment or prepayment had been made on the last
day of the Measurement Period, the Leverage Ratio for such Measurement Period
would not exceed 3.75:1.00, pay or prepay Indebtedness incurred under any Pro
Forma Unsecured Indebtedness Documents or the 2020 Senior Note Documents without
limitation;

(b)         except as otherwise permitted by clause (a) above, prior to the
Termination Date, redeem, retire, purchase, defease or otherwise acquire any
Indebtedness under any Pro Forma Unsecured Indebtedness Documents or the 2020
Senior Note Documents (other than (i) with proceeds from the issuance of the
Parent Borrower’s Capital Securities or (ii) with the proceeds of Pro Forma
Unsecured Indebtedness, in each case, permitted to be used to redeem Pro Forma
Unsecured Indebtedness or 2020 Senior Notes in accordance with the terms of the
applicable Pro Forma Unsecured Indebtedness Documents or the 2020 Senior Note
Documents, respectively);

(c)         make any deposit (including the payment of amounts into a sinking
fund or other similar fund) for any of the foregoing purposes; or

(d)         make any payment or prepayment of principal of, or premium or
interest on, any Indebtedness (other than intercompany Indebtedness) that is by
its express written terms subordinated to the payment of the Obligations at any
time when an Event of Default has occurred and is continuing.

 

87



--------------------------------------------------------------------------------

SECTION 7.2.9         Issuance of Capital Securities.   The Parent Borrower will
not permit any of its Subsidiaries (other than a Receivables Subsidiary and any
Foreign Subsidiary) to issue any Capital Securities (whether for value or
otherwise) to any Person other than to the Parent Borrower or another wholly
owned Subsidiary (other than any director’s qualifying shares or investments by
foreign nationals mandated by applicable laws).

SECTION 7.2.10         Consolidation, Merger; Permitted Acquisitions, etc.   The
Parent Borrower will not, and will not permit any of its Subsidiaries to,
liquidate or dissolve, consolidate with, or merge into or with, any other
Person, or purchase or otherwise acquire all or substantially all of the assets
of any Person (or any division or line of business thereof), except

(a)         any Subsidiary may liquidate or dissolve voluntarily into, and may
merge with and into, the Parent Borrower or any other Subsidiary (provided that
a Subsidiary Guarantor may only (i) liquidate or dissolve into, or merge with
and into, the Parent Borrower or another Subsidiary Guarantor or (ii) liquidate
or dissolve into, or merge with and into a Subsidiary that is not a Subsidiary
Guarantor to the extent such disposition of assets is otherwise permitted by
Section 7.2.11), and the assets or Capital Securities of any Subsidiary may be
purchased or otherwise acquired by the Parent Borrower or any other Subsidiary
(provided that the assets or Capital Securities of any Subsidiary Guarantor may
only (i) be purchased or otherwise acquired by the Parent Borrower or another
Subsidiary Guarantor or (ii) be purchased or otherwise acquired by a Subsidiary
that is not a Subsidiary Guarantor to the extent such disposition is otherwise
permitted by Section 7.2.11); provided, further, that in no event shall any
Subsidiary consolidate with or merge with and into any other Subsidiary (other
than a merger that is otherwise permitted by Section 7.2.11) unless after giving
effect thereto, the Collateral Agent shall have a perfected pledge of, and
security interest in and to, at least the same percentage of the issued and
outstanding interests of Capital Securities (on a fully diluted basis) and other
assets of the surviving Person as the Collateral Agent had immediately prior to
such merger or consolidation in form and substance reasonably satisfactory to
the Agents, pursuant to such documentation and opinions as shall be necessary in
the opinion of the Agents to create, perfect or maintain the collateral position
of the Secured Parties therein; and

(b)         so long as no Event of Default has occurred and is continuing or
would occur after giving effect thereto, the Parent Borrower or any of its
Subsidiaries may purchase the Capital Securities of any Person, all or
substantially all of the assets of any Person (or any division or line of
business thereof), or acquire such Person by merger, in each case, if such
purchase or acquisition constitutes a Permitted Acquisition; provided that, if
such Person is not incorporated or organized under the laws of the United
States, the cash amount expended in connection with such transaction, when
aggregated with the cash amount expended under clause (g) of Section 7.2.5,
shall not exceed $500,000,000 in the aggregate during the term of this Agreement
plus the Available Amount; provided further that any Capital Securities of the
Parent Borrower issued to the seller in connection with any Permitted
Acquisition shall not result in a deduction of amounts available to consummate
Permitted Acquisitions hereunder.

SECTION 7.2.11         Permitted Dispositions.   The Parent Borrower will not,
and will not permit any of its Subsidiaries to, Dispose of any of the Parent
Borrower’s or such Subsidiaries’ assets (including accounts receivable and
Capital Securities of Subsidiaries) to any Person in one transaction or series
of transactions unless such Disposition is:

(a)         inventory or obsolete, no longer used or useful, damaged, worn out
or surplus property Disposed of in the ordinary course of its business
(including, the abandonment of intellectual property which is obsolete, no
longer used or useful or that in the Parent Borrower’s

 

88



--------------------------------------------------------------------------------

good faith judgment is no longer material in the conduct of the Parent Borrower
and is Subsidiaries’ business taken as a whole):

(b)         permitted by Section 7.2.10;

(c)         accounts receivable or any related asset Disposed of pursuant to a
Permitted Securitization or a Permitted Factoring Facility;

(d)         of property to the extent that (i) such property is exchanged for
credit against the purchase price of similar replacement property or (ii) the
proceeds of such Disposition are promptly applied to the purchase price of such
replacement property;

(e)         of property by the Parent Borrower or any Subsidiary; provided that
if the transferor of such property is an Obligor (i) the transferee must be an
Obligor or (ii) to the extent such transaction constitutes an Investment such
transaction is permitted under Section 7.2.5;

(f)         of cash or Cash Equivalent Investments;

(g)         of accounts receivable in connection with compromise, write down or
collection thereof in the ordinary course of business;

(h)         constituting leases, subleases, licenses or sublicenses of property
(including intellectual property) in the ordinary course of business and which
do not materially interfere with the business of the Parent Borrower and its
Subsidiaries;

(i)         constituting a transfer of property subject to a Casualty Event
(i) upon receipt of Net Casualty Proceeds of such Casualty Event or (ii) to a
Governmental Authority as a result of condemnation;

(j)         sales of a non-core assets acquired in connection with a Permitted
Acquisition which are not used or useful or are duplicative in the business of
the Parent Borrower or its Subsidiaries;

(k)         a grant of options to purchase, lease or acquire real or personal
property in the ordinary course of business, so long as the Disposition
resulting from the exercise of such option would otherwise be permitted under
this Section 7.2.11;

(l)         Dispositions of Investments in Foreign Subsidiaries, to the extent
required by, or made pursuant to buy/sell arrangements between, Foreign
Subsidiaries;

(m)         Dispositions of the property described on Item 7.2.11(m) of the
Disclosure Schedule;

(n)         Dispositions of assets not otherwise permitted pursuant to this
Section 7.2.11 so long as (i) each such Disposition is for fair market value and
the consideration received consists of no less than 75% in cash and Cash
Equivalent Investments; provided, that any Designated Non-Cash Consideration
received, taken together with all other Designated Non-Cash Consideration
received pursuant to this clause (i) that is at that time outstanding, not in
excess of $25,000,000 at the time of the receipt of such Designated Non-Cash
Consideration, with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value, shall be deemed to be cash, (ii)

 

89



--------------------------------------------------------------------------------

the ratio of Total Senior Secured Debt on such day to Total Tangible Assets as
of such day would not exceed 0.50:1.00 after giving pro forma effect thereto and
(iii) the Net Disposition Proceeds from such Disposition are applied pursuant to
Sections 3.1.1 and 3.1.2; and

(o)         other Dispositions in an aggregate principal amount not to exceed
the greater of (i) $25,000,000 and (ii) 0.75% Total Tangible Assets.

SECTION 7.2.12         Modification of Certain Agreements.   The Parent Borrower
will not, and will not permit any of its Subsidiaries to, consent to any
amendment, supplement, waiver or other modification of, or enter into any
forbearance from exercising any rights with respect to the terms or provisions
contained in, the Organic Documents of the Parent Borrower or any of its
Subsidiaries (other than a Receivables Subsidiary) other than any amendment,
supplement, waiver or modification which would not be materially adverse to the
Secured Parties.

SECTION 7.2.13         Transactions with Affiliates.   The Parent Borrower will
not, and will not permit any of its Subsidiaries to, enter into or cause or
permit to exist any arrangement, transaction or contract (including for the
purchase, lease or exchange of property or the rendering of services) with any
of its other Affiliates, unless such arrangement, transaction or contract is on
fair and reasonable terms not materially less favorable to the Parent Borrower
or such Subsidiary than it could obtain in an arm’s-length transaction with a
Person that is not an Affiliate other than arrangements, transactions or
contracts (a) between or among the Parent Borrower and any Subsidiaries, (b) in
connection with the cash management of the Parent Borrower and its Subsidiaries
in the ordinary course of business or (c) in connection with a Permitted
Securitization including Standard Securitization Undertakings or a Permitted
Factoring Facility.

SECTION 7.2.14         Restrictive Agreements, etc.   The Parent Borrower will
not, and will not permit any of its Subsidiaries (other than a Receivables
Subsidiary or a Subsidiary who is party to a Permitted Factoring Facility) to,
enter into any agreement prohibiting

(a)         the creation or assumption of any Lien upon its properties, revenues
or assets, whether now owned or hereafter acquired;

(b)         the ability of any Obligor to amend or otherwise modify any Loan
Document; or

(c)         the ability of any Subsidiary (other than a Receivables Subsidiary)
to make any payments, directly or indirectly, to the Parent Borrower, including
by way of dividends, advances, repayments of loans, reimbursements of management
and other intercompany charges, expenses and accruals or other returns on
investments (it being understood that (i) the priority of any preferred stock in
receiving dividends or liquidating distributions prior to the dividends or
liquidating distributions being paid on common stock shall not be deemed a
restriction on the ability to make distributions on Capital Securities and
(ii) the subordination of advances or loans made to the Parent Borrower or any
Subsidiary to other Indebtedness incurred by the Parent Borrower or any
Subsidiary shall not be deemed a restriction on the ability to make advances or
repay loans).

The foregoing prohibitions shall not apply to restrictions contained (i) in any
Loan Document, (ii) in the cases of clause (a) and (c), in any Pro Forma
Unsecured Indebtedness Document or 2020 Senior Note Document, (iii) in the case
of clause (a), any agreement governing any Indebtedness permitted by clause (n)
of Section 7.2.2 as to the assets financed with the proceeds of such
Indebtedness, (iv) in the case of clauses (a) and (c), any agreement of a
Foreign Subsidiary governing the Indebtedness permitted to be incurred or
permitted to exist hereunder, (v) with respect to any Receivables Subsidiary or
other

 

90



--------------------------------------------------------------------------------

Subsidiary who is party to a Permitted Factoring Facility, in the case of
clauses (a) and (c), the documentation governing any Securitization or Permitted
Factoring Facility permitted hereunder, (vi) solely with respect to clause (a),
any arrangement or agreement arising in connection with a Disposition permitted
under this Agreement (but then only with respect to the assets being so
Disposed), (vii) solely with respect to clause (a) and (c), are already binding
on a Subsidiary when it is acquired and (viii) solely with respect to clause
(a), customary restrictions in leases, subleases, licenses and sublicenses.

SECTION 7.2.15         Sale and Leaseback.   The Parent Borrower will not, and
will not permit any of its Subsidiaries to, directly or indirectly enter into
any agreement or arrangement providing for the sale or transfer by it of any
property (now owned or hereafter acquired) to a Person and the subsequent lease
or rental of such property or other similar property from such Person, except
for agreements and arrangements with respect to property (a) the fair market
value (as determined in good faith by the chief financial officer of the Parent
Borrower) of which does not exceed the greater of (x) $150,000,000 and 4.0%
Total Tangible Assets in the aggregate following the Closing Date or (b) the
term of which is less than one year; provided that, in each case, the Net
Disposition Proceeds of such agreements and arrangements are applied pursuant to
Sections 3.1.1 and 3.1.2.

ARTICLE VIII

EVENTS OF DEFAULT

SECTION 8.1         Listing of Events of Default.   Each of the following events
or occurrences described in this Article shall constitute an “Event of Default”.

SECTION 8.1.1         Non-Payment of Obligations.   A Borrower shall default in
the payment or prepayment when due of

(a)         any principal of any Loan, or any Reimbursement Obligation or any
deposit of cash for collateral purposes pursuant to Section 2.6.4;

(b)         any interest on any Loan or any fee described in Article III, and
such default shall continue unremedied for a period of three days after such
interest or fee was due; or

(c)         any other monetary Obligation, and such default shall continue
unremedied for a period of 10 Business Days after such amount was due.

SECTION 8.1.2         Breach of Warranty.   Any representation or warranty of
any Obligor made or deemed to be made in any Loan Document (including any
certificates delivered pursuant to Article V) is or shall be incorrect in any
material respect when made or deemed to have been made.

SECTION 8.1.3         Non-Performance of Certain Covenants and Obligations.
  The Parent Borrower shall default in the due performance or observance of any
of its obligations under Section 7.1.1, Section 7.1.7, Section 7.1.11 or
Section 7.2.

SECTION 8.1.4         Non-Performance of Other Covenants and Obligations.   Any
Obligor shall default in the due performance and observance of any other
agreement contained in any Loan Document executed by it, and such default shall
continue unremedied for a period of 30 days after the earlier to occur of
(a) notice thereof given to the Parent Borrower by any Agent or any Lender or
(b) the date on which any Obligor has knowledge of such default.

SECTION 8.1.5         Default on Other Indebtedness.   A default shall occur in
the payment of any amount when due (subject to any applicable grace period),
whether by acceleration or otherwise, of any

 

91



--------------------------------------------------------------------------------

principal or stated amount of, or interest or fees on, any Indebtedness (other
than Indebtedness described in Section 8.1.1) of the Parent Borrower or any of
its Subsidiaries (other than a Receivables Subsidiary or a Subsidiary who is
party to a Permitted Factoring Facility) or any other Obligor having a principal
or stated amount, individually or in the aggregate, in excess of $75,000,000, or
a default shall occur in the performance or observance of any obligation or
condition with respect to such Indebtedness if the effect of such default is to
accelerate the maturity of any such Indebtedness or such default shall continue
unremedied for any applicable period of time sufficient to permit the holder or
holders of such Indebtedness, or any trustee or agent for such holders, to cause
or declare such Indebtedness to become due and payable or to require such
Indebtedness to be prepaid, redeemed, purchased or defeased, or require an offer
to purchase or defease such Indebtedness to be made, prior to its expressed
maturity.

SECTION 8.1.6         Judgments.   Any (a) judgment or order for the payment of
money individually or in the aggregate in excess of $75,000,000 (exclusive of
any amounts fully covered by insurance (less any applicable deductible) or an
indemnity by any other third party Person and as to which the insurer or such
Person has acknowledged its responsibility to cover such judgment or order not
denied in writing) shall be rendered against the Parent Borrower or any of its
Subsidiaries (other than a Receivables Subsidiary) and such judgment shall not
have been vacated or discharged or stayed or bonded pending appeal within
45 days after the entry thereof or enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (b) non-monetary
judgment or order that has had, or could reasonably be expected to have, a
Material Adverse Effect.

SECTION 8.1.7         Pension Plans.   Any of the following events shall occur
with respect to any Pension Plan

(a)         the institution of any steps by the Parent Borrower, any member of
its Controlled Group or any other Person to terminate a Pension Plan if, as a
result of such termination, the Parent Borrower or any such member could be
required to make a contribution to such Pension Plan, or could reasonably expect
to incur a liability or obligation to such Pension Plan, in an amount that would
reasonably be expected to have a Material Adverse Effect; or

(b)         a contribution failure occurs with respect to any Pension Plan
sufficient to give rise to a Lien under Section 303(k) of ERISA that would
reasonably be expected to have a Material Adverse Effect.

SECTION 8.1.8         Change in Control.   Any Change in Control shall occur.

SECTION 8.1.9         Bankruptcy, Insolvency, etc.   The Parent Borrower, any of
its Subsidiaries (other than a Receivables Subsidiary or an Immaterial
Subsidiary) or any other Obligor shall

(a)         become insolvent or generally fail to pay, or admit in writing its
inability or unwillingness generally to pay, debts as they become due;

(b)         apply for, consent to, or acquiesce in the appointment of a trustee,
receiver, sequestrator or other custodian for any substantial part of the
property of any thereof, or make a general assignment for the benefit of
creditors;

(c)         in the absence of such application, consent or acquiescence in or
permit or suffer to exist the appointment of a trustee, receiver, sequestrator
or other custodian for a substantial part of the property of any thereof, and
such trustee, receiver, sequestrator or other custodian shall not be discharged,
stayed, vacated or bonded pending appeal within 60 days; provided that, the
Parent Borrower, each Subsidiary and each other Obligor hereby expressly
authorizes each

 

92



--------------------------------------------------------------------------------

Secured Party to appear in any court conducting any relevant proceeding during
such 60-day period to preserve, protect and defend their rights under the Loan
Documents;

(d)         permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law or any dissolution, winding up or liquidation
proceeding, in respect thereof, and, if any such case or proceeding is not
commenced by the Parent Borrower, any Subsidiary or any Obligor, such case or
proceeding shall be consented to or acquiesced in by the Parent Borrower, such
Subsidiary or such Obligor, as the case may be, or shall result in the entry of
an order for relief or shall remain for 60 days undismissed, undischarged,
unstayed or unbonded pending appeal; provided that, the Parent Borrower, each
Subsidiary and each Obligor hereby expressly authorizes each Secured Party to
appear in any court conducting any such case or proceeding during such 60-day
period to preserve, protect and defend their rights under the Loan Documents; or

(e)         take any action authorizing, or in furtherance of, any of the
foregoing.

SECTION 8.1.10         Impairment of Security, etc.   Any Loan Document or any
Lien granted thereunder (effecting a material portion of the Collateral, taken
as a whole) shall (except in accordance with its terms), in whole or in part,
terminate, cease to be effective or cease to be the legally valid, binding and
enforceable obligation of any Obligor party thereto (other than pursuant to a
failure of the Administrative Agent, any collateral agent appointed by the
Administrative Agent or the Lenders to take any action within the sole control
of such Person); any Obligor or any other party shall, directly or indirectly,
contest in any manner such effectiveness, validity, binding nature or
enforceability; or, except as permitted under any Loan Document, any Lien
securing any Obligation shall, in whole or in part, cease to be a perfected
first priority Lien or any Obligor shall so assert (other than, in each case,
pursuant to a failure of the Administrative Agent, any collateral agent
appointed by the Administrative Agent or the Lenders to take any action within
the sole control of such Person).

SECTION 8.2         Action if Bankruptcy.   If any Event of Default described in
clauses (a) through (d) of Section 8.1.9 with respect to a Borrower shall occur,
the Commitments (if not theretofore terminated) shall automatically terminate
and the outstanding principal amount of all outstanding Loans and all other
Obligations (including Reimbursement Obligations) shall automatically be and
become immediately due and payable, without notice or demand to any Person and
each Obligor shall automatically and immediately be obligated to Cash
Collateralize all Letter of Credit Outstandings.

SECTION 8.3         Action if Other Event of Default.   If any Event of Default
(other than any Event of Default described in clauses (a) through (d) of
Section 8.1.9 with respect to a Borrower) shall occur for any reason, whether
voluntary or involuntary, and be continuing, the Administrative Agent, upon the
direction of the Required Lenders, shall by notice to the Parent Borrower
declare all or any portion of the outstanding principal amount of the Loans and
other Obligations (including Reimbursement Obligations) to be due and payable
and/or the Commitments (if not theretofore terminated) to be terminated,
whereupon the full unpaid amount of such Loans and other Obligations which shall
be so declared due and payable shall be and become immediately due and payable,
without further notice, demand or presentment, and/or, as the case may be, the
Commitments shall terminate and the Parent Borrower shall automatically and
immediately be obligated to Cash Collateralize all Letter of Credit
Outstandings.

 

93



--------------------------------------------------------------------------------

ARTICLE IX

THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT; THE LEAD ARRANGERS, THE

CO-SYNDICATION AGENTS AND THE CO-DOCUMENTATION AGENTS

SECTION 9.1         Actions.   Each Lender hereby appoints JPMorgan as its
Administrative Agent and as its Collateral Agent, under and for purposes of each
Loan Document. Each Lender authorizes each Agent to act on behalf of such Lender
under each Loan Document and, in the absence of other written instructions from
the Required Lenders received from time to time by such Agent (with respect to
which each Agent agrees that it will comply, except as otherwise provided in
this Section or as otherwise advised by counsel in order to avoid contravention
of applicable law), to exercise such powers hereunder and thereunder as are
specifically delegated to or required of such Agent by the terms hereof and
thereof, together with such powers as may be incidental thereto (including the
release of Liens on assets Disposed of in accordance with the terms of the Loan
Documents). Each Lender hereby indemnifies (which indemnity shall survive any
termination of this Agreement) each Agent, pro rata according to such Lender’s
proportionate Total Exposure Amount, from and against any and all liabilities,
obligations, losses, damages, claims, costs or expenses of any kind or nature
whatsoever which may at any time be imposed on, incurred by, or asserted
against, such Agent in any way relating to or arising out of any Loan Document
(including reasonable attorneys’ fees and expenses), and as to which such Agent
is not reimbursed by the Parent Borrower (and without limiting its obligation to
do so); provided that no Lender shall be liable for the payment of any portion
of such liabilities, obligations, losses, damages, claims, costs or expenses
which are determined by a court of competent jurisdiction in a final proceeding
to have resulted from such Agent’s gross negligence or willful misconduct. No
Agent shall be required to take any action under any Loan Document, or to
prosecute or defend any suit in respect of any Loan Document, unless it is
indemnified hereunder to its reasonable satisfaction. If any indemnity in favor
of any Agent shall be or become, in such Agent’s determination, inadequate, such
Agent may call for additional indemnification from the Lenders and cease to do
the acts indemnified against hereunder until such additional indemnity is given.
Notwithstanding anything to the contrary in the foregoing, the Agents are hereby
authorized to release the Liens on the Specified Real Properties at any time on
or after the Closing Date.

SECTION 9.2         Funding Reliance, etc.   Unless the Administrative Agent
shall have been notified in writing by any Lender by 3:00 p.m. on the Business
Day prior to a Borrowing that such Lender will not make available the amount
which would constitute its Percentage of such Borrowing on the date specified
therefor, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent and, in reliance upon such
assumption, make available to the applicable Borrower a corresponding amount. If
and to the extent that such Lender shall not have made such amount available to
the Administrative Agent, such Lender and such Borrower severally agree to repay
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date the Administrative Agent made
such amount available to such Borrower to the date such amount is repaid to the
Administrative Agent, at the interest rate applicable at the time to Loans
comprising such Borrowing (in the case of such Borrower) and (in the case of a
Lender), at the Federal Funds Rate (for the first two Business Days after which
such amount has not been repaid), and thereafter at the interest rate applicable
to Loans comprising such Borrowing.

SECTION 9.3         Exculpation.   Neither any Lead Arranger, any Agent nor any
of its directors, officers, employees, agents or Affiliates shall be liable to
any Secured Party for any action taken or omitted to be taken by it under any
Loan Document, or in connection therewith, except for its own willful misconduct
or gross negligence, nor responsible for any recitals or warranties herein or
therein, nor for the effectiveness, enforceability, validity or due execution of
any Loan Document, or the validity, genuineness, enforceability, existence,
value or sufficiency of any collateral security, nor to make any inquiry
respecting the performance by any Obligor of its Obligations. Any such inquiry
which

 

94



--------------------------------------------------------------------------------

may be made by a Lead Arranger or an Agent shall not obligate it to make any
further inquiry or to take any action. Each Lead Arranger and each Agent shall
be entitled to rely upon advice of counsel concerning legal matters and upon any
notice, consent, certificate, statement or writing which such Lead Arranger or
such Agent believes to be genuine and to have been presented by a proper Person.

SECTION 9.4         Successor.   Any Agent may resign as such at any time upon
at least 30 days’ prior notice to the Parent Borrower and all Lenders. If any
Agent at any time shall resign, the Required Lenders may appoint (subject to, so
long as no Event of Default has occurred and is continuing, the reasonable
consent of the Parent Borrower not to be unreasonably withheld or delayed)
another Lender as such Person’s successor Agent which shall thereupon become the
applicable Agent hereunder. If no successor Agent shall have been so appointed
by the Required Lenders (and consented to by the Parent Borrower) and shall have
accepted such appointment within 30 days after the retiring such Agent’s giving
notice of resignation, then the retiring Agent may, on behalf of the Lenders,
appoint a successor Agent, which shall be one of the Lenders or a commercial
banking institution organized under the laws of the United States (or any State
thereof) or a United States branch or agency of a commercial banking
institution, and having a combined capital and surplus of at least $250,000,000;
provided that, if, such retiring Agent is unable to find a commercial banking
institution which is willing to accept such appointment and which meets the
qualifications set forth in above, the retiring Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall assume and perform
all of the duties of such Agent hereunder until such time, if any, as the
Required Lenders appoint a successor as provided for above. Upon the acceptance
of any appointment as an Agent hereunder by any successor Agent, such successor
Agent shall be entitled to receive from the retiring Agent such documents of
transfer and assignment as such successor Agent may reasonably request, and
shall thereupon succeed to and become vested with all rights, powers, privileges
and duties of the retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations under the Loan Documents. After any retiring
Agent’s resignation hereunder as an Agent, the provisions of this Article shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was an Agent under the Loan Documents, and Section 10.3 and Section 10.4
shall continue to inure to its benefit.

SECTION 9.5         Loans by JPMorgan Chase Bank.   JPMorgan Chase Bank shall
have the same rights and powers with respect to (a) the Credit Extensions made
by it or any of its Affiliates, and (b) the Notes held by it or any of its
Affiliates as any other Lender and may exercise the same as if it were not an
Agent. JPMorgan Chase Bank and its Affiliates may accept deposits from, lend
money to, and generally engage in any kind of business with the Parent Borrower
or any Subsidiary or Affiliate of the Parent Borrower as if JPMorgan Chase Bank
were not an Agent hereunder.

SECTION 9.6         Credit Decisions.   Each Lender acknowledges that it has,
independently of the Administrative Agent and each other Lender, and based on
such Lender’s review of the financial information of the Parent Borrower, the
Loan Documents (the terms and provisions of which being satisfactory to such
Lender) and such other documents, information and investigations as such Lender
has deemed appropriate, made its own credit decision to extend its Commitments.
Each Lender also acknowledges that it will, independently of the Administrative
Agent and each other Lender, and based on such other documents, information and
investigations as it shall deem appropriate at any time, continue to make its
own credit decisions as to exercising or not exercising from time to time any
rights and privileges available to it under the Loan Documents.

SECTION 9.7         Copies, etc.   Each Agent shall give prompt notice to each
Lender of each notice or request required or permitted to be given to such Agent
by the Parent Borrower pursuant to the terms of the Loan Documents (unless
concurrently delivered to the Lenders by the Parent Borrower). Each Agent will
distribute to each Lender each document or instrument received for its account
and copies of all other communications received by such Agent from the Parent
Borrower for

 

95



--------------------------------------------------------------------------------

distribution to the Lenders by such Agent in accordance with the terms of the
Loan Documents. No Agent shall, except as expressly set forth in the Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Parent Borrower or any of its
Affiliates that is communicated to or obtained by any Agent or any of its
Affiliates in any capacity.

SECTION 9.8         Reliance by Agents.   The Agents shall be entitled to rely
upon any certification, notice or other communication (including any thereof by
telephone, telecopy, telegram or cable) believed by it to be genuine and correct
and to have been signed or sent by or on behalf of the proper Person, and upon
advice and statements of legal counsel, independent accountants and other
experts selected by such Agent. As to any matters not expressly provided for by
the Loan Documents, the Agents shall in all cases be fully protected in acting,
or in refraining from acting, thereunder in accordance with instructions given
by the Required Lenders or all of the Lenders as is required in such
circumstance, and such instructions of such Lenders and any action taken or
failure to act pursuant thereto shall be binding on all Secured Parties. For
purposes of applying amounts in accordance with this Section, the Agents shall
be entitled to rely upon any Secured Party that has entered into a Rate
Protection Agreement with any Obligor for a determination (which such Secured
Party agrees to provide or cause to be provided upon request of any Agent) of
the outstanding Obligations owed to such Secured Party under any Rate Protection
Agreement. Unless it has actual knowledge evidenced by way of written notice
from any such Secured Party and the Parent Borrower to the contrary, the Agents,
in acting in such capacity under the Loan Documents, shall be entitled to assume
that no Rate Protection Agreements or Obligations in respect thereof are in
existence or outstanding between any Secured Party and any Obligor.

SECTION 9.9         Defaults.   The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of a Default (other than a Default
under Section 8.1.1) unless the Administrative Agent has received a written
notice from a Lender or the Parent Borrower specifying such Default and stating
that such notice is a “Notice of Default”. In the event that the Administrative
Agent receives such a notice of the occurrence of a Default, the Administrative
Agent shall give prompt notice thereof to the Lenders. The Administrative Agent
shall (subject to Section 10.1) take such action with respect to such Default as
shall be directed by the Required Lenders; provided that, unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable in
the best interest of the Secured Parties except to the extent that this
Agreement expressly requires that such action be taken, or not be taken, only
with the consent or upon the authorization of the Required Lenders or all
Lenders.

SECTION 9.10         Lead Arrangers, Co-Syndication Agents, Documentation
Agents, etc..   Notwithstanding anything else to the contrary contained in this
Agreement or any other Loan Document, the Lead Arrangers, the Co-Syndication
Agents and the Co-Documentation Agents, in their respective capacities as such,
each in such capacity, shall have no duties or responsibilities under this
Agreement or any other Loan Document nor any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or otherwise exist
against such Person in such capacity. Each Lead Arranger shall at all times have
the right to receive current copies of the Register and any other information
relating to the Lenders and the Loans that they may request from the
Administrative Agent. Each Lead Arranger shall at all times have the right to
receive a current copy of the Register and any other information relating to the
Lenders and the Loans that they may request from the Administrative Agent.

SECTION 9.11         Posting of Approved Electronic Communications.

(a)         The Parent Borrower hereby agrees, unless directed otherwise by the
Administrative Agent or unless the electronic mail address referred to below has
not been

 

96



--------------------------------------------------------------------------------

provided by the Administrative Agent to the Parent Borrower, that it will, or
will cause its Subsidiaries to, provide to the Administrative Agent all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to the Loan Documents or to the Lenders under
Section 7.1.1, including all notices, requests, financial statements, financial
and other reports, certificates and other information materials, but excluding
any such communication that (i) is or relates to a Borrowing Request, a
Continuation/Conversion Notice or an Issuance Request, (ii) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor and (iii) provides notice of any Default (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium that is properly identified in a format reasonably acceptable to the
Administrative Agent to an electronic mail address as directed by the
Administrative Agent; provided for the avoidance of doubt the items described in
clauses (i) and (iii) above may be delivered via facsimile transmissions. In
addition, the Parent Borrower agrees, and agrees to cause its Subsidiaries, to
continue to provide the Communications to the Administrative Agent or the
Lenders, as the case may be, in the manner specified in the Loan Documents but
only to the extent requested by the Administrative Agent.

(b)         The Parent Borrower further agrees that the Administrative Agent may
make the Communications available to the Lenders by posting the Communications
on Intralinks or a substantially similar secure electronic transmission system
(the “Platform”).

(c)         THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE INDEMNIFIED
PARTIES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS OR THE
ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS IS MADE BY THE INDEMNIFIED PARTIES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL ANY PARTY HERETO HAVE ANY
LIABILITY TO ANY OBLIGOR, ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY
KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT,
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN
TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY OBLIGOR’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE
EXTENT THE LIABILITY OF SUCH PERSON IS FOUND IN A FINAL RULING BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH INDEMNIFIED PARTY’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

(d)         The Administrative Agent agrees that the receipt of the
Communications by the Administrative Agent at the e-mail address set forth on
Schedule II shall constitute effective delivery of the Communications to the
Administrative Agent for purposes of the Loan Documents. Each Lender agrees that
receipt of notice to it (as provided in the next sentence) specifying that the
Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender for purposes of the Loan
Documents. Each Lender agrees to notify the Administrative Agent in writing
(including by electronic communication) from time to time of such Lender’s
e-mail address to which the foregoing notice may be sent by electronic
transmission and that the foregoing notice may be sent to such e-mail

 

97



--------------------------------------------------------------------------------

address. Furthermore, each Public Lender agrees to cause at least one individual
at or on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Parent Borrower or their securities for purposes
of United States Federal or state securities laws.

(e)         Nothing herein shall prejudice the right of any Agent or any Lender
to give any notice or other communication pursuant to any Loan Document in any
other manner specified in such Loan Document.

ARTICLE X

MISCELLANEOUS PROVISIONS

SECTION 10.1         Waivers, Amendments, etc.   The provisions of each Loan
Document (other than Rate Protection Agreements or Letters of Credit, which
shall be modified only in accordance with their respective terms) may from time
to time be amended, modified or waived, if such amendment, modification or
waiver is in writing and consented to by the Borrowers and the Required Lenders;
provided that, no such amendment, modification or waiver shall:

(a)         modify Section 4.7, Section 4.8 (as it relates to sharing of
payments) or this Section, in each case, without the consent of each adversely
affected Lender;

(b)        other than as set forth in Section 2.8, increase the aggregate amount
of any Loans required to be made by a Lender pursuant to its Commitments, extend
the final Revolving Loan Commitment Termination Date of Loans made (or
participated in) by a Lender or extend the final Stated Maturity Date for any
Lender’s Loan, in each case without the consent of such Lender (it being agreed,
however, that any vote to rescind any acceleration made pursuant to Section 8.2
and Section 8.3 of amounts owing with respect to the Loans and other Obligations
shall only require the vote of the Required Lenders);

(c)         reduce (by way of forgiveness), the principal amount of or reduce
the rate of interest on any Lender’s Loan, reduce any fees described in
Article III payable to any Lender or extend the date on which interest,
principal or fees are payable in respect of such Lender’s Loans, in each case
without the consent of such Lender (provided that, the vote of Required Lenders
shall be sufficient to waive the payment, or reduce the increased portion, of
interest accruing under Section 3.2.2 and such waiver shall not constitute a
reduction of the rate of interest hereunder);

(d)         reduce the percentage set forth in the definition of “Required
Lenders” or modify any requirement hereunder that any particular action be taken
by all Lenders without the consent of all Lenders (it being understood for the
avoidance of doubt that, other than as specifically provided in this Agreement,
including pursuant to (x) any Incremental Credit Increases (the consent
requirements for which are set forth in Section 2.9) and (y) an Extension
Amendment pursuant to Section 2.8, with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders or a particular Class of Lenders on
substantially the same basis as the Euro Term Loans, New Term A Loans, New Term
B Loans and Revolving Commitments on the Closing Date);

 

98



--------------------------------------------------------------------------------

(e)         increase the Stated Amount of any Letter of Credit unless consented
to by the Issuer of such Letter of Credit;

(f)         except as otherwise expressly provided in a Loan Document, release
(i) a Borrower from its Obligations under the Loan Documents or any Subsidiary
Guarantor from its obligations under a Guaranty or (ii) all or substantially all
of the collateral under the Loan Documents, in each case without the consent of
all Lenders;

(g)         affect adversely the interests, rights or obligations of the
Administrative Agent (in its capacity as the Administrative Agent), the
Collateral Agent (in its capacity as the Collateral Agent) any Issuer (in its
capacity as Issuer), or the Swing Line Lender (in its capacity as Swing Line
Lender) unless consented to by such Agent, such Issuer, or such Swing Line
Lender, as the case may be; or

(h)         effect solely a repricing transaction in which any Class of Term
Loans is refinanced with a Class of term loans bearing (or is modified in such a
manner such that the resulting term loans bear) a lower yield, unless consented
to by (and only by) the Lenders holding Term Loans subject to such permitted
repricing transaction that will continue as Lenders in respect of the repriced
tranche of Term Loans or modified Term Loans.

No failure or delay on the part of any Secured Party in exercising any power or
right under any Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power or right preclude any other or
further exercise thereof or the exercise of any other power or right. No notice
to or demand on any Obligor in any case shall entitle it to any notice or demand
in similar or other circumstances. No waiver or approval by any Secured Party
under any Loan Document shall, except as may be otherwise stated in such waiver
or approval, be applicable to subsequent transactions. No waiver or approval
hereunder shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, and the Borrowers
(a) to add one or more additional credit facilities to this Agreement and to
permit the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Obligations and (b) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.

Further, notwithstanding anything to the contrary contained in Section 10.1, if
within sixty days following the Closing Date, the Administrative Agent and the
Borrowers shall have jointly identified an obvious error or any error or
omission of a technical or immaterial nature, in each case, in any provision of
the Loan Documents, then the Administrative Agent and the Borrowers shall be
permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Loan Document if
the same is not objected to in writing by the Required Lenders within five
Business Days following receipt of notice thereof.

SECTION 10.2         Notices; Time.   All notices and other communications
provided under each Loan Document shall be in writing or by facsimile (except to
the extent provided below in this Section 10.2 with respect to Issuance Requests
and financial information) and addressed, delivered or transmitted, if to the
Borrowers, an Agent, a Lender or an Issuer, to the applicable Person at its
address or facsimile number set forth on the signature pages hereto, Schedule II
hereto or set forth in the Lender Assignment Agreement, or at such other address
or facsimile number as may be designated by such party in a notice to the other
parties. Any notice, if mailed and properly addressed with postage prepaid or if

 

99



--------------------------------------------------------------------------------

properly addressed and sent by pre-paid courier service, shall be deemed given
when received; any notice, if transmitted by facsimile, shall be deemed given
when the confirmation of transmission thereof is received by the transmitter.
Except as set forth in Section 9.11 and below, electronic mail and Internet and
intranet websites may be used only to distribute routine communications by the
Administrative Agent to the Lender, such as financial statements and other
information as provided in Section 7.1.1, for the distribution and execution of
Loan Documents for execution by the parties thereto and (to the extent provided
herein, for the delivery of each Issuance Request) and may not be used for any
other purpose. Notwithstanding the foregoing, the parties hereto agree that
delivery of an executed counterpart of a signature page to this Agreement and
each other Loan Document by facsimile (or other electronic) transmission shall
be effective as delivery of an original executed counterpart of this Agreement
or such other Loan Document. Unless otherwise indicated, all references to the
time of a day in a Loan Document shall refer to New York time.

SECTION 10.3         Payment of Costs and Expenses.   The Parent Borrower agrees
to pay within 20 days of demand (to the extent invoiced together with reasonably
detailed supporting documentation) all reasonable out-of-pocket expenses of each
Lead Arranger and each Agent (including the reasonable fees and reasonable
out-of-pocket expenses of counsel to the Lead Arrangers and Agents and of local
counsel, if any, who may be retained by or on behalf of the Lead Arrangers and
Agents) and each Issuer in connection with:

(a)         the negotiation, preparation, execution and delivery of each Loan
Document, including schedules and exhibits, and any amendments, waivers,
consents, supplements or other modifications to any Loan Document as may from
time to time hereafter be required, whether or not the transactions contemplated
hereby are consummated; and

(b)         the filing or recording of any Loan Document (including any Filing
Statements) and all amendments, supplements, amendment and restatements and
other modifications to any thereof, searches made following the Closing Date in
jurisdictions where Filing Statements (or other documents evidencing Liens in
favor of the Secured Parties) have been recorded and any and all other documents
or instruments of further assurance required to be filed or recorded by the
terms of any Loan Document; and

(c)         the preparation and review of the form of any document or instrument
relevant to any Loan Document.

The Parent Borrower further agrees to pay, and to save each Secured Party
harmless from all liability for, any stamp or other taxes which may be payable
in connection with the execution or delivery of each Loan Document, the Credit
Extensions or the issuance of the Notes. The Parent Borrower also agrees to
reimburse the Agents and the Secured Parties upon demand for all reasonable
out-of-pocket expenses (including reasonable attorneys’ fees and legal out of
pocket expenses of counsel to the Agents and the Secured Parties) incurred by
the Agents and the Secured Parties in connection with (A) the negotiation of any
restructuring or “work-out” with the Parent Borrower, whether or not
consummated, of any Obligations and (B) the enforcement of any Obligations;
provided that the Parent Borrower shall not be required to reimburse the legal
fees and expenses of more than one outside counsel (in addition to any local
counsel) for all Persons indemnified under this Section 10.3 unless, as
reasonably determined by such Person seeking indemnification hereunder or its
counsel, representation of all such indemnified persons by the same counsel
would be inappropriate due to actual or potential differing interests between
them.

SECTION 10.4         Indemnification.   In consideration of the execution and
delivery of this Agreement by each Secured Party, the Parent Borrower hereby
indemnifies, exonerates and holds

 

100



--------------------------------------------------------------------------------

each Secured Party, each Co-Syndication Agent and each Co-Documentation Agent
and each of their respective officers, directors, employees, agents, trustees,
fund advisors and Affiliates (collectively, the “Indemnified Parties”) free and
harmless from and against any and all actions, causes of action, suits, losses,
costs, liabilities and damages, and expenses incurred in connection therewith
(irrespective of whether any such Indemnified Party is a party to the action for
which indemnification hereunder is sought), including reasonable attorneys’ fees
and disbursements, whether incurred in connection with actions between or among
the parties hereto or the parties hereto and third parties (collectively, the
“Indemnified Liabilities”), incurred by the Indemnified Parties or any of them
as a result of, or arising out of, or relating to:

(a)         any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of any Credit Extension, including all
Indemnified Liabilities arising in connection with the Transaction;

(b)         the entering into and performance of any Loan Document by any of the
Indemnified Parties (including any action brought by or on behalf of the Parent
Borrower as the result of any determination by the Required Lenders pursuant to
Article V not to fund any Credit Extension, provided that, any such action is
resolved in favor of such Indemnified Party);

(c)         any investigation, litigation or proceeding related to any
acquisition or proposed acquisition by any Obligor or any Subsidiary thereof of
all or any portion of the Capital Securities or assets of any Person, whether or
not an Indemnified Party is party thereto;

(d)         any investigation, litigation or proceeding related to any
environmental cleanup, audit, compliance or other matter relating to the
protection of the environment or the Release by any Obligor or any Subsidiary
thereof of any Hazardous Material;

(e)         the presence on or under, or the escape, seepage, leakage, spillage,
discharge, emission, discharging or releases from, any real property owned or
operated by any Obligor or any Subsidiary thereof of any Hazardous Material
(including any losses, liabilities, damages, injuries, costs, expenses or claims
asserted or arising under any Environmental Law), regardless of whether caused
by, or within the control of, such Obligor or Subsidiary; or

(f)         each Lender’s Environmental Liability (the indemnification herein
shall survive repayment of the Obligations and any transfer of the property of
any Obligor or its Subsidiaries by foreclosure or by a deed in lieu of
foreclosure for any Lender’s Environmental Liability, regardless of whether
caused by, or within the control of, such Obligor or such Subsidiary);

except for Indemnified Liabilities arising for the account of any Indemnified
Party by reason of such Indemnified Party’s gross negligence, bad faith or
willful misconduct as finally determined by a court of competent jurisdiction.
The Parent Borrower shall not be required to reimburse the legal fees and
expenses of more than one outside counsel for all Indemnified Parties with
respect to any matter for which indemnification is sought unless, as reasonably
determined by any such Indemnified Party or its counsel, representation of all
such Indemnified Parties would create an actual conflict of interest. Each
Obligor and its successors and assigns hereby waive, release and agree not to
make any claim or bring any cost recovery action against, any Indemnified Party
under CERCLA or any state equivalent, or any similar law now existing or
hereafter enacted. It is expressly understood and agreed that to the extent that
any Indemnified Party is strictly liable under any Environmental Laws, each
Obligor’s obligation to such Indemnified Party under this indemnity shall
likewise be without regard to fault on the part of any Obligor with respect to
the violation or condition which results in liability of an Indemnified Party.
If and to the extent that the foregoing undertaking may be unenforceable for any
reason, each Obligor agrees to

 

101



--------------------------------------------------------------------------------

make the maximum contribution to the payment and satisfaction of each of the
Indemnified Liabilities which is permissible under applicable law. To the extent
that the Parent Borrower fails to pay an amount required to be paid by it to an
Issuer under Section 10.3 or 10.4, each Revolving Loan Lender severally agrees
to pay to such Issuer such Revolving Loan Lender’s Revolving Loan Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that such unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against such Issuer in its capacity as
such.

SECTION 10.5         Survival.  The obligations of the Borrowers under Sections
4.3, 4.4, 4.5, 4.6, 10.3 and 10.4, and the obligations of the Lenders under
Section 9.1, shall in each case survive any assignment from one Lender to
another (in the case of Sections 10.3 and 10.4) and the occurrence of the
Termination Date. The representations and warranties made by each Obligor in
each Loan Document shall survive the execution and delivery of such Loan
Document.

SECTION 10.6         Severability.   Any provision of any Loan Document which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of such Loan
Document or affecting the validity or enforceability of such provision in any
other jurisdiction.

SECTION 10.7         Headings.   The various headings of each Loan Document are
inserted for convenience only and shall not affect the meaning or interpretation
of such Loan Document or any provisions thereof.

SECTION 10.8         Execution in Counterparts, Effectiveness, etc.   This
Agreement may be executed by the parties hereto in several counterparts, each of
which shall be an original and all of which shall constitute together but one
and the same agreement. This Agreement shall become effective when counterparts
hereof executed on behalf of each Borrower, each Agent and each Lender (or
notice thereof satisfactory to the Administrative Agent), shall have been
received by the Administrative Agent. Delivery of an executed counterpart of a
signature page of this Agreement and any other Loan Document by facsimile
transmission or by any other electronic imaging means (including “.pdf” files)
shall be effective as delivery of a manually executed counterpart of this
Agreement or such other Loan Document.

SECTION 10.9         Governing Law; Entire Agreement.   EACH LOAN DOCUMENT
(OTHER THAN THE LETTERS OF CREDIT, TO THE EXTENT SPECIFIED BELOW AND EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH IN A LOAN DOCUMENT) WILL EACH BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK). EACH LETTER OF CREDIT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN
SUCH LETTER OF CREDIT, OR IF NO LAWS OR RULES ARE DESIGNATED, THE INTERNATIONAL
STANDBY PRACTICES (ISP98--INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NUMBER
590 (THE “ISP RULES”)) AND, AS TO MATTERS NOT GOVERNED BY THE ISP RULES, THE
INTERNAL LAWS OF THE STATE OF NEW YORK. The Loan Documents constitute the entire
understanding among the parties hereto with respect to the subject matter
thereof and supersede any prior agreements, written or oral, with respect
thereto.

SECTION 10.10         Successors and Assigns.   This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns; provided that, the Borrowers may not assign or
transfer their respective rights or obligations hereunder

 

102



--------------------------------------------------------------------------------

without the consent of all Lenders. Each Affiliate of HSBC or any other Lender
that has issued a Letter of Credit hereunder shall be an express third party
beneficiary of this Agreement and entitled to enforce its rights hereunder (and
under any other applicable Loan Documents) to the same extent as if an Issuer
party hereto.

SECTION 10.11         Sale and Transfer of Credit Extensions; Participations in
Credit Extensions; Notes.   Each Lender may assign, or sell participations in,
its Loans, Letters of Credit and Commitments to one or more other Persons in
accordance with the terms set forth below.

(a)         Subject to clause (b), any Lender may assign to one or more Eligible
Assignees all or a portion of its rights and obligations under the Loan
Documents (including all or a portion of its Commitments and the Loans at the
time owing to it); provided that:

(i)         except in the case of (A) an assignment of the entire remaining
amount of the assigning Lender’s Commitments and the Loans at the time owing to
it or (B) an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitments (which
for this purpose includes Loans outstanding thereunder) or principal outstanding
balance of the Loans of the assigning Lender subject to each such assignment
(determined as of the date the Lender Assignment Agreement with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000, unless the Administrative Agent and the Parent Borrower, otherwise
consent (which consent shall not be unreasonably withheld or delayed);

(ii)         each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans and the Commitments assigned except
that this clause (a)(ii) shall not prohibit any Lender from assigning all or a
portion of its rights and obligations among separate tranches of Revolving
Loans, Euro Term Loans, New Term A Loans or New Term B Loans on a non-pro rata
basis; and

(iii)         the parties to each assignment shall execute and deliver to the
Administrative Agent a Lender Assignment Agreement, together with a processing
and recordation fee of $3,500 and, if the Eligible Assignee is not already
Lender, administrative details information with respect to such Eligible
Assignee and applicable tax forms.

(b)         Any assignment proposed pursuant to clause (a) to any Person shall
be subject to the prior written approval, not to be unreasonably withheld or
delayed, of (i) the Administrative Agent, unless the assignee is a Lender or an
Affiliate of a Lender or an Approved Fund, and (ii) in the case of any
assignment of any Revolving Loan Commitment, the Parent Borrower (unless
(A) there is an Event of Default that is continuing or (B) the assignee is a
Lender or an Affiliate of a Lender or an Approved Fund), the Swing Line Lender
and each Issuer. If the consent of the Parent Borrower to an assignment or to an
Eligible Assignee is required hereunder (including a consent to an assignment
which does not meet the minimum assignment thresholds specified in this
Section), the Parent Borrower shall be deemed to have given its consent seven
Business Days after the date notice thereof has been delivered by the assigning
Lender (through the Administrative Agent) to the Parent Borrower, unless such
consent is expressly refused by the Parent Borrower prior to such seventh
Business Day.

(c)         Subject to acceptance and recording thereof by the Administrative
Agent pursuant to clause (d), from and after the effective date specified in
each Lender Assignment Agreement, (i) the Eligible Assignee thereunder shall (if
not already a Lender) be a party hereto

 

103



--------------------------------------------------------------------------------

and, to the extent of the interest assigned by such Lender Assignment Agreement,
have the rights and obligations of a Lender under the Loan Documents, and
(ii) the assigning Lender thereunder shall (subject to Section 10.5) be released
from its obligations under the Loan Documents, to the extent of the interest
assigned by such Lender Assignment Agreement (and, in the case of a Lender
Assignment Agreement covering all of the assigning Lender’s rights and
obligations under the Loan Documents, such Lender shall cease to be a party
hereto, but shall (as to matters arising prior to the effectiveness of the
Lender Assignment Agreement) continue to be entitled to the benefits of any
provisions of the Loan Documents which by their terms survive the termination of
this Agreement). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with the terms of this Section shall
be treated for purposes of the Loan Documents as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (e).

(d)         The Administrative Agent shall record each assignment made in
accordance with this Section in the Register pursuant to clause (a) of
Section 2.7. The Register shall be available for inspection by the Parent
Borrower and any Lender, at any reasonable time upon reasonable prior notice to
the Administrative Agent.

(e)         Any Lender may, without the consent of, or notice to, any Person,
sell participations to one or more Persons (other than individuals) (a
“Participant”) in all or a portion of such Lender’s rights or obligations under
the Loan Documents (including all or a portion of its Commitments or the Loans
owing to it); provided that, (i) such Lender’s obligations under the Loan
Documents shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Parent Borrower, the Administrative Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under the Loan Documents. Any agreement or
instrument pursuant to which a Lender sells a participation shall provide that
such Lender shall retain the sole right to enforce the rights and remedies of a
Lender under the Loan Documents and to approve any amendment, modification or
waiver of any provision of the Loan Documents; provided that, such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, take any action of the type described in clauses (a) through (d) or
clause (f) of Section 10.1 with respect to Obligations participated in by that
Participant. Subject to clause (f), each Borrower agrees that each Participant
shall be entitled to the benefits of Sections 4.3, 4.4, 4.5, 4.6, 7.1.1, 10.3
and 10.4 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to clause (c). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 4.9 as though it
were a Lender, but only if such Participant agrees to be subject to Section 4.8
as though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and related interest amounts) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations or, if different, under Sections 871(h) or 881(c) of the Code. The
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 

104



--------------------------------------------------------------------------------

(f)         A Participant shall not be entitled to receive any greater payment
under Section 4.3, 4.4, 4.5, 4.6, 10.3 or 10.4 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Parent Borrower’s prior written consent. A Participant that would be a
Non-U.S. Lender if it were a Lender shall not be entitled to the benefits of
Section 4.6 unless the Parent Borrower is notified of the participation sold to
such Participant and such Participant agrees, for the benefit of the Parent
Borrower, to comply with the requirements set forth in Section 4.6 as though it
were a Lender. Any Lender that sells a participating interest in any Loan,
Commitment or other interest to a Participant under this Section shall indemnify
and hold harmless the Borrowers and the Administrative Agent from and against
any taxes, penalties, interest or other costs or losses (including reasonable
attorneys’ fees and expenses) incurred or payable by the Borrowers or the
Administrative Agent as a result of the failure of Borrowers or the
Administrative Agent to comply with its obligations to deduct or withhold any
Taxes from any payments made pursuant to this Agreement to such Lender or the
Administrative Agent, as the case may be, which Taxes would not have been
incurred or payable if such Participant had been a Non-U.S. Lender that was
entitled to deliver to the applicable Borrower, the Administrative Agent or such
Lender, and did in fact so deliver, a duly completed and valid Form W-8BEN,
W-8BEN-E or W-8ECI (or applicable successor form) entitling such Participant to
receive payments under this Agreement without deduction or withholding of any
United States federal taxes.

(g)         Any Lender may, without the consent of any other Person, at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank or any central bank;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

SECTION 10.12         Other Transactions.   Nothing contained herein shall
preclude any Agent, any Issuer or any other Lender from engaging in any
transaction, in addition to those contemplated by the Loan Documents, with the
Parent Borrower or any of its Affiliates in which the Parent Borrower or such
Affiliate is not restricted hereby from engaging with any other Person.

SECTION 10.13         Forum Selection and Consent to Jurisdiction; Waivers.
  ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
ANY LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE AGENTS, THE LENDERS, ANY ISSUER OR
THE BORROWERS IN CONNECTION HEREWITH OR THEREWITH SHALL BE BROUGHT AND
MAINTAINED IN THE COURTS OF THE STATE OF NEW YORK IN THE BOROUGH OF MANHATTAN OR
IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK;
PROVIDED THAT, ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT, AT THE COLLATERAL AGENT’S OPTION, IN THE COURTS OF ANY
JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH BORROWER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE
PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK AT THE
ADDRESS FOR NOTICES SPECIFIED IN SECTION 10.2. EACH PERSON PARTY HERETO HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY
SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT
ANY SUCH LITIGATION HAS

 

105



--------------------------------------------------------------------------------

BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT ANY PERSON PARTY
HERETO HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT
OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR
TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF
OR ITS PROPERTY, SUCH PERSON HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT
PERMITTED BY LAW SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THE LOAN
DOCUMENTS. EACH AGENT, EACH LENDER, EACH ISSUER AND EACH BORROWER HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE TO THE FULLEST EXTENT PERMITTED
BY LAW ANY RIGHTS THEY MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR
PROCEEDING REFERRED TO IN THIS SECTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.

SECTION 10.14         Waiver of Jury Trial.   EACH AGENT, EACH LENDER, EACH
ISSUER AND EACH BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
TO THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS THEY MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, EACH LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF SUCH AGENT, SUCH
LENDER, SUCH ISSUER OR SUCH BORROWER IN CONNECTION THEREWITH. EACH BORROWER
ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION
FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER LOAN DOCUMENT TO
WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR EACH
AGENT, EACH LENDER AND EACH ISSUER ENTERING INTO THE LOAN DOCUMENTS.

SECTION 10.15         Patriot Act.   Each Lender that is subject to Section 326
of the Patriot Act and/or the Agents and/or the Lead Arrangers (each of the
foregoing acting for themselves and not acting on behalf of any of the Lenders)
hereby notify the Borrowers that pursuant to the requirements of the Patriot
Act, it is required to obtain, verify and record information that identifies the
Borrowers and each Obligor, which information includes the name and address of
the Borrowers and each Obligor and other information that will allow such
Lender, the Agents or the Lead Arrangers, as the case may be, to identify the
Borrowers and each Obligor in accordance with the Patriot Act.

SECTION 10.16         Judgment Currency.   The Obligations of each Obligor in
respect of any sum due to any Secured Party under or in respect of any Loan
Document shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum was originally denominated
(the “Original Currency”), be discharged only to the extent that on the Business
Day following receipt by such Secured Party or any sum adjudged to be so due in
the Judgment Currency, such Secured Party, in accordance with normal banking
procedures, purchases the Original Currency with the Judgment Currency. If the
amount of Original Currency so purchased is less than the sum originally due to
such Secured Party, the Parent Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender, such Secured Party,
as the case may be, against such loss, and if the amount of Original Currency so
purchased exceeds the sum originally due to such Secured Party, as the case may
be, such Secured Party, as the case may be, agrees to remit such excess to the
Parent Borrower.

SECTION 10.17         No Fiduciary Duty.   Each Agent, each Co-Syndication
Agent, each Co-Documentation Agent, each Lead Arranger, each Lender and their
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of the Parent Borrower, its
stockholders and/or its Affiliates. The Parent Borrower agrees that nothing in
the

 

106



--------------------------------------------------------------------------------

Loan Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between any Lender, on
the one hand, and the Parent Borrower, its stockholders or its Affiliates, on
the other. The Obligors acknowledge and agree that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Parent Borrower, on the other, and
(ii) in connection therewith and with the process leading thereto, (x) no Lender
has assumed an advisory or fiduciary responsibility in favor of the Parent
Borrower, its stockholders or its Affiliates with respect to the transactions
contemplated hereby (or the exercise of rights or remedies with respect thereto)
or the process leading thereto (irrespective of whether any Lender has advised,
is currently advising or will advise the Parent Borrower, its stockholders or
its Affiliates on other matters) or any other obligation to the Parent Borrower
except the obligations expressly set forth in the Loan Documents and (y) each
Lender is acting solely as principal and not as the agent or fiduciary of the
Parent Borrower, its management, stockholders, creditors or any other Person.
The Parent Borrower acknowledges and agrees that the Parent Borrower has
consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. The Parent
Borrower agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to the
Parent Borrower, in connection with such transaction or the process leading
thereto.

SECTION 10.18        Counsel Representation.    EACH PARTY HERETO ACKNOWLEDGES
AND AGREES THAT IT HAS BEEN REPRESENTED BY COMPETENT COUNSEL IN THE NEGOTIATION
OF THIS AGREEMENT, AND THAT ANY RULE OR CONSTRUCTION OF LAW ENABLING SUCH PERSON
TO ASSERT THAT ANY AMBIGUITIES OR INCONSISTENCIES IN THE DRAFTING OR PREPARATION
OF THE TERMS OF THIS AGREEMENT SHOULD DIMINISH ANY RIGHTS OR REMEDIES OF ANY
OTHER PERSON ARE HEREBY WAIVED.

SECTION 10.19        Confidentiality.    Each Secured Party agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Affiliates’
respective partners, directors, officers, employees, agents, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process (provided that except to the extent
prohibited by such subpoena or similar legal process, such Secured Party shall
notify the Parent Borrower of such request or disclosure), (d) to any other
party hereto, (e) to the extent reasonably necessary, in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder or in connection with the
administration of any Loan Document, (f) to market data collectors or other
information services in relation to league table reporting, (g) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrowers and their respective
obligations, (h) with the written consent of the Parent Borrower or (i) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section (or any other confidentiality obligation owed to the
Parent Borrower or any Subsidiary or their Affiliates) or (ii) becomes available
to any Secured Party or any of their respective Affiliates on a nonconfidential
basis from a source other than the Parent Borrower or any Subsidiary and not in
violation of any confidentiality obligation owed to the Parent Borrower or any
Subsidiary by any Secured Party or any Affiliate thereof. For purposes of this
Section, “Information”

 

107



--------------------------------------------------------------------------------

means all information received from the Parent Borrower or any Subsidiary
relating to the Parent Borrower or any Subsidiary or any of their respective
businesses, other than any such information that is available to any Secured
Party on a nonconfidential basis prior to disclosure by the Parent Borrower or
any Subsidiary and other than information pertaining to this Agreement
customarily provided to data service providers, including league table providers
that serve the lending industry. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information and in accordance with
applicable law.

The Administrative Agent agrees to keep confidential the Submitted Reference
Bank Rates to be used in the calculation of the Reference Bank Rate; provided
that the Submitted Reference Bank Rates may be shared with the Borrower and any
of its employees, directors, agents, attorneys, accountants and other
professional advisors or those of any of its affiliates that have a commercially
reasonable business need to know such rates; provided that, prior to receipt of
such rates, any recipient thereof (other than the Borrowers) shall (i) certify
to the Administrative Agent that it is not an individual who is formally
designated as being involved in the ICE LIBOR submission process and (ii) shall
agree to comply with the provisions of this paragraph as if it were the
Administrative Agent. The Borrower hereby represents and warrants, as of the
Closing Date and each date on which it receives Submitted Reference Bank Rates,
that it is not an individual who is formally designated as being involved in the
ICE LIBOR submission process, and agrees to comply with the provisions of this
paragraph as if it were the Administrative Agent. For the avoidance of doubt,
the Reference Bank Rate shall be disclosed to Lenders in accordance with
Section 4.7.

SECTION 10.20        [Reserved].

SECTION 10.21        Effect of Amendment and Restatement.    On the Closing
Date, the Original Credit Agreement shall be amended, restated and superseded in
its entirety. The parties hereto acknowledge and agree that (a) this Agreement
and the other Loan Documents, whether executed and delivered in connection
herewith or otherwise, do not constitute a novation, payment and reborrowing, or
termination of the “Obligations” (as defined in the Original Credit Agreement)
under the Original Credit Agreement as in effect prior to the Closing Date and
(b) such “Obligations” (including with respect to the Euro Term Loans) are in
all respects continuing (as amended and restated hereby) with only the terms
thereof being modified as provided in this Agreement. As of the Closing Date,
the Revolving Loan Commitments shall be as set forth on Schedule 10.21.

SECTION 10.22        Consent of Required Lenders.    By the execution of this
Agreement, each Lender party to this Agreement consents to this amendment and
restatement of the Original Credit Agreement, as set forth herein, and the
amendment and restatement, replacement or other modification to any other Loan
Documents, in each case, as so amended, amended and restated, replaced or
otherwise modified on or after the Closing Date in the form entered into by the
Obligors and the applicable Agent. Upon the receipt of written consents from the
Required Lenders (as defined in the Original Credit Agreement) pursuant to this
Section 10.22 and notwithstanding any provision to the contrary contained in the
Original Credit Agreement, the Original Credit Agreement (including the
schedules and exhibits thereto) shall be amended and restated in its entirety.

 

108



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

HANESBRANDS INC. By:

/s/ Donald F. Cook

Name: Donald F. Cook Title: Treasurer

Address: 1000 East Hanes Mill Road

               Winston-Salem, North Carolina 27105

Facsimile No.: 336-519-7160 Attention: Donald F. Cook MFB INTERNATIONAL HOLDINGS
S.A.R.L. By:

/s/ Donald F. Cook

Name: Donald F. Cook Title: Category A Manager

Address: 1000 East Hanes Mill Road

               Winston-Salem, North Carolina 27105

Facsimile No.: 336-519-7160 Attention: Donald F. Cook

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and as a Lender

By:

/s/ James A. Knight

Name: James A. Knight Title: Vice President BARCLAYS BANK PLC By:

/s/ Regina Tarone

Name: Regina Tarone Title: Managing Director BANK OF AMERICA, N.A., as a Lender
By:

/s/ Brian McDonald

Name: Brian McDonald Title: Senior Vice President HSBC Bank USA, National
Association, as a Lender By:

/s/ Robert J. Devir

Name: Robert J. Devir Title: Managing Director PNC BANK, NATIONAL ASSOCIATION,
as a Lender By:

/s/ Jessica F. Sidhom

Name: Jessica F. Sidhom Title: Senior Vice President Branch Banking and Trust
Company, as a Lender By:

/s/ Kelly Attayek

Name: Kelly Attayek Title: Banking Officer SunTrust Bank, as a Lender By:

/s/ Daniel L. Nichols

Name: Daniel L. Nichols Title: Vice President FIFTH THIRD BANK, an Ohio banking
corporation, as a Lender By:

/s/ Mary J. Ramsey

Name: Mary J. Ramsey Title: Vice President The Bank of Nova Scotia, as a Lender
By:

/s/ Mauricio Saishio

Name: Mauricio Saishio Title: Director GOLDMAN SACHS BANK USA, as a Lender By:

/s/ Rebecca Kratz

Name: Rebecca Kratz Title: Authorized Signatory REGIONS BANK, as a Lender By:

/s/ Brand Hosford

Name: Brand Hosford Title: Vice President Northern Trust Company, as a Lender
By:

/s/ John Canty

Name: John Canty Title: Senior Vice President Citizens Bank of Pennsylvania, as
a Lender By:

/s/ A. Paul Dawley

Name: A. Paul Dawley Title: Vice President U.S. Bank National Association, as a
Lender By:

/s/ Mark D. Rodgers

Name: Mark D. Rodgers Title: Vice President The Bank of Tokyo Mitsubishi UFJ,
Ltd., as a Lender By:

/s/ Adrienne Young

Name: Adrienne Young Title: Vice President ISRAEL DISCOUNT BANK OF NEW YORK, as
a Lender By:

/s/ James M. Morton

Name: James M. Morton Title: Senior Vice President By:

/s/ Michael Paul

Name: Michael Paul Title: Senior Vice President

[Signature Page to Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

ANNEX I

Capitalized terms utilized in this Annex I shall have the meanings given to them
in the Credit Agreement unless otherwise defined in this Annex I.

“Adjusted Consolidated Net Income” means for any period, the aggregate net
income (or loss) of the Parent Borrower and its Restricted Subsidiaries for such
period determined in conformity with GAAP; provided that the following items
shall be excluded in computing Adjusted Consolidated Net Income (without
duplication):

(1)        the net income (or loss) of any Person that is not a Restricted
Subsidiary except to the extent that dividends or similar distributions have
been paid by such Person to the Parent Borrower or a Restricted Subsidiary;

(2)        the net income (or loss) of any Person accrued prior to the date it
becomes a Restricted Subsidiary or is merged into or consolidated with the
Parent Borrower or any of its Restricted Subsidiaries or all or substantially
all of the property and assets of such Person are acquired by the Parent
Borrower or any of its Restricted Subsidiaries;

(3)        the net income of any Restricted Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by such Restricted
Subsidiary of such net income is at the time prohibited by the operation of the
terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to such Restricted
Subsidiary;

(4)        any gains or losses (on an after tax basis) attributable to asset
dispositions;

(5)        all extraordinary, unusual or non-recurring gains, charges, expenses
or losses;

(6)        the cumulative effect of a change in accounting principles;

(7)        any non-cash compensation expenses recorded from grants of stock
options, restricted stock, stock appreciation rights and other equity
equivalents to Officers, directors and employees;

(8)        any impairment charge or asset write off;

(9)        net cash charges associated with or related to any restructurings;

(10)        all (a) non-cash compensation expense, or other non-cash expenses or
charges, arising from the sale of stock, the granting of stock options, the
granting of stock appreciation rights and similar arrangements (including any
repricing, amendment, modification, substitution or change of any such stock,
stock option, stock appreciation rights or similar arrangements); (b) any fees
and expenses incurred by the Parent Borrower and its Restricted Subsidiaries in
connection with the Transactions, including without limitation, any cash
expenses incurred in connection with the termination or modification of any
Hedging Obligations in connection with the Transactions; (c) financial advisory
fees, accounting fees, legal fees and similar advisory and consulting fees and
related costs and expenses of the Parent Borrower and its Restricted
Subsidiaries incurred as a result of Asset Acquisitions, Investments, Asset
Sales permitted under the 2020 Senior Note Indenture and the issuance of Capital
Stock or Indebtedness, all determined in accordance with GAAP and in each case
eliminating any increase or decrease in income

 

1



--------------------------------------------------------------------------------

resulting from non-cash accounting adjustments made in connection with the
related Asset Acquisition, Investment or Asset Sale; and (d) expenses incurred
by the Parent Borrower or any Restricted Subsidiary to the extent reimbursed in
cash by a third party;

(11)        all other non-cash charges, including unrealized gains or losses on
agreements with respect to Hedging Obligations and all non-cash charges
associated with announced restructurings, whether announced previously or in the
future; and

(12)        income or loss attributable to discontinued operations (including,
without limitation, operations disposed of during such period whether or not
such operations were classified as discontinued).

“Asset Acquisition” means (1) an investment by the Parent Borrower or any of its
Restricted Subsidiaries in any other Person pursuant to which such Person shall
become a Restricted Subsidiary or shall be merged into or consolidated with the
Parent Borrower or any of its Restricted Subsidiaries or (2) an acquisition by
the Parent Borrower or any of its Restricted Subsidiaries of the property and
assets of any Person other than the Parent Borrower or any of its Restricted
Subsidiaries that constitute substantially all of a division or line of business
of such Person.

“Asset Sale” means any sale, transfer or other disposition (including by way of
merger or consolidation or Sale and Leaseback Transaction) in one transaction or
a series of related transactions by the Parent Borrower or any of its Restricted
Subsidiaries to any Person other than the Parent Borrower or any of its
Restricted Subsidiaries of:

(1)        all or any of the Capital Stock of any Restricted Subsidiary (other
than sales of preferred stock that are permitted under Section 4.09 of the 2020
Senior Note Indenture);

(2)        all or substantially all of the property and assets of a division or
line of business of the Parent Borrower or any of its Restricted Subsidiaries;
or

(3)        any other property and assets (other than the Capital Stock or other
Investment in an Unrestricted Subsidiary) of the Parent Borrower or any of its
Restricted Subsidiaries outside the ordinary course of business of the Parent
Borrower or such Restricted Subsidiary, and

in each case, that is not governed by the provisions of Section 5.01 of the 2020
Senior Note Indenture; provided that “Asset Sale” shall not include:

(a)        sales, transfers or other dispositions of assets constituting
Investments permitted under Section 7.2.5 or Restricted Payments permitted under
Section 4.07 of the 2020 Senior Note Indenture;

(b)        sales, transfers or other dispositions of assets with a fair market
value not in excess of $25.0 million in any transaction or series of related
transactions;

(c)        any sale, transfer, assignment or other disposition of any property
or equipment that has become damaged, worn out, obsolete or otherwise unsuitable
for use in connection with the business of the Parent Borrower or its Restricted
Subsidiaries;

(d)        the sale or discount of accounts receivable, but only in connection
with the compromise or collection thereof, or the disposition of assets in
connection with a foreclosure or transfer in lieu of a foreclosure or other
exercise of remedial action;

 

2



--------------------------------------------------------------------------------

(e)        any exchange of like property similar to (but not limited to) those
allowable under Section 1031 of the Internal Revenue Code;

(f)        sales or grants of licenses to use the Parent Borrower’s or any
Restricted Subsidiary’s patents, trade secrets, know-how and technology to the
extent that such license does not prohibit the licensor from using the patent,
trade secret, know-how or technology;

(g)        transactions permitted under Section 5.01 of the 2020 Senior Note
Indenture;

(h)        sales in connection with a Permitted Securitization or a Permitted
Factoring Facility;

(i)        dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such disposition are promptly applied to the purchase
price of such replacement property;

(j)        dispositions constituting leases, subleases, licenses or sublicenses
of property (including intellectual property) in the ordinary course of business
and which do not materially interfere with the business of the Parent Borrower
and its Subsidiaries (for the avoidance of doubt, other than any perpetual
licenses of any material intellectual property);

(k)        any transfer constituting a taking, condemnation or other eminent
domain proceeding; or

a grant of options to purchase, lease or acquire real or personal property in
the ordinary course of business, so long as the disposition resulting from the
exercise of such option would not constitute an “Asset Sale” under clauses (1),
(2) or (3) of this definition, in each case, after giving effect to clauses
(a) through (k) above.

“Board of Directors” means, with respect to any Person, the Board of Directors
of such Person, any duly authorized committee of such Board of Directors or any
Person to which the Board of Directors has properly delegated authority with
respect to any particular matter. Unless otherwise indicated, the “Board of
Directors” refers to the Board of Directors of the Parent Borrower.

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) in equity of such Person, whether outstanding on the Third
Amendment Effective Date or issued thereafter, including, without limitation,
all common stock and preferred stock.

“Capitalized Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) of which the discounted present value of the
rental obligations of such Person as lessee, in conformity with GAAP, is
required to be capitalized on the balance sheet of such Person.

“Capitalized Lease Obligations” means all monetary obligations of any Person and
its Subsidiaries under any leasing or similar arrangement which, in accordance
with GAAP, should be classified as Capitalized Leases and the Stated Maturity
thereof shall be the date that the last payment of rent or any other amount due
under such Capitalized Lease prior to the first date upon which such lease may
be terminated by the lessee without payment of a premium or penalty is due
thereunder.

“Commodity Agreement” means any forward contract, commodity swap agreement,
commodity option agreement or other similar agreement or arrangement.

 

3



--------------------------------------------------------------------------------

“Currency Agreement” means any foreign exchange contract, currency swap
agreement or other similar agreement or arrangement.

“Disqualified Stock” means any class or series of Capital Stock of any Person
that by its terms or otherwise is (1) required to be redeemed prior to the date
that is 91 days after the Stated Maturity of the 2020 Senior Notes,
(2) redeemable at the option of the holder of such class or series of Capital
Stock at any time prior to the date that is 91 days after the Stated Maturity of
the 2020 Senior Notes or (3) convertible into or exchangeable for Capital Stock
referred to in clause (1) or (2) above or Indebtedness having a scheduled
maturity prior to the date that is 91 days after the Stated Maturity of the 2020
Senior Notes; provided that only the portion of such Capital Stock which is so
required to be redeemed, redeemable or convertible or exchangeable prior to such
date will be deemed to be Disqualified Stock; provided further that any Capital
Stock that would not constitute Disqualified Stock but for provisions thereof
giving holders thereof the right to require such Person to repurchase or redeem
such Capital Stock upon the occurrence of an “asset sale” or “change of control”
occurring prior to the date that is 91 days after the Stated Maturity of the
2020 Senior Notes shall not constitute Disqualified Stock if the “asset sale” or
“change of control” provisions applicable to such Capital Stock are no more
favorable to the holders of such Capital Stock than the provisions contained in
Sections 4.10 and 4.15 of the 2020 Senior Note Indenture and such Capital Stock
specifically provides that such Person will not repurchase or redeem any such
stock pursuant to such provision prior to the Parent Borrower’s repurchase of
such 2020 Senior Notes as are required to be repurchased pursuant to Sections
4.10 4.15 of the 2020 Senior Note Indenture provided further that, any class or
series of Capital Stock of such Person that by its terms or otherwise,
authorizes such Person to satisfy in full its obligations with respect to the
payment of dividends or upon maturity, redemption (pursuant to a sinking fund or
otherwise) or repurchase thereof or otherwise by the delivery of any Capital
Stock that is not Disqualified Stock, will not be deemed to be Disqualified
Stock so long as such Person satisfies its obligations with respect thereto
solely by delivery of such Capital Stock.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect as of the Third Amendment Effective Date as determined by
the Public Company Accounting Oversight Board. All ratios and computations
contained or referred to in the 2020 Senior Notes Indenture shall be computed in
conformity with GAAP applied on a consistent basis, except that calculations
made for purposes of determining compliance with the terms of the covenants and
with other provisions of the 2020 Senior Notes Indenture shall be made without
giving effect to (1) the amortization of any expenses incurred in connection
with the offering of the 2020 Senior Notes and (2) except as otherwise provided,
the amortization of any amounts required or permitted by Accounting Principles
Board Opinion Nos. 16 and 17.

“Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (1) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness of
such other Person (whether arising by virtue of partnership arrangements, or by
agreements to keep-well, to purchase assets, goods, securities or services
(unless such purchase arrangements are on arm’s length terms and are entered
into in the normal course of business), to take-or-pay, or to maintain financial
statement conditions or otherwise) or (2) entered into for purposes of assuring
in any other manner the obligee of such Indebtedness of the payment thereof or
to protect such obligee against loss in respect thereof (in whole or in part);
provided that the term “Guarantee” shall not include endorsements for collection
or deposit in the normal course of business. The term “Guarantee” used as a verb
has a corresponding meaning.

“Hedging Obligations” means, with respect to any Person, all liabilities of such
Person under foreign exchange contracts, commodity hedging agreements, currency
exchange agreements, interest rate

 

4



--------------------------------------------------------------------------------

swap agreements, interest rate cap agreements and interest rate collar
agreements, and all other agreements or arrangements designed to protect such
Person against fluctuations in interest rates, currency exchange rates or
commodity prices.

“Incur” means, with respect to any Indebtedness, to incur, create, issue,
assume, Guarantee or otherwise become liable for or with respect to, or become
responsible for, the payment of, contingently or otherwise, such Indebtedness;
provided that (1) any Indebtedness of a Person existing at the time such Person
becomes a Restricted Subsidiary will be deemed to be incurred by such Restricted
Subsidiary at the time it becomes a Restricted Subsidiary and (2) neither the
accrual of interest nor the accretion of original issue discount nor the payment
of interest in the form of additional Indebtedness (to the extent provided for
when the Indebtedness on which such interest is paid was originally issued)
shall be considered an Incurrence of Indebtedness.

“Indebtedness” means, with respect to any Person at any date of determination
(without duplication):

(1)        the principal component of all indebtedness of such Person for
borrowed money;

(2)        the principal component of all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments;

(3)        the principal component of all obligations of such Person in respect
of letters of credit or other similar instruments (including reimbursement
obligations with respect thereto, but excluding obligations with respect to
letters of credit (including trade letters of credit) securing obligations
(other than obligations described in (1) or (2) above or (5), (6) or (7) below)
entered into in the normal course of business of such Person to the extent such
letters of credit are not drawn upon or, if drawn upon, to the extent such
drawing is reimbursed no later than the third Business Day following receipt by
such Person of a demand for reimbursement);

(4)        all obligations of such Person to pay the deferred and unpaid
purchase price of property or services, which purchase price is due more than
six months after the date of placing such property in service or taking delivery
and title thereto or the completion of such services, except Trade Payables;

(5)        all Capitalized Lease Obligations;

(6)        the principal component of all Indebtedness of other Persons secured
by a Lien on any asset of such Person, whether or not such Indebtedness is
assumed by such Person; provided that the amount of such Indebtedness shall be
the lesser of (A) the fair market value of such asset at such date of
determination and (B) the amount of such Indebtedness;

(7)        the principal component of all Indebtedness of other Persons
Guaranteed by such Person to the extent such Indebtedness is Guaranteed by such
Person;

(8)        to the extent not otherwise included in this definition, obligations
under Commodity Agreements, Currency Agreements and Interest Rate Agreements
(other than Commodity Agreements, Currency Agreements and Interest Rate
Agreements designed solely to protect the Parent Borrower or its Restricted
Subsidiaries against fluctuations in commodity prices, foreign currency exchange
rates or interest rates and that do not increase the Indebtedness of the obligor
outstanding at any time other than as a result of fluctuations in commodity
prices,

 

5



--------------------------------------------------------------------------------

foreign currency exchange rates or interest rates or by reason of fees,
indemnities and compensation payable thereunder); and

(9)        all Disqualified Stock issued by such Person with the amount of
Indebtedness represented by such Disqualified Stock being equal to the greater
of its voluntary or involuntary liquidation preference and its maximum fixed
repurchase price, but excluding accrued dividends, if any, and any redemption or
repurchase premium, if any.

The amount of Indebtedness of any Person at any date shall be the outstanding
balance at such date of all unconditional obligations as described above and,
with respect to contingent obligations, the maximum liability upon the
occurrence of the contingency giving rise to the obligation, provided that:

(A)        the amount outstanding at any time of any Indebtedness issued with
original issue discount is the face amount of such Indebtedness less the
remaining unamortized portion of the original issue discount of such
Indebtedness at such time as determined in conformity with GAAP;

(B)        money borrowed and set aside at the time of the Incurrence of any
Indebtedness in order to prefund the payment of the interest on such
Indebtedness shall not be deemed to be “Indebtedness” so long as such money is
held to secure the payment of such interest; and

(C)        Indebtedness shall not include:

(i)        any liability for federal, state, local or other taxes;

(ii)        obligations in respect of performance, bid and surety bonds and
completion guarantees in respect of activities being performed by, on behalf of
or for the benefit of the Parent Borrower or its Restricted Subsidiaries;

(iii)        agreements providing for indemnification, adjustment of purchase
price earn-out, incentive, non-compete, consulting, deferred compensation or
similar obligations, or Guarantees or letters of credit, surety bonds or
performance bonds securing any obligations of the Parent Borrower or any of its
Restricted Subsidiaries pursuant to such agreements, in any case, Incurred in
connection with the acquisition or disposition of any business, assets or
Restricted Subsidiary (other than Guarantees of Indebtedness Incurred by any
Person acquiring all or any portion of such business, assets or Restricted
Subsidiary for the purpose of financing such acquisition);

(iv)        any liability for trade payables incurred in the ordinary course of
business; or

(v)        any obligations (including letters of credit) incurred in the
ordinary course of business in connection with workers’ compensation claims,
payment obligations in connection with self-insurance or similar requirements of
the Parent Borrower or any Restricted Subsidiary.

“Interest Rate Agreement” means any interest rate protection agreement, interest
rate future agreement, interest rate option agreement, interest rate swap
agreement (whether fixed to floating or floating to fixed), interest rate cap
agreement, interest rate collar agreement, interest rate hedge agreement, option
or future contract or other similar agreement or arrangement.

 

6



--------------------------------------------------------------------------------

“Investment” in any Person means any direct or indirect advance, loan or other
extension of credit (including, without limitation, by way of Guarantee or
similar arrangement, but excluding advances to customers or suppliers in the
ordinary course of business that are, in conformity with GAAP, recorded as
accounts receivable, prepaid expenses or deposits on the balance sheet of the
Parent Borrower or its Restricted Subsidiaries and endorsements for collection
or deposit arising in the ordinary course of business) or capital contribution
to (by means of any transfer of cash or other property to others or any payment
for property or services for the account or use of others), or any purchase or
acquisition of Capital Stock, bonds, notes, debentures or other similar
instruments issued by, such Person and shall include (1) the designation of a
Restricted Subsidiary as an Unrestricted Subsidiary and (2) the retention of the
Capital Stock (or any other Investment) by the Parent Borrower or any of its
Restricted Subsidiaries of (or in) any Person that has ceased to be a Restricted
Subsidiary. For purposes of the definition of “Unrestricted Subsidiary” and the
definition of “Available Amount”, (a) the amount of or a reduction in an
Investment shall be equal to the fair market value thereof at the time such
Investment is made or reduced and (b) in the event the Parent Borrower or a
Restricted Subsidiary makes an Investment by transferring assets to any Person
and as part of such transaction receives Net Cash Proceeds, the amount of such
Investment shall be the fair market value of the assets less the amount of Net
Cash Proceeds so received, provided the Net Cash Proceeds are applied in
accordance with the 2020 Senior Note Indenture.

“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including, without limitation, any conditional sale or other
title retention agreement or lease in the nature thereof or any agreement to
give any security interest).

“Net Cash Proceeds” means:

(a)        with respect to any Asset Sale, the proceeds of such Asset Sale in
the form of cash or cash equivalents, including payments in respect of deferred
payment obligations (to the extent corresponding to the principal, but not
interest, component thereof) when received in the form of cash or cash
equivalents and proceeds from the conversion of other property received when
converted to cash or cash equivalents, net of:

(1)        brokerage commissions and other fees and expenses (including fees and
expenses of counsel and investment bankers) related to such Asset Sale;

(2)        provisions for all taxes (whether or not such taxes will actually be
paid or are payable) as a result of such Asset Sale without regard to the
consolidated results of operations of the Parent Borrower and its Restricted
Subsidiaries, taken as a whole;

(3)        payments made to repay Indebtedness or any other obligation
outstanding at the time of such Asset Sale that either (x) is secured by a Lien
on the property or assets sold or (y) is required to be paid as a result of such
sale;

(4)        appropriate amounts to be provided by the Parent Borrower or any
Restricted Subsidiary as a reserve against any liabilities associated with such
Asset Sale, including, without limitation, pension and other post-employment
benefit liabilities, liabilities related to environmental matters and
liabilities under any indemnification obligations associated with such Asset
Sale, all as determined in conformity with GAAP; and

(5)        all distributions and other payments required to be made to minority
interest holders in Subsidiaries or joint ventures as a result of such Asset
Sale; and

 

7



--------------------------------------------------------------------------------

(b)         with respect to any issuance or sale of Capital Stock, the proceeds
of such issuance or sale in the form of cash or cash equivalents, including
payments in respect of deferred payment obligations (to the extent corresponding
to the principal, but not interest, component thereof) when received in the form
of cash or cash equivalents and proceeds from the conversion of other property
received when converted to cash or cash equivalents, net of attorney’s fees,
accountants’ fees, underwriters’, initial purchasers’ or placement agents’ fees,
discounts or commissions and brokerage, consultant and other fees incurred in
connection with such issuance or sale and net of taxes paid or payable as a
result thereof.

“Officer” means, with respect to any Person, the Chairman of the Board of
Directors, the Chief Executive Officer, the President, the Chief Operating
Officer, the Chief Financial Officer, the Treasurer, any Assistant Treasurer,
the Controller, the Secretary, any Assistant Secretary, any Senior
Vice-President, any Vice-President or any Assistant Vice President of such
Person.

“Officers’ Certificate” means a certificate signed on behalf of the Parent
Borrower by at least two Officers of the Parent Borrower, one of whom must be
the principal executive officer, the principal financial officer, the treasurer
or the principal accounting officer of the Parent Borrower.

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

“Restricted Subsidiary” means any Subsidiary of the Parent Borrower other than
an Unrestricted Subsidiary.

“Sale Leaseback Transaction” means a transaction whereby a Person sells or
otherwise transfers assets or properties and then or thereafter leases such
assets or properties or any part thereof or any other assets or properties which
such Person intends to use for substantially the same purpose or purposes as the
assets or properties sold or otherwise transferred.

“Stated Maturity” means, (1) with respect to any debt security, the date
specified in such debt security as the fixed date on which the final installment
of principal of such debt security is due and payable and (2) with respect to
any scheduled installment of principal of or interest on any debt security, the
date specified in such debt security as the fixed date on which such installment
is due and payable.

“Subsidiary” means, with respect to any Person, any corporation, association or
other business entity of which more than 50% of the voting power of the
outstanding Voting Stock is owned, directly or indirectly, by such Person and
one or more other Subsidiaries of such Person.

“Trade Payables” means, with respect to any Person, any accounts payable or any
other indebtedness or monetary obligation to trade creditors created, assumed or
Guaranteed by such Person or any of its Subsidiaries arising in the ordinary
course of business in connection with the acquisition of goods or services.

“Unrestricted Subsidiary” means (1) any Subsidiary of the Parent Borrower that
at the time of determination shall be designated an Unrestricted Subsidiary by
the Board of Directors in the manner provided below and (2) any Subsidiary of an
Unrestricted Subsidiary. The Board of Directors may designate any Restricted
Subsidiary (including any newly acquired or newly formed Subsidiary of the
Parent Borrower) to be an Unrestricted Subsidiary unless such Subsidiary owns
any Capital Stock of, or owns or holds any Lien on any property of, the Parent
Borrower or any Restricted Subsidiary; provided that (A) any Guarantee by the
Parent Borrower or any Restricted Subsidiary of any Indebtedness of the
Subsidiary being so designated shall be deemed an “Incurrence” of such
Indebtedness and an

 

8



--------------------------------------------------------------------------------

“Investment” by the Parent Borrower or such Restricted Subsidiary (or both, if
applicable) at the time of such designation; (B) either (I) the Subsidiary to be
so designated has total assets of $2.0 million or less or (II) if such
Subsidiary has assets greater than $2.0 million such designation would be
permitted under Section 4.07 of the 2020 Senior Note Indenture and (C) if
applicable, the Incurrence of Indebtedness and the Investment referred to in
clause (A) of this proviso would be permitted under Sections 4.07 and 4.09 of
the 2020 Senior Note Indenture. The Board of Directors may designate any
Unrestricted Subsidiary to be a Restricted Subsidiary; provided that (a) no
Default or Event of Default shall have occurred and be continuing at the time of
or after giving effect to such designation and (b) all Liens and Indebtedness of
such Unrestricted Subsidiary outstanding immediately after such designation
would, if Incurred at such time, have been permitted to be Incurred (and shall
be deemed to have been Incurred) for all purposes of the 2020 Senior Note
Indenture. Any such designation by the Board of Directors shall be evidenced to
the Administrative Agent by promptly filing with the Administrative Agent a copy
of the resolution of the Board of Directors giving effect to such designation
and an Officers’ Certificate certifying that such designation complied with the
foregoing provisions.

“Voting Stock” means with respect to any Person, Capital Stock of any class or
kind ordinarily having the power to vote for the election of directors, managers
or other voting members of the governing body of such Person.

 

9



--------------------------------------------------------------------------------

ANNEX II

FORM OF COMPLIANCE CERTIFICATE

HANESBRANDS INC.

This Compliance Certificate is delivered pursuant to clause (c) of Section 7.1.1
of the Third Amended and Restated Credit Agreement, dated as of April 29, 2015
(as amended, supplemented, amended and restated or otherwise modified from time
to time, the “Credit Agreement”), among Hanesbrands Inc. (the “Parent
Borrower”), MFB International Holdings S.à r.l., the Lenders, SunTrust Bank and
Branch Banking & Trust Company, as the Co-Documentation Agents, Barclays Bank
PLC, HSBC Securities (USA) Inc., Merrill Lynch, Pierce, Fenner & Smith
Incorporated and PNC Bank, National Association, as the Co-Syndication Agents,
JPMorgan Chase Bank, N.A. as the Administrative Agent and the Collateral Agent,
and J.P. Morgan Securities LLC, Barclays Bank PLC, HSBC Securities (USA) Inc.,
Merrill Lynch, Pierce, Fenner & Smith Incorporated and PNC Capital Markets LLC,
as the Lead Arrangers. Terms used herein that are defined in the Credit
Agreement, unless otherwise defined herein, have the meanings provided (or
incorporated by reference) in the Credit Agreement.

The Parent Borrower hereby certifies, represents and warrants as follows in
respect of the period (the “Computation Period”) commencing on             
    ,      and ending on                  ,      (such latter date being the
“Computation Date”) and with respect to the Computation Date:

Defaults.   As of the Computation Date, no Default had occurred and was
continuing. 1

Financial Covenants.

a.         Leverage Ratio.   The Leverage Ratio on the Computation Date was
                , as computed on Attachment 1 hereto. The maximum Leverage Ratio
permitted pursuant to clause (i) of Section 7.2.4 of the Credit Agreement on the
Computation Date was                 .

b.         Interest Coverage Ratio. The Interest Coverage Ratio on the
Computation Date was                 , as computed on Attachment 2 hereto. The
minimum Interest Coverage Ratio permitted pursuant to clause (ii) of
Section 7.2.4 of the Credit Agreement on the Computation Date was
                .

Subsidiaries:   Except as set forth below, no Subsidiary has been formed or
acquired since the delivery of the last Compliance Certificate. The formation
and/or acquisition of such Subsidiary was in compliance with Section 7.1.8 of
the Credit Agreement.

[Insert names of any new entities.]

2[Excess Cash Flow: The Excess Cash Flow was $                , as computed on
Attachment 3 hereto.] Such amount multiplied by the Applicable Percentage (which
is     % based on the Leverage Ratio set forth above) is $        . Such amount
minus the aggregate amount of all voluntary prepayments of Loans (but including
Revolving Loans and Swing Line Loans only to the extent there was a
corresponding reduction of the Revolving Loan Commitment Amount pursuant to
Section 2.2.1 of the

 

 

 

1  If a Default has occurred, specify the details of such default and the action
that the Parent Borrower or other Obligor has taken or proposes to take with
respect thereto.

 

2  Use in the case of a Compliance Certificate delivered pursuant to clause (c)
of Section 7.1.1 of the Credit Agreement if applicable.



--------------------------------------------------------------------------------

Credit Agreement) made during the Computation Period or, at the option of the
Parent Borrower, after year-end and prior to when such Excess Cash Flow
prepayment is due (which was $        ) is equal to $        . As a result, 3[we
are required to make a mandatory prepayment in such amount] 4[we are not
required to make a mandatory prepayment of Excess Cash Flow]

Neither the Parent Borrower nor any Obligor has changed its legal name or
jurisdiction of organization, during the Computation Period, except as indicated
on Attachment 4 hereto.

The descriptions of the calculations set forth in this Compliance Certificate
are sometimes abbreviated for simplicity, but are qualified in their entirety by
reference to the full text of the calculations provided in the Credit Agreement.
In the event any conflict between the terms of this Compliance Certificate and
the Credit Agreement, the Credit Agreement shall control, and any executed
Compliance Certificate shall be revised as necessary to conform in all respects
to the requirements of the Credit Agreement in effect as of the delivery of such
executed Compliance Certificate.

 

 

 

 

 

3  Use if amount is positive.

 

4  Use if amount is zero or less.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parent Borrower has caused this Compliance Certificate
to be executed and delivered, and the certification and warranties contained
herein to be made, by the treasurer, chief financial or accounting Authorized
Officer of the Parent Borrower, solely in such capacity and not as an
individual, as of                  , 20    .

 

HANESBRANDS INC. By:

 

  Name:   Title:



--------------------------------------------------------------------------------

Attachment 1

(to     /    /     Compliance

Certificate)

LEVERAGE RATIO

on                 

(the “Computation Date”)

Leverage Ratio:

1.      Total Debt: on the Computation Date, in each case exclusive of (a)
intercompany Indebtedness between the Parent Borrower and its Subsidiaries, (b)
any Contingent Liability in respect of any of the foregoing, (c) any Permitted
Factoring Facility, (d) any Commercial Letter of Credit, (e) any Letter of
Credit or other credit support relating to the termination of agreements with
respect to Hedging Obligations, in each case under this clause (e), incurred in
connection with or as a result of the Transaction and (f) any Open Account
Paying Agreements, the outstanding principal amount of all Indebtedness of the
Parent Borrower and its Subsidiaries, comprised of:

       

(a)      all obligations of such Person for borrowed money or advances and all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments

 

  $                                     

(b)      all monetary obligations, contingent or otherwise, relative to the face
amount of all letters of credit, whether or not drawn, and banker’s acceptances
issued for the account of such Person

 

  $                                     

(c)      all Capitalized Lease Liabilities of such Person

 

  $                                     

(d)      monetary obligations arising under Synthetic Leases.

 

  $                                     

(e)      all obligations of such Person pursuant to any Permitted Securitization
(other than Standard Securitization Undertakings) or any Permitted Factoring
Facility.

 

  $                                     

[(f)      the cash and Cash Equivalent Investments of the Parent Borrower and
its Subsidiaries; provided, that the amount of cash and Cash Equivalent
Investments of the Parent’s Subsidiaries that are not Subsidiary Guarantors
shall not exceed the amount of Indebtedness of such Subsidiaries that is
included in the calculation of Total Debt]5

 

  $                                     

TOTAL DEBT: The sum of Item 1(a) through 1(e) [minus Item 1(f)]

  $                                     

 

 

5 [Bracketed deduction to be included for purposes of calculating the Leverage
Ratio under Section 7.2.4 only]



--------------------------------------------------------------------------------

2.      Net Income (the aggregate of all amounts which would be included as net
income on the consolidated financial statements of the Parent Borrower and its
Subsidiaries for the Computation Period)

 

  $                                    

3.      to the extent deducted in determining Net Income, depreciation and
amortization (including amortization of deferred financing fees or costs)

 

  $                                    

4.      to the extent deducted in determining Net Income, Federal, state, local
and foreign income withholding, franchise, state single business unitary and
similar Tax expense

 

  $                                    

5.      to the extent deducted in determining Net Income, Interest Expense (the
aggregate interest expense (both, without duplication, when accrued or paid and
net of interest income paid during such period to the Parent Borrower and its
Subsidiaries) of the Parent Borrower and its Subsidiaries for such applicable
period, including the portion of any payments made in respect of Capitalized
Lease Liabilities allocable to interest expense but excluding interest expense
attributable to a Permitted Factoring Facility)

 

  $                                    

6.      to the extent deducted in determining Net Income, all amounts in respect
of extraordinary losses

 

  $                                    

7.      to the extent deducted in determining Net Income, other non-cash losses,
charges, or expenses, including impairment of long-lived assets, and non-cash
compensation expense

 

  $                                    

8.      to the extent included in determining Net Income, interest income

 

  $                                    

9.      to the extent included in determining Net Income, non-cash gains

 

  $                                    

10.    to the extent included in determining Net Income, extraordinary cash
gains

 

  $                                    

11.    to the extent included in determining Net Income, tax credits for any of
the taxes of a type described in Item 4 (to the extent not netted from the tax
expense described in such Item 4

 

     

12.    to the extent included in determining Net Income, any cash payments made
during such period in respect of non-cash items described in Item 7 above
subsequent to the fiscal quarter in which the relevant non-cash expenses or
losses were incurred

 

  $                                    

13.    EBITDA: The sum of Items 2 through 7 minus Items 8 through 12

 

  $                                    

14.    LEVERAGE RATIO: ratio of Item 1 to Item 13

              :1.00           



--------------------------------------------------------------------------------

Attachment 2

(to     /     /      Compliance

Certificate)

INTEREST COVERAGE RATIO

on                     

(the “Computation Date”)

Interest Coverage Ratio:

1.      EBITDA (see Item 13 of Attachment 1)

$                                     

2.      Interest Expense of the Parent Borrower and its Subsidiaries (see Item 5
of Attachment 1)

$                                     

3.      INTEREST COVERAGE RATIO: ratio of Item 1 to Item 2

              :1.00           



--------------------------------------------------------------------------------

Attachment 3

(to     /     /      Compliance

Certificate)

EXCESS CASH FLOW6

on the Computation Date

 

1.      EBITDA (see Item 13 of Attachment 1)

 

$                                 

2.      Interest Expense actually paid in cash by the Borrower and its
Subsidiaries

 

$                                 

3.      scheduled principal repayments with respect to the permanent reduction
of Indebtedness, to the extent actually made under the Credit Agreement

 

$                                 

4.      all Federal, state, local and foreign income withholding, franchise,
state single business unitary and similar Taxes actually paid in cash or payable
(only to the extent related to Taxes associated with such Fiscal Year) by the
Borrower and its Subsidiaries

 

$                                 

5.      Capital Expenditures to the extent (x) actually made by the Borrower and
its Subsidiaries in such Fiscal Year or (y) committed to be made by the Borrower
and its Subsidiaries7

 

$                                 

6.      the portion of the purchase price paid in cash with respect to Permitted
Acquisitions and other Investments made pursuant to Section 7.2.5 of the Credit
Agreement

 

$                                 

7.      Restricted Payments made pursuant to Section 7.2.6 of the Credit
Agreement

 

 

8.      without duplication to any amounts deducted in preceding Item 2 through
Item 7, all items added back to EBITDA pursuant to clause (b) of the definition
of EBITDA in the Credit Agreement that represent amounts actually paid in cash.

 

$                                 

9.      the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Parent Borrower and its Subsidiaries that are
required to be made in connection with any prepayment of Indebtedness to the
extent not financed with the proceeds of any long-term Indebtedness of the
Parent Borrower and

 

$                                 

 

 

 

6  Use in the case of a Compliance Certificate delivered concurrently with the
financial information pursuant to clause (b) of Section 7.1.1 of the Credit
Agreement.

 

7  The amounts deducted from Excess Cash Flow pursuant to clause (y) of Item 5
shall not thereafter be deducted in the determination of Excess Cash Flow for
the Fiscal Year during which such payments were actually made.



--------------------------------------------------------------------------------

            its Subsidiaries

 

     

10.       The sum of Items 2 through 9

 

  $                                    

11.       EXCESS CASH FLOW: Item 1 less Item 10

 

  $                                    



--------------------------------------------------------------------------------

Attachment 4

(to     /     /     Compliance

Certificate)

CHANGE OF LEGAL NAME OR JURISDICTION OF INCORPORATION

 

Name of Parent Borrower or Other Obligor

 

New Legal Name or Jurisdiction of Incorporation

 

 

    

 

 

    

 

 

    

 



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF REVOLVING NOTE

 

$                 [DATE]            

FOR VALUE RECEIVED, HANESBRANDS INC., a Maryland corporation (the “Parent
Borrower”), promises to pay to the order of [Name of Lender] (the “Lender”) on
the Stated Maturity Date the principal sum of up to
[                                        ] ($[                    ]) or, if
less, the aggregate unpaid principal amount of all Revolving Loans shown on the
schedule attached hereto (and any continuation thereof) made (or continued) by
the Lender pursuant to that certain Third Amended and Restated Credit Agreement,
dated as of April 29, 2015 (as amended, supplemented, amended and restated or
otherwise modified from time to time, the “Credit Agreement”), among the Parent
Borrower, the Lux Borrower, the Lenders, Branch Banking & Trust Company and
SunTrust Bank, as the Co-Documentation Agents, Barclays Bank PLC, HSBC
Securities (USA) Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated and
PNC Bank, National Association, as the Co-Syndication Agents, JPMorgan Chase
Bank, N.A., as the Administrative Agent and the Collateral Agent, and J.P.
Morgan Securities LLC, Barclays Bank PLC, HSBC Securities (USA) Inc., Merrill
Lynch, Pierce, Fenner & Smith Incorporated and PNC Capital Markets LLC, as the
Joint Lead Arrangers and Joint Bookrunners. Terms used in this Revolving Note,
unless otherwise defined herein, have the meanings provided in the Credit
Agreement.

The Parent Borrower also promises to pay interest on the unpaid principal amount
hereof from time to time outstanding from the date hereof until maturity
(whether by acceleration or otherwise) and, after maturity, until paid, at the
rates per annum and on the dates specified in the Credit Agreement.

Payments of both principal and interest are to be made pursuant to the terms of
the Credit Agreement.

This Revolving Note is one of the Revolving Notes referred to in, and evidences
Indebtedness incurred under, the Credit Agreement, to which reference is made
for a description of the security for this Revolving Note and for a statement of
the terms and conditions on which the Parent Borrower is permitted and required
to make prepayments and repayments of principal of the Indebtedness evidenced by
this Revolving Note and on which such Indebtedness may be declared to be
immediately due and payable.

All parties hereto, to the extent permitted by applicable law, whether as
makers, endorsers or otherwise, severally waive presentment for payment, demand,
protest and notice of dishonor.



--------------------------------------------------------------------------------

THIS REVOLVING NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK AND SHALL BE DEEMED
TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

HANESBRANDS INC. By:     Name: Title:



--------------------------------------------------------------------------------

REVOLVING LOANS AND PRINCIPAL PAYMENTS

 

Date

Amount of

Loan Made
    

    
  Interest  


Period

Amount of Principal


Repaid
    

Unpaid Principal


Balance
    

      
Notation


Made By

Alternate

Base Rate
    

  LIBO  


Rate
    

Alternate


Base Rate
    

LIBO


Rate
    

Alternate


Base Rate
    

LIBO


Rate
    

    Total                                                                       
                                                                               
                                                                               
                                                                               
                                                                               
                   



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF TERM NOTE

 

$                     [DATE]            

FOR VALUE RECEIVED, [HANESBRANDS INC., a Maryland corporation (the “Parent
Borrower”)] [MFB INTERNATIONAL HOLDINGS S.À R.L., a société à responsabilité
limitée, incorporated and existing under the laws of the Grand Duchy of
Luxembourg (the “Lux Borrower”)], promises to pay to the order of [NAME OF
LENDER] (the “Lender”) on the Stated Maturity Date the principal sum of
                             DOLLARS ($                    ) or, if less, the
aggregate unpaid principal amount of all [New Term A Loans] [New Term B Loans]
[Euro Term Loans] shown on the schedule attached hereto (and any continuation
thereof) made (or continued) by the Lender pursuant to that certain Third
Amended and Restated Credit Agreement, dated as of April 29, 2015 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”), among the Parent Borrower, the Lux Borrower, the Lenders,
Branch Banking & Trust Company and SunTrust Bank, as the Co-Documentation
Agents, Barclays Bank PLC, HSBC Securities (USA) Inc., Merrill Lynch, Pierce,
Fenner & Smith Incorporated and PNC Bank, National Association, as the
Co-Syndication Agents, JPMorgan Chase Bank, N.A., as the Administrative Agent
and the Collateral Agent, and J.P. Morgan Securities LLC, Barclays Bank PLC,
HSBC Securities (USA) Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated
and PNC Capital Markets LLC, as the Joint Lead Arrangers and Joint Bookrunners.
Terms used in this Term Note, unless otherwise defined herein, have the meanings
provided in the Credit Agreement.

The [Parent Borrower] [Lux Borrower] also promises to pay interest on the unpaid
principal amount hereof from time to time outstanding from the date hereof until
maturity (whether by acceleration or otherwise) and, after maturity, until paid,
at the rates per annum and on the dates specified in the Credit Agreement.

Payments of both principal and interest are to be made pursuant to the terms of
the Credit Agreement.

This Term Note is one of the Term Notes referred to in, and evidences
Indebtedness incurred under, the Credit Agreement, to which reference is made
for a description of the security for this Term Note and for a statement of the
terms and conditions on which the Lux Borrower is permitted and required to make
prepayments and repayments of principal of the Indebtedness evidenced by this
Term Note and on which such Indebtedness may be declared to be immediately due
and payable. All parties hereto, to the extent permitted by applicable law,
whether as makers, endorsers, or otherwise, severally waive presentment for
payment, demand, protest and notice of dishonor.

THIS LOAN HAS BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”) FOR PURPOSES OF
SECTIONS 1271 ET SEQ. OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED. THE
ISSUE DATE OF THIS SECURITY IS [            ], [        ]. FOR INFORMATION
REGARDING THE ISSUE PRICE, THE YIELD TO MATURITY,



--------------------------------------------------------------------------------

THE AMOUNT OF OID PER $1,000 OF PRINCIPAL AMOUNT AND, IF APPLICABLE, THE
COMPARABLE YIELD AND PROJECTED PAYMENT SCHEDULE, PLEASE CONTACT [        ] AT
[        ], ATTENTION: [        ].



--------------------------------------------------------------------------------

THIS TERM NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK AND SHALL BE DEEMED TO
BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW
YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

[HANESBRANDS INC.] [MFB

INTERNATIONAL HOLDINGS S.À R.L.]

By:     Name: Title:



--------------------------------------------------------------------------------

TERM LOANS AND PRINCIPAL PAYMENTS

 

Date

Amount of Term

Loan Made
    

    
Interest


Period

Amount of Principal
Repaid
     Unpaid Principal
Balance
         Total       Notation  


Made By

    
Alternate

Base Rate
    

  LIBO  


Rate
    

Alternate


Base Rate
    

LIBO


Rate
    

Alternate


Base Rate
    

LIBO


Rate
    

                                                                                
                                                                               
                                                                               
                                                                              
                                                                               
                                                                                
                                                                                
             



--------------------------------------------------------------------------------

EXHIBIT A-3

FORM OF SWING LINE NOTE

 

$                 [DATE]            

FOR VALUE RECEIVED, the undersigned, HANESBRANDS INC., a Maryland corporation
(the “Parent Borrower”), promises to pay to the order of [NAME OF LENDER] (the
“Lender”) on the Stated Maturity Date for Swing Line Loans the principal sum of
                                 DOLLARS ($                ) or, if less, the
aggregate unpaid principal amount of all Swing Line Loans made by the Lender
pursuant to that certain Third Amended and Restated Credit Agreement, dated as
of April 29, 2015 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Credit Agreement”), among the Parent Borrower,
the Lux Borrower, the Lenders, Branch Banking & Trust Company and SunTrust Bank,
as the Co-Documentation Agents, Barclays Bank PLC, HSBC Securities (USA) Inc.,
Merrill Lynch, Pierce, Fenner & Smith Incorporated and PNC Bank, National
Association, as the Co-Syndication Agents, JPMorgan Chase Bank, N.A., as the
Administrative Agent and the Collateral Agent, and J.P. Morgan Securities LLC,
Barclays Bank PLC, HSBC Securities (USA) Inc., Merrill Lynch, Pierce, Fenner &
Smith Incorporated and PNC Capital Markets LLC, as the Joint Lead Arrangers and
Joint Bookrunners. Terms used in this Swing Line Note, unless otherwise defined
herein, have the meanings provided in the Credit Agreement.

The Parent Borrower also promises to pay interest on the unpaid principal amount
hereof from time to time outstanding from the date hereof until maturity
(whether by acceleration or otherwise) and, after maturity, until paid, at the
rates per annum and on the dates specified in the Credit Agreement.

Payments of both principal and interest are to be made pursuant to the terms of
the Credit Agreement.

This Swing Line Note is the Swing Line Note referred to in, and evidences
Indebtedness incurred under, the Credit Agreement, to which reference is made
for a description of the security for this Swing Line Note and for a statement
of the terms and conditions on which the Parent Borrower is permitted and
required to make prepayments and repayments of principal of the Indebtedness
evidenced by this Swing Line Note and on which such Indebtedness may be declared
to be immediately due and payable.

All parties hereto, to the extent permitted by applicable law, whether as
makers, endorsers, or otherwise, severally waive presentment for payment,
demand, protest and notice of dishonor.



--------------------------------------------------------------------------------

THIS SWING LINE NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK AND SHALL BE
DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF NEW YORK.

 

HANESBRANDS INC. By:     Name: Title:



--------------------------------------------------------------------------------

SWING LINE LOANS AND PRINCIPAL PAYMENTS

 

    
Date        

Amount of Swing
Line Loan Amount of Principal
Payment

Outstanding

Principal Balance

Notation Made By                                                                
                                                                               
                                                                               
                                               



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF BORROWING REQUEST

JPMorgan Chase Bank, N.A.,

  as Administrative Agent

JPMorgan Loan Services

10 South Dearborn Floor L2

Chicago, IL 60603

Attention:  Joyce King

Fax:  888-292-9533

Phone:  312-385-7025

E-mail:  jpm.agency.servicing.4@jpmorgan.com

HANESBRANDS INC.

Ladies and Gentlemen:

This Borrowing Request is delivered to you pursuant to Section 2.3 of the Third
Amended and Restated Credit Agreement, dated as of April 29, 2015 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”), among the Parent Borrower, the Lux Borrower, the Lenders,
Branch Banking & Trust Company and SunTrust Bank, as the Co-Documentation
Agents, Barclays Bank PLC, HSBC Securities (USA) Inc., Merrill Lynch, Pierce,
Fenner & Smith Incorporated and PNC Bank, National Association, as the
Co-Syndication Agents, JPMorgan Chase Bank, N.A., as the Administrative Agent
and the Collateral Agent, and J.P. Morgan Securities LLC, Barclays Bank PLC,
HSBC Securities (USA) Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated
and PNC Capital Markets LLC, as the Joint Lead Arrangers and Joint Bookrunners.
Terms used herein, unless otherwise defined herein, have the meanings provided
in the Credit Agreement.

The Parent Borrower hereby requests that a [Revolving Loan] [New Term A Loan]
[New Term B Loan] [Euro Term Loan] [Swing Line Loan] be made in the aggregate
principal amount of $[                    ] on                      ,
             as a [Base Rate Loan] [LIBO Rate Loan having an Interest Period of
             [months]].

The Parent Borrower hereby acknowledges that, pursuant to Section 5.2.2 of the
Credit Agreement, each of the delivery of this Borrowing Request and the
acceptance by the Parent Borrower of the proceeds of the Loans requested hereby
constitutes a representation and warranty by the Parent Borrower that, on the
date of the making of such Loans, and both immediately before and after giving
effect thereto and to the application of the proceeds thereof, all statements
set forth in Section 5.2.1 of the Credit Agreement are true and correct.

The Parent Borrower agrees that if prior to the time of the Borrowing requested
hereby any matter certified to herein by it will not be true and correct to the
extent set forth in Section 5.2.1 of the Credit Agreement at such time as if
then made, it will promptly so notify the Administrative Agent. Except to the
extent, if any, that prior to the time of the Borrowing



--------------------------------------------------------------------------------

requested hereby the Administrative Agent shall receive written notice to the
contrary from the Parent Borrower, each matter certified to herein shall be
deemed once again to be certified as true and correct to the extent set forth in
Section 5.2.1 of the Credit Agreement at the date of such Borrowing as if then
made.

Please wire transfer the proceeds of the Borrowing to the accounts of the
following persons at the financial institutions indicated respectively:

 

Amount to

be Transferred

Person to be Paid Name, Address, etc.


Of Transferee Lender

Name Account No. $____________ ____________ __________ ____________________
____________________ Attention: ____________ $____________ ____________
__________ ____________________ ____________________ Attention: ____________
$____________ ____________ __________ ____________________ ____________________
Attention: ____________ ____________________ ____________________ Balance of
such proceeds The Parent Borrower Attention: ____________



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parent Borrower has caused this Borrowing Request to be
executed and delivered, and the certifications and warranties contained herein
to be made, by its duly Authorized Officer, solely in such capacity and not as
an individual, this          day of                     ,             .

 

HANESBRANDS INC. By:     Name: Title:



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF ISSUANCE REQUEST

JPMorgan Chase Bank, N.A.,

  as Administrative Agent

JPMorgan Loan Services

10 South Dearborn Floor L2

Chicago, IL 60603

Attention:  Chicago LC Agency Activity Team

Fax:  312-256-2608

E-mail:  Chicago.LC.Agency.Activity.Team@jpmorgan.com

HSBC Bank USA, National Association

  as an Issuer

Corporate Trust & Loan Agency

452 Fifth Avenue

New York, NY 10018

Attention:  Loan Agency

Fax:  847-793-3415

Phone:  212-525-1529

Email:  CTLANY.LoanAdmin@us.hsbc.com

[NAME OF ANY ADDITIONAL ISSUER,

  as an Issuer

[  ]

[  ]

Attention:  [  ]

Fax:  [  ]

Phone:   [  ]

Email:  [  ]]

HANESBRANDS INC.

Ladies and Gentlemen:

This Issuance Request is delivered to you pursuant to Section 2.6 of that
certain Third Amended and Restated Credit Agreement, dated as of April 29, 2015
(as amended, supplemented, amended and restated or otherwise modified from time
to time, the “Credit Agreement”), among the Parent Borrower, the Lux Borrower,
the Lenders, Branch Banking & Trust Company and SunTrust Bank, as the
Co-Documentation Agents, Barclays Bank PLC, HSBC Securities (USA) Inc., Merrill
Lynch, Pierce, Fenner & Smith Incorporated and PNC Bank, National Association,
as the Co-Syndication Agents, JPMorgan Chase Bank, N.A., as the Administrative
Agent and the Collateral Agent, and J.P. Morgan Securities LLC, Barclays Bank
PLC, HSBC Securities (USA) Inc., Merrill Lynch, Pierce, Fenner & Smith
Incorporated and



--------------------------------------------------------------------------------

PNC Capital Markets LLC, as the Joint Lead Arrangers and Joint Bookrunners.
Terms used herein, unless otherwise defined herein, have the meanings provided
in the Credit Agreement.

The Parent Borrower hereby requests that on                          ,         
(the “Date of Issuance”),1 [NAME OF ISSUER] (the “Issuer”), [issue a [Standby]
[Commercial] Letter of Credit in the initial Stated Amount of
$                     with a Stated Expiry Date (as defined therein) of
                     ,         ] [extend the Stated Expiry Date2,3 (as defined
under Letter of Credit No.       , issued on                      ,         , in
the initial Stated Amount of $                    ) to a revised Stated Expiry
Date (as defined therein) of                      ,         ].

The beneficiary of the requested Letter of Credit will be
                                , and such Letter of Credit will be in support
of                                 .

The Parent Borrower hereby acknowledges that, pursuant to Section 5.2.2 of the
Credit Agreement, each of the delivery of this Issuance Request and the
acceptance by the Parent Borrower of the [issuance] [extension] of the Letter of
Credit requested hereby constitutes a representation and warranty by the Parent
Borrower that, on the date of such [issuance] [extension], and both immediately
before and after giving effect thereto and to the application of the proceeds
thereof, all statements set forth in Section 5.2.1 of the Credit Agreement are
true and correct in all material respects (unless stated to relate solely to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date).

The Parent Borrower agrees that if prior to the time of the [issuance]
[extension] of the Letter of Credit requested hereby any matter certified to
herein by it will not be true and correct in all material respects at such time
as if then made, it will promptly so notify the Administrative Agent. Except to
the extent, if any, that prior to the time of the [issuance] [extension] of the
Letter of Credit requested hereby the Administrative Agent shall receive written
notice to the contrary from the Parent Borrower, each matter certified to herein
shall be deemed once again to be certified as true and correct in all material
respects at the date of such [issuance] [extension] as if then made.

 

 

 

1 Insert date of Issuance Request which shall be on or before 10:00 a.m. on a
Business Day, not less than three nor more than ten Business Days’ notice, in
the case of an initial issuance of a Letter of Credit and not less than three
Business Days’ prior notice, in the case of a request for the extension of the
Stated Expiry Date of a Standby Letter of Credit (in each case, unless a shorter
notice period is agreed to by the relevant Issuer, in its sole discretion)

2 Each Standby Letter of Credit shall by its terms be stated to expire no later
than the earlier to occur of (i) five Business Days prior to the Revolving Loan
Termination Date or (ii) unless otherwise agreed to by the Issuer, in its sole
discretion, one year from the date of issuance (provided that each Standby
Letter of Credit may, with the consent of the Issuer in its sole discretion,
provide for automatic renewals for one year periods (which in no event shall
extend beyond the Revolving Loan Termination Date).

3 Each Commercial Letter of Credit shall by its terms be stated to expire on a
date no later than the earlier to occur of (i) five Business Days prior to the
Revolving Loan Termination Date or (ii) unless otherwise agreed to by the
Issuer, in its sole discretion, 180 days from the date of its issuance.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parent Borrower has caused this Issuance Request to be
executed and delivered, and the certifications and warranties contained herein
to be made, by its duly Authorized Officer, solely in such capacity and not as
an individual, this          day of                     ,         .

 

HANESBRANDS INC. By:   Name: Title:



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF CONTINUATION/CONVERSION NOTICE

JPMorgan Chase Bank, N.A.,

  as Administrative Agent

JPMorgan Loan Services

10 South Dearborn Floor L2

Chicago, IL 60603

Attention:  Joyce King

Fax:  888-292-9533

Phone:  312-385-7025

E-mail:  jpm.agency.servicing.4@jpmorgan.com

[HANESBRANDS INC.][MFB INTERNATIONAL HOLDINGS S.À.R.L.]

Ladies and Gentlemen:

This Continuation/Conversion Notice is delivered to you pursuant to Section 2.4
of the Third Amended and Restated Credit Agreement, dated as of April 29, 2015
(as amended, supplemented, amended and restated or otherwise modified from time
to time, the “Credit Agreement”), among the Parent Borrower, the Lux Borrower,
the Lenders, Branch Banking & Trust Company and SunTrust Bank, as the
Co-Documentation Agents, Barclays Bank PLC, HSBC Securities (USA) Inc., Merrill
Lynch, Pierce, Fenner & Smith Incorporated and PNC Bank, National Association,
as the Co-Syndication Agents, JPMorgan Chase Bank, N.A., as the Administrative
Agent and the Collateral Agent, and J.P. Morgan Securities LLC, Barclays Bank
PLC, HSBC Securities (USA) Inc., Merrill Lynch, Pierce, Fenner & Smith
Incorporated and PNC Capital Markets LLC, as the Joint Lead Arrangers and Joint
Bookrunners. Terms used herein, unless otherwise defined herein, have the
meanings provided in the Credit Agreement.

The [Parent] [Lux] Borrower hereby requests that on                      ,
        4,

(1)     $                    5 of the presently outstanding principal amount of
the [Revolving Loans] [New Term A Loans] [New Term B Loans] [Euro Term Loans]

 

 

 

4 Insert date of Continuation/Conversion Notice which shall be on or before
10:00 a.m. on a Business Day and not less than three nor more than five Business
Days’ notice, (A) to convert any Base Rate Loan into one or more LIBO Rate
Loans, (B) before the last day of the then current Interest Period with respect
thereto, to continue any LIBO Rate Loan as a LIBO Rate Loan or (C) before the
last day of the then current Interest Period with respect thereto, to continue
any EURIBOR Rate Loan as a EURIBOR Rate Loan; provided that (i) in the absence
of prior notice as required above (which notice may be delivered telephonically
followed by written confirmation within 24 hours thereafter by delivery of a
Continuation/Conversion Notice), with respect to any LIBO Rate Loan at least
three Business Days before the last day of the then current Interest Period with
respect thereto, such LIBO Rate Loan shall, on such last day, automatically
convert to a Base Rate Loan and (ii) in the absence of prior notice as required
above (which notice may be delivered telephonically followed by written
confirmation within 24 hours thereafter by delivery of a Continuation/Conversion
Notice), with respect to any EURIBOR Rate Loan at least three Business Days
before the last day of the then current Interest Period with respect thereto,
such EURIBOR Rate Loan shall, on such last day, automatically be continued as a
EURIBOR Rate Loan with an Interest Period of one month.

5 Minimum of $1,000,000 or €1,000,000, as applicable, and in integral multiples
of $1,000,000 or €1,000,000, as applicable.

 



--------------------------------------------------------------------------------

originally made on                        ,         , presently being maintained
as [Base Rate Loans] [LIBO Rate Loans],

(2)     be [converted into] [continued as],

(3)     [LIBO Rate Loans having an Interest Period of          [months]]6 [Base
Rate Loans].

[The undersigned hereby certifies that no Event of Default has occurred and is
continuing on the date of the proposed [conversion] [continuation]]7

 

 

 

6 Insert appropriate interest rate option and, if applicable, the number of
months (one, two, three or six, or if available twelve) with respect to LIBO
Rate Loans.

7 Insert this sentence only in the event of a conversion from a Base Rate Loan
to a LIBO Rate Loan or a continuation of a LIBO Rate Loan.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the [Parent] [Lux] Borrower has caused this
Continuation/Conversion Notice to be executed and delivered by its duly
Authorized Officer, solely in such capacity and not as an individual, this
         day of                     ,         .

 

[HANESBRANDS INC. By   Name: Title:]

 

[MFB INTERNATIONAL HOLDINGS S.À R.L.

By:   Name: Title:]



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF LENDER ASSIGNMENT AGREEMENT

[DATE]

HANESBRANDS INC.,

  as the Parent Borrower

1000 East Hanes Mill Rd

Winston Salem, NC 27105

Attn:  General Counsel

JPMorgan Chase Bank, N.A.,

  as Administrative Agent

JPMorgan Loan Services

10 South Dearborn L2

Chicago, IL 60603

Attention:  Joyce King

Fax:  888-292-9533

Phone:  312-385-7025

E-mail:  jpm.agency.servicing.4@jpmorgan.com

HANESBRANDS INC.

Ladies and Gentlemen:

This Lender Assignment Agreement (this “Assignment and Acceptance”) is dated as
of the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below, receipt of a
copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto (the “Standard Terms and
Conditions”) are hereby agreed to be incorporated herein by reference and made a
part of this Assignment and Acceptance.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent (as defined below) as contemplated below (i) all of the
Assignor’s rights, benefits, obligations, liabilities and indemnities in its
capacity as a Lender under (and in connection with) the Credit Agreement and any
other Loan Documents to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below (including without
limitation any Letters of Credit Outstanding and Swing Line Loans) and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of



--------------------------------------------------------------------------------

action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, the other Loan Documents or in any way based on or related to
any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by the Assignor.

This Assignment and Acceptance shall be effective as of the Effective Date [upon
the written consent of the Administrative Agent]1 [, each Issuer, the Swing Line
Lender]2 [and the [Parent Borrower][Lux Borrower] (as defined below); provided
that the [Parent] [Lux] Borrower shall be deemed to have given its consent seven
Business Days after the date notice thereof has been delivered by the Assignor
(through the Administrative Agent) to the [Parent] [Lux] Borrower, unless such
consent is expressly refused by the [Parent] [Lux] Borrower prior to such
seventh Business Day]3 being subscribed in the space indicated below.

 

1. Assignor: __________________________ 2. Assignee: __________________________
[and is an Affiliate/Approved Fund of [identify Lender] 4] 3. Borrower:
[HANESBRANDS INC. (the “Parent Borrower”)]

[MFB INTERNATIONAL HOLDINGS S.À R.L.

(the “Lux Borrower”)]

4. Administrative Agent: JPMORGAN CHASE BANK, N.A., as the administrative agent
under the Credit Agreement (the “Administrative Agent”) 5. Credit Agreement:
Third Amended and Restated Credit Agreement, dated as of April 29, 2015 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit

 

 

 

1 Administrative Agent consent required for assignments (i) to an Eligible
Assignee that is not a Lender, an Approved Fund or an Affiliate of a Lender and
(ii) pursuant to clause (a)(i) of Section 10.11 of the Credit Agreement.

2 Consent of each Issuer and the Swing Line Lender is required for assignments
of Revolving Loan Commitments to an Eligible Assignee that is not a Lender, an
Approved Fund or an Affiliate of a Lender.

3 Borrower consent required (i) pursuant to clause (a)(i) of Section 10.11 of
the Credit Agreement and (ii) so long as no Event of Default has occurred and is
continuing, for assignments of Revolving Loan Commitments to an Eligible
Assignee that is not a Lender, an Approved Fund or an Affiliate of a Lender.

4 Select as applicable.

 



--------------------------------------------------------------------------------

Agreement”), among the Parent Borrower, the Lux Borrower, the Lenders, Branch
Banking & Trust Company and SunTrust Bank, as the Co-Documentation Agents,
Barclays Bank PLC, HSBC Securities (USA) Inc., Merrill Lynch, Pierce, Fenner &
Smith Incorporated and PNC Bank, National Association, as the Co-Syndication
Agents, JPMorgan Chase Bank, N.A., as the Administrative Agent and the
Collateral Agent, and J.P. Morgan Securities LLC, Barclays Bank PLC, HSBC
Securities (USA) Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated and
PNC Capital Markets LLC, as the Joint Lead Arrangers and Joint Bookrunners. 6.
Assigned Interest:

 

Facility Assigned

Aggregate Amount of
Commitment/Loans

for all Lenders

Amount of


Commitment/Loans
Assigned

Percentage


Assigned of

Commitment/Loans

[Revolving Loan Commitment/Revolving Loans]         $                 
        $                  % [Euro Term Loan]       [New Term A Loan]
        $                          $                  % [New Term B Loan]      

 

Effective Date: [DATE]



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Acceptance are hereby agreed to as of
the Effective Date:

 

ASSIGNOR [NAME OF ASSIGNOR] By:   Name: Title:

 

ASSIGNEE [NAME OF ASSIGNEE] By:   Name: Title:



--------------------------------------------------------------------------------

[Consented to and] Accepted:

JPMORGAN CHASE BANK, N.A.,

  as the Administrative Agent [and the Swing Line Lender]

By:   Name: Title:

 

[Consented to:

HANESBRANDS INC.,

  as the Parent Borrower

By:   Name: Title:]

 

[Consented to:

MFB INTERNATIONAL HOLDINGS S.À R.L.,

  as the Lux Borrower

By:   Name: Title:]

 

[Consented to:

HSBC Bank USA, National Association,

as an Issuer

By:   Name: Title:]

 

[[NAME OF ANY ADDITIONAL ISSUER],

as an Issuer

By:   Name: Title:]



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1.  Representations and Warranties.

1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; and (b) except as provided in clause (a) above, assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the [Parent] [Lux] Borrower or any of its Subsidiaries or
Affiliates or any other Person obligated in respect of any Loan Document or
(iv) the performance or observance by the [Parent] [Lux] Borrower or any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it is an Eligible
Assignee under the Credit Agreement (subject to receipt of such consents as may
be required under the Credit Agreement), (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.1.6 and Section 7.1.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Acceptance and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Non-U.S. Lender,
attached to this Assignment and Acceptance is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Collateral Agent, the Assignor
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2.  Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the



--------------------------------------------------------------------------------

Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

3.  General Provisions. This Assignment and Acceptance shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy or facsimile (or other electronic) transmission shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance.
This Assignment and Acceptance shall be deemed to be a contract made under,
governed by, and construed in accordance with, the laws of the State of New York
(including for such purposes Sections 5-1401 and 5-1402 of the General
Obligations Law of the State of New York) without regard to conflicts of laws
principles.



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF COMPLIANCE CERTIFICATE

See Annex II to the Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF

SECOND AMENDED AND RESTATED GUARANTY



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF

SECOND AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF CLOSING DATE CERTIFICATE

HANESBRANDS INC.

April 29, 2015

This certificate is delivered pursuant to Section 5.1.3 of the Third Amended and
Restated Credit Agreement, dated as of April 29, 2015 (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Credit
Agreement”), among the Parent Borrower, the Lux Borrower, the Lenders, Branch
Banking & Trust Company and SunTrust Bank, as the Co-Documentation Agents,
Barclays Bank PLC, HSBC Securities (USA) Inc., Merrill Lynch, Pierce, Fenner &
Smith Incorporated and PNC Bank, National Association, as the Co-Syndication
Agents, JPMorgan Chase Bank, N.A., as the Administrative Agent and the
Collateral Agent, and J.P. Morgan Securities LLC, Barclays Bank PLC, HSBC
Securities (USA) Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated and
PNC Capital Markets LLC, as the Joint Lead Arrangers and Joint Bookrunners.
Capitalized terms used herein that are defined in the Credit Agreement, unless
otherwise defined herein, have the meanings provided (or incorporated by
reference) in the Credit Agreement.

The undersigned Authorized Officer of the Parent Borrower, solely in such
capacity and not as an individual, hereby certifies, represents and warrants
that, as of the Closing Date:

1.        Litigation, etc. There exists no action, suit, investigation or
proceeding pending or threatened in writing in any court or before any
arbitrator or governmental or regulatory agency or authority that could
reasonably be expected to have a Material Adverse Effect.

2.        Approval. All material and necessary governmental and third party
consents and approvals have been obtained (without the imposition of any
material and adverse conditions that are not reasonably acceptable to the
Lenders) and remain in effect and all applicable waiting periods have expired
without any material and adverse action being taken by any competent authority.

3.        Debt Ratings. The Parent Borrower has obtained a senior secured debt
rating (of any level) in respect of the Loans from each of S&P and Moody’s, and
such ratings (of any level) are in effect as of the date hereof.

4.        Compliance with Warranties, No Default, etc. The following statements
are true and correct in all material respects as of the date hereof (both
immediately before and after giving effect to the making of the New Term Loans):

(a) the representations and warranties set forth in each Loan Document are, in
each case, true and correct in all material respects (unless stated to relate
solely to an earlier date, in which case such representations and warranties
were true and correct in all material respects as of such earlier date); and



--------------------------------------------------------------------------------

(b) no Default has occurred and is continuing.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Closing Date Certificate to
be executed and delivered, and the certification, representations and warranties
contained herein, by its Authorized Officer, are made solely in such capacity
and not as an individual, as of the date first written above.

 

HANESBRANDS INC. By:   Name: Title:



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF SOLVENCY CERTIFICATE

HANESBRANDS INC.

April 29, 2015

This Solvency Certificate is delivered pursuant to Section 5.1.7 of the Third
Amended and Restated Credit Agreement, dated as of April 29, 2015 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”), among the Parent Borrower, the Lux Borrower, the Lenders,
Branch Banking & Trust Company and SunTrust Bank, as the Co-Documentation
Agents, Barclays Bank PLC, HSBC Securities (USA) Inc., Merrill Lynch, Pierce,
Fenner & Smith Incorporated and PNC Bank, National Association, as the
Co-Syndication Agents, JPMorgan Chase Bank, N.A., as the Administrative Agent
and the Collateral Agent, and J.P. Morgan Securities LLC, Barclays Bank PLC,
HSBC Securities (USA) Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated
and PNC Capital Markets LLC, as the Joint Lead Arrangers and Joint Bookrunners.
Terms used herein that are defined in the Credit Agreement, unless otherwise
defined herein, have the meanings provided(or incorporated by reference) in the
Credit Agreement.

1.   I am a duly elected, qualified and acting Treasurer of the Parent Borrower.

2.   I have reviewed and am familiar with the contents of this Solvency
Certificate.

3.   I have made, or have caused to be made under my supervision, such
examination or investigation as is necessary to enable me to express an informed
opinion as to the matters referred to herein.

4.   Based upon my review and examination described in paragraph 3 above, I
certify (solely in my official capacity as the Treasurer of the Parent Borrower
and not in any individual capacity) that on the Closing Date, before and after
giving effect to the consummation of the Transaction, (i) the fair value of the
property (on a going-concern basis) of the Parent Borrower and its Subsidiaries
on a consolidated basis is greater than the total amount of liabilities,
including contingent liabilities, of the Parent Borrower and its Subsidiaries on
a consolidated basis, (ii) the present fair salable value of the assets (on a
going-concern basis) of the Parent Borrower and its Subsidiaries on a
consolidated basis is not less than the amount that will be required to pay the
probable liability of the Parent Borrower and its Subsidiaries on a consolidated
basis on their debts as they become absolute and matured in the ordinary course
of business, (iii) the Parent Borrower does not intend to, and does not believe
that it or its Subsidiaries will, incur debts or liabilities beyond the ability
of the Parent Borrower and its Subsidiaries to pay as such debts and liabilities
mature in the ordinary course of business (including through refinancings, asset
sales and other capital market transactions), and (iv) the Parent Borrower and
its Subsidiaries on a consolidated basis are not engaged in business or a
transaction, and the Parent Borrower and its Subsidiaries on a consolidated
basis are not about to



--------------------------------------------------------------------------------

engage in a business or a transaction, for which the property of the Parent
Borrower and its Subsidiaries on a consolidated basis would constitute an
unreasonably small capital.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate on
the date first stated above.

 

 

 

Name: Title: